Exhibit 10.1

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of January 11, 2017

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        

Page

  ARTICLE I. DEFINITIONS      1   

SECTION 1.1

 

General

     1   

SECTION 1.2

 

Specific Terms

     1   

SECTION 1.3

 

Usage of Terms

     2   

SECTION 1.4

 

[Reserved]

     2   

SECTION 1.5

 

No Recourse

     2   

SECTION 1.6

 

Action by or Consent of Noteholders and Certificateholder

     2    ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED
PROPERTY      3   

SECTION 2.1

 

Conveyance of the Receivables and the Other Conveyed Property

     3    ARTICLE III. REPRESENTATIONS AND WARRANTIES      4   

SECTION 3.1

 

Representations and Warranties of Seller

     4   

SECTION 3.2

 

Representations and Warranties of Purchaser

     6    ARTICLE IV. COVENANTS OF SELLER      8   

SECTION 4.1

 

Protection of Title of Purchaser

     8   

SECTION 4.2

 

Other Liens or Interests

     9   

SECTION 4.3

 

Costs and Expenses

     10   

SECTION 4.4

 

Indemnification

     10    ARTICLE V. REPURCHASES      11   

SECTION 5.1

 

Repurchase of Receivables upon Breach

     11   

SECTION 5.2

 

Reassignment of Purchased Receivables

     12   

SECTION 5.3

 

Waivers

     13    ARTICLE VI. MISCELLANEOUS      13   

SECTION 6.1

 

Liability of Seller

     13   

SECTION 6.2

 

Merger or Consolidation of Seller or Purchaser

     13   

SECTION 6.3

 

Limitation on Liability of Seller and Others

     13   

SECTION 6.4

 

Seller May Own Notes or the Certificate

     14   

SECTION 6.5

 

Amendment

     14   

SECTION 6.6

 

Notices

     15   

SECTION 6.7

 

Merger and Integration

     15   

SECTION 6.8

 

Severability of Provisions

     15   

SECTION 6.9

 

Intention of the Parties

     15   

SECTION 6.10

 

Governing Law

     16   

SECTION 6.11

 

Counterparts

     16   

SECTION 6.12

 

Conveyance of the Receivables and the Other Conveyed Property to the Issuer

     16   

SECTION 6.13

 

Nonpetition Covenant

     16   

 

i



--------------------------------------------------------------------------------

SCHEDULES

Schedule A — Schedule of Receivables

Schedule B-1 — Representations and Warranties of the Seller Regarding the
Receivables

Schedule B-2 — Representations and Warranties of the Seller Regarding the Pool
of Receivables

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of January 11, 2017, executed between AFS
SenSub Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of January 11, 2017, by and
among AFS SenSub Corp., as Seller, AmeriCredit Financial Services, Inc., in its
individual capacity and as Servicer, AmeriCredit Automobile Receivables Trust
2017-1, as Issuer, and The Bank of New York Mellon, as Trust Collateral Agent.

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means February 23, 2017.

“Issuer” means AmeriCredit Automobile Receivables Trust 2017-1.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(ii) through (viii) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this
Agreement.



--------------------------------------------------------------------------------

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Sale and Servicing
Agreement, the Indenture, the Trust Agreement, the Asset Representations
Reviewer Agreement and the Underwriting Agreement. The Related Documents to be
executed by any party are referred to herein as “such party’s Related
Documents,” “its Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties in Section 3.1(a) or any other event which
requires the repurchase of a Receivable by the Seller, under the Sale and
Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Trust” means the Issuer.

“Trust Collateral Agent” means The Bank of New York Mellon, as trust collateral
agent and any successor trust collateral agent appointed and acting pursuant to
the Sale and Servicing Agreement.

“Trustee” means The Bank of New York Mellon, as trustee and any successor
trustee appointed and acting pursuant to the Indenture.

SECTION 1.3 Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4 [Reserved].

SECTION 1.5 No Recourse. Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any
certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder. Whenever
any provision of this Agreement refers to action to be taken, or consented to,
by the

 

2



--------------------------------------------------------------------------------

Noteholders or the Certificateholder, such provision shall be deemed to refer to
the Noteholders or the Certificateholder, as the case may be, of record as of
the Record Date immediately preceding the date on which such action is to be
taken, or consent given, by Noteholders or the Certificateholder. Solely for the
purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or the Certificate registered in the name of the
Seller or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or the Certificate which the Owner Trustee or a Responsible Officer of the
Trustee or the Trust Collateral Agent, respectively, has actual knowledge is so
owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property (collectively, the “Receivables and the Other Conveyed
Property”):

(i) the Receivables and all moneys received thereon after the Cutoff Date;

(ii) the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

(iii) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(iv) any proceeds received from a Dealer pursuant to a Dealer Agreement as a
result of a breach of representation or warranty in the related Dealer
Agreement;

(v) all rights under any Service Contracts on the related Financed Vehicles;

(vi) the related Receivable Files;

(vii) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (i) through (vi); and

(viii) all proceeds and investments with respect to items (i) through (vii).

 

3



--------------------------------------------------------------------------------

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b)    Simultaneously with the conveyance of the Receivables and the Other
Conveyed Property to Purchaser, Purchaser has paid or caused to be paid to or
upon the order of Seller an amount equal to the book value of the Receivables
sold by Seller, as set forth on the books and records of Seller, by wire
transfer of immediately available funds and the remainder as a contribution to
the capital of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties of Seller. Seller makes the following
representations and warranties as of the date hereof and as of the Closing Date
on which Purchaser relies in purchasing the Receivables and the Other Conveyed
Property and in transferring the Receivables and the Other Conveyed Property to
the Issuer under the Sale and Servicing Agreement. Such representations are made
as of the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder, and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement. Seller and Purchaser agree that
Purchaser will assign to Issuer all Purchaser’s rights under this Agreement and
that the Trustee will thereafter be entitled to enforce this Agreement against
Seller in the Trustee’s own name on behalf of the Noteholders.

(a) Representations regarding the Receivables. The representations and
warranties set forth on Schedule of B-1 with respect to the Receivables as of
the date hereof, and as of the Closing Date, are true and correct.

(b) Representations regarding the Pool of Receivables. The representations and
warranties set forth on Schedule B-2 with respect to the pool of Receivables as
of the date hereof, and as of the Closing Date, are true and correct.

(c) No Fraud or Misrepresentation. To the best of the Seller’s knowledge, each
Receivable that was originated by a Dealer was sold by the Dealer to the Seller
and by the Seller to the Purchaser without any fraud or misrepresentation on the
part of such Dealer or the Seller, respectively.

(d) Lawful Assignment. No Receivable was originated in, or is subject to the
laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.

(e) No Impairment. The Seller has not done anything to convey any right to any
Person that would result in such Person having a right to payments due under the
Receivables or

 

4



--------------------------------------------------------------------------------

otherwise to impair the rights of the Purchaser, the Trust, the Trustee, the
Trust Collateral Agent and the Noteholders in any Receivable or the proceeds
thereof. Other than the security interest granted to the Purchaser pursuant to
this Agreement and except any other security interests that have been fully
released and discharged as of the Closing Date, the Seller has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Receivables. The Seller has not authorized the filing of and is not aware of any
financing statements against the Seller that include a description of collateral
covering the Receivables other than any financing statement relating to the
security interest granted to the Purchaser hereunder or that has been
terminated. The Seller is not aware of any judgment, ERISA or tax lien filings
against it.

(f) No Funds Advanced. No funds had been advanced by the Seller or anyone acting
on behalf of the Seller in order to cause any Receivable to qualify under the
representation and warranty set forth as clause 19(E) of Schedule B-1.

(g) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

(h) Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(i) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(j) No Consent Required. Seller is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(k) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

 

5



--------------------------------------------------------------------------------

(l) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

(m) No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv)
seeking to affect adversely the federal income tax or other federal, state or
local tax attributes of, or seeking to impose any excise, franchise, transfer or
similar tax upon, the transfer and acquisition of the Receivables and the Other
Conveyed Property hereunder or under the Sale and Servicing Agreement.

(n) Solvency. The Seller is not insolvent, nor will the Seller be made insolvent
by the transfer of the Receivables, nor does the Seller anticipate any pending
insolvency.

(o) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(p) Chief Executive Office and Principal Place of Business. The chief executive
office and principal place of business of Seller is located at 801 Cherry
Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

 

6



--------------------------------------------------------------------------------

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect Purchaser’s ability to acquire the Receivables or the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement, or the
validity or enforceability of the Receivables and the Other Conveyed Property or
to perform Purchaser’s obligations hereunder and under the Purchaser’s Related
Documents.

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of incorporation or bylaws of
Purchaser, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

 

7



--------------------------------------------------------------------------------

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties: (i)
asserting the invalidity of this Agreement or any of the Related Documents, (ii)
seeking to prevent the consummation of any of the transactions contemplated by
this Agreement or any of the Related Documents, (iii) seeking any determination
or ruling that might materially and adversely affect the performance by
Purchaser of its obligations under, or the validity or enforceability of, this
Agreement or any of the Related Documents or (iv) that may adversely affect the
federal or state income tax attributes of, or seeking to impose any excise,
franchise, transfer or similar tax upon, the transfer and acquisition of the
Receivables and the Other Conveyed Property hereunder or the transfer of the
Receivables and the Other Conveyed Property to the Issuer pursuant to the Sale
and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1 Protection of Title of Purchaser.

(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral

 

8



--------------------------------------------------------------------------------

in the same manner as described herein or may contain an indication or
description of collateral that describes such property in any other manner as
such party may determine, in its sole discretion, is necessary, advisable or
prudent to ensure the perfection of the security interest in the collateral
granted to the Purchaser herein.

(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

(c) Seller shall give Purchaser, the Issuer and the Trust Collateral Agent at
least 60 days prior written notice of any relocation that would result in a
change of the location of the debtor within the meaning of Section 9-307 of the
applicable UCC. Seller shall at all times maintain (i) each office from which it
services Receivables within the United States of America or Canada and (ii) its
principal executive office within the United States of America.

(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2 Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

 

9



--------------------------------------------------------------------------------

SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4 Indemnification.

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from any breach of any of
Seller’s representations and warranties contained herein.

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from the use, ownership or
operation by Seller or any affiliate thereof of a Financed Vehicle.

(c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims and liabilities arising out of or resulting from any action taken, or
failed to be taken, by it in respect of any portion of the Receivables other
than in accordance with this Agreement or the Sale and Servicing Agreement.

(d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, state or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

(e) Seller agrees to pay, and to indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from, any taxes which may at any time be
asserted against such Persons with respect to, and as of the date of, the
conveyance or ownership of the Receivables or the Other Conveyed Property
hereunder and the conveyance or ownership of the Receivables under the Sale and
Servicing Agreement or the issuance and original sale of the Notes or the
issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal

 

10



--------------------------------------------------------------------------------

or other income taxes, including franchise taxes, arising out of the
transactions contemplated hereby or transfer taxes arising in connection with
the transfer of the Notes or the Certificate) and costs and expenses in
defending against the same, arising by reason of the acts to be performed by
Seller under this Agreement or imposed against such Persons.

(f) Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, claims,
damages, and liabilities to the extent that such cost, expense, loss, claim,
damage, or liability arose out of, or was imposed upon Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders or
the Certificateholder through the negligence, willful misfeasance, or bad faith
of Seller in the performance of its duties under this Agreement or by reason of
reckless disregard of Seller’s obligations and duties under this Agreement.

(g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense incurred by
reason of the violation by Seller of federal or state securities laws in
connection with the registration or the sale of the Notes.

(h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense imposed upon,
or incurred by, Purchaser, the Issuer, the Trust Collateral Agent, the Trustee,
the Owner Trustee, the Noteholders or the Certificateholder as result of the
failure of any Receivable, or the sale of the related Financed Vehicle, to
comply with all requirements of applicable law.

(i) Seller shall defend, indemnify, and hold harmless Purchaser from and against
all costs, expenses, losses, claims, damages, and liabilities arising out of or
incurred in connection with the acceptance or performance of Seller’s trusts and
duties as Servicer under the Sale and Servicing Agreement, except to the extent
that such cost, expense, loss, claim, damage, or liability shall be due to the
willful misfeasance, bad faith, or negligence (except for errors in judgment) of
Purchaser.

(j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1 Repurchase of Receivables upon Breach. Upon the occurrence of a
Repurchase Event, Seller shall, unless the breach which is the subject of such
Repurchase

 

11



--------------------------------------------------------------------------------

Event shall have been cured in all material respects, repurchase the Receivable
relating thereto from the Issuer if and only if the interests of the Noteholders
therein are materially and adversely affected by any such breach and,
simultaneously with the repurchase of the Receivable, Seller shall deposit the
Purchase Amount in full, without deduction or offset, to the Collection Account,
pursuant to Section 3.2 of the Sale and Servicing Agreement. It is understood
and agreed that, except as set forth in Section 6.1 hereof, the obligation of
Seller to repurchase any Receivable, as to which a breach occurred and is
continuing, shall, if such obligation is fulfilled, constitute the sole remedy
against Seller for such breach available to Purchaser, the Issuer, the
Noteholders, the Certificateholder, the Trust Collateral Agent on behalf of the
Noteholders or the Owner Trustee on behalf of the Certificateholder. The
provisions of this Section 5.1 are intended to grant the Issuer and the Trust
Collateral Agent a direct right against Seller to demand performance hereunder,
and in connection therewith, Seller waives any requirement of prior demand
against Purchaser with respect to such repurchase obligation. Furthermore, any
Person who may request that any Receivable be repurchased by the Seller or the
Purchaser in accordance with Section 3.2 of the Sale and Servicing Agreement may
request that the Seller repurchase the related Receivable due to the occurrence
of a Repurchase Event, in the same manner that it would request such repurchase
pursuant to Section 3.2 of the Sale and Servicing Agreement. Any repurchase
hereunder shall take place in the manner specified in Section 3.2 of the Sale
and Servicing Agreement. Notwithstanding any other provision of this Agreement
or the Sale and Servicing Agreement to the contrary, the obligation of Seller
under this Section shall not terminate upon a termination of Seller as Servicer
under the Sale and Servicing Agreement and shall be performed in accordance with
the terms hereof notwithstanding the failure of the Servicer or Purchaser to
perform any of their respective obligations with respect to such Receivable
under the Sale and Servicing Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

 

12



--------------------------------------------------------------------------------

SECTION 5.3 Waivers. No failure or delay on the part of Purchaser (or the Issuer
as assignee of Purchaser, or the Trust Collateral Agent as assignee of the
Issuer) or the Trustee in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.

SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any corporation or
other entity (a) into which Seller or Purchaser may be merged or consolidated,
(b) resulting from any merger or consolidation to which Seller or Purchaser is a
party or (c) succeeding to the business of Seller or Purchaser, in the case of
Purchaser, which corporation has a certificate of incorporation containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Purchaser’s certificate of incorporation,
provided that in any of the foregoing cases such corporation shall execute an
agreement of assumption to perform every obligation of Seller or Purchaser, as
the case may be, under this Agreement and, whether or not such assumption
agreement is executed, shall be the successor to Seller or Purchaser, as the
case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (a),
(b) and (c) above, (i) immediately after giving effect to such transaction, no
representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (ii) Seller or Purchaser, as applicable, shall
have delivered written notice of such consolidation, merger or purchase and
assumption to the Rating Agencies prior to the consummation of such transaction
and shall have delivered to the Issuer and the Trust Collateral Agent an
Officer’s Certificate of the Seller or a certificate signed by or on behalf of
the Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (iii) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, and the Trust
Collateral Agent an Opinion of Counsel, stating, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Issuer and the Trust Collateral Agent in the Receivables and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

SECTION 6.3 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting

 

13



--------------------------------------------------------------------------------

any matters arising under this Agreement. Seller shall not be under any
obligation to appear in, prosecute or defend any legal action that is not
incidental to its obligations under this Agreement or its Related Documents and
that in its opinion may involve it in any expense or liability.

SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the provisions
of the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their individual or any other capacity become the owner or pledgee of Notes or
the Certificate with the same rights as they would have if they were not Seller
or an Affiliate thereof.

SECTION 6.5 Amendment.

(a) This Agreement may be amended by Seller and Purchaser without the consent of
the Trust Collateral Agent, the Owner Trustee, the Certificateholder or any of
the Noteholders (i) to cure any ambiguity or (ii) to correct any provisions in
this Agreement; provided, however, that such action shall not, as evidenced by
an Opinion of Counsel delivered to the Issuer, the Owner Trustee and the Trust
Collateral Agent, adversely affect in any material respect the interests of any
Certificateholder, Noteholder, the Trustee or the Trust Collateral Agent and
that such amendment is authorized and permitted by this Agreement.

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel (which may be provided by the Seller’s internal counsel) that
no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or the Certificate
and that such amendment is authorized and permitted by this Agreement.

(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.

(d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

 

14



--------------------------------------------------------------------------------

SECTION 6.6 Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 2215-B Renaissance Drive, Suite 10, Las Vegas, Nevada 89119,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth,
Texas 76102, Attention: Chief Financial Officer, or such other address as shall
be designated by a party in a written notice delivered to the other party or to
the Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

SECTION 6.9 Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(a) the Receivables and all moneys received thereon after the Cutoff Date;

(b) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

 

15



--------------------------------------------------------------------------------

(c) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(d) any proceeds received from a Dealer pursuant to a Dealer Agreement as a
result of a breach of representation or warranty in the related Dealer
Agreement;

(e) all rights under any Service Contracts on the related Financed Vehicles;

(f) the related Receivable Files;

(g) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents, (iv)
Instruments and (v) General Intangibles (as such terms are defined in the UCC)
relating to the property described in (a) through (f); and

(h) all proceeds and investments with respect to items (a) through (g).

SECTION 6.10 Governing Law. This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
to this Agreement shall be governed by, the law of the State of New York,
without giving effect to its conflict of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder
(notwithstanding any failure by the Servicer or the Purchaser to perform its
respective duties and obligations hereunder or under Related Documents) and that
the Trust Collateral Agent may enforce the duties and obligations of Seller
under this Agreement against Seller for the benefit of the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder.

SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of

 

16



--------------------------------------------------------------------------------

commencing or sustaining a case against the Purchaser or the Issuer under any
federal or state bankruptcy, insolvency or similar law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Purchaser or the Issuer or any substantial part of their respective
property, or ordering the winding up or liquidation of the affairs of the
Purchaser or the Issuer.

[Remainder of Page Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser By:  

 

Name:   Title:   AMERICREDIT FINANCIAL SERVICES, INC., as Seller By:  

 

Name:   Title:  

Accepted:

 

THE BANK OF NEW YORK MELLON,

not in its individual capacity but solely
as Trustee and Trust Collateral Agent

By:  

 

Name:   Title:  

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

[See Attached]

 

SCH-A-1



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   446313678      448120006         448245241         448360792        
461442048         462050873         462143843         462211806        
462269077         462323064         462381583         462450529        
462512591         462564618         462617101         462673443        
462726969         462782665         462839747         462894395    447991183   
  448120048         448245290         448360818         461443715        
462050915         462143850         462211814         462269101        
462323098         462381591         462450578         462512617        
462564626         462617150         462673450         462726977        
462782715         462839754         462894403    447991217      448120055      
  448245308         448360834         461444192         462050949        
462143926         462211822         462269119         462323122        
462381609         462450586         462512633         462564634        
462617168         462673476         462727041         462782798        
462839762         462894411    447991233      448120071         448245316      
  448361246         461446734         462051053         462143934        
462211954         462269127         462323205         462381633        
462450750         462512690         462564790         462617192        
462673625         462727058         462780859         462839788        
462894528    447991266      448120113         448245365         448361261      
  461448078         462051061         462143967         462211970        
462269135         462323213         462381641         462450776        
462512757         462564816         462617259         462673633        
462727090         462780891         462839796         462894536    447991290   
  448120162         448245472         448361279         461449332        
462051145         462143975         462211988         462269150        
462323221         462381658         462450792         462512781        
462564840         462617267         462673658         462727165        
462780909         462839804         462894544    447991373      448120188      
  448245852         448361295         461456774         462051160        
462144122         462212002         462269309         462323239        
462381799         462450834         462510835         462564865        
462617358         462673666         462727348         462780917        
462839911         462894577    447991399      448120246         448245860      
  448361311         461460420         462051194         462144189        
462212010         462269317         462323247         462381823        
462450859         462510843         462564873         462617366        
462673674         462727397         462780933         462839929        
462894593    447991423      448120295         448245886         448361352      
  461462830         462051202         462144239         462212036        
462269325         462323254         462381849         462450883        
462510868         462564899         462617408         462673682        
462727439         462780941         462839937         462894601    447991456   
  448120543         448245977         448361691         461466104        
462051327         462144247         462209677         462269333        
462323379         462381864         462451147         462510918        
462564972         462617416         462673864         462727447        
462781139         462839945         462894767    447991506      448120576      
  448245985         448361782         461466757         462051335        
462144262         462209685         462269341         462323387        
462381872         462451204         462510926         462564980        
462617457         462673880         462727470         462781162        
462839952         462894809    447991548      448120667         448246025      
  448361790         461468753         462051343         462144304        
462209693         462269358         462323395         462381898        
462451220         462510934         462565003         462617465        
462673906         462727496         462781170         462839960        
462894817    447991605      448120675         448241786         448361832      
  461477788         462051350         462144601         462209750        
462269481         462323403         462382110         462451238        
462511122         462565011         462617739         462673930        
462727652         462781204         462839978         462894825    447991639   
  448120725         448241851         448361873         461478968        
462051392         462144635         462209792         462269499        
462323429         462382136         462451246         462511197        
462565045         462617770         462673989         462727660        
462781238         462839986         462894833    447991688      448120774      
  448241869         448361881         461479099         462051400        
462144668         462209800         462269507         462323437        
462382144         462451279         462511213         462565052        
462617804         462674003         462727702         462781253        
462839994         462894882    447991746      448121004         448241927      
  448362137         461493249         462051715         462144684        
462210048         462269531         462323551         462382151        
462451469         462511221         462565086         462617812        
462674110         462727777         462781360         462840000        
462895012    447991779      448121137         448241976         448362160      
  461495145         462051749         462144742         462210055        
462269556         462323569         462382169         462451477        
462511239         462565102         462617820         462674151        
462727819         462781394         462840018         462895020    447991787   
  448121178         448241992         448362186         461495863        
462051830         462144783         462210097         462269572        
462323585         462382185         462451527         462511247        
462565136         462617846         462674169         462727827        
462781410         462840026         462895038    447991795      448121186      
  448242396         448362202         461513368         462051848        
462145137         462210105         462269622         462323593        
462382292         462451568         462511437         462565169        
462617960         462674177         462728031         462781451        
462840158         462895046    447991803      448121228         448242594      
  448362236         461516957         462051905         462145160        
462210139         462269630         462323601         462382300        
462451592         462511445         462565177         462617978        
462674185         462728049         462781477         462840166        
462895079    447991845      448121244         448242628         448362251      
  461518433         462051921         462145210         462210147        
462269655         462323619         462382318         462451634        
462511460         462565243         462617986         462674193        
462728056         462781519         462840190         462895103    447991860   
  448121657         448242636         448362293         461526360        
462052192         462145228         462210261         462269689        
462323767         462382326         462451865         462511502        
462565425         462618026         462674342         462728064        
462781659         462840208         462893546    447991944      448121723      
  448242735         448362319         461528150         462052226        
462145293         462210279         462269697         462323791        
462382342         462451873         462511510         462565433        
462618042         462674359         462728106         462781667        
462840216         462893553    447991969      448121798         448242784      
  448362350         461529612         462052267         462145350        
462210287         462269705         462323874         462382359        
462451899         462511528         462565441         462618059        
462674367         462728163         462781683         462840224        
462893595    447991977      448121996         448243063         448362376      
  461571663         462052275         462145723         462210295        
462269853         462323932         462382482         462451931        
462511726         462565466         462616376         462674391        
462728395         462781733         462840380         462893603    447992199   
  448122002         448243097         448362442         461576688        
462052283         462145731         462210303         462269879        
462323940         462382490         462452012         462511734        
462565516         462616384         462674409         462728403        
462781774         462840414         462893611    447992215      448122010      
  448243121         448362475         461586372         462052291        
462145863         462210311         462269887         462323965        
462382508         462452061         462511767         462565532        
462616392         462674433         462728437         462781790        
462840430         462893629    447992249      448122333         448243212      
  448362806         461593824         462052770         462145871        
462210493         462269903         462322660         462382524        
462452244         462511809         462565656         462616400        
462674540         462728445         462781964         462840455        
462893777    447992314      448122424         448243287         448362822      
  461596231         462052796         462145913         462210501        
462269937         462322686         462382557         462452251        
462511817         462565664         462616418         462674557        
462728536         462781998         462840463         462893785    447992322   
  448122465         448243303         448362855         461597189        
462052838         462145954         462210527         462269945        
462322702         462382573         462452293         462511825        
462565698         462616426         462674581         462728577        
462782020         462840471         462893793    447992371      448122507      
  448243659         448362863         461385593         462052861        
462146309         462210576         462270091         462322710        
462382813         462452368         462511965         462565706        
462616509         462674599         462728700         462782046        
462840596         462893819    447992470      448122515         448243675      
  448362939         461386765         462052937         462146325        
462210592         462270141         462322728         462382870        
462452376         462511999         462565714         462616517        
462674607         462728718         462782053         462840604        
462893835    447992488      448122556         448243824         448362988      
  461388282         462052978         462146366         462210618        
462270174         462322736         462382888         462452442        
462512021         462565722         462616541         462674615        
462728734         462782079         462840612         462893868    447992512   
  448122820         448243832         448363267         461389579        
462053372         462146424         462211103         462270190        
462322801         462382896         462452616         462512070        
462565839         462616558         462674649         462728742        
462782160         462840638         462894007    447992520      448122887      
  448243865         448363275         461392961         462053414        
462146432         462211111         462270224         462322819        
462382946         462452640         462512138         462565847        
462616566         462674656         462728759         462782228        
462840646         462894015    447992546      448122929         448243881      
  448363333         461393563         462053455         462146440        
462211194         462270273         462322835         462383027        
462452673         462512146         462565904         462616574        
462674714         462728783         462782236         462840653        
462894023    447992595      448122952         448244194         448363390      
  461406803         462053489         462146713         462211202        
462270471         462322843         462383035         462452756        
462512286         462565953         462616657         462674755        
462728908         462782244         462840760         462894056    447992637   
  448122978         448244244         448363416         461407959        
462053588         462146762         462211244         462270489        
462322850         462383043         462452772         462512310        
462565961         462616665         462674771         462728932        
462782251         462840786         462894098    447992645      448122986      
  448244285         448363432         461412561         462053604        
462146770         462211269         462270505         462322868        
462383068         462452780         462512328         462565979        
462616707         462674821         462728965         462782277        
462840810         462894106    447992660      448123216         448244319      
  448363861         461418675         462053646         462146804        
462211632         462270547         462322959         462383076        
462453044         462512336         462566126         462616723        
462675000         462728999         462782459         462840828        
462894213    447992785      448123265         448244343         448363903      
  461418873         462053679         462146812         462211657        
462270554         462322967         462383092         462453051        
462512344         462566134         462616749         462675018        
462729005         462782483         462840836         462894239    447992876   
  448123281         448244442         448364018         461419764        
462053711         462146838         462211681         462270570        
462322983         462383118         462453069         462512369        
462566167         462616756         462675042         462729013        
462782525         462840851         462894262    447992884      448123356      
  448245035         448364034         461427502         462053786        
462147125         462211715         462270661         462323007        
462383274         462453077         462512500         462566241        
462616970         462675059         462726829         462782533        
462841032         462894288    447992918      448123380         448245076      
  448364083         461432254         462053794         462147133        
462211731         462270679         462323015         462383282        
462453085         462512526         462566258         462617002        
462675075         462726852         462782558         462841057        
462894312    447992926      448123588         448245134         448364117      
  461432536         462053844         462147182         462211749        
462270687         462323023         462383308         462453101        
462512534         462566316         462617010         462675083        
462726886         462782574         462841065         462894320    447993015   
  448123901         448245142         448364521         461440307        
462054008         462147240         462211871         462270737        
462323130         462383316         462450594         462512542        
462566498         462617028         462675281         462726910        
462782814         462841073         462894437    447993031      448123968      
  448245159         448364554         461441131         462054016        
462147299         462211905         462270752         462323155        
462383324         462450610         462512567         462566506        
462617044         462675299         462726936         462782889        
462841081         462894460    447993049      448123992         448245225      
  448364588         461441917         462054032         462147315        
462211913         462270760         462323163         462383332        
462450636         462512575         462566530         462617093        
462675315         462726951         462782913         462841107        
462894478    447993098      448124032         448245530         448364596      
  461449480         462054081         462143983         462211921        
462270877         462323171         462383431         462450669        
462512807         462566548         462617275         462675323        
462727207         462783010         462841255         462894486    447993130   
  448124107         448245662         448364679         461450827        
462054099         462143991         462211939         462270901        
462323189         462383480         462450685         462512823        
462566563         462617283         462675422         462727223        
462783036         462841289         462894502    447993148      448124131      
  448245704         448364760         461450967         462054115        
462144007         462211947         462270919         462323197        
462383506         462450701         462512856         462566597        
462617291         462675430         462727231         462783044        
462841305         462894510    447993213      448120394         448245738      
  448365270         461451130         462054370         462144015        
462212069         462270927         462323270         462383514        
462450891         462512864         462566720         462617309        
462675562         462727249         462783051         462841313        
462894650    447993221      448120402         448245746         448365312      
  461451361         462054412         462144056         462212127        
462270935         462323296         462383522         462450958        
462512872         462566753         462617325         462675596        
462727280         462783085         462841321         462894676    447993239   
  448120469         448245779         448365361         461455552        
462054420         462144072         462212135         462270943        
462323304         462383530         462450990         462512914        
462566761         462617333         462675661         462727314        
462783093         462841339         462894692    447993254      448120493      
  448246074         448365379         461470726         462054479        
462144361         462212150         462271057         462323312        
462383704         462451022         462512922         462566779        
462617564         462675679         462727538         462783101        
462841453         462894734    447993379      448120501         448246090      
  448365445         461473217         462054487         462144387        
462212176         462271081         462323338         462383720        
462451048         462512930         462566787         462617572        
462675687         462727561         462783184         462841487        
462894742    447993387      448120527         448246181         448365452      
  461475758         462054529         462144403         462212184        
462271107         462323361         462383738         462451089        
462512948         462566803         462617622         462675711        
462727603         462783200         462841495         462894759    447993429   
  448120782         448246199         448365684         461476772        
462054743         462144478         462212200         462271115        
462323445         462383761         462451287         462513003        
462566944         462617648         462675885         462727611        
462783390         462841511         462894916    447993494      448120790      
  448246223         448365718         461477168         462054776        
462144486         462212242         462271123         462323478        
462383779         462451303         462513110         462566977        
462617671         462675893         462727629         462783408        
462841529         462894924    447993569      448120832         448246413      
  448365734         461477283         462054784         462144510        
462212283         462271131         462323486         462383845        
462451311         462513128         462567009         462617697        
462675901         462727645         462783416         462841545        
462894965    447993635      448120857         448246421         448365759      
  461496937         462054818         462144841         462212291        
462271271         462323502         462383977         462451360        
462513250         462567017         462617879         462675927        
462727843         462783457         462840034         462894973    447993775   
  448120980         448246462         448365767         461498826        
462054842         462144940         462212317         462271289        
462323536         462383985         462451386         462513268        
462567025         462617887         462675976         462727850        
462783481         462840042         462894981    447993833      448120998      
  448246504         448365809         461500738         462054867        
462145061         462212325         462271313         462323544        
462383993         462451394         462513342         462567033        
462617895         462675984         462727876         462783531        
462840059         462895004   

 



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   447993916      448121285         448246736         448366088        
461501454         462055062         462145079         462212457        
462271321         462323627         462384009         462451659        
462513375         462565342         462617903         462676206        
462727967         462783739         462840067         462895129    447993924   
  448121376         448246769         448366104         461504870        
462055088         462145103         462212473         462271362        
462323635         462384017         462451667         462513425        
462565359         462617911         462676214         462727975        
462783747         462840091         462895137    447993957      448121392      
  448246827         448366138         461508558         462055104        
462145111         462212481         462271388         462323643        
462384025         462451741         462513433         462565383        
462617945         462676255         462728023         462783796        
462840117         462895186    447993981      448121483         448247064      
  448366146         461532764         462055112         462145376        
462212507         462269713         462323668         462384173        
462451782         462513623         462565391         462618075        
462676271         462728197         462783804         462840273        
462895194    447994096      448121566         448247171         448366179      
  461535106         462055146         462145509         462212515        
462269747         462323726         462384223         462451816        
462513698         462565409         462618083         462676289        
462728247         462783853         462840281         462895228    447994146   
  448121616         448247189         448366211         461540387        
462055237         462145533         462212523         462269762        
462323759         462384272         462451840         462513706        
462565417         462618125         462676321         462728262        
462783861         462840299         462895236    447994153      448122119      
  448247205         448362525         461545592         462055427        
462145632         462212671         462269788         462323999        
462384298         462452103         462513722         462565540        
462618158         462676602         462728320         462784026        
462840307         462895244    447994245      448122192         448247254      
  448362533         461547242         462055435         462145673        
462212689         462269804         462324039         462384306        
462452152         462513730         462565557         462618174        
462676610         462728338         462784034         462840315        
462895251    447994377      448122200         448247312         448362566      
  461566788         462055476         462145715         462212713        
462269820         462324062         462384330         462452178        
462513748         462565599         462618182         462676628        
462728379         462784042         462840356         462895301    447994427   
  448122234         448247544         448362574         461597494        
462055492         462145970         462212762         462269960        
462324070         462384462         462452210         462513987        
462565607         462618190         462676644         462728593        
462784059         462840489         462895368    447994476      448122259      
  448247585         448362665         461604696         462055500        
462145988         462212770         462270026         462324104        
462384504         462452228         462513995         462565615        
462618232         462676669         462728627         462784075        
462840505         462895376    447994534      448122309         448247627      
  448362681         461608598         462055542         462146093        
462212804         462270042         462324112         462384512        
462452236         462514019         462565649         462618240        
462676677         462728668         462784117         462840513        
462895392    447994609      448122580         448247684         448363002      
  461608945         462055633         462146119         462212911        
462270059         462324153         462384520         462452483        
462514027         462565730         462618299         462676859        
462728676         462784257         462840521         462895525    447994682   
  448122630         448247742         448363036         461611881        
462055666         462146242         462212945         462270067        
462324161         462384561         462452509         462514035        
462565748         462618331         462676867         462728684        
462784281         462840554         462895533    447994799      448122648      
  448247759         448363150         461622268         462055674        
462146283         462212994         462270083         462324237        
462384579         462452517         462514134         462565763        
462618372         462676883         462728692         462784307        
462840562         462895558    447994831      448122689         448247973      
  448363168         461622409         462055740         462146465        
462213000         462270281         462324245         462384736        
462452525         462514266         462565797         462618604        
462676891         462728809         462784315         462840661        
462895574    447994872      448122770         448247981         448363184      
  461626830         462055799         462146549         462213018        
462270380         462324252         462384744         462452574        
462514282         462565805         462618620         462676958        
462728817         462784323         462840679         462895590    447994906   
  448122812         448248070         448363234         461627234        
462055823         462146598         462213034         462270398        
462324260         462384777         462452590         462514316        
462565821         462618646         462676966         462728825        
462784331         462840687         462895616    447994930      448122994      
  448248187         448363481         461628661         462055971        
462146614         462213208         462270430         462324377        
462384785         462452798         462514357         462565987        
462618679         462674839         462728833         462784521        
462840695         462895715    447994971      448123000         448248237      
  448363549         461631897         462055989         462146630        
462213216         462270448         462324401         462384819        
462452822         462514365         462565995         462618687        
462674847         462728874         462784547         462840729        
462895723    447995010      448123018         448248245         448363556      
  461633125         462056029         462146689         462213240        
462270455         462324427         462384827         462452855        
462514373         462566001         462618695         462674854        
462728890         462784588         462840737         462895756    447995069   
  448123059         448248526         448363747         461666174        
462056078         462146846         462213257         462270588        
462324476         462383159         462452913         462514589        
462566027         462618836         462674896         462729039        
462784638         462840893         462895780    447995085      448123133      
  448248534         448363770         461673295         462056144        
462146853         462213273         462270596         462324492        
462383209         462452939         462514647         462566043        
462618877         462674912         462729047         462784646        
462840901         462895806    447995119      448123141         448248542      
  448363846         461682692         462056177         462146879        
462213323         462270604         462324500         462383217        
462453002         462514662         462566118         462618901        
462674953         462729070         462784653         462840919        
462895822    447995150      448123638         448248559         448364265      
  461684383         462053869         462146887         462213547        
462270612         462324682         462383225         462453168        
462514688         462566324         462618927         462675109        
462729096         462784794         462840927         462896010    447995275   
  448123729         448248575         448364331         461686107        
462053877         462146937         462213570         462270646        
462324690         462383241         462453200         462514696        
462566365         462618943         462675125         462729161        
462784851         462840943         462896077    447995317      448123737      
  448248625         448364364         461687105         462053885        
462147067         462213596         462270653         462324740        
462383266         462453259         462514712         462566423        
462618976         462675141         462729179         462784901        
462840968         462896093    447995408      448123802         448248963      
  448364372         461765463         462053893         462147364        
462213620         462270778         462324781         462383340        
462453267         462514910         462566431         462619149        
462675208         462729187         462784935         462841131        
462896119    447995416      448123810         448248989         448364422      
  461777799         462053976         462147372         462213646        
462270786         462324815         462383357         462453291        
462514951         462566449         462619180         462675224        
462729203         462784950         462841180         462896168    447995515   
  448123828         448249060         448364471         461832685        
462053984         462147398         462213661         462270794        
462324872         462383365         462453309         462514993        
462566464         462619206         462675257         462729260        
462784992         462841198         462896184    447995572      448124149      
  448249078         448364778         461839136         462054172        
462147406         462213786         462270802         462325143        
462383381         462453317         462515073         462566639        
462619214         462675463         462729278         462785189        
462841206         462896317    447995671      448124198         448249094      
  448364935         461976714         462054198         462147455        
462213794         462270828         462325176         462383399        
462453358         462515081         462566654         462619230        
462675505         462729344         462785197         462841214        
462896341    447995739      448124222         448249128         448365015      
  461976722         462054206         462147463         462213836        
462270844         462325184         462383407         462453366        
462515107         462566670         462619255         462675513        
462729351         462785205         462841248         462896358    447995747   
  448124248         448249441         448365023         461976896        
462054214         462147471         462213869         462270950        
462325226         462383589         462453374         462515339        
462566688         462619420         462675539         462729492        
462785213         462841354         462896374    447995754      448124255      
  448249466         448365056         461976904         462054289        
462147505         462213927         462270976         462325234        
462383597         462453382         462515347         462566704        
462619438         462675547         462729526         462785239        
462841396         462896382    447995762      448124362         448249474      
  448365247         461976920         462054321         462147521        
462213943         462270992         462325242         462383605        
462453440         462515370         462566712         462619487        
462675554         462729567         462785247         462841404        
462896390    447995911      448124370         448249490         448365486      
  461976946         462054578         462147554         462214057        
462271024         462325382         462383613         462453663        
462515446         462566829         462619495         462675729        
462729583         462783218         462841412         462896499    447995929   
  448124396         448249508         448365528         461977001        
462054602         462147638         462214065         462271032        
462325390         462383654         462453705         462515461        
462566852         462619503         462675737         462729609        
462783267         462841420         462896515    447996018      448124412      
  448249516         448365551         461977035         462054610        
462147646         462214115         462271040         462325440        
462383688         462453713         462515479         462566860        
462619545         462675752         462729633         462783291        
462841438         462896523    447996117      448124438         448249870      
  448365627         461977225         462054628         462147778        
462214131         462271156         462325465         462383902        
462453721         462513136         462566894         462619693        
462675794         462729807         462783325         462841552        
462896531    447996174      448124545         448249896         448365650      
  461977241         462054636         462147786         462214156        
462271164         462325499         462383928         462453754        
462513144         462566910         462619727         462675802        
462729864         462783341         462841586         462896549    447996182   
  448124552         448249904         448365668         461977258        
462054719         462147836         462214172         462271198        
462325507         462383936         462453796         462513177        
462566928         462619735         462675828         462729872        
462783374         462841594         462896556    447996224      448124990      
  448249938         448365858         461977266         462054883        
462147869         462212358         462271214         462325648        
462383944         462454026         462513201         462567041        
462619743         462676057         462729880         462783549        
462841602         462896655    447996356      448125047         448249987      
  448365866         461977274         462054909         462147885        
462212382         462271248         462325663         462383951        
462454042         462513235         462567132         462619750        
462676107         462729930         462783564         462841628        
462896671    447996463      448125138         448249995         448365908      
  461977282         462054917         462147901         462212390        
462271263         462325705         462383969         462454083        
462513243         462567165         462619776         462676115        
462729948         462783580         462841636         462896713    447996521   
  448125161         448246850         448366021         461977399        
462054933         462148065         462212408         462271396        
462325713         462384033         462454141         462513441        
462567223         462619891         462676156         462730144        
462783598         462841651         462896721    447996646      448125203      
  448246868         448366047         461977407         462054966        
462148081         462212424         462271404         462325747        
462384058         462454208         462513474         462567231        
462619917         462676164         462730177         462783614        
462841669         462896762    447996661      448125211         448246876      
  448366054         461977415         462055047         462148099        
462212440         462271412         462325754         462384066        
462454216         462513490         462567249         462619966        
462676180         462730193         462783689         462841719        
462896770    447996679      448125575         448246918         448366286      
  461977480         462055252         462148107         462212531        
462271438         462325945         462384074         462454505        
462513540         462567256         462619974         462676354        
462730201         462783887         462841735         462896929    447996752   
  448125617         448246967         448366344         461977498        
462055278         462148115         462212556         462271446        
462325952         462384082         462454547         462513557        
462567264         462619982         462676404         462730219        
462783903         462841743         462896937    447996810      448125641      
  448246991         448366377         461977530         462055302        
462148123         462212572         462271453         462325960        
462384108         462454554         462513565         462567272        
462620014         462676420         462730235         462783911        
462841750         462896960    447996836      448125658         448247353      
  448366567         461977688         462055369         462148305        
462212614         462271461         462326034         462384355        
462454570         462513755         462567330         462620154        
462676487         462730458         462783937         462841842        
462896994    447996901      448125773         448247379         448366690      
  461977720         462055385         462148313         462212648        
462271495         462326042         462384363         462454638        
462513763         462567348         462620196         462676495        
462730474         462783952         462841867         462897000    447996950   
  448125799         448247403         448366757         461977761        
462055419         462148370         462212663         462271503        
462326067         462384389         462454679         462513854        
462567355         462620204         462676537         462730490        
462783994         462841875         462897018    447996968      448126029      
  448247429         448366773         461977795         462055559        
462148388         462212820         462271529         462326281        
462384413         462454836         462513920         462567538        
462620212         462676701         462730524         462784125        
462841909         462895400    447996976      448126052         448247494      
  448366799         461977845         462055567         462148412        
462212838         462271537         462326307         462384447        
462454893         462513938         462567553         462620238        
462676743         462730532         462784133         462841933        
462895418    447997081      448126110         448247510         448366815      
  461977860         462055575         462148446         462212846        
462271594         462326315         462384454         462454901        
462513953         462567579         462620246         462676784        
462730557         462784174         462841941         462895442    447997099   
  448126128         448247775         448366880         461978108        
462055583         462148537         462212853         462271701        
462326349         462384595         462454919         462514142        
462567629         462618430         462676800         462730722        
462784208         462842105         462895467    447997180      448126193      
  448247783         448366898         461978116         462055591        
462148545         462212861         462271719         462326364        
462384652         462454927         462514183         462567637        
462618455         462676818         462730755         462784224        
462842121         462895475    447997248      448126219         448247817      
  448366922         461978124         462055609         462148552        
462212887         462271727         462326380         462384660        
462454935         462514209         462567652         462618471        
462676826         462730763         462784240         462842139        
462895517    447997297      448126490         448247825         448367136      
  461978157         462055849         462148560         462213059        
462271735         462324286         462384678         462455197        
462514217         462567827         462618505         462676982        
462730805         462784356         462842147         462895624    447997313   
  448126698         448247833         448367185         461978165        
462055872         462148578         462213075         462271743        
462324294         462384702         462455213         462514225        
462567835         462618539         462677063         462730813        
462784380         462842154         462895632    447997644      448126722      
  448247924         448367219         461978173         462055880        
462148602         462213133         462271776         462324328        
462384710         462455239         462514258         462567850        
462618562         462677071         462730839         462784406        
462842170         462895640   

 



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   447997693      448126730         448248286         448367276        
461635245         462055906         462148685         462213141        
462271891         462324336         462384835         462455262        
462514381         462567876         462618711         462677196        
462730995         462784463         462842261         462895657    447997719   
  448126847         448248344         448367284         461637605        
462055948         462148701         462213158         462271909        
462324351         462384850         462455296         462514399        
462567900         462618745         462677204         462731001        
462784505         462842279         462895681    447997735      448126854      
  448248385         448367326         461648271         462055963        
462148719         462213190         462271925         462324369        
462384868         462455387         462514431         462567991        
462618760         462677246         462731027         462784513        
462842287         462895699    447997743      448127332         448248427      
  448367698         461651358         462056185         462148727        
462213331         462271941         462324526         462384884        
462455593         462514472         462568163         462618786        
462677253         462731043         462784661         462842303        
462895830    447997917      448127514         448248468         448367805      
  461653685         462056243         462148735         462213372        
462271990         462324542         462384892         462455619        
462514530         462568171         462618794         462677261        
462731076         462784695         462842329         462895889    447997941   
  448127530         448248500         448367813         461665648        
462056250         462148750         462213398         462272014        
462324583         462384900         462455643         462514548        
462568197         462618802         462677329         462731084        
462784703         462842337         462895897    447997958      448127589      
  448248815         448367912         461692824         462056276        
462148875         462213430         462272113         462324633        
462384918         462455684         462514738         462568205        
462619008         462677410         462731209         462784737        
462842469         462895905    447997966      448127613         448248849      
  448367920         461694259         462056334         462148909        
462213497         462272121         462324641         462384926        
462455692         462514761         462568213         462619024        
462677428         462731225         462784752         462842477        
462895921    447997974      448127639         448248872         448367979      
  461695017         462056342         462148933         462213539        
462272139         462324666         462384934         462455726        
462514787         462568239         462619032         462677451        
462731241         462784760         462842485         462895996    447997982   
  448128173         448248880         448368225         461707275        
462056359         462148941         462213679         462272162        
462324930         462384967         462455916         462514803        
462568379         462619081         462677683         462731258        
462785007         462842501         462896192    447998006      448128207      
  448248922         448368266         461708067         462056383        
462148958         462213729         462272170         462324955        
462384991         462455932         462514852         462568395        
462619115         462677691         462731290         462785056        
462842535         462896200    447998055      448128215         448248948      
  448368274         461736548         462056425         462148966        
462213737         462272188         462325010         462385006        
462455940         462514894         462568411         462619123        
462677717         462731324         462785098         462842584        
462896218    447998071      448128280         448249219         448368357      
  461976755         462056433         462149147         462213752        
462272345         462325085         462385154         462455957        
462515180         462568437         462619263         462677725        
462729401         462785106         462842758         462896234    447998147   
  448128298         448249243         448368373         461976763        
462056441         462149154         462213760         462272360        
462325093         462385170         462455973         462515222        
462568445         462619321         462677733         462729427        
462785122         462842766         462896259    447998220      448128306      
  448249276         448368464         461976805         462056474        
462149162         462213778         462272386         462325101        
462385204         462455981         462515255         462568478        
462619339         462677758         462729435         462785171        
462842790         462896291    447998303      448128686         448249326      
  448368712         461976821         462056680         462149170        
462213968         462272394         462325267         462385212        
462453457         462515289         462568619         462619354        
462677972         462729443         462785254         462842816        
462896408    447998345      448128744         448249334         448368738      
  461976839         462056698         462149188         462213976        
462272410         462325275         462385253         462453499        
462515305         462568635         462619362         462677998        
462729468         462785270         462842824         462896416    447998360   
  448128793         448249433         448368753         461976854        
462056722         462149196         462214008         462272428        
462325309         462385279         462453515         462515321        
462568643         462619396         462678004         462729484        
462785296         462842832         462896432    447998709      448128884      
  448249532         448368795         461977050         462056748        
462147653         462214016         462272550         462325325        
462385394         462453531         462515511         462568700        
462619552         462678012         462729641         462785338        
462842956         462896440    447998774      448128991         448249581      
  448368829         461977092         462056821         462147679        
462214024         462272568         462325333         462385402        
462453549         462515545         462568718         462619560        
462678020         462729658         462785361         462843004        
462896457    447998824      448129023         448249599         448368860      
  461977118         462056862         462147703         462214040        
462272576         462325374         462385410         462453622        
462515560         462568726         462619586         462678061        
462729674         462785437         462843012         462896481    447998915   
  448124578         448249607         448369132         461977167        
462057134         462147711         462214198         462272626        
462325523         462385428         462453911         462515586        
462568841         462619636         462678152         462729732        
462785452         462843020         462896564    447998956      448124644      
  448249656         448369157         461977175         462057183        
462147737         462214214         462272667         462325556        
462385444         462453929         462515610         462568866        
462619644         462678186         462729781         462785486        
462843038         462896572    447999053      448124719         448249748      
  448369199         461977209         462057282         462147745        
462214222         462272675         462325580         462385469        
462453937         462515628         462568874         462619669        
462678194         462729799         462785510         462843053        
462896580    447999343      448124735         448250035         448369314      
  461977324         462057308         462147943         462214230        
462272824         462325598         462385626         462453952        
462515651         462568882         462619792         462678202        
462729955         462785544         462843186         462896598    447999376   
  448124826         448250043         448369322         461977340        
462057316         462147950         462214255         462272857        
462325606         462385634         462454000         462515669        
462568908         462619818         462678236         462729997        
462785601         462843202         462896606    447999483      448124974      
  448250092         448369421         461977357         462057332        
462147968         462214289         462272873         462325614        
462385642         462454018         462515677         462568924        
462619826         462678251         462730029         462785619        
462843210         462896630    447999491      448125260         448250142      
  448369686         461977365         462057563         462147976        
462214297         462272899         462325812         462385659        
462454232         462515693         462569153         462619834        
462678368         462730045         462785841         462843244        
462896788    447999541      448125369         448250209         448369769      
  461977373         462057589         462147992         462214305        
462272923         462325846         462385717         462454273        
462515743         462569195         462619867         462678384        
462730052         462785874         462843251         462896796    447999608   
  448125385         448250266         448369785         461977381        
462057639         462148057         462214339         462272972        
462325879         462385725         462454281         462515784        
462569203         462619883         462678392         462730060        
462785890         462843269         462896812    447999996      448125401      
  448250282         448369801         461977555         462057704        
462148156         462214347         462273236         462325911        
462385899         462454331         462515925         462569286        
462620048         462678434         462730250         462785916        
462841768         462896846    448000158      448125484         448250340      
  448369850         461977571         462057795         462148164        
462214362         462273319         462325929         462385923        
462454414         462515958         462569294         462620055        
462678442         462730284         462785932         462841776        
462896853    448000265      448125526         448250357         448370031      
  461977621         462057811         462148172         462214404        
462273343         462325937         462385949         462454448        
462515966         462569310         462620097         462678467        
462730318         462785965         462841792         462896879    448000273   
  448125831         448250381         448370411         461977639        
462058033         462148206         462214552         462273350        
462326141         462385972         462454695         462516006        
462567389         462620105         462678590         462730342        
462786195         462841800         462897042    448000315      448125856      
  448250431         448370510         461977654         462058058        
462148222         462214560         462273376         462326158        
462386004         462454703         462516048         462567397        
462620121         462678608         462730391         462786229        
462841818         462897091    448000414      448125955         448250456      
  448370684         461977670         462058066         462148289        
462214578         462273384         462326174         462386012        
462454711         462516055         462567405         462620147        
462678624         462730409         462786245         462841834        
462897117    448000851      448125989         448250738         448370692      
  461977886         462058082         462148453         462214586        
462271602         462326208         462386103         462454729        
462516162         462567413         462620253         462678657        
462730581         462786252         462841958         462897125    448000869   
  448126003         448250787         448370700         461977977        
462058090         462148479         462214594         462271610        
462326232         462386111         462454760         462516170        
462567462         462620261         462678681         462730615        
462786286         462841966         462897158    448000901      448126011      
  448250803         448370726         461977985         462058108        
462148487         462214628         462271644         462326240        
462386137         462454810         462516196         462567512        
462620279         462678699         462730623         462786344        
462841982         462897190    448000992      448126268         448250829      
  448366989         461978009         462058454         462148503        
462214792         462271677         462326448         462386145        
462454992         462516212         462567686         462620287        
462678798         462730649         462786492         462841990        
462897208    448001024      448126276         448250845         448366997      
  461978017         462058470         462148511         462214800        
462271685         462326455         462386160         462455064        
462516238         462567744         462620295         462678806        
462730680         462786526         462842006         462897216    448001032   
  448126326         448250878         448367003         461978074        
462058561         462148529         462214818         462271693        
462326489         462386178         462455072         462516261        
462567751         462620303         462678814         462730698        
462786534         462842022         462897224    448001339      448126375      
  448251132         448367029         461978181         462058603        
462148610         462214826         462271784         462326505        
462386277         462455080         462516337         462567769        
462620311         462678822         462730847         462786617        
462842188         462897232    448001446      448126409         448251165      
  448367060         461978207         462058611         462148628        
462214891         462271792         462326513         462386285        
462455106         462516345         462567785         462620329        
462678830         462730888         462786641         462842196        
462897265    448001503      448126417         448251173         448367094      
  461978215         462058678         462148636         462214909        
462271800         462326539         462386327         462455171        
462516352         462567801         462620345         462678855        
462730920         462786658         462842212         462897273    448001537   
  448126912         448251181         448367391         461978223        
462058876         462148644         462215062         462271818        
462326638         462386368         462455403         462516360        
462568031         462620352         462678954         462730938        
462786773         462842220         462897406    448001552      448127035      
  448251298         448367516         461978231         462058926        
462148669         462215112         462271842         462326653        
462386384         462455445         462516378         462568064        
462620360         462678962         462730953         462786799        
462842238         462897463    448001610      448127092         448251306      
  448367524         461978264         462058934         462148677        
462215146         462271875         462326695         462386392        
462455460         462516394         462568072         462620386        
462678988         462730987         462786815         462842253        
462897505    448002071      448127118         448251710         448367557      
  461978272         462058967         462148768         462215161        
462272022         462326703         462386491         462455478        
462516584         462568080         462620535         462678996        
462731092         462786831         462842352         462897513    448002154   
  448127282         448251736         448367599         461978280        
462059007         462148792         462215179         462272030        
462326745         462386517         462455502         462516592        
462568106         462620543         462679002         462731118        
462786849         462842378         462897539    448002170      448127316      
  448251892         448367649         461978330         462059023        
462148826         462215203         462272048         462326760        
462386533         462455585         462516626         462568114        
462620550         462679010         462731134         462786864        
462842402         462897562    448002220      448127852         448251900      
  448367987         461978355         462059247         462148834        
462215443         462272055         462326976         462386541        
462455734         462516634         462568254         462620576        
462677469         462731175         462787003         462842410        
462897653    448002279      448127894         448251926         448368084      
  461978363         462059254         462148842         462215542        
462272097         462327008         462386574         462455775        
462516642         462568262         462620584         462677493        
462731183         462787037         462842428         462897661    448002295   
  448127936         448252015         448368126         461978389        
462059296         462148867         462215633         462272105        
462327016         462386608         462455817         462516659        
462568270         462620618         462677527         462731191        
462787102         462842451         462897703    448002907      448127985      
  448252205         448368142         461978728         462059312        
462148982         462215658         462272212         462327040        
462385014         462455882         462516733         462568296        
462620733         462677634         462731340         462787243        
462842618         462897729    448002964      448128066         448252221      
  448368183         461978751         462059361         462148990        
462215666         462272220         462327065         462385030        
462455890         462516741         462568320         462620741        
462677667         462731381         462787268         462842659        
462897752    448003012      448128140         448252312         448368217      
  461978785         462059387         462149006         462215690        
462272238         462327073         462385048         462455908        
462516758         462568361         462620766         462677675        
462731423         462787334         462842691         462897760    448003087   
  448128314         448252411         448368472         461978801        
462056516         462149055         462215898         462272253        
462327214         462385089         462456005         462516766        
462568494         462620782         462677766         462731480        
462787433         462842709         462897927    448003137      448128348      
  448252437         448368498         461978827         462056524        
462149097         462215963         462272311         462327222        
462385105         462456013         462516774         462568502        
462620808         462677790         462731498         462787441        
462842725         462897943    448003178      448128421         448252452      
  448368563         461978835         462056565         462149139        
462215989         462272329         462327255         462385147        
462456021         462516782         462568528         462620824        
462677840         462731522         462787466         462842741        
462897976    447998410      448128512         448252817         448368589      
  461978991         462056631         462149204         462216011        
462272436         462327271         462385287         462456039        
462516881         462568577         462620980         462677857        
462731548         462787474         462842840         462897992    447998451   
  448128553         448252858         448368597         461979023        
462056649         462149212         462216037         462272469        
462327289         462385295         462456062         462516899        
462568585         462620998         462677907         462731563        
462787482         462842865         462898016    447998469      448128645      
  448252866         448368639         461979056         462056664        
462149220         462216045         462272493         462327370        
462385337         462456070         462516907         462568593        
462621012         462677923         462731589         462787490        
462842899         462898032   

 



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   447998493      448129056         448252908         448368878        
461979064         462056870         462149238         462216201        
462272501         462327693         462385345         462456088        
462516949         462568742         462621038         462678079        
462731597         462787748         462842915         462898131    447998535   
  448129064         448252957         448368894         461979072        
462056938         462149261         462216219         462272527        
462327768         462385360         462456096         462516956        
462568759         462621061         462678095         462731613        
462787755         462842923         462898149    447998626      448129163      
  448252973         448368902         461979080         462056961        
462149295         462216235         462272543         462327776        
462385386         462456104         462516964         462568791        
462621079         462678103         462731621         462787763        
462842931         462898156    447999079      448129213         448253393      
  448369009         461979247         462057092         462149345        
462216243         462272683         462327784         462385477        
462456120         462517053         462568809         462621178        
462678129         462731753         462787771         462843079        
462898164    447999129      448129239         448253450         448369082      
  461979288         462057118         462149352         462216250        
462272709         462327891         462385485         462456138        
462517061         462568817         462621194         462678137        
462731761         462787789         462843087         462898172    447999137   
  448129270         448253468         448369124         461979312        
462057126         462149394         462216276         462272733        
462327909         462385519         462456146         462517079        
462568825         462621210         462678145         462731779        
462787797         462843095         462898206    447999145      448129312      
  448253492         448369488         461979346         462057373        
462149410         462216433         462272741         462328089        
462385576         462456245         462517087         462568965        
462621251         462678277         462731795         462785643        
462843103         462898347    447999236      448129403         448253625      
  448369496         461979361         462057399         462149436        
462216458         462272758         462328097         462385592        
462456252         462517095         462568973         462621277        
462678293         462731811         462785676         462843111        
462898370    447999285      448129445         448253633         448369512      
  461979379         462057407         462149451         462216466        
462272790         462328105         462385618         462456260        
462517137         462568981         462621301         462678301        
462731845         462785700         462843160         462898388    447999616   
  448129510         448253906         448369553         461979445        
462057456         462149626         462216490         462273053        
462328147         462385758         462456286         462515800        
462569021         462621517         462678335         462731993        
462785726         462843285         462898396    447999855      448129619      
  448253930         448369595         461979460         462057548        
462149634         462216557         462273111         462328154        
462385774         462456294         462515834         462569039        
462621533         462678343         462732058         462785775        
462843327         462898420    447999871      448129726         448254011      
  448369629         461979494         462057555         462149659        
462216573         462273129         462328170         462385808        
462456328         462515842         462569096         462621558        
462678350         462732066         462785791         462843335        
462898446    447999905      448130161         448254052         448370189      
  461979502         462057829         462149675         462214412        
462273152         462328576         462385816         462456427        
462515875         462569328         462621566         462678525        
462732074         462785973         462843343         462898610    447999970   
  448130237         448254086         448370270         461979510        
462057845         462149683         462214420         462273178        
462328584         462385832         462456435         462515891        
462569351         462621574         462678533         462732116        
462786021         462843368         462898628    447999988      448130260      
  448254144         448370304         461979544         462057910        
462149709         462214438         462273210         462328600        
462385881         462456443         462515917         462569377        
462621590         462678541         462732173         462786062        
462843376         462898644    448000539      448130278         448250464      
  448370353         461979668         462057993         462149782        
462214495         462273400         462328667         462386020        
462456450         462516071         462569401         462621699        
462678558         462732298         462786096         462843392        
462898669    448000604      448130286         448250597         448370379      
  461979718         462058017         462149790         462214511        
462273426         462328683         462386038         462456468        
462516089         462569518         462621731         462678566        
462732355         462786112         462843426         462898693    448000620   
  448130344         448250639         448370395         461979726        
462058025         462149808         462214537         462273459        
462328709         462386046         462456484         462516105        
462569542         462621749         462678574         462732405        
462786179         462843434         462898727    448000752      448130997      
  448250670         448370734         461979783         462058124        
462149873         462214651         462273467         462328881        
462386061         462456583         462516113         462569575        
462621764         462678707         462732421         462786351        
462843517         462898800    448000778      448131094         448250712      
  448370767         461979791         462058223         462149931        
462214669         462273509         462328907         462386087        
462456591         462516121         462569583         462621772        
462678723         462732447         462786377         462843566        
462898826    448000802      448131102         448250720         448370932      
  461979825         462058314         462149964         462214677        
462273558         462328931         462386095         462456609        
462516147         462569617         462621780         462678731        
462732470         462786385         462843574         462898859    448001099   
  448131136         448250910         448370940         461979916        
462058355         462150095         462214727         462273566        
462328949         462386194         462456617         462516279        
462569641         462621905         462678749         462732637        
462786401         462843772         462898867    448001107      448131250      
  448250969         448371088         461979924         462058405        
462150103         462214743         462273574         462328956        
462386210         462456625         462516287         462569674        
462621939         462678756         462732660         462786419        
462843780         462898883    448001164      448131268         448250977      
  448371104         461979932         462058421         462150228        
462214784         462273608         462328980         462386228        
462456633         462516295         462569690         462621970        
462678772         462732678         462786450         462843814        
462898917    448001180      448131524         448250993         448371146      
  461979957         462058686         462150269         462214933        
462273624         462329095         462386244         462456724        
462516303         462569872         462621996         462678863        
462732686         462786666         462843822         462897307    448001198   
  448131540         448251017         448371161         461979973        
462058751         462150277         462214958         462273681        
462329103         462386251         462456732         462516311        
462569880         462622010         462678897         462732694        
462786674         462843830         462897323    448001305      448131557      
  448251124         448371187         461979981         462058777        
462150301         462214990         462273699         462329111        
462386269         462456740         462516329         462569898        
462622028         462678905         462732702         462786682        
462843905         462897349    448001628      448131607         448251397      
  448371195         461980237         462058843         462150491        
462215013         462273848         462329129         462386400        
462456757         462516402         462569906         462620410        
462678913         462732843         462786708         462844010        
462897364    448001644      448131656         448251439         448371229      
  461980278         462058850         462150525         462215039        
462273855         462329137         462386426         462456765        
462516436         462569914         462620428         462678939        
462732850         462786740         462844036         462897380    448001669   
  448131672         448251462         448371302         461980302        
462058868         462150558         462215054         462273871        
462329152         462386434         462456773         462516444        
462569948         462620444         462678947         462732884        
462786757         462844044         462897398    448001701      448132084      
  448251538         448371526         461980419         462059064        
462150574         462215229         462273954         462326828        
462386442         462456906         462516451         462570177        
462620493         462679028         462732967         462786872        
462844077         462897570    448001818      448132258         448251595      
  448371559         461980427         462059080         462150632        
462215245         462273962         462326869         462386459        
462456914         462516485         462570243         462620519        
462679044         462733049         462786898         462844085        
462897596    448001834      448132274         448251645         448371625      
  461980484         462059155         462150681         462215252        
462273988         462326901         462386467         462456922        
462516550         462570250         462620527         462679069        
462733056         462786906         462844101         462897604    448002378   
  448132357         448252023         448371658         461978397        
462059163         462151184         462215260         462274135        
462326919         462386624         462456930         462516667        
462570276         462620626         462679077         462733213        
462786914         462844234         462897620    448002519      448132373      
  448252056         448371666         461978496         462059213        
462151234         462215294         462274200         462326943        
462386632         462456948         462516675         462570292        
462620667         462679085         462733221         462786971        
462844242         462897638    448002618      448132399         448252072      
  448371682         461978512         462059239         462151242        
462215310         462274226         462326950         462386640        
462456955         462516683         462570300         462620675        
462679101         462733239         462786997         462844259        
462897646    448002691      448132738         448252122         448372011      
  461978579         462059403         462151283         462215740        
462274259         462327099         462386657         462457029        
462516691         462570490         462620683         462679150        
462733247         462787359         462844283         462897778    448002709   
  448132746         448252130         448372094         461978603        
462059411         462151291         462215765         462274283        
462327107         462386681         462457037         462516709        
462570532         462620717         462679192         462733296        
462787375         462844309         462897786    448002782      448132811      
  448252189         448372102         461978710         462059452        
462151309         462215799         462274325         462327115        
462386707         462457052         462516717         462570557        
462620725         462679200         462733304         462787383        
462844317         462897828    448003186      448132902         448252494      
  448372128         461978843         462059494         462151515        
462215807         462274556         462327123         462386723        
462457086         462516790         462570573         462620832        
462679226         462733437         462787391         462844465        
462897869    448003228      448132969         448252502         448372144      
  461978900         462059502         462151523         462215815        
462274564         462327172         462386731         462457094        
462516808         462570599         462620865         462679234        
462733445         462787417         462844473         462897877    448003244   
  448133017         448252544         448372185         461978926        
462059551         462151572         462215856         462274572        
462327198         462386764         462457102         462516816        
462570615         462620907         462679242         462733452        
462787425         462844523         462897893    448003277      448133462      
  448252593         448372458         461978942         462059569        
462151655         462216086         462274580         462327446        
462386772         462457185         462516832         462570854        
462620923         462679358         462733478         462787532        
462844531         462898057    448003384      448133488         448252700      
  448372490         461978967         462059593         462151689        
462216102         462274606         462327487         462386780        
462457193         462516857         462570862         462620931        
462679366         462733486         462787540         462844564        
462898073    448003467      448133561         448252809         448372524      
  461978975         462059635         462151739         462216110        
462274614         462327503         462386798         462457219        
462516873         462570896         462620949         462679382        
462733536         462787565         462844606         462898081    448003509   
  448133579         448253013         448372540         461979098        
462059700         462151911         462216144         462274762        
462327529         462386921         462457227         462516972        
462570904         462621087         462679424         462731639        
462787672         462844705         462898107    448003533      448133587      
  448253047         448372615         461979122         462059718        
462151945         462216169         462274796         462327610        
462386954         462457243         462516980         462570920        
462621095         462679432         462731654         462787722        
462844721         462898115    448003541      448133629         448253054      
  448372789         461979130         462059734         462151952        
462216193         462274812         462327636         462386970        
462457250         462517004         462570938         462621111        
462679440         462731670         462787730         462844739        
462898123    448003616      448134098         448253088         448373209      
  461979148         462059940         462151978         462216284        
462274879         462327925         462386988         462456161        
462517012         462571043         462621129         462679531        
462731688         462787805         462844754         462898230    448003863   
  448134163         448253211         448373258         461979189        
462059957         462152018         462216292         462274952        
462327958         462386996         462456187         462517020        
462571068         462621137         462679549         462731712        
462787854         462844762         462898255    448003871      448134239      
  448253229         448373266         461979205         462059999        
462152026         462216300         462274960         462327966        
462387002         462456195         462517046         462571076        
462621160         462679556         462731746         462787896        
462844770         462898289    448004341      448134254         448253641      
  448373274         461979387         462060005         462149485        
462216318         462275082         462327982         462387085        
462456203         462517152         462571084         462621319        
462679564         462731860         462788050         462844903        
462898297    448004390      448134361         448253799         448373290      
  461979395         462060013         462149493         462216375        
462275090         462328030         462387119         462456229        
462517160         462571126         462621350         462679572        
462731894         462788076         462844929         462898313    448004465   
  448134387         448253831         448373431         461979403        
462060021         462149501         462216391         462275108        
462328063         462387127         462456237         462517178        
462571134         462621376         462679580         462731928        
462788084         462844937         462898321    448004523      448129767      
  448253849         448373696         461979411         462060435        
462149519         462216607         462275116         462328204        
462387135         462456344         462517194         462571282        
462621426         462679689         462731936         462788118        
462844952         462898479    448004598      448129775         448253872      
  448373712         461979429         462060443         462149584        
462216623         462275124         462328212         462387143        
462456351         462517202         462571332         462621483        
462679697         462731969         462788167         462844978        
462898487    448004663      448129809         448253880         448373779      
  461979437         462060468         462149618         462216664        
462275165         462328238         462387150         462456369        
462517228         462571365         462621491         462679705        
462731977         462788191         462844986         462898537    448005405   
  448129965         448254177         448373795         461979551        
462060500         462149717         462216680         462275330        
462328386         462387226         462456385         462517236        
462571407         462621608         462679713         462732181        
462788258         462845090         462898552    448005421      448129981      
  448254193         448373829         461979569         462060518        
462149725         462216730         462275363         462328394        
462387291         462456393         462517251         462571415        
462621632         462679721         462732215         462788274        
462845108         462898586    448005447      448130054         448254292      
  448373845         461979619         462060526         462149733        
462216748         462275439         462328444         462387317        
462456419         462517269         462571423         462621640        
462679739         462732231         462788290         462845132        
462898594    448005579      448130534         448254367         448374207      
  461979635         462060872         462149758         462216763        
462275454         462328725         462387333         462456492        
462517277         462571589         462621657         462679838        
462732249         462788472         462845157         462898735    448005611   
  448130567         448254375         448374223         461979643        
462060898         462149766         462216789         462275462        
462328758         462387358         462456500         462517293        
462571597         462621665         462679846         462732272        
462788514         462845223         462898743    448005645      448130575      
  448254433         448374256         461979650         462060922        
462149774         462216797         462275470         462328782        
462387366         462456518         462517327         462571605        
462621673         462679853         462732280         462788530        
462845249         462898750   

 



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448006197      448130617         448254490         448374298        
461979833         462060963         462149980         462216813        
462275579         462328832         462387531         462456526        
462517442         462571613         462621798         462679861        
462732488         462788613         462843582         462898768    448006254   
  448130633         448254508         448374371         461979841        
462061003         462149998         462216847         462275611        
462328840         462387556         462456534         462517459        
462571621         462621830         462679887         462732546        
462788621         462843608         462898784    448006312      448130948      
  448254532         448374454         461979866         462061102        
462150012         462216854         462275629         462328865        
462387572         462456575         462517467         462571639        
462621848         462679895         462732595         462788639        
462843632         462898792    448006395      448131284         448254623      
  448374868         461979874         462061359         462150020        
462216953         462275637         462329004         462387580        
462456658         462517475         462569716         462621871        
462679986         462732603         462788837         462843657        
462898925    448006403      448131292         448254771         448374983      
  461979882         462061417         462150038         462216995        
462275645         462329020         462387598         462456666        
462517483         462569724         462621889         462679994        
462732611         462788944         462843673         462898941    448006452   
  448131326         448254789         448375048         461979908        
462061474         462150053         462217019         462275660        
462329038         462387606         462456674         462517491        
462569740         462621897         462680000         462732629        
462788951         462843723         462898974    448006767      448131391      
  448255091         448375105         461979999         462061482        
462150376         462217027         462273749         462329046        
462387879         462456682         462517574         462569781        
462622036         462680026         462732710         462789058        
462843913         462898982    448006965      448131466         448255117      
  448375147         461980013         462061490         462150392        
462217043         462273756         462329061         462387895        
462456708         462517582         462569807         462622044        
462680034         462732728         462789082         462843921        
462899063    448006973      448131474         448255141         448375238      
  461980096         462061615         462150400         462217050        
462273806         462329087         462387994         462456716        
462517590         462569831         462622051         462680042        
462732736         462789108         462843954         462899097    448007005   
  448131706         448255158         448371393         461980146        
462061862         462150426         462217142         462273814        
462329160         462388034         462456781         462517608        
462570003         462622069         462680141         462732785        
462789215         462843962         462899105    448007054      448131730      
  448255166         448371427         461980153         462061888        
462150434         462217159         462273822         462329210        
462388042         462456807         462517616         462570011        
462622085         462680158         462732801         462789256        
462843988         462899139    448007120      448131821         448255182      
  448371435         461980211         462061896         462150459        
462217183         462273830         462329244         462388059        
462456849         462517624         462570029         462622093        
462680166         462732819         462789264         462844002        
462899162    448007443      448131854         448255430         448371484      
  461980500         462061904         462150814         462217191        
462274002         462329269         462388299         462456864        
462517707         462570045         462622119         462680174        
462733064         462789272         462844119         462899188    448007773   
  448131896         448255471         448371500         461980526        
462061979         462150962         462217217         462274028        
462329293         462388331         462456872         462517715        
462570078         462622127         462680182         462733072        
462789355         462844127         462899196    448007823      448132068      
  448255521         448371518         461980567         462062001        
462151036         462217225         462274051         462329335        
462388349         462456898         462517723         462570144        
462622143         462680208         462733130         462789371        
462844143         462899220    448007864      448132407         448255562      
  448371708         461980575         462062381         462151085        
462217365         462274069         462329350         462388406        
462456963         462517731         462570342         462622150        
462680299         462733155         462789546         462844150        
462899352    448007898      448132472         448255612         448371724      
  461980609         462062423         462151150         462217373        
462274119         462329368         462388497         462456971        
462517749         462570375         462622176         462680307        
462733163         462789629         462844168         462899378    448007906   
  448132514         448255661         448371773         461980716        
462062472         462151168         462217381         462274127        
462329426         462388513         462456989         462517756        
462570409         462622184         462680315         462733197        
462789637         462844184         462899386    448008433      448132522      
  448255869         448371815         461980732         462062498        
462151333         462217415         462274341         462329442        
462388729         462456997         462517830         462570417        
462622283         462680323         462733346         462789678        
462844325         462899394    448008458      448132662         448255901      
  448371823         461980757         462062530         462151341        
462217423         462274358         462329467         462388752        
462457003         462517889         462570441         462622291        
462680331         462733361         462789728         462844374        
462899402    448008466      448132720         448255927         448371849      
  461980773         462062555         462151358         462217431        
462274374         462329475         462388786         462457011        
462517913         462570458         462622309         462680364        
462733387         462789736         462844382         462899410    448008649   
  448133058         448256057         448372243         461980799        
462062746         462151408         462217530         462274416        
462329608         462388828         462457110         462517947        
462570649         462622317         462679283         462733395        
462789983         462844390         462899543    448008680      448133074      
  448256107         448372276         461980906         462062779        
462151416         462217555         462274531         462329616        
462388844         462457136         462517954         462570664        
462622333         462679291         462733403         462790031        
462844408         462899550    448008755      448133132         448256131      
  448372284         461980914         462062795         462151432        
462217563         462274549         462329624         462388851        
462457144         462517970         462570730         462622341        
462679309         462733411         462790064         462844432        
462899576    448009035      448133207         448256339         448372326      
  461981078         462062811         462151747         462217571        
462274622         462329632         462386814         462457151        
462518200         462570771         462622481         462679317        
462733585         462790072         462844614         462899584    448009076   
  448133231         448256370         448372409         461981094        
462062837         462151770         462217589         462274648        
462329657         462386830         462457169         462518226        
462570797         462622499         462679333         462733619        
462790080         462844622         462899592    448009084      448133355      
  448256461         448372417         461981144         462062894        
462151812         462217597         462274655         462329665        
462386848         462457177         462518242         462570839        
462622507         462679341         462733668         462790098        
462844655         462899600    448009092      448133660         448256479      
  448372797         461981177         462059759         462151820        
462217746         462274713         462329749         462386855        
462457268         462518267         462570953         462622549        
462679465         462733700         462790510         462844671        
462899790    448009225      448133686         448256495         448372862      
  461981193         462059767         462151853         462217753        
462274721         462329822         462386897         462457276        
462518275         462570987         462622556         462679473        
462733718         462790536         462844689         462899832    448009266   
  448133850         448256537         448372920         461981201        
462059775         462151895         462217761         462274739        
462329830         462386905         462457284         462518283        
462570995         462622572         462679481         462733726        
462790585         462844697         462899865    448003897      448133900      
  448256743         448373001         461981409         462059833        
462152042         462217779         462274986         462329855        
462387010         462457292         462518432         462571019        
462622655         462679499         462733734         462790593        
462844788         462899881    448003954      448134023         448256776      
  448373084         461981417         462059874         462152059        
462217787         462274994         462329863         462387028        
462457300         462518440         462571027         462622663        
462679507         462733809         462790668         462844804        
462899907    448003988      448134080         448256834         448373159      
  461981425         462059916         462152133         462217795        
462275009         462329889         462387036         462457318        
462518465         462571035         462622689         462679515        
462733841         462790676         462844812         462899915    448004028   
  448134403         448256859         448373464         461981441        
462060062         462152166         462217894         462275017        
462330085         462387044         462457326         462518473        
462571142         462622705         462679606         462733874        
462790817         462844846         462900044    448004200      448134494      
  448256933         448373548         461981458         462060161        
462152182         462217902         462275025         462330101        
462387051         462457334         462518499         462571167        
462622713         462679622         462733890         462790932        
462844861         462900051    448004291      448134528         448256941      
  448373571         461981474         462060286         462152240        
462217910         462275041         462330127         462387069        
462457342         462518531         462571233         462622721        
462679630         462733916         462790940         462844895        
462900093    448004689      448134643         448257352         448373639      
  461981623         462060302         462152299         462217993        
462275199         462330135         462387168         462457359        
462518713         462571241         462622861         462679648        
462734096         462790981         462845009         462900119    448004804   
  448134668         448257428         448373662         461981649        
462060351         462152307         462218009         462275207        
462330200         462387176         462457383         462518747        
462571258         462622879         462679655         462734112        
462791039         462845017         462900127    448005025      448134700      
  448257444         448373670         461981664         462060401        
462152430         462218017         462275215         462330218        
462387184         462457417         462518796         462571266        
462622911         462679663         462734146         462791062        
462845033         462900150    448005249      448134775         448257469      
  448373944         461981714         462060575         462152455        
462218116         462275272         462330531         462387192        
462457755         462518846         462571431         462622945        
462679747         462734203         462788308         462845041        
462900275    448005264      448134791         448257535         448373977      
  461981763         462060625         462152463         462218132        
462275298         462330655         462387200         462457771        
462518887         462571456         462622986         462679762        
462734211         462788316         462845058         462900325    448005280   
  448134817         448257568         448374041         461981789        
462060641         462152547         462218140         462275306        
462330671         462387218         462457805         462518895        
462571464         462623000         462679788         462734245        
462788357         462845074         462900333    448005694      448134841      
  448257725         448374082         461982092         462060708        
462152828         462218165         462275488         462330713        
462387424         462457813         462517368         462571506        
462623166         462679804         462734377         462788415        
462845322         462900341    448005850      448134866         448257808      
  448374157         461982126         462060773         462152844        
462218173         462275496         462330762         462387457        
462457839         462517376         462571522         462623182        
462679812         462734393         462788423         462845330        
462900358    448005959      448134916         448257816         448374173      
  461982142         462060807         462152893         462218181        
462275520         462330788         462387473         462457870        
462517384         462571555         462623190         462679820        
462734419         462788449         462845348         462900366    448005967   
  448135038         448257832         448374496         461982217        
462061144         462152919         462216862         462275546        
462330911         462387507         462458118         462517392        
462571654         462623208         462679903         462734450        
462788647         462845355         462900499    448005991      448135236      
  448257857         448374512         461982225         462061193        
462152950         462216888         462275553         462330937        
462387515         462458126         462517400         462571662        
462623232         462679911         462734468         462788670        
462845363         462900507    448006098      448135277         448257865      
  448374520         461982258         462061219         462152968        
462216896         462275561         462330960         462387523        
462458134         462517434         462571670         462623265        
462679929         462734484         462788720         462845389        
462900515    448006460      448135335         448254888         448374645      
  461982605         462061235         462153263         462216904        
462275686         462330978         462387614         462458142        
462517509         462571696         462623422         462679952        
462734641         462788738         462845397         462900531    448006551   
  448135392         448254896         448374686         461982639        
462061268         462153271         462216920         462275694        
462331018         462387622         462458167         462517517        
462571704         462623463         462679960         462734666        
462788746         462845405         462900549    448006601      448135558      
  448254987         448374850         461982662         462061276        
462153313         462216938         462275736         462331026        
462387671         462458183         462517525         462571712        
462623513         462679978         462734674         462788829        
462845447         462900556    448006676      448135855         448254995      
  448375287         461982688         462061623         462153347        
462217068         462275751         462331182         462387788        
462458399         462517533         462571746         462623539        
462680059         462734690         462789132         462845454        
462900713    448006684      448135863         448255034         448375303      
  461982704         462061698         462153388         462217076        
462275769         462331190         462387796         462458415        
462517541         462571753         462623562         462680075        
462734724         462789140         462845488         462900721    448006718   
  448135871         448255075         448375360         461982761        
462061714         462153404         462217084         462275777        
462331232         462387861         462458449         462517566        
462571779         462623596         462680083         462734732        
462789165         462845504         462900739    448007161      448135954      
  448255190         448375394         461982969         462061789        
462153602         462217092         462275801         462331240        
462388166         462458514         462517632         462571787        
462623745         462680109         462734955         462789173        
462845702         462900747    448007286      448135970         448255349      
  448375428         461983025         462061813         462153610        
462217100         462275835         462331257         462388174        
462458548         462517640         462571795         462623778        
462680117         462734963         462789199         462845751        
462900754    448007302      448135988         448255364         448375485      
  461983082         462061821         462153651         462217126        
462275850         462331273         462388216         462458571        
462517665         462571811         462623786         462680133        
462734971         462789207         462845777         462900762    448007336   
  448136465         448255380         448375543         461983124        
462062027         462153685         462217266         462275868        
462331406         462388232         462458795         462517673        
462571936         462623794         462680224         462734989        
462789397         462845785         462899261    448007393      448136473      
  448255398         448375550         461983132         462062035        
462153735         462217282         462275876         462331414        
462388257         462458910         462517681         462571944        
462623802         462680232         462735002         462789405        
462845793         462899287    448007435      448136689         448255414      
  448375576         461983140         462062043         462153776        
462217308         462275884         462331422         462388273        
462458928         462517699         462571951         462623828        
462680257         462735028         462789447         462845819        
462899303    448007948      448136697         448255695         448375659      
  461983314         462062076         462153941         462217316        
462276023         462331463         462388521         462458936        
462517764         462571969         462622192         462680265        
462735176         462789470         462845983         462899311    448007997   
  448136705         448255729         448375667         461983348        
462062167         462153990         462217332         462276031        
462331471         462388547         462458951         462517772        
462571977         462622200         462680273         462735184        
462789520         462845991         462899329    448008235      448136796      
  448255786         448375675         461983363         462062183        
462154048         462217340         462276064         462331489        
462388562         462458977         462517780         462571985        
462622218         462680281         462735218         462789538        
462846015         462899337   

 



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448008318      448137158         448255810         448375931        
461983405         462062613         462154063         462217449        
462276072         462329525         462388596         462459207        
462517798         462572066         462622226         462680372        
462735234         462789751         462846056         462899428    448008391   
  448137174         448255836         448375949         461983439        
462062621         462154071         462217456         462276080        
462329533         462388638         462459249         462517806        
462572082         462622242         462680380         462735259        
462789785         462846098         462899451    448008417      448137182      
  448255844         448375964         461983447         462062654        
462154105         462217464         462276114         462329541        
462388661         462459272         462517814         462572090        
462622267         462680398         462735275         462789793        
462846130         462899477    448008797      448137216         448256149      
  448375998         461980922         462062662         462154220        
462217506         462276254         462329558         462388869        
462459298         462517988         462572108         462622374        
462680406         462735424         462789843         462846379        
462899501    448008862      448137257         448256198         448376020      
  461980930         462062670         462154238         462217514        
462276270         462329574         462388877         462459306        
462518119         462572124         462622390         462680414        
462735432         462789918         462846387         462899527    448008920   
  448137265         448256214         448376087         461980955        
462062712         462154253         462217522         462276288        
462329590         462388893         462459314         462518143        
462572132         462622432         462680422         462735440        
462789967         462846395         462899535    448008961      448137638      
  448256230         448376509         461980997         462062910        
462154261         462217605         462276304         462329681        
462388901         462459629         462518150         462572249        
462622440         462680463         462735457         462790262        
462846403         462899618    448008987      448137695         448256255      
  448376517         461981029         462062951         462154279        
462217647         462276312         462329699         462388935        
462459637         462518168         462572256         462622457        
462680497         462735507         462790320         462846429        
462899675    448009027      448137729         448256289         448376558      
  461981052         462062985         462154303         462217654        
462276338         462329707         462388984         462459678        
462518192         462572264         462622473         462680513        
462735515         462790338         462846437         462899683    448009316   
  448137745         448256545         448376624         461981227        
462063058         462154618         462217688         462276445        
462329715         462389024         462459694         462518291        
462572280         462622598         462680554         462735606        
462790387         462846551         462899758    448009324      448137794      
  448256552         448376640         461981326         462063066        
462154642         462217704         462276460         462329723        
462389032         462459710         462518333         462572306        
462622606         462680588         462735663         462790403        
462846585         462899766    448009332      448137844         448256586      
  448376657         461981334         462063074         462154659        
462217738         462276494         462329731         462389065        
462459736         462518358         462572314         462622614        
462680596         462735671         462790502         462846619        
462899774    448009357      448138180         448256594         448376988      
  461981342         462063090         462154667         462217803        
462276528         462329905         462389073         462459942        
462518366         462572405         462622622         462680778        
462735689         462790718         462846643         462899923    448009365   
  448138206         448256644         448377051         461981367        
462063181         462154709         462217811         462276544        
462329921         462389099         462459959         462518416        
462572413         462622630         462680794         462735697        
462790734         462846650         462899931    448009449      448138339      
  448256735         448377077         461981383         462063199        
462154717         462217837         462276601         462329962        
462389107         462459975         462518424         462572447        
462622648         462680810         462735705         462790767        
462846668         462899956    448009597      448138412         448256974      
  448377101         461981490         462063264         462154881        
462217845         462276676         462330044         462389313        
462459983         462518556         462572454         462622739        
462680869         462733924         462790775         462846825        
462899964    448009738      448138438         448256990         448377176      
  461981557         462063298         462154956         462217878        
462276692         462330051         462389339         462460007        
462518606         462572462         462622747         462680877        
462733932         462790791         462846833         462899972    448009936   
  448138586         448257014         448377192         461981565        
462063314         462154998         462217886         462276700        
462330069         462389370         462460023         462518614        
462572488         462622796         462680893         462733957        
462790809         462846858         462899998    448009944      448138800      
  448257097         448377283         461981573         462063603        
462155003         462218041         462276726         462330242        
462389396         462457441         462518648         462572587        
462622820         462681073         462733973         462791088        
462846882         462900168    448010025      448138842         448257154      
  448377291         461981581         462063629         462155045        
462218066         462276734         462330259         462389404        
462457532         462518655         462572595         462622846        
462681115         462734005         462791104         462846916        
462900192    448010066      448138859         448257253         448377317      
  461981599         462063660         462155052         462218074        
462276759         462330267         462389412         462457540        
462518697         462572603         462622853         462681123        
462734047         462791146         462846932         462900218    448010629   
  448138867         448257600         448377358         461981797        
462063728         462152596         462218082         462276841        
462330341         462389628         462457599         462518903        
462572611         462623018         462681131         462734286        
462791179         462847088         462900226    448010678      448138883      
  448257618         448377374         461981847         462063736        
462152612         462218090         462276858         462330432        
462389644         462457631         462518937         462572629        
462623042         462681149         462734294         462791203        
462847096         462900234    448010728      448138925         448257642      
  448377390         461981920         462063835         462152620        
462218108         462276866         462330499         462389743        
462457698         462518945         462572637         462623059        
462681156         462734310         462791229         462847146        
462900267    448010835      448134924         448257659         448377697      
  461981946         462063967         462152679         462218199        
462276908         462330796         462389750         462457938        
462518960         462572728         462623091         462681297        
462734336         462791245         462847153         462900374    448010868   
  448134957         448257683         448377739         461981979        
462063975         462152687         462218207         462276916        
462330820         462389768         462457953         462519018        
462572736         462623109         462681313         462734344        
462791252         462847179         462900382    448010892      448134965      
  448257717         448377747         461982084         462063983        
462152778         462218215         462276924         462330853        
462389776         462457961         462519026         462572744        
462623133         462681339         462734351         462791286        
462847195         462900424    448011072      448134973         448257881      
  448377754         461982274         462063991         462153016        
462218223         462276999         462330879         462389958        
462458043         462519042         462572751         462623273        
462681347         462734492         462791294         462847328        
462900457    448011148      448134999         448257915         448377812      
  461982373         462064031         462153032         462218231        
462277005         462330895         462389966         462458068        
462519067         462572769         462623281         462681362        
462734500         462791302         462847336         462900473    448011304   
  448135012         448257949         448377861         461982464        
462064056         462153099         462218256         462277021        
462330903         462390006         462458100         462519075        
462572777         462623299         462681388         462734518        
462791336         462847344         462900481    448011320      448135582      
  448258020         448378323         461982498         462064296        
462153172         462218272         462277047         462331059        
462390022         462458225         462519083         462572942        
462623307         462681495         462734526         462791575        
462847351         462900572    448011395      448135681         448258079      
  448378356         461982506         462064320         462153230        
462218280         462277070         462331083         462390030        
462458274         462519158         462572959         462623356        
462681503         462734567         462791591         462847369        
462900598    448011403      448135723         448258095         448378380      
  461982522         462064353         462153248         462218306        
462277096         462331091         462390048         462458290        
462519174         462572991         462623364         462681511        
462734583         462791617         462847377         462900614    448011791   
  448135780         448258103         448378398         461982787        
462064361         462153420         462218314         462277237        
462331133         462390220         462458308         462519422        
462573015         462623604         462681529         462734765        
462791641         462845553         462900630    448011890      448135830      
  448258111         448378455         461982795         462064395        
462153446         462218322         462277278         462331158        
462390253         462458332         462519448         462573049        
462623646         462681552         462734781         462791666        
462845561         462900671    448011924      448135848         448258145      
  448378471         461982837         462064403         462153503        
462218348         462277286         462331174         462390279        
462458381         462519463         462573064         462623661        
462681586         462734823         462791674         462845595        
462900705    448011957      448136077         448258160         448378810      
  461982878         462064544         462153511         462218504        
462277294         462331307         462390287         462458597        
462519497         462571829         462623703         462681750        
462734849         462791831         462845629         462900788    448012021   
  448136135         448258186         448378844         461982902        
462064569         462153552         462218512         462277310        
462331315         462390295         462458647         462519521        
462571837         462623711         462681800         462734898        
462791856         462845660         462900838    448012104      448136150      
  448258319         448378927         461982944         462064627        
462153578         462218520         462277369         462331349        
462390303         462458688         462519547         462571845        
462623729         462681818         462734914         462791872        
462845694         462900846    448012468      448136168         448258749      
  448378935         461983157         462064635         462153784        
462218553         462275892         462331364         462390485        
462458720         462519760         462571852         462623836        
462681842         462735044         462791898         462845827        
462900887    448012567      448136325         448258814         448378992      
  461983165         462064643         462153826         462218561        
462275900         462331380         462390550         462458738        
462519778         462571902         462623885         462681883        
462735069         462791914         462845850         462900937    448012690   
  448136333         448258822         448379008         461983181        
462064726         462153867         462218579         462275926        
462331398         462390576         462458761         462519794        
462571910         462623893         462681891         462735093        
462791922         462845868         462900960    448012872      448136887      
  448258855         448375758         461983199         462064999        
462153883         462218645         462275942         462331497        
462390584         462458985         462519810         462571993        
462623901         462681990         462735101         462792052        
462845876         462900978    448012997      448136895         448258905      
  448375766         461983272         462065012         462153909        
462218652         462275991         462331505         462390592        
462459025         462519828         462572009         462623935        
462682006         462735135         462792060         462845900        
462901026    448013078      448136978         448258913         448375774      
  461983306         462065038         462153933         462218660        
462276007         462331562         462390618         462459082        
462519836         462572017         462623943         462682014        
462735143         462792078         462845967         462901034    448013276   
  448136994         448259267         448375808         461983462        
462065053         462154113         462218678         462276122        
462331588         462390907         462459116         462519968        
462572025         462623950         462682022         462735333        
462792086         462846163         462901042    448013292      448137059      
  448259440         448375881         461983496         462065087        
462154147         462218686         462276130         462331596        
462390972         462459173         462519984         462572041        
462623992         462682030         462735341         462792102        
462846197         462901075    448013318      448137125         448259473      
  448375923         461983512         462065103         462154162        
462218694         462276163         462331604         462390980        
462459181         462520024         462572058         462624040        
462682055         462735358         462792151         462846205        
462901083    448013383      448137299         448259507         448376111      
  461983546         462065277         462154170         462218777        
462276189         462331620         462391004         462459322        
462520057         462572157         462624073         462682196        
462735366         462792284         462846221         462901273    448013433   
  448137307         448259556         448376178         461983595        
462065293         462154196         462218801         462276213        
462331638         462391020         462459397         462520073        
462572165         462624081         462682204         462735374        
462792292         462846270         462901299    448013466      448137422      
  448259580         448376285         461983637         462065335        
462154204         462218843         462276221         462331646        
462391038         462459405         462520099         462572173        
462624107         462682238         462735416         462792318        
462846304         462901315    448013797      448137463         448259796      
  448376293         461983678         462065343         462154386        
462218850         462276346         462331661         462391244        
462459447         462520214         462572181         462624230        
462682261         462735523         462792334         462846445        
462901323    448013813      448137471         448259903         448376418      
  461983686         462065368         462154519         462218876        
462276361         462331679         462391251         462459553        
462520248         462572207         462624289         462682279        
462735531         462792342         462846460         462901349    448013888   
  448137588         448259952         448376491         461983769        
462065400         462154535         462218884         462276379        
462331703         462391277         462459595         462520255        
462572231         462624339         462682287         462735549        
462792375         462846494         462901356    448014043      448137893      
  448259994         448376681         461983801         462065640        
462154543         462218959         462276403         462331802        
462391285         462459835         462520271         462572348        
462624370         462680612         462735556         462792565        
462846502         462901547    448014084      448137935         448260018      
  448376707         461983819         462065665         462154584        
462218975         462276411         462331810         462391327        
462459843         462520289         462572355         462624396        
462680646         462735564         462792607         462846528        
462901596    448014100      448138008         448260042         448376749      
  461983843         462065731         462154600         462218983        
462276437         462331828         462391335         462459876        
462520297         462572363         462624420         462680679        
462735598         462792680         462846544         462901612    448014373   
  448138073         448260505         448376897         461984114        
462065749         462154766         462218991         462276619        
462331836         462389115         462459884         462520453        
462572371         462624594         462680703         462735713        
462792698         462846684         462901638    448014399      448138107      
  448260562         448376947         461984122         462065798        
462154774         462219007         462276627         462331844        
462389156         462459900         462520461         462572389        
462624602         462680711         462735762         462792706        
462846742         462901653    448014415      448138149         448260646      
  448376954         461984130         462065954         462154782        
462219015         462276635         462331869         462389180        
462459926         462520479         462572397         462624628        
462680752         462735770         462792714         462846759        
462901661    448014456      448138636         448260653         448377200      
  461984148         462063397         462154808         462219098        
462276643         462332024         462389198         462460031        
462520487         462572512         462624636         462680927        
462735788         462792946         462846767         462901802    448014464   
  448138669         448260687         448377226         461984171        
462063439         462154816         462219114         462276650        
462332065         462389222         462460049         462520495        
462572520         462624651         462680968         462735804        
462792995         462846791         462901828    448014522      448138677      
  448260695         448377234         461984189         462063462        
462154824         462219122         462276668         462332107        
462389271         462460056         462520511         462572546        
462624669         462681016         462735820         462793001        
462846809         462901836   

 



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448010108      448138727         448261198         448377242        
461984437         462063470         462155078         462219130        
462276775         462332115         462389487         462460072        
462520677         462572553         462624826         462681024        
462735838         462793118         462846940         462901851    448010207   
  448138784         448261263         448377259         461984478        
462063520         462155086         462219148         462276783        
462332123         462389529         462460098         462520693        
462572561         462624834         462681032         462735853        
462793134         462847013         462901885    448010256      448138792      
  448261305         448377267         461984510         462063579        
462155102         462219213         462276791         462332131        
462389537         462460155         462520701         462572579        
462624859         462681065         462735861         462793167        
462847021         462901919    448010389      448139055         448261396      
  448377416         461984528         462063843         462155151        
462219429         462276817         462332271         462389560        
462460171         462520719         462572652         462624867        
462681164         462735879         462793282         462847039        
462902065    448010587      448139097         448261412         448377481      
  461984544         462063868         462155177         462219437        
462276825         462332289         462389602         462460221        
462520727         462572660         462624875         462681198        
462735887         462793340         462847054         462902081    448010611   
  448139113         448261420         448377606         461984585        
462063900         462155219         462219460         462276833        
462332297         462389610         462460262         462520792        
462572686         462624917         462681206         462735895        
462793365         462847062         462902115    448010926      448139212      
  448261610         448377622         461984924         462063918        
462155235         462219486         462276932         462332305        
462389784         462460270         462520941         462572694        
462625062         462681214         462736059         462793415        
462847203         462902149    448010967      448139238         448261693      
  448377648         461984932         462063926         462155243        
462219528         462276940         462332313         462389792        
462460288         462520966         462572702         462625070        
462681263         462736075         462793423         462847211        
462902156    448010983      448139329         448261735         448377663      
  461985038         462063934         462155268         462219536        
462276957         462332321         462389859         462460296        
462520974         462572710         462625088         462681289        
462736133         462793449         462847245         462902164    448011015   
  448139337         448261776         448377952         461985053        
462064080         462155292         462219783         462276965        
462332420         462389883         462460452         462521006        
462572785         462625104         462681412         462736158        
462791344         462847260         462902263    448011023      448139378      
  448261842         448377978         461985079         462064148        
462155318         462219791         462276973         462332438        
462389909         462460460         462521014         462572835        
462625112         462681420         462736166         462791393        
462847286         462902289    448011056      448139410         448261867      
  448378075         461985095         462064163         462155326        
462219825         462276981         462332446         462389941        
462460510         462521030         462572868         462625120        
462681438         462736174         462791401         462847294        
462902305    448011437      448139444         448262170         448378117      
  461985244         462064189         462155508         462219833        
462277104         462332461         462390063         462460528        
462519257         462572884         462625203         462681446        
462736430         462791450         462847393         462902321    448011478   
  448139451         448262246         448378232         461985285        
462064247         462155516         462219841         462277112        
462332487         462390089         462460536         462519299        
462572918         462625211         462681453         462736448        
462791468         462847401         462902370    448011577      448139469      
  448262303         448378273         461985327         462064254        
462155540         462219858         462277161         462332511        
462390147         462460551         462519331         462572926        
462625229         462681487         462736497         462791567        
462847427         462902388    448011585      448139741         448262378      
  448378505         461985343         462064437         462155581        
462218389         462277187         462332628         462390170        
462460775         462519372         462573098         462625245        
462681610         462736554         462791716         462847476        
462902537    448011643      448139766         448262477         448378562      
  461985384         462064445         462155615         462218413        
462277203         462332636         462390188         462460791        
462519398         462573106         462625286         462681636        
462736562         462791724         462847484         462902545    448011759   
  448139774         448262485         448378604         461985392        
462064452         462155631         462218439         462277211        
462332651         462390212         462460809         462519406        
462573189         462625294         462681651         462736570        
462791740         462847492         462902552    448012112      448139782      
  448258392         448378646         461985699         462064494        
462155755         462218470         462277377         462332669        
462390329         462460841         462519562         462573221        
462625419         462681677         462736711         462791765        
462847518         462902560    448012161      448139790         448258442      
  448378661         461985764         462064502         462155805        
462218488         462277385         462332701         462390345        
462460882         462519653         462573239         462625443        
462681719         462736760         462791781         462847526        
462902628    448012195      448139808         448258491         448378687      
  461985863         462064510         462155821         462218496        
462277393         462332727         462390386         462460916        
462519687         462573254         462625468         462681735        
462736778         462791815         462847542         462902669    448012377   
  448140350         448258582         448379032         461985897        
462064734         462155839         462218587         462277435        
462332859         462390410         462461054         462519695        
462573379         462625476         462681909         462736828        
462791930         462847567         462902909    448012435      448140384      
  448258608         448379040         461985905         462064791        
462155896         462218595         462277450         462332875        
462390428         462461062         462519729         462573387        
462625484         462681917         462736836         462791948        
462847591         462902917    448012450      448140392         448258640      
  448379123         461985913         462064817         462155920        
462218603         462277476         462332883         462390477        
462461104         462519737         462573429         462625534        
462681933         462736844         462791963         462847609        
462902933    448013128      448140418         448259093         448379172      
  461986069         462064833         462156076         462218611        
462277492         462332891         462390642         462461120        
462519877         462573437         462625740         462681941        
462736992         462791971         462847732         462902941    448013136   
  448140475         448259101         448379222         461986085        
462064916         462156118         462218629         462277534        
462332909         462390683         462461153         462519893        
462573445         462625773         462681966         462737024        
462791989         462847740         462902958    448013144      448140582      
  448259176         448379230         461986093         462064981        
462156134         462218637         462277542         462332917        
462390725         462461179         462519901         462573494        
462625799         462681974         462737032         462791997        
462847757         462902966    448013185      448140913         448259200      
  448379412         461986168         462065129         462156175        
462218702         462277559         462333147         462390808        
462461336         462519919         462573619         462625815        
462682063         462737040         462792177         462847773        
462901091    448013219      448140921         448259226         448379446      
  461986176         462065145         462156209         462218710        
462277567         462333162         462390824         462461351        
462519935         462573627         462625856         462682071        
462737107         462792185         462847781         462901117    448013227   
  448140947         448259242         448379636         461986234        
462065160         462156266         462218728         462277575        
462333196         462390899         462461369         462519943        
462573643         462625864         462682097         462737115        
462792193         462847815         462901133    448013508      448140970      
  448259598         448379644         461986457         462065186        
462156506         462218736         462277674         462333204        
462391079         462461427         462520107         462573650        
462624115         462682105         462737248         462792219        
462848011         462901182    448013623      448140996         448259606      
  448379651         461986481         462065194         462156522        
462218751         462277682         462333246         462391103        
462461484         462520123         462573700         462624123        
462682139         462737271         462792235         462848045        
462901216    448013656      448141044         448259655         448379693      
  461986507         462065228         462156530         462218769        
462277690         462333261         462391145         462461492        
462520131         462573718         462624156         462682188        
462737289         462792243         462848060         462901240    448013680   
  448141341         448259697         448379958         461986572        
462065483         462156555         462218892         462277708        
462331711         462391160         462461674         462520149        
462573890         462624172         462682303         462737305        
462792383         462848094         462901380    448013714      448141432      
  448259705         448379990         461986598         462065509        
462156563         462218900         462277724         462331729        
462391194         462461682         462520164         462573908        
462624180         462682329         462737354         462792417        
462848169         462901406    448013789      448141440         448259754      
  448380055         461986606         462065525         462156571        
462218918         462277732         462331737         462391210        
462461690         462520180         462573924         462624198        
462682345         462737370         462792466         462848177        
462901422    448014159      448141465         448260174         448380089      
  461983850         462065582         462156845         462218926        
462277849         462331745         462391343         462461708        
462520313         462573965         462624446         462682352        
462737479         462792482         462848342         462901448    448014233   
  448141523         448260224         448380139         461983942        
462065616         462156852         462218934         462277856        
462331760         462391368         462461724         462520347        
462574005         462624479         462682402         462737487        
462792516         462848367         462901455    448014241      448141630      
  448260232         448380154         461983959         462065624        
462156910         462218942         462277864         462331778        
462391376         462461799         462520362         462574013        
462624537         462682444         462737495         462792557        
462848391         462901513    448014258      448141861         448260281      
  448380998         461983967         462065962         462156936        
462219023         462277880         462331893         462391392        
462462011         462520388         462574179         462624545        
462682501         462737503         462792722         462848417        
462901679    448014340      448142133         448260398         448381004      
  461984007         462065970         462156977         462219049        
462277898         462331935         462391400         462462037        
462520420         462574187         462624552         462682527        
462737529         462792763         462848441         462901703    448014365   
  448142208         448260448         448381087         461984072        
462065988         462156985         462219056         462277914        
462331943         462391442         462462086         462520446        
462574203         462624578         462682584         462737545        
462792797         462848458         462901711    448014530      448142240      
  448260786         448381152         461984197         462066010        
462157173         462219064         462278037         462331950        
462391467         462462094         462520552         462574229        
462624677         462682626         462737669         462792847        
462848755         462901729    448014704      448142265         448260802      
  448381178         461984205         462066028         462157207        
462219072         462278045         462331976         462391475        
462462136         462520560         462574245         462624685        
462682634         462737677         462792854         462848763        
462901745    448014738      448142299         448260844         448381210      
  461984262         462066101         462157231         462219080        
462278052         462331984         462391491         462462144        
462520578         462574252         462624743         462682659        
462737685         462792904         462848839         462901752    448014761   
  448142489         448261024         448381426         461984320        
462066234         462157249         462219346         462278060        
462332149         462391541         462462318         462520602        
462574385         462624776         462682873         462737701        
462793175         462848847         462901935    448014779      448142539      
  448261032         448381434         461984361         462066242        
462157264         462219361         462278078         462332172        
462391582         462462391         462520644         462574393        
462624800         462682881         462737719         462793183        
462848862         462901943    448014795      448142554         448261131      
  448381442         461984387         462066275         462157272        
462219387         462278144         462332180         462391616        
462462417         462520669         462574401         462624818        
462682923         462737727         462793209         462848870        
462901992    448014878      448142562         448261461         448381467      
  461984601         462066283         462157421         462219395        
462278284         462332198         462391830         462462425        
462520800         462574419         462624925         462682980        
462735903         462793241         462848979         462902024    448014894   
  448142596         448261495         448381491         461984684        
462066317         462157462         462219403         462278300        
462332230         462391848         462462433         462520826        
462574526         462624982         462682998         462735937        
462793258         462849076         462902032    448014985      448142612      
  448261529         448381533         461984783         462066325        
462157579         462219411         462278318         462332255        
462391897         462462490         462520834         462574534        
462625013         462683020         462735994         462793274        
462849092         462902040    448015024      448143065         448261552      
  448381749         461984809         462066572         462157595        
462219692         462278326         462332347         462391921        
462460312         462520842         462574666         462625039        
462683186         462736000         462793472         462849100        
462902172    448015032      448143248         448261560         448381798      
  461984858         462066580         462157611         462219718        
462278342         462332354         462391988         462460320        
462520859         462574674         462625047         462683194        
462736026         462793498         462849118         462902180    448015057   
  448143255         448261594         448381806         461984908        
462066622         462157637         462219726         462278359        
462332362         462391996         462460346         462520933        
462574682         462625054         462683210         462736034        
462793522         462849126         462902206    448015321      448143297      
  448261941         448381921         461985111         462066648        
462155334         462219759         462278433         462332370        
462392150         462460395         462521048         462574690        
462625138         462683236         462736208         462793530        
462849225         462902214    448015339      448143339         448261958      
  448381970         461985129         462066671         462155342        
462219767         462278441         462332396         462392192        
462460429         462521105         462574716         462625146        
462683244         462736224         462793589         462849233        
462902230    448015354      448143370         448262063         448382044      
  461985137         462066697         462155359         462219775        
462278466         462332412         462392200         462460437        
462521113         462574724         462625153         462683269        
462736323         462793647         462849241         462902255    448015370   
  448139501         448262089         448382200         461985145        
462067018         462155417         462219866         462278474        
462332529         462392218         462460569         462521188        
462574880         462625179         462683426         462736331        
462793696         462849266         462902396    448015396      448139527      
  448262105         448382226         461985160         462067042        
462155458         462219890         462278524         462332537        
462392234         462460577         462521220         462574898        
462625187         462683434         462736349         462793738        
462849274         462902438    448015412      448139600         448262139      
  448382234         461985210         462067125         462155474        
462219940         462278599         462332545         462392267        
462460643         462521246         462574914         462625195        
462683442         462736422         462793811         462849282        
462902479    448015826      448139618         448262550         448382291      
  461985558         462067174         462155649         462219957        
462278789         462332552         462392515         462460668        
462521253         462574922         462625302         462683459        
462736588         462793852         462849506         462902503    448015875   
  448139634         448262642         448382309         461985582        
462067190         462155672         462219965         462278797        
462332560         462392564         462460726         462521279        
462574930         462625344         462683475         462736596        
462793894         462849514         462902511    448015917      448139683      
  448262675         448382333         461985616         462067224        
462155680         462219999         462278805         462332610        
462392572         462460759         462521295         462574963        
462625369         462683483         462736604         462793936        
462849605         462902529   

 



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448015933      448139840         448262741         448382770        
461985624         462067489         462155714         462220013        
462278813         462332750         462392614         462460924        
462521303         462575168         462625385         462683723        
462736620         462794157         462849647         462902685    448015941   
  448139931         448262758         448382788         461985632        
462067497         462155730         462220039         462278839        
462332768         462392622         462460957         462521311        
462575176         462625393         462683772         462736646        
462794165         462849654         462902719    448016022      448140004      
  448262782         448382838         461985657         462067505        
462155748         462220047         462278847         462332776        
462392663         462460981         462521329         462575218        
462625401         462683780         462736687         462794199        
462849662         462902768    448016568      448140046         448262816      
  448382986         461985921         462067562         462155938        
462220104         462278987         462332784         462392960        
462461013         462521444         462575226         462625542        
462683848         462736851         462794207         462847617        
462902792    448016592      448140087         448262881         448382994      
  461985939         462067570         462155953         462220138        
462279027         462332826         462392978         462461039        
462521451         462575242         462625559         462683863        
462736877         462794223         462847633         462902834    448016626   
  448140103         448262899         448383034         461985954        
462067612         462155987         462220153         462279035        
462332842         462392994         462461047         462521477        
462575309         462625575         462683889         462736885        
462794256         462847666         462902875    448016683      448140640      
  448263020         448383489         461985996         462068123        
462155995         462220344         462279043         462332974        
462393018         462461187         462521493         462573502        
462625625         462684044         462736893         462794512        
462847674         462902982    448016717      448140673         448263046      
  448383505         461986028         462068156         462156043        
462220385         462279068         462333006         462393034        
462461203         462521519         462573510         462625633        
462684077         462736901         462794546         462847690        
462903022    448016725      448140715         448263061         448383596      
  461986036         462068222         462156050         462220419        
462279100         462333014         462393067         462461237        
462521535         462573544         462625732         462684093        
462736943         462794553         462847716         462903055    448017046   
  448140723         448263400         448383620         461986242        
462068230         462156274         462220435         462277583        
462333022         462393216         462461252         462521667        
462573551         462625872         462684119         462737131        
462794579         462847831         462903089    448017095      448140749      
  448263491         448383661         461986267         462068271        
462156332         462220443         462277609         462333048        
462393232         462461260         462521683         462573577        
462625880         462684127         462737164         462794587        
462847856         462903097    448017111      448140798         448263517      
  448383810         461986325         462068453         462156415        
462220476         462277617         462333055         462393240        
462461310         462521725         462573601         462625906        
462684143         462737172         462794595         462847880        
462903105    448017301      448141051         448263574         448379701      
  461986366         462068651         462156464         462220674        
462277641         462333311         462393257         462461542        
462521782         462573759         462625914         462684275        
462737180         462794785         462847930         462903113    448017319   
  448141085         448263624         448379719         461986424        
462068685         462156472         462220682         462277658        
462333329         462393273         462461575         462521790        
462573783         462625930         462684317         462737214        
462794819         462847948         462903139    448017350      448141127      
  448263640         448379792         461986440         462068693        
462156480         462220724         462277666         462333352        
462393299         462461583         462521915         462573791        
462625955         462684325         462737222         462794827        
462847955         462903154    448017848      448141135         448264044      
  448379859         461986622         462068701         462156597        
462220757         462277740         462333378         462393489        
462461591         462522137         462573809         462625971        
462684390         462737388         462794884         462848219        
462903162    448017889      448141168         448264069         448379891      
  461986630         462068727         462156639         462220765        
462277773         462333386         462393497         462461609        
462522194         462573858         462625997         462684416        
462737396         462794934         462848227         462903170    448017905   
  448141291         448264150         448379909         461986671        
462068784         462156654         462220781         462277781        
462333402         462393505         462461658         462522202        
462573866         462626003         462684424         462737404        
462794967         462848235         462903188    448017947      448141689      
  448264267         448380162         461986697         462069261        
462156662         462221102         462277799         462333410        
462393513         462461815         462522228         462574039        
462626029         462684531         462737420         462795212        
462848243         462903329    448017954      448141697         448264291      
  448380667         461986705         462069477         462156704        
462221136         462277823         462333436         462393521        
462461856         462522251         462574054         462626094        
462684549         462737438         462795238         462848250        
462903337    448017996      448141713         448264358         448380741      
  461986713         462069501         462156829         462221144        
462277831         462333469         462393547         462461872        
462522293         462574062         462626151         462684556        
462737446         462795246         462848276         462903352    448018283   
  448141788         448264689         448380766         461986747        
462069535         462156993         462221177         462277922        
462333519         462393653         462461898         462522483        
462574088         462626334         462684564         462737552        
462795253         462848466         462903394    448018317      448141820      
  448264713         448380782         461986770         462069568        
462157033         462221250         462277930         462333527        
462393661         462461930         462522509         462574112        
462626375         462684572         462737560         462795287        
462848474         462903402    448018333      448141838         448264796      
  448380980         461986796         462069584         462157058        
462221276         462277963         462333543         462393745        
462462003         462522558         462574146         462626391        
462684606         462737594         462795303         462848573        
462903410    448018382      448142349         448264861         448381251      
  461986812         462069972         462157090         462221458        
462277989         462333683         462393828         462462151        
462522582         462574278         462626425         462682667        
462737628         462795519         462848615         462903501    448018408   
  448142364         448264879         448381269         461986853        
462069980         462157132         462221474         462278011        
462333725         462393844         462462169         462522608        
462574286         462626441         462682808         462737644        
462795527         462848664         462903543    448018457      448142414      
  448264903         448381327         461986911         462070087        
462157157         462221482         462278029         462333733        
462393869         462462177         462522673         462574302        
462626490         462682816         462737651         462795535        
462848714         462903550    448018739      448142448         448265249      
  448381343         461987026         462070103         462157280        
462221516         462278169         462333741         462391665        
462462284         462522905         462574310         462626631        
462682824         462737735         462795543         462848904        
462903584    448018788      448142455         448265272         448381392      
  461987174         462070111         462157322         462221524        
462278201         462333758         462391699         462462292        
462522913         462574336         462626656         462682832        
462737768         462795550         462848912         462903600    448018796   
  448142463         448265306         448381418         461987190        
462070160         462157348         462221532         462278219        
462333782         462391715         462462300         462522921        
462574351         462626664         462682865         462737800        
462795568         462848920         462903618    448019125      448142661      
  448265330         448381541         461987216         462066341        
462157355         462221771         462278250         462333980        
462391764         462462540         462522939         462574542        
462626672         462683046         462737818         462795725        
462848946         462903709    448019141      448142794         448265470      
  448381558         461987224         462066440         462157397        
462221789         462278268         462334004         462391798        
462462557         462522954         462574559         462626680        
462683079         462737826         462795733         462848953        
462903717    448019158      448142869         448265595         448381574      
  461987281         462066457         462157405         462221813        
462278276         462334012         462391822         462462565        
462523010         462574617         462626706         462683095        
462737834         462795774         462848961         462903725    448015115   
  448142927         448265884         448381608         461987463        
462066499         462157686         462221839         462278367        
462334046         462392002         462462607         462523168        
462574625         462626839         462683103         462737842        
462795782         462849134         462903733    448015180      448142943      
  448265892         448381632         461987521         462066515        
462157744         462221904         462278375         462334061        
462392028         462462649         462523226         462574633        
462626847         462683145         462737875         462795808        
462849142         462903758    448015206      448143024         448265926      
  448381723         461987539         462066564         462157801        
462221912         462278391         462334079         462392069        
462462656         462523242         462574641         462626854        
462683152         462737891         462795832         462849175        
462903790    448015255      448143388         448265934         448382085      
  461987604         462066721         462157827         462222068        
462278409         462334178         462392077         462462755        
462523259         462574732         462626870         462683285        
462737909         462795972         462849183         462903881    448015263   
  448143453         448265942         448382135         461987661        
462066804         462157868         462222076         462278417        
462334251         462392127         462462771         462523291        
462574773         462626896         462683293         462737917        
462796020         462849191         462903899    448015305      448143479      
  448265967         448382150         461987679         462066887        
462157884         462222084         462278425         462334277        
462392135         462462797         462523309         462574781        
462626904         462683319         462737925         462796053        
462849209         462903907    448015461      448143511         448266338      
  448382168         461987851         462066895         462157983        
462222092         462278649         462334285         462392374        
462462805         462523481         462574799         462627043        
462683327         462738139         462796061         462849324        
462903915    448015529      448143610         448266379         448382176      
  461987893         462066960         462158015         462222118        
462278706         462334293         462392382         462462813        
462523499         462574807         462627068         462683392        
462738162         462796079         462849332         462903923    448015594   
  448143677         448266395         448382184         461987901        
462066986         462158049         462222175         462278714        
462334319         462392408         462462862         462523507        
462574815         462627100         462683418         462738212        
462796087         462849373         462903931    448015602      448143735      
  448266486         448382408         461987935         462067257        
462158064         462222373         462278722         462334491        
462392432         462463134         462523523         462574989        
462627126         462683517         462738220         462793969        
462849415         462904004    448015669      448143842         448266510      
  448382440         461987976         462067281         462158122        
462222399         462278748         462334509         462392457        
462463159         462523564         462575069         462627209        
462683525         462738279         462793985         462849423        
462904012    448015818      448143891         448266544         448382499      
  461987984         462067299         462158130         462222407        
462278755         462334517         462392507         462463167        
462523572         462575085         462627225         462683590        
462738287         462793993         462849456         462904038    448016139   
  448143909         448266973         448382507         461988172        
462067356         462158288         462222415         462278888        
462334525         462392689         462463183         462521352        
462575093         462627423         462683665         462738444        
462794009         462849670         462904046    448016188      448144089      
  448267120         448382606         461988214         462067414        
462158296         462222423         462278912         462334541        
462392754         462463191         462521360         462575143        
462627456         462683673         462738451         462794033        
462849688         462904053    448016345      448144105         448267146      
  448382739         461988263         462067471         462158320        
462222431         462278946         462334558         462392770        
462463217         462521402         462575150         462627472        
462683707         462738469         462794108         462849712        
462904079    448016451      448144311         448267195         448383166      
  461988297         462067653         462158429         462220195        
462278953         462334681         462392812         462463308        
462521410         462575333         462627506         462683921        
462738493         462794314         462849738         462904160    448016477   
  448144345         448267211         448383182         461988313        
462067703         462158460         462220211         462278961        
462334723         462392937         462463316         462521428        
462575341         462627514         462683947         462738501        
462794322         462849746         462904178    448016527      448144360      
  448267252         448383224         461988321         462067786        
462158478         462220229         462278979         462334756        
462392952         462463332         462521436         462575358        
462627522         462683954         462738527         462794348        
462849761         462904186    448016758      448144428         448263129      
  448383364         461988651         462067802         462158593        
462220237         462279118         462334764         462393075        
462463357         462521550         462575366         462627662        
462683962         462738675         462794439         462849837        
462904202    448016816      448144451         448263145         448383422      
  461988685         462068065         462158601         462220245        
462279134         462334798         462393083         462463381        
462521568         462575390         462627696         462683970        
462738691         462794488         462849860         462904251    448016949   
  448144501         448263160         448383448         461988693        
462068081         462158619         462220252         462279159        
462334822         462393109         462463407         462521576        
462575408         462627753         462684028         462738717        
462794496         462849878         462904269    448016956      448144717      
  448263269         448383869         461988701         462068479        
462158627         462220492         462279167         462335027        
462393141         462463563         462521584         462575416        
462627761         462684150         462738725         462794603        
462849902         462904376    448017004      448144725         448263343      
  448383885         461988719         462068503         462158635        
462220617         462279175         462335084         462393190        
462463571         462521592         462575424         462627779        
462684168         462738733         462794637         462849936        
462904400    448017020      448144766         448263384         448383919      
  461988735         462068511         462158643         462220625        
462279191         462335134         462393208         462463589        
462521600         462575473         462627787         462684176        
462738741         462794660         462849944         462904467    448017384   
  448144857         448263715         448383927         461988982        
462068545         462158890         462220633         462279217        
462335159         462393331         462463605         462521923        
462575499         462627944         462684192         462738881        
462794686         462850108         462904475    448017426      448144972      
  448263756         448384008         461989014         462068586        
462158908         462220641         462279241         462335175        
462393349         462463613         462521931         462575531        
462627951         462684200         462738915         462794694        
462850140         462904483    448017475      448145011         448263822      
  448384024         461989063         462068628         462158916        
462220666         462279258         462335191         462393380        
462463621         462521998         462575556         462627969        
462684218         462738931         462794769         462850157        
462904491    448017616      448145508         448263855         448384032      
  461989097         462068818         462158932         462220823        
462279282         462335464         462393398         462463761        
462522046         462575747         462627977         462684432        
462738949         462795006         462850181         462903204    448017640   
  448145524         448263905         448384065         461989105        
462068826         462158973         462220971         462279324        
462335514         462393422         462463803         462522061        
462575754         462628009         462684440         462738956        
462795022         462850215         462903220    448017723      448145540      
  448263970         448384099         461989154         462068974        
462158999         462221003         462279332         462335522        
462393455         462463829         462522103         462575770        
462628025         462684457         462738980         462795048        
462850231         462903261   

 



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448018044      448145557         448264366         448384107        
461989402         462069055         462159195         462221037        
462279498         462335555         462393570         462463878        
462522301         462575796         462626177         462684473        
462739103         462795071         462850348         462903287    448018051   
  448145565         448264473         448384198         461989436        
462069113         462159203         462221052         462279506        
462335563         462393588         462463894         462522327        
462575812         462626185         462684515         462739111        
462795154         462850371         462903303    448018135      448145573      
  448264564         448384222         461989451         462069162        
462159260         462221060         462279548         462335704        
462393596         462463902         462522384         462575838        
462626227         462684523         462739129         462795162        
462850389         462903311    448018143      448145839         448264572      
  448384503         461989469         462069683         462159310        
462221292         462279571         462333568         462393612        
462464157         462522392         462575929         462626250        
462684614         462739137         462795352         462850405        
462903428    448018168      448145938         448264614         448384537      
  461989485         462069691         462159328         462221326        
462279605         462333576         462393638         462464165        
462522426         462575960         462626292         462684630        
462739145         462795394         462850413         462903436    448018176   
  448146043         448264622         448384552         461989535        
462069725         462159377         462221342         462279621        
462333600         462393646         462464173         462522467        
462575986         462626300         462684655         462739152        
462795402         462850421         462903444    448018465      448146100      
  448264986         448384669         461986929         462069758        
462159559         462221367         462279803         462333626        
462393927         462464199         462522715         462576034        
462626508         462684663         462739285         462795428        
462850512         462903451    448018515      448146233         448265033      
  448384677         461986952         462069790         462159591        
462221409         462279837         462333667         462393943        
462464249         462522723         462576042         462626524        
462684705         462739293         462795469         462850520        
462903477    448018564      448146258         448265058         448384701      
  461986960         462069915         462159617         462221441        
462279944         462333675         462393950         462464256        
462522764         462576067         462626573         462684713        
462739335         462795493         462850546         462903485    448018614   
  448146597         448265108         448385179         461986978        
462070228         462159633         462221623         462280025        
462333790         462393968         462464397         462522772        
462576299         462626581         462684721         462739350        
462795592         462850553         462903634    448018655      448146621      
  448265140         448385187         461986994         462070251        
462159641         462221649         462280165         462333824        
462393984         462464447         462522814         462576315        
462626615         462684739         462739368         462795626        
462850579         462903642    448018713      448146662         448265215      
  448385211         461987000         462070293         462159724        
462221656         462280173         462333865         462393992        
462464504         462522889         462576349         462626623        
462684747         462739384         462795634         462850595        
462903659    448019281      448146704         448265652         448385229      
  461987299         462070343         462160011         462221722        
462280413         462333881         462394016         462464520        
462523036         462576364         462626722         462684754        
462739533         462795642         462850736         462903667    448019299   
  448146761         448265660         448385245         461987315        
462070350         462160029         462221730         462280454        
462333899         462394032         462464546         462523044        
462576372         462626771         462684762         462739541        
462795675         462850744         462903683    448019364      448146803      
  448265736         448385310         461987323         462070392        
462160078         462221748         462280470         462333972        
462394073         462464579         462523085         462576398        
462626789         462684788         462739558         462795683        
462850793         462903691    448019455      448146944         448265769      
  448385583         461987349         462070400         462160102        
462221953         462280488         462334087         462394115        
462464876         462523119         462576612         462626805        
462684937         462739566         462795840         462850827        
462903808    448019489      448147025         448265843         448385633      
  461987380         462070426         462160201         462221961        
462280538         462334095         462394123         462464884        
462523135         462576646         462626813         462684952        
462739582         462795857         462850835         462903816    448019521   
  448147033         448265868         448385674         461987448        
462070434         462160219         462221995         462280561        
462334103         462394164         462464942         462523143        
462576661         462626821         462684960         462739590        
462795873         462850850         462903824    448019539      448147090      
  448266049         448385690         461987687         462070459        
462160441         462222001         462280819         462334129        
462394297         462464959         462523366         462576679        
462626912         462684978         462737958         462795881        
462850991         462903832    448019570      448147108         448266098      
  448385773         461987711         462070517         462160458        
462222019         462280827         462334137         462394313        
462464975         462523374         462576687         462626920        
462684994         462738055         462795899         462851015        
462903840    448019638      448147231         448266114         448385880      
  461987729         462070533         462160466         462222043        
462280835         462334160         462394339         462465006        
462523408         462576695         462626953         462685033        
462738063         462795964         462851023         462903873    448019646   
  448147553         448266171         448386029         461987786        
462070822         462160508         462222233         462280843        
462334368         462394370         462462870         462523416        
462576869         462626961         462685124         462738071        
462796103         462851031         462903949    448019661      448147579      
  448266189         448386045         461987810         462070830        
462160516         462222258         462280850         462334384        
462394396         462462888         462523432         462576877        
462626995         462685140         462738097         462796111        
462851049         462903956    448019752      448147603         448266262      
  448386243         461987844         462070863         462160557        
462222308         462280926         462334392         462394420        
462462920         462523465         462576885         462627001        
462685165         462738121         462796129         462851056        
462903964    448020099      448147629         448266650         448386300      
  461987992         462070970         462158163         462222316        
462281106         462334418         462394586         462462961        
462523598         462576919         462627266         462685207        
462738295         462796137         462851189         462903972    448020131   
  448147637         448266676         448386334         461988065        
462070996         462158171         462222340         462281130        
462334459         462394594         462463019         462523614        
462576927         462627290         462685215         462738311        
462796145         462851205         462903980    448020164      448147645      
  448266718         448386383         461988073         462071077        
462158221         462222365         462281155         462334483        
462394602         462463035         462523622         462576935        
462627340         462685223         462738345         462796160        
462851213         462903998    448020214      448144113         448266775      
  448386599         461988081         462071366         462158247        
462222449         462281171         462334566         462394685        
462463233         462523655         462577040         462627357        
462685363         462738352         462796186         462851221        
462904087    448020297      448144162         448266809         448386607      
  461988107         462071382         462158262         462222472        
462281247         462334574         462394701         462463241        
462523671         462577057         462627399         462685371        
462738394         462796228         462851312         462904103    448020305   
  448144188         448266858         448386664         461988131        
462071390         462158270         462222522         462281262        
462334590         462394719         462463258         462523689        
462577065         462627407         462685405         462738402        
462796277         462851320         462904111    448020495      448144246      
  448267302         448386672         461988362         462071424        
462158486         462222530         462281437         462334632        
462394818         462463266         462523697         462577073        
462627530         462685447         462738543         462796285        
462851486         462904129    448020560      448144287         448267336      
  448386706         461988396         462071457         462158494        
462222548         462281445         462334657         462394826        
462463274         462523713         462577081         462627571        
462685454         462738550         462796319         462851502        
462904137    448020636      448144295         448267369         448386748      
  461988412         462071465         462158502         462222555        
462281486         462334673         462394834         462463290        
462523739         462577115         462627597         462685462        
462738584         462796327         462851510         462904152    448020768   
  448144543         448267393         448387266         461988537        
462071838         462158510         462222563         462281494        
462334848         462394875         462463415         462523754        
462577248         462627613         462685553         462738618        
462796459         462851536         462904277    448020776      448144568      
  448267427         448387274         461988552         462071879        
462158544         462222571         462281502         462334889        
462394883         462463449         462523796         462577263        
462627621         462685561         462738634         462796475        
462851551         462904285    448020784      448144592         448267443      
  448387316         461988644         462071887         462158569        
462222597         462281544         462334905         462394958        
462463472         462523804         462577271         462627647        
462685579         462738659         462796491         462851569        
462904319    448020933      448144618         448267526         448387373      
  461988784         462071929         462158650         462222662        
462281700         462334962         462395088         462463480        
462523960         462577313         462627795         462685587        
462738774         462796509         462849969         462904327    448020974   
  448144626         448267575         448387415         461988792        
462072042         462158775         462222696         462281726        
462335001         462395104         462463498         462524026        
462577339         462627803         462685629         462738782        
462796525         462849985         462904335    448021055      448144675      
  448267617         448387423         461988818         462072059        
462158817         462222704         462281734         462335019        
462395120         462463555         462524083         462577354        
462627829         462685645         462738790         462796533        
462850009         462904368    448021089      448145128         448267625      
  448388033         461988842         462072638         462158825        
462223025         462281775         462335217         462395138        
462463639         462524133         462575564         462627837        
462685785         462738816         462796699         462850033        
462904509    448021162      448145151         448267633         448388231      
  461988859         462072695         462158841         462223041        
462281783         462335233         462395146         462463647        
462524141         462575580         462627845         462685819        
462738832         462796715         462850058         462904517    448021303   
  448145284         448267708         448388249         461988867        
462072711         462158882         462223108         462281825        
462335282         462395161         462463662         462524158        
462575622         462627894         462685843         462738873        
462796723         462850074         462904525    448021584      448145359      
  448268078         448388280         461989170         462072737        
462159013         462223116         462279399         462335290        
462395260         462463670         462524257         462575630        
462628074         462685868         462738998         462796731        
462850256         462904533    448021634      448145383         448268102      
  448388405         461989188         462072752         462159021        
462223124         462279415         462335423         462395278        
462463696         462524299         462575697         462628082        
462685884         462739004         462796749         462850280        
462904574    448021667      448145425         448268151         448388488      
  461989287         462072794         462159039         462223157        
462279423         462335456         462395310         462463746        
462524349         462575739         462628116         462685892        
462739038         462796756         462850298         462904608    448021709   
  448145607         448268169         448384271         461989337        
462072950         462159070         462223389         462279449        
462335712         462395328         462463951         462524406        
462575846         462628124         462685991         462739061        
462796962         462850306         462904616    448021725      448145649      
  448268193         448384297         461989345         462072992        
462159146         462223470         462279456         462335761        
462395336         462463969         462524430         462575853        
462628132         462686064         462739079         462796988        
462850322         462904624    448021832      448145656         448268250      
  448384305         461989352         462073008         462159179        
462223512         462279480         462335787         462395351        
462464009         462524448         462575861         462628140        
462686072         462739087         462797036         462850330        
462904632    448022129      448145748         448268573         448384313      
  461989626         462073016         462159385         462223520        
462279662         462335803         462395526         462464041        
462524554         462575895         462628157         462686080        
462739160         462797044         462850439         462904640    448022145   
  448145805         448268581         448384354         461989691        
462073024         462159393         462223546         462279688        
462335845         462395534         462464090         462524562        
462575903         462628173         462686106         462739178        
462797093         462850447         462904657    448022210      448145821      
  448268607         448384495         461989733         462073065        
462159401         462223561         462279738         462335878        
462395542         462464116         462524653         462575911        
462628181         462686122         462739194         462797101        
462850454         462904665    448022236      448146316         448268615      
  448384719         461989741         462073347         462159450        
462223850         462279753         462335894         462395567        
462464272         462524687         462576083         462628199        
462686213         462739202         462797333         462850462        
462904913    448022343      448146472         448268755         448384727      
  461989758         462073354         462159492         462223876        
462279787         462335910         462395575         462464280        
462524695         462576109         462628249         462686239        
462739244         462797341         462850496         462904947    448022517   
  448146498         448268763         448384966         461989782        
462073396         462159526         462223900         462279795        
462335928         462395583         462464298         462524729        
462576117         462628306         462686247         462739269        
462797366         462850504         462904954    448022855      448146506      
  448269217         448385013         461989790         462073404        
462159732         462223934         462280223         462336009        
462395740         462464306         462524828         462576125        
462628454         462686254         462739392         462797382        
462850629         462904988    448022913      448146522         448269241      
  448385062         461989808         462073412         462159757        
462223942         462280249         462336066         462395765        
462464355         462524844         462576141         462628488        
462686270         462739434         462797408         462850637        
462904996    448022947      448146563         448269340         448385138      
  461989824         462073420         462159807         462223959        
462280256         462336082         462395799         462464371        
462524869         462576208         462628496         462686288        
462739475         462797440         462850645         462905019    448022988   
  448146811         448269357         448385336         461989832        
462073560         462159815         462224205         462280264        
462336264         462395807         462464603         462524877        
462576422         462628520         462684820         462739483        
462797564         462850652         462905118    448022996      448146845      
  448269365         448385344         461989881         462073578        
462159864         462224239         462280330         462336272        
462395872         462464629         462524885         462576471        
462628538         462684853         462739509         462797580        
462850660         462905142    448023002      448146878         448269431      
  448385351         461989899         462073594         462159955        
462224262         462280405         462336322         462395930        
462464652         462524919         462576497         462628553        
462684861         462739525         462797606         462850710        
462905167    448023663      448146894         448270041         448385518      
  461990095         462073602         462160243         462224270        
462280611         462336397         462394180         462464694        
462525122         462576505         462628645         462684887        
462739632         462797622         462850884         462905183    448023705   
  448146910         448270074         448385542         461990103        
462073636         462160250         462224361         462280629        
462336496         462394198         462464785         462525148        
462576513         462628660         462684895         462739640        
462797630         462850892         462905209    448023804      448146936      
  448270132         448385575         461990111         462073651        
462160268         462224395         462280645         462336512        
462394206         462464819         462525254         462576554        
462628694         462684929         462739657         462797655        
462850926         462905217   

 



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448023820      448147280         448270140         448385906        
461990129         462070566         462160276         462224577        
462280736         462336736         462394214         462465055        
462525262         462576711         462628702         462685041        
462739673         462797770         462850934         462905332    448023861   
  448147348         448270157         448385914         461990137        
462070624         462160284         462224593         462280785        
462336777         462394263         462465089         462525270        
462576729         462628728         462685058         462739764        
462797796         462850967         462905340    448023994      448147355      
  448270181         448385948         461990160         462070681        
462160391         462224601         462280801         462336801        
462394289         462465105         462525312         462576752        
462628736         462685066         462739814         462797812        
462850975         462905373    448019828      448147397         448270504      
  448385997         461990368         462070756         462160573        
462224619         462280967         462336819         462394453        
462465113         462525478         462576794         462628843        
462685082         462739822         462797820         462851064        
462905431    448019885      448147413         448270546         448386003      
  461990376         462070806         462160599         462224650        
462280975         462336835         462394479         462465121        
462525486         462576802         462628850         462685090        
462739848         462797838         462851072         462905449    448019943   
  448147496         448270561         448386011         461990392        
462070814         462160631         462224726         462280983        
462336850         462394487         462465162         462525536        
462576851         462628868         462685116         462739905        
462797853         462851080         462905456    448019984      448147751      
  448270801         448386391         461990434         462071143        
462160649         462224924         462281007         462337098        
462394529         462465170         462525551         462576943        
462628876         462685231         462739939         462798018        
462851106         462905571    448020024      448147793         448270892      
  448386409         461990475         462071184         462160664        
462224940         462281015         462337106         462394537        
462465204         462525585         462576976         462628884        
462685249         462739947         462798042         462851122        
462905605    448020073      448147801         448270900         448386417      
  461990483         462071200         462160672         462224973        
462281080         462337130         462394545         462465212        
462525593         462577008         462628900         462685256        
462739954         462798059         462851130         462905613    448020313   
  448147884         448271148         448386474         461990699        
462071275         462160730         462225020         462281270        
462337163         462394735         462465238         462525841        
462577016         462629007         462685272         462740085        
462798067         462851338         462905639    448020339      448147892      
  448271205         448386532         461990756         462071283        
462160755         462225046         462281288         462337171        
462394743         462465295         462525866         462577024        
462629023         462685314         462740093         462798075        
462851387         462905647    448020370      448147900         448271221      
  448386557         461990772         462071333         462160839        
462225061         462281320         462337189         462394750        
462465329         462525874         462577032         462629031        
462685348         462740143         462798083         462851403        
462905696    448020412      448147926         448271478         448386755      
  461990798         462071515         462160862         462225228        
462281353         462337296         462394768         462465543        
462525882         462577164         462629049         462685488        
462740150         462796376         462851452         462905852    448020479   
  448147975         448271494         448386847         461990822        
462071556         462160912         462225244         462281361        
462337312         462394776         462465618         462525890        
462577172         462629064         462685504         462740176        
462796384         462851460         462905910    448020487      448148015      
  448271510         448386961         461990855         462071630        
462160953         462225269         462281429         462337379        
462394792         462465675         462525908         462577180        
462629098         462685512         462740192         462796392        
462851478         462905928    448020792      448148023         448271874      
  448387100         461991069         462071739         462161290        
462225301         462281577         462337395         462394966        
462465683         462523812         462577198         462629189        
462685520         462740382         462796400         462851593        
462905936    448020818      448148031         448271932         448387118      
  461991085         462071747         462161316         462225319        
462281601         462337411         462394990         462465691        
462523846         462577222         462629197         462685538        
462740390         462796418         462851601         462905951    448020826   
  448148056         448271999         448387175         461991119        
462071796         462161324         462225327         462281627        
462337429         462395021         462465758         462523853        
462577230         462629213         462685546         462740408        
462796426         462851619         462905969    448020842      448148502      
  448272005         448387480         461991143         462072117        
462161332         462222738         462281635         462337528        
462395039         462465857         462523861         462577420        
462629239         462685652         462740432         462796558        
462851627         462906157    448020875      448148536         448272161      
  448387639         461991184         462072216         462161365        
462222746         462281650         462337536         462395054        
462465873         462523911         462577438         462629254        
462685678         462740440         462796590         462851635        
462906165    448020883      448148544         448272179         448387688      
  461991192         462072331         462161381         462222787        
462281684         462337544         462395062         462465899        
462523952         462577453         462629262         462685702        
462740499         462796632         462851650         462906173    448021386   
  448148551         448267815         448387928         461991481        
462072497         462161720         462222795         462281833        
462337551         462395179         462465972         462524166        
462577479         462629353         462685710         462740655        
462796640         462851668         462906181    448021394      448148650      
  448267898         448387977         461991515         462072547        
462161761         462222944         462281874         462337569        
462395187         462465980         462524182         462577560        
462629361         462685744         462740671         462796665        
462851676         462906223    448021477      448148734         448267989      
  448387985         461991523         462072554         462161795        
462222969         462281916         462337577         462395195        
462465998         462524190         462577586         462629387        
462685769         462740747         462796681         462851692        
462906249    448021527      448148965         448267997         448388546      
  461991549         462072810         462161852         462223173        
462281965         462337734         462395229         462466160        
462524216         462577628         462629395         462685900        
462740754         462796764         462851718         462906397    448021535   
  448148999         448268003         448388579         461991689        
462072828         462161977         462223215         462281973        
462337742         462395245         462466178         462524232        
462577636         462629403         462685934         462740762        
462796806         462851742         462906405    448021568      448149146      
  448268029         448388629         461991739         462072844        
462162009         462223256         462281981         462337833        
462395252         462466186         462524240         462577669        
462629411         462685959         462740770         462796814        
462851759         462906413    448021857      448149229         448268342      
  448388835         461991937         462072877         462162181        
462223264         462282047         462337841         462395377        
462466202         462524489         462577677         462629510        
462685967         462740879         462796822         462851841        
462906421    448021865      448149369         448268409         448388918      
  461991986         462072893         462162207         462223298        
462282070         462337874         462395385         462466210        
462524497         462577693         462629536         462685975        
462740895         462796871         462851866         462906447    448021923   
  448149377         448268425         448388926         461991994        
462072919         462162264         462223363         462282104        
462337882         462395401         462466236         462524505        
462577701         462629544         462685983         462740911        
462796947         462851882         462906462    448021949      448149757      
  448268433         448388959         461992042         462073081        
462162280         462223595         462282138         462338187        
462395443         462466384         462524521         462577800        
462629577         462686130         462740929         462797135        
462851890         462904673    448022004      448149765         448268482      
  448388983         461992083         462073115         462162397        
462223637         462282252         462338195         462395450        
462466418         462524539         462577818         462629601        
462686148         462741018         462797168         462851924        
462904723    448022038      448149773         448268532         448388991      
  461992117         462073198         462162447         462223736        
462282286         462338203         462395476         462466426        
462524547         462577842         462629619         462686163        
462741026         462797176         462851932         462904780    448022608   
  448149781         448268789         448389056         461992315        
462073222         462162629         462223769         462282518        
462338252         462395609         462466434         462524752        
462577859         462628348         462686171         462741216        
462797184         462852070         462904806    448022632      448149831      
  448268847         448389080         461992489         462073255        
462162652         462223777         462282534         462338260        
462395625         462466467         462524778         462577925        
462628363         462686189         462741224         462797200        
462852088         462904814    448022681      448149898         448268862      
  448389122         461992547         462073297         462162660        
462223835         462282542         462338278         462395658        
462466491         462524786         462577990         462628397        
462686197         462741257         462797234         462852104        
462904897    448022715      448150144         448268920         448389437      
  461992570         462073438         462162686         462224015        
462282583         462336108         462395666         462466699        
462524794         462578139         462628413         462686338        
462741273         462797473         462852153         462905027    448022731   
  448150169         448269126         448389478         461992588        
462073446         462162702         462224023         462282609        
462336124         462395708         462466707         462524802        
462578147         462628421         462686353         462741299        
462797481         462852179         462905050    448022822      448150177      
  448269134         448389502         461992596         462073479        
462162769         462224031         462282625         462336132        
462395732         462466723         462524810         462578204        
462628439         462686387         462741323         462797515        
462852187         462905068    448023119      448150193         448269522      
  448389544         461989915         462073487         462162983        
462224049         462282757         462336140         462395989        
462466749         462524927         462578220         462628579        
462686395         462741570         462797531         462852344        
462905084    448023408      448150235         448269688         448389551      
  461989923         462073495         462163015         462224072        
462282781         462336173         462396003         462466764        
462524943         462578246         462628587         462686403        
462741588         462797549         462852377         462905092    448023473   
  448150250         448269712         448389627         461989956        
462073529         462163098         462224122         462282807        
462336231         462396011         462466798         462524950        
462578261         462628595         462686445         462741596        
462797556         462852385         462905100    448023523      448150466      
  448269746         448390013         461990046         462073669        
462163106         462224429         462282823         462336538        
462396052         462466996         462524968         462578477        
462628603         462686528         462741604         462797663        
462852401         462905225    448023556      448150482         448269795      
  448390054         461990079         462073677         462163130        
462224460         462282864         462336546         462396060        
462467044         462524984         462578493         462628611        
462686536         462741612         462797671         462852419        
462905233    448023580      448150680         448269928         448390070      
  461990087         462073685         462163148         462224494        
462282872         462336553         462396102         462467051        
462525049         462578501         462628629         462686551        
462741620         462797697         462852435         462905241    448024034   
  448150706         448270199         448390088         461990194        
462073693         462163361         462224528         462282997        
462336629         462396128         462467135         462525320        
462578527         462628744         462686593         462741836        
462797739         462852542         462905274    448024133      448150755      
  448270249         448390096         461990244         462073701        
462163379         462224544         462283003         462336686        
462396144         462467176         462525338         462578535        
462628777         462686619         462741851         462797747        
462852567         462905290    448024257      448150771         448270256      
  448390104         461990277         462073735         462163387        
462224569         462283029         462336694         462396151        
462467218         462525353         462578568         462628785        
462686627         462741885         462797762         462852575        
462905308    448024273      448151100         448270280         448390492      
  461990293         462073743         462163403         462224734        
462283060         462336868         462396185         462467515        
462525411         462578774         462628801         462686726        
462741893         462797879         462852583         462905480    448024380   
  448151167         448270355         448390526         461990301        
462073750         462163411         462224809         462283094        
462336876         462396193         462467531         462525445        
462578808         462628819         462686759         462741901        
462797937         462852682         462905498    448024471      448151183      
  448270371         448390534         461990343         462073792        
462163445         462224825         462283102         462336892        
462396250         462467556         462525452         462578824        
462628827         462686783         462741919         462797978        
462852690         462905514    448024620      448151258         448270918      
  448390666         461990525         462073883         462163668        
462224833         462283219         462336900         462396367        
462467564         462525601         462578873         462628918        
462686791         462739962         462797986         462852823        
462905522    448024695      448151357         448270934         448390708      
  461990574         462073933         462163684         462224841        
462283268         462337015         462396375         462467572        
462525619         462578915         462628926         462686809        
462739988         462797994         462852831         462905548    448024778   
  448151365         448271064         448390773         461990582        
462074006         462163742         462224890         462283276        
462337023         462396383         462467580         462525627        
462578923         462628934         462686833         462739996        
462798000         462852864         462905555    448024844      448151753      
  448271098         448391136         461990590         462074311        
462163767         462225129         462283292         462337197        
462396425         462465345         462525635         462579103        
462628942         462686940         462740028         462798109        
462852880         462905704    448024901      448151829         448271122      
  448391292         461990624         462074329         462163783        
462225137         462283300         462337213         462396441        
462465378         462525668         462579129         462628967        
462686957         462740069         462798133         462852898        
462905712    448024927      448151852         448271130         448391417      
  461990673         462074345         462163791         462225152        
462283318         462337247         462396466         462465386        
462525817         462579186         462628991         462686999        
462740077         462798174         462852948         462905738    448025254   
  448151902         448271585         448391474         461990863        
462074352         462160979         462225178         462283524        
462337262         462396649         462465428         462525916        
462579228         462629106         462687013         462740200        
462798190         462853086         462905746    448025395      448151928      
  448271627         448391607         461990889         462074386        
462161019         462225202         462283540         462337270        
462396680         462465485         462525924         462579244        
462629122         462687021         462740218         462798216        
462853094         462905795    448025403      448151944         448271676      
  448391714         461990897         462074444         462161035        
462225210         462283557         462337288         462396698        
462465527         462525932         462579277         462629130        
462687039         462740275         462798224         462853102        
462905837    448025577      448148064         448271692         448391979      
  461990921         462074618         462161118         462225384        
462283573         462337437         462396722         462465766        
462525940         462579392         462629155         462687146        
462740309         462798232         462853110         462905993    448025627   
  448148197         448271726         448392001         461991044        
462074626         462161159         462225400         462283615        
462337452         462396730         462465774         462525957        
462579418         462629163         462687161         462740358        
462798299         462853128         462906009    448025650      448148262      
  448271767         448392126         461991051         462074758        
462161217         462225467         462283631         462337478        
462396755         462465790         462525965         462579426        
462629171         462687179         462740374         462798307        
462853136         462906033   

 



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448026054      448148312         448272195         448392274        
461991200         462074766         462161431         462225483        
462283813         462337486         462396946         462465816        
462526021         462579434         462629270         462687187        
462740515         462798323         462853227         462906074    448026104   
  448148353         448272252         448392324         461991267        
462074808         462161522         462225491         462283870        
462337502         462396961         462465824         462526062        
462579483         462629288         462687237         462740564        
462798364         462853250         462906082    448026146      448148361      
  448272351         448392381         461991317         462074824        
462161548         462225558         462283904         462337510        
462396995         462465840         462526070         462579491        
462629304         462687278         462740606         462798380        
462853276         462906116    448026237      448148742         448272377      
  448392647         461991390         462074972         462161696        
462225566         462283938         462337635         462397001        
462466020         462526104         462579699         462629312        
462687419         462740614         462798521         462853284        
462906306    448026302      448148767         448272393         448392670      
  461991416         462074998         462161704         462225582        
462283953         462337650         462397019         462466061        
462526112         462579715         462629338         462687427        
462740622         462798562         462853292         462906314    448026336   
  448148825         448272682         448392696         461991424        
462075003         462161712         462225590         462283987        
462337668         462397027         462466079         462526138        
462579723         462629346         462687443         462740630        
462798604         462853326         462906322    448026534      448148858      
  448272690         448392712         461991754         462075011        
462162017         462225608         462284175         462337692        
462397142         462466087         462526328         462579764        
462629437         462687468         462740796         462798646        
462851767         462906330    448026609      448148916         448272781      
  448392746         461991762         462075029         462162025        
462225616         462284183         462337700         462397191        
462466095         462526336         462579780         462629445        
462687484         462740804         462798679         462851775        
462906348    448026666      448148924         448272807         448392761      
  461991796         462075052         462162058         462225624        
462284191         462337718         462397209         462466111        
462526351         462579848         462629452         462687500        
462740838         462798687         462851783         462906355    448026708   
  448149393         448272823         448393199         461991838        
462075169         462162116         462225830         462284217        
462337916         462397217         462466251         462526369        
462577727         462629486         462687641         462740846        
462798802         462851791         462906488    448026799      448149450      
  448272831         448393306         461991846         462075193        
462162124         462225871         462284225         462338013        
462397241         462466269         462526393         462577735        
462629494         462687658         462740853         462798810        
462851809         462906538    448026856      448149468         448272849      
  448393389         461991911         462075201         462162173        
462225897         462284233         462338070         462397266        
462466293         462526401         462577750         462629502        
462687740         462740861         462798828         462851833        
462906561    448027367      448149492         448273292         448393405      
  461992166         462075219         462162496         462225905        
462282351         462338096         462397423         462466301        
462526534         462577776         462629635         462687757        
462741059         462798851         462851965         462906595    448027375   
  448149674         448273342         448393546         461992224        
462075227         462162512         462225947         462282393        
462338146         462397472         462466327         462526542        
462577784         462629650         462687765         462741117        
462798877         462851999         462906603    448027383      448149740      
  448273367         448393652         461992232         462075235        
462162520         462225970         462282401         462338153        
462397514         462466368         462526609         462577792        
462629668         462687773         462741158         462798885        
462852021         462906611    448027425      448149930         448273417      
  448389262         461992240         462075359         462162587        
462226069         462282443         462338286         462397555        
462466517         462526617         462578006         462629684        
462687880         462741166         462798984         462852039        
462906629    448027458      448149963         448273433         448389296      
  461992265         462075375         462162595         462226093        
462282484         462338294         462397571         462466558        
462526625         462578022         462629692         462687898        
462741182         462798992         462852054         462906637    448027482   
  448150003         448273458         448389312         461992299        
462075383         462162611         462226101         462282492        
462338310         462397621         462466608         462526674        
462578030         462629726         462687948         462741190        
462799008         462852062         462906660    448027839      448150029      
  448273730         448389346         461992638         462075409        
462162785         462226127         462282666         462338336        
462397795         462466616         462526757         462578048        
462629734         462687955         462741364         462799016        
462852203         462906678    448027896      448150037         448273847      
  448389403         461992653         462075425         462162793        
462226184         462282674         462338369         462397852        
462466640         462526765         462578089         462629759        
462687963         462741372         462799024         462852237        
462906710    448027912      448150102         448273854         448389411      
  461992661         462075458         462162892         462226192        
462282682         462338377         462397878         462466665        
462526781         462578121         462629767         462688011        
462741398         462799149         462852245         462906736    448027938   
  448150276         448273896         448389650         461992679        
462075706         462162918         462226390         462282690        
462338419         462397894         462466806         462526807        
462578303         462629791         462688136         462741448        
462799289         462852310         462907007    448027946      448150342      
  448273961         448389759         461992687         462075870        
462162926         462226408         462282724         462338427        
462397928         462466848         462526823         462578311        
462629866         462688151         462741539         462799297        
462852328         462907015    448027953      448150375         448273995      
  448389833         461992711         462075896         462162942        
462226416         462282732         462338435         462397936        
462466863         462526831         462578337         462629874        
462688169         462741554         462799305         462852336        
462907056    448028399      448150383         448274639         448389858      
  461992737         462075912         462163163         462226424        
462282880         462338443         462398116         462466871        
462526971         462578352         462629940         462688177        
462741638         462799354         462852443         462907072    448028456   
  448150425         448274688         448389916         461992745        
462075979         462163197         462226432         462282898        
462338476         462398140         462466905         462526989        
462578428         462629965         462688185         462741695        
462799370         462852450         462907098    448028472      448150433      
  448274704         448389973         461992760         462075995        
462163221         462226440         462282906         462338484        
462398165         462466962         462526997         462578444        
462629973         462688193         462741703         462799388        
462852476         462907155    448028514      448150847         448274746      
  448390112         461992810         462076365         462163247        
462226572         462282963         462338583         462398181        
462467267         462527029         462578576         462629981        
462686635         462741729         462799552         462852492        
462907296    448028530      448150854         448274779         448390120      
  461992836         462076464         462163320         462226622        
462282971         462338609         462398207         462467317        
462527052         462578592         462629999         462686643        
462741752         462799594         462852500         462907312    448028571   
  448150961         448274787         448390161         461992893        
462076597         462163353         462226630         462282989        
462338617         462398264         462467382         462527094        
462578691         462630005         462686650         462741794        
462799644         462852518         462907361    448028936      448150979      
  448275164         448390179         461993206         462076639        
462163486         462226655         462283110         462338625        
462396268         462467390         462527235         462578717        
462630104         462686676         462741935         462799727        
462852716         462907379    448028944      448151019         448275230      
  448390351         461993214         462076647         462163577        
462226705         462283151         462338633         462396276        
462467457         462527268         462578725         462630120        
462686700         462742024         462799750         462852732        
462907411    448029025      448151050         448275248         448390369      
  461993263         462076662         462163593         462226721        
462283169         462338641         462396284         462467473        
462527318         462578758         462630138         462686718        
462742065         462799818         462852773         462907445    448029074   
  448151381         448275305         448390799         461993297        
462074014         462163601         462226994         462283185        
462338757         462396300         462467606         462527342        
462578972         462630153         462686858         462742073        
462800152         462852781         462907551    448029132      448151480      
  448275313         448390906         461993347         462074022        
462163627         462227018         462283193         462338773        
462396334         462467622         462527359         462579012        
462630187         462686866         462742131         462800186        
462852799         462907569    448029199      448151530         448275362      
  448390922         461993362         462074048         462163643        
462227042         462283201         462338799         462396359        
462467630         462527367         462579020         462630203        
462686874         462742156         462800228         462852815        
462907577    448025015      448151597         448275529         448391052      
  461993701         462074204         462163809         462227067        
462283334         462338807         462396516         462467648        
462527474         462579038         462630302         462686882        
462742198         462800277         462852971         462907635    448025056   
  448151613         448275644         448391110         461993727        
462074287         462163858         462227075         462283359        
462338823         462396540         462467689         462527482        
462579087         462630310         462686916         462742206        
462800285         462853003         462907668    448025072      448151688      
  448275651         448391128         461993743         462074303        
462163932         462227083         462283383         462338849        
462396581         462467697         462527490         462579095        
462630328         462686924         462742214         462800335        
462853037         462907676    448025106      448151977         448275685      
  448391722         461993750         462074485         462163940        
462227224         462283433         462339003         462396599        
462467705         462527532         462579319         462630336        
462687054         462742230         462800640         462853045        
462907775    448025205      448152025         448275693         448391763      
  461993768         462074493         462163957         462227232        
462283490         462339011         462396623         462467721        
462527540         462579327         462630344         462687062        
462742255         462800673         462853060         462907809    448025247   
  448152074         448275701         448391797         461993792        
462074501         462163973         462227240         462283508        
462339037         462396631         462467739         462527565        
462579343         462630351         462687088         462742289        
462800707         462853078         462907825    448025718      448152090      
  448276113         448391896         461993891         462074519        
462164013         462227265         462283656         462339045        
462396797         462467762         462527789         462579350        
462630443         462687096         462742396         462800715        
462853144         462907833    448025734      448152116         448276139      
  448391912         461993909         462074535         462164054        
462227299         462283680         462339052         462396805        
462467796         462527805         462579376         462630468        
462687104         462742404         462800723         462853151        
462907841    448025767      448152181         448276147         448391953      
  461993925         462074584         462164138         462227323        
462283706         462339094         462396813         462467812        
462527813         462579384         462630476         462687112        
462742438         462800731         462853169         462907858    448025932   
  448152215         448276154         448392399         461993966        
462074857         462164187         462227547         462283722        
462339169         462396854         462467978         462527821        
462579517         462630484         462687286         462742446        
462798398         462853177         462908047    448025999      448152256      
  448276170         448392498         461993982         462074881        
462164245         462227562         462283748         462339185        
462396888         462467986         462527839         462579582        
462630492         462687302         462742479         462798414        
462853185         462908062    448026039      448152264         448276295      
  448392506         461994022         462074899         462164286        
462227588         462283771         462339201         462396912        
462467994         462527847         462579590         462630500        
462687310         462742487         462798430         462853193        
462908120    448026351      448152272         448276600         448392514      
  461994220         462074915         462164427         462227596        
462283995         462339219         462397035         462468018        
462526179         462579608         462630583         462687336        
462742685         462798448         462853334         462908138    448026369   
  448152314         448276642         448392563         461994238        
462074931         462164443         462227612         462284019        
462339250         462397043         462468059         462526187        
462579616         462630591         462687369         462742693        
462798455         462853342         462908161    448026427      448152538      
  448276659         448392613         461994261         462074964        
462164468         462227638         462284027         462339268        
462397068         462468067         462526203         462579673        
462630609         462687385         462742701         462798497        
462853359         462908203    448026484      448153270         448276741      
  448392910         461994295         462075086         462164500        
462225657         462284050         462339375         462397076        
462468265         462526252         462579897         462630617        
462687526         462742719         462798703         462853375        
462908328    448026500      448153296         448276782         448392928      
  461994303         462075102         462164609         462225707        
462284092         462339458         462397084         462468273        
462526286         462579913         462630633         462687534        
462742727         462798737         462853383         462908351    448026518   
  448153320         448276808         448392936         461994329        
462075110         462164666         462225715         462284126        
462339466         462397134         462468323         462526302        
462579947         462630641         462687559         462742735        
462798752         462853391         462908369    448027003      448153387      
  448272864         448393058         461994527         462075128        
462164831         462225731         462284258         462339490        
462397316         462468356         462526450         462579970        
462630724         462687567         462742867         462798778        
462853409         462908385    448027037      448153445         448272880      
  448393082         461994576         462075136         462164880        
462225756         462284266         462339524         462397324        
462468414         462526476         462579988         462630732        
462687609         462742891         462798786         462853417        
462908393    448027128      448153460         448272914         448393165      
  461994584         462075151         462164930         462225772        
462284340         462339532         462397332         462468471        
462526484         462580010         462630740         462687633        
462742909         462798794         462853425         462908401    448027250   
  448153882         448273060         448393819         461994659        
462075268         462164989         462225988         462284365        
462339797         462397357         462468653         462526492        
462580044         462630757         462687799         462742933        
462798893         462853433         462908609    448027292      448153957      
  448273110         448393835         461994667         462075276        
462164997         462225996         462284399         462339821        
462397381         462468687         462526518         462580051        
462630765         462687807         462742941         462798919        
462853441         462908625    448027318      448153965         448273144      
  448394023         461994725         462075292         462165028        
462226002         462284407         462339839         462397415        
462468695         462526526         462580085         462630773        
462687831         462742966         462798935         462853458        
462908633    448027516      448154138         448273532         448394064      
  461994931         462075326         462165218         462226028        
462284415         462339854         462397639         462468729        
462526690         462580101         462630864         462687849        
462743089         462798943         462853615         462908658    448027557   
  448154153         448273565         448394080         461994956        
462075334         462165234         462226036         462284431        
462339904         462397647         462468760         462526708        
462580119         462630872         462687856         462743105        
462798950         462853631         462908666    448027599      448154161      
  448273623         448394114         461994972         462075342        
462165259         462226044         462284449         462339920        
462397670         462468794         462526716         462580127        
462630880         462687872         462743113         462798976        
462853649         462908674   

 



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448027607      448154633         448273656         448394130        
461994998         462075490         462165267         462226242        
462284456         462340068         462397688         462468943        
462526724         462580291         462630898         462688037        
462743121         462799156         462853664         462906751    448027680   
  448154658         448273680         448394189         461995060        
462075565         462165275         462226283         462284472        
462340092         462397746         462468950         462526732        
462580309         462630914         462688052         462743139        
462799164         462853672         462906876    448027706      448154732      
  448273722         448394221         461995102         462075573        
462165283         462226291         462284498         462340134        
462397779         462468968         462526740         462580317        
462630930         462688078         462743154         462799198        
462853698         462906892    448028001      448154757         448274142      
  448394262         461995375         462075581         462165564        
462226309         462284654         462340142         462397993        
462468976         462526849         462580325         462629882        
462688086         462743352         462799206         462853839        
462906918    448028068      448154773         448274167         448394346      
  461995409         462075599         462165598         462226341        
462284696         462340191         462398041         462468984        
462526872         462580341         462629890         462688110        
462743360         462799248         462853847         462906934    448028100   
  448154823         448274209         448394387         461995417        
462075607         462165606         462226374         462284704        
462340209         462398058         462468992         462526906        
462580408         462629908         462688128         462743386        
462799263         462853854         462906991    448028159      448155366      
  448274290         448394676         461995441         462076050        
462165622         462226465         462284712         462338500        
462398066         462469230         462526922         462580499        
462629916         462688243         462743394         462799396        
462853888         462907171    448028274      448155465         448274480      
  448394742         461995466         462076068         462165663        
462226499         462284746         462338518         462398090        
462469271         462526948         462580515         462629924        
462688284         462743402         462799420         462853904        
462907197    448028357      448155523         448274498         448394767      
  461995516         462076092         462165671         462226515        
462284753         462338526         462398108         462469289        
462526963         462580523         462629932         462688292        
462743410         462799453         462853920         462907213    448028605   
  448155549         448274878         448394809         461992943        
462076233         462165895         462226523         462284886        
462338534         462398280         462469297         462527110        
462580556         462630013         462688326         462743568        
462799461         462854183         462907247    448028704      448155606      
  448274936         448394817         461992984         462076241        
462165903         462226556         462284894         462338567        
462398298         462469347         462527144         462580648        
462630021         462688342         462743576         462799479        
462854209         462907262    448028738      448155630         448275040      
  448394866         461993024         462076357         462165960        
462226564         462284902         462338575         462398306        
462469354         462527169         462580663         462630039        
462688367         462743634         462799537         462854217        
462907288    448028787      448156497         448275115         448395103      
  461993032         462076720         462165978         462226804        
462284910         462338658         462398322         462469487        
462527193         462580929         462630062         462688375        
462743642         462799883         462854233         462907478    448028795   
  448156513         448275123         448395129         461993065        
462076761         462165986         462226820         462284928        
462338674         462398330         462469495         462527219        
462580945         462630088         462688417         462743659        
462799974         462854241         462907486    448028852      448156604      
  448275149         448395152         461993123         462076837        
462165994         462226846         462284944         462338682        
462398348         462469511         462527227         462580960        
462630096         462688433         462743675         462799982        
462854266         462907502    448029223      448156620         448275370      
  448395269         461993412         462076852         462166174        
462226861         462285081         462338690         462398363        
462469529         462527375         462580986         462630229        
462688441         462743774         462800061         462854415        
462907510    448029264      448156661         448275396         448395335      
  461993487         462076860         462166182         462226895        
462285123         462338716         462398397         462469545        
462527383         462580994         462630252         462688466        
462743782         462800079         462854423         462907528    448029272   
  448156703         448275438         448395426         461993552        
462076878         462166232         462226937         462285156        
462338740         462398405         462469586         462527391        
462581018         462630260         462688474         462743790        
462800095         462854431         462907536    448029280      448156901      
  448275446         448396051         461993594         462076886        
462166281         462227117         462285164         462338872        
462398413         462469727         462527409         462581224        
462630278         462688573         462743816         462800418        
462854464         462907692    448029298      448156950         448275487      
  448396101         461993677         462076894         462166299        
462227158         462285198         462338880         462398462        
462469743         462527417         462581240         462630286        
462688581         462743832         462800434         462854480        
462907700    448029348      448156976         448275495         448396283      
  461993693         462076910         462166315         462227166        
462285206         462338906         462398496         462469750        
462527433         462581257         462630294         462688607        
462743840         462800483         462854498         462907726    448029595   
  448157081         448275826         448396317         461993818        
462076977         462166430         462227190         462285370        
462338914         462398645         462469776         462527599        
462581265         462630369         462688615         462742305        
462800541         462854589         462907734    448029876      448157107      
  448275867         448396390         461993826         462076993        
462166455         462227208         462285388         462338930        
462398652         462469792         462527631         462581273        
462630377         462688680         462742313         462800574        
462854597         462907759    448029884      448157131         448275933      
  448396440         461993834         462077025         462166539        
462227216         462285396         462338948         462398660        
462469800         462527680         462581299         462630385        
462688706         462742321         462800608         462854605        
462907767    448029892      448157743         448275941         448396705      
  461993842         462077504         462166547         462227331        
462285404         462339102         462398678         462467820        
462527698         462581414         462630393         462688870        
462742339         462800756         462854613         462907882    448030007   
  448157784         448275958         448396754         461993867        
462077520         462166562         462227380         462285420        
462339110         462398694         462467853         462527714        
462581448         462630419         462688896         462742347        
462800764         462854647         462907924    448030247      448157826      
  448276089         448396804         461993875         462077587        
462166588         462227448         462285438         462339128        
462398702         462467861         462527730         462581455        
462630435         462688904         462742362         462800798        
462854654         462907940    448030643      448157875         448276337      
  448396861         461994048         462077603         462164294        
462227455         462285628         462339136         462398892        
462467887         462527862         462581489         462630518        
462688938         462742511         462800830         462854761        
462908005    448030676      448157891         448276428         448396887      
  461994139         462077629         462164310         462227463        
462285651         462339144         462398959         462467895        
462527870         462581497         462630526         462688961        
462742628         462800855         462854779         462908013    448030734   
  448157917         448276485         448396895         461994162        
462077637         462164328         462227539         462285685        
462339151         462398967         462467952         462527904        
462581505         462630534         462688979         462742636        
462800905         462854795         462908021    448030742      448152587      
  448276501         448397232         461994170         462077769        
462164344         462227679         462285693         462339276        
462398975         462468075         462527920         462581588        
462630542         462689159         462742651         462800947        
462854803         462908211    448030841      448152736         448276568      
  448397257         461994196         462077777         462164369        
462227687         462285719         462339284         462398991        
462468125         462527987         462581620         462630559        
462689175         462742669         462800970         462854829        
462908237    448030866      448152827         448276584         448397315      
  461994204         462077850         462164419         462227703        
462285743         462339292         462399015         462468158        
462528043         462581646         462630567         462689209        
462742677         462800996         462854837         462908260    448031252   
  448152918         448276816         448397380         461994352        
462077868         462164690         462227711         462285933        
462339300         462399122         462468174         462528050        
462581653         462630658         462689225         462742750        
462801010         462854910         462908286    448031302      448152959      
  448276857         448397414         461994386         462077892        
462164716         462227778         462285941         462339342        
462399155         462468232         462528068         462581695        
462630666         462689233         462742776         462801093        
462854928         462908294    448031377      448153015         448276873      
  448397463         461994402         462077942         462164732        
462227802         462285958         462339359         462399163        
462468257         462528076         462581703         462630674        
462689241         462742784         462801119         462854936        
462908302    448031385      448153544         448276907         448397752      
  461994410         462078155         462164757         462227828        
462285974         462339540         462399221         462468497        
462528084         462581885         462630682         462689472        
462742818         462801275         462854944         462908450    448031427   
  448153577         448276915         448397778         461994451        
462078197         462164765         462227901         462286006        
462339557         462399239         462468505         462528092        
462581901         462630690         462689498         462742834        
462801283         462854951         462908476    448031450      448153684      
  448276964         448397786         461994493         462078205        
462164781         462227927         462286014         462339581        
462399247         462468570         462528118         462581927        
462630716         462689514         462742842         462801291        
462854977         462908500    448031963      448153692         448277152      
  448397802         461994774         462078213         462165044        
462227943         462286196         462339664         462399320        
462468588         462528258         462581935         462630781        
462689522         462742990         462801309         462853490        
462908534    448031997      448153809         448277202         448397828      
  461994782         462078254         462165077         462227950        
462286204         462339748         462399502         462468604        
462528266         462581943         462630799         462689530        
462743006         462801325         462853508         462908559    448032011   
  448153841         448277251         448397869         461994832        
462078262         462165093         462228008         462286238        
462339789         462399528         462468638         462528274        
462581976         462630807         462689555         462743030        
462801333         462853516         462908591    448032300      448154237      
  448277269         448398214         461994857         462078395        
462165101         462228131         462286246         462339979        
462399536         462468844         462528308         462580135        
462630815         462689704         462743048         462801465        
462853573         462908682    448032318      448154245         448277319      
  448398248         461994865         462078437         462165127        
462228149         462286287         462339987         462399544        
462468851         462528324         462580200         462630823        
462689712         462743055         462801499         462853581        
462908690    448032326      448154310         448277434         448398453      
  461994873         462078478         462165135         462228156        
462286295         462339995         462399551         462468893        
462528332         462580218         462630856         462689720        
462743063         462801549         462853599         462908708    448032656   
  448154427         448277988         448398644         461995169        
462078676         462165325         462228172         462284506        
462340001         462399676         462468919         462528456        
462580226         462630955         462689738         462743204        
462801606         462853706         462908724    448032813      448154526      
  448278093         448398735         461995235         462078692        
462165333         462228214         462284530         462340019        
462399684         462468927         462528472         462580259        
462630963         462689779         462743220         462801622        
462853722         462908740    448032839      448154575         448278184      
  448398859         461995268         462078726         462165341        
462228230         462284563         462340035         462399692        
462468935         462528480         462580267         462630971        
462689795         462743303         462801655         462853748        
462908765    448032847      448154831         448278192         448394403      
  461995318         462078924         462165424         462228438        
462284613         462340217         462399700         462469008        
462528498         462580416         462631003         462689969        
462743311         462801820         462853755         462908799    448032862   
  448154864         448278283         448394429         461995334        
462078965         462165499         462228487         462284621        
462340308         462399718         462469016         462528522        
462580424         462631011         462689977         462743337        
462801846         462853805         462908807    448032896      448155184      
  448278341         448394478         461995342         462079005        
462165523         462228511         462284639         462340324        
462399726         462469024         462528555         462580432        
462631037         462689985         462743345         462801861        
462853813         462908823    448033092      448155291         448278820      
  448394486         461995557         462079179         462165713        
462228529         462284761         462340332         462399817        
462469057         462528688         462580440         462631060        
462689993         462743451         462801895         462853987        
462908856    448033118      448155341         448278887         448394585      
  461995565         462079245         462165739         462228545        
462284787         462340357         462399866         462469081        
462528704         462580457         462631078         462690009        
462743469         462801903         462854027         462908864    448033126   
  448155358         448278911         448394627         461995581        
462079286         462165788         462228560         462284795        
462340373         462399882         462469107         462528738        
462580473         462631086         462690017         462743485        
462801929         462854076         462908898    448033217      448155812      
  448279018         448394874         461995599         462079567        
462165804         462228818         462284803         462340399        
462399908         462469362         462528746         462580697        
462631136         462690173         462743493         462802125        
462854084         462908997    448033290      448155895         448279042      
  448394981         461995607         462079583         462165861        
462228909         462284845         462340407         462399932        
462469388         462528761         462580705         462631151        
462690207         462743527         462802133         462854134        
462909011    448033308      448155911         448279224         448394999      
  461995615         462079591         462165887         462228917        
462284878         462340449         462399940         462469396        
462528787         462580754         462631219         462690231        
462743535         462802182         462854175         462909037    448033746   
  448156141         448279760         448395012         461995656        
462079625         462166042         462228925         462284969        
462340456         462400078         462469412         462528894        
462580762         462631326         462690264         462743683        
462802224         462854316         462909045    448033761      448156356      
  448279893         448395038         461995698         462079807        
462166059         462228966         462284977         462340480        
462400110         462469420         462528928         462580820        
462631334         462690272         462743691         462802299        
462854324         462909086    448033779      448156430         448279919      
  448395095         461995714         462079856         462166083        
462228974         462285008         462340506         462400128        
462469446         462528936         462580846         462631375        
462690280         462743725         462802315         462854332        
462909128    448033837      448156745         448279927         448395483      
  461995748         462080052         462166091         462229055        
462285024         462340605         462400136         462469594        
462528951         462581026         462631425         462688490        
462743733         462802422         462854357         462909243    448033845   
  448156778         448280008         448395491         461995763        
462080086         462166109         462229063         462285040        
462340621         462400201         462469602         462528969        
462581059         462631441         462688508         462743758        
462802448         462854373         462909250    448033852      448156786      
  448280016         448395509         461995789         462080102        
462166141         462229105         462285073         462340639        
462400227         462469610         462528985         462581075        
462631474         462688516         462743766         462802471        
462854381         462909318   

 



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448034256      448156844         448280453         448395517        
461995995         462080144         462166331         462229147        
462285222         462340696         462398512         462469644        
462529157         462581109         462631649         462688524        
462743899         462802604         462854506         462909334    448034314   
  448156877         448280495         448395749         461996001        
462080243         462166364         462229154         462285255        
462340738         462398538         462469651         462529165        
462581117         462631664         462688557         462743949        
462802620         462854514         462909367    448034330      448156893      
  448280503         448395871         461996019         462080300        
462166372         462229162         462285313         462340753        
462398553         462469719         462529181         462581133        
462631672         462688565         462743980         462802646        
462854522         462909375    448034413      448157156         448280511      
  448396481         461996050         462077041         462166398        
462229303         462285339         462340951         462398579        
462469826         462529199         462581315         462631680        
462688722         462744004         462802786         462854530        
462909516    448034520      448157354         448280529         448396499      
  461996084         462077058         462166414         462229337        
462285347         462340969         462398587         462469834        
462529256         462581356         462631698         462688763        
462744012         462802810         462854563         462909524    448034546   
  448157404         448280578         448396523         461996159        
462077066         462166422         462229345         462285362        
462340993         462398611         462469842         462529264        
462581364         462631730         462688797         462744020        
462802836         462854571         462909532    448030296      448157446      
  448280941         448396549         461996373         462077140        
462166596         462229352         462285453         462341009        
462398710         462469875         462529405         462581372        
462631904         462688805         462744046         462802844        
462854670         462909540    448030460      448157487         448280958      
  448396556         461996456         462077363         462166604        
462229360         462285461         462341033         462398736        
462469883         462529413         462581398         462631961        
462688813         462744053         462802885         462854704        
462909557    448030478      448157594         448280966         448396606      
  461996472         462077439         462166620         462229378        
462285495         462341041         462398751         462469917        
462529421         462581406         462631987         462688862        
462744095         462802893         462854712         462909565    448030577   
  448157941         448281030         448396903         461996563        
462077686         462166638         462229543         462285503        
462341306         462398835         462469990         462529447        
462581513         462632001         462689001         462744111        
462803057         462854720         462909714    448030585      448157990      
  448281121         448396978         461996639         462077694        
462166646         462229550         462285529         462341314        
462398843         462470006         462529454         462581521        
462632019         462689019         462744129         462803073        
462854738         462909730    448030601      448158048         448281204      
  448397133         461996654         462077702         462166661        
462229568         462285560         462341355         462398868        
462470022         462529504         462581539         462632035        
462689050         462744137         462803081         462854746        
462909748    448030908      448158089         448281709         448397190      
  461996878         462077710         462166711         462229576        
462285784         462341363         462399023         462470030        
462529611         462581554         462632266         462689068        
462744236         462803149         462854845         462909771    448030957   
  448158105         448281766         448397208         461996910        
462077728         462166729         462229584         462285800        
462341371         462399049         462470071         462529637        
462581562         462632274         462689084         462744244        
462803198         462854852         462909789    448030965      448158154      
  448281790         448397224         461996936         462077744        
462166786         462229618         462285818         462341389        
462399056         462470139         462529652         462581570        
462632308         462689092         462744251         462803214        
462854878         462909797    448030981      448158162         448281857      
  448397471         461997009         462077959         462166794        
462229733         462285883         462341561         462399072        
462470394         462529660         462581737         462632324        
462689282         462744269         462801135         462854886        
462909953    448031047      448158196         448281899         448397554      
  461997025         462078015         462166802         462229758        
462285917         462341645         462399080         462470428        
462529686         462581745         462632399         462689340        
462744277         462801168         462854894         462909979    448031211   
  448158352         448281923         448397562         461997033        
462078031         462166844         462229790         462285925        
462341660         462399098         462470469         462529694        
462581752         462632449         462689407         462744285        
462801200         462854902         462909995    448031583      448158394      
  448282194         448397638         461997173         462078072        
462166968         462229816         462286030         462341702        
462399254         462470485         462528134         462581760        
462632696         462689423         462744509         462801234        
462854993         462910019    448031666      448158402         448282244      
  448397653         461997181         462078098         462166976        
462229857         462286071         462341744         462399270        
462470535         462528159         462581778         462632712        
462689431         462744517         462801242         462855008        
462910043    448031831      448158436         448282277         448397745      
  461997199         462078148         462166984         462229865        
462286089         462341769         462399288         462470543        
462528167         462581802         462632753         462689456        
462744541         462801267         462855016         462910084    448031849   
  448158782         448282285         448397885         461997207        
462078270         462167065         462228016         462286121        
462341892         462399296         462470709         462528175        
462581984         462632779         462689589         462744574        
462801341         462855024         462910290    448031864      448158857      
  448282319         448397919         461997223         462078312        
462167099         462228040         462286139         462341926        
462399304         462470725         462528183         462582008        
462632811         462689605         462744624         462801374        
462855032         462910324    448031880      448158949         448282327      
  448397968         461997231         462078320         462167131        
462228073         462286147         462341934         462399312        
462470733         462528225         462582057         462632829        
462689613         462744640         462801382         462855040        
462910357    448032367      448159046         448277541         448398008      
  461997520         462078338         462167305         462228099        
462286303         462341959         462399569         462470741        
462528340         462582065         462632985         462689654        
462744830         462801390         462855057         462910373    448032433   
  448159079         448277806         448398115         461997561        
462078346         462167354         462228107         462286311        
462341967         462399593         462470758         462528365        
462582115         462633009         462689670         462744848        
462801424         462855073         462910423    448032474      448159103      
  448277830         448398123         461997579         462078379        
462167370         462228115         462286345         462341983        
462399619         462470782         462528373         462582198        
462633017         462689696         462744855         462801432        
462855107         462910449    448032490      448159558         448277855      
  448398925         461997587         462078817         462167412        
462228289         462286360         462342205         462399627        
462470931         462528399         462582214         462633033        
462689803         462744863         462801697         462855123        
462910530    448032516      448159590         448277913         448398933      
  461997595         462078841         462167446         462228297        
462286386         462342213         462399643         462470956        
462528407         462582230         462633090         462689852        
462744871         462801721         462855131         462910548    448032607   
  448159624         448277962         448398974         461997603        
462078866         462167461         462228321         462286402        
462342239         462399650         462470964         462528431        
462582248         462633108         462689878         462744889        
462801754         462855149         462910555    448032904      448159640      
  448278366         448398982         461997793         462078874        
462167602         462228370         462286410         462342247        
462399734         462470972         462528571         462582289        
462633280         462689910         462745001         462801770        
462855271         462910563    448032920      448159665         448278382      
  448399022         461997819         462078882         462167628        
462228404         462286436         462342312         462399742        
462470980         462528597         462582297         462633306        
462689928         462745027         462801796         462855297        
462910589    448032953      448159699         448278390         448399139      
  461997827         462078890         462167651         462228412        
462286444         462342387         462399759         462470998        
462528621         462582305         462633363         462689951        
462745092         462801804         462855321         462910613    448032961   
  448159947         448278531         448399170         461997850        
462079294         462167677         462228602         462286519        
462342494         462399775         462471129         462528647        
462582511         462633371         462690041         462745100        
462801952         462855339         462908906    448033019      448160051      
  448278580         448399238         461997868         462079328        
462167685         462228610         462286535         462342544        
462399783         462471137         462528662         462582537        
462633389         462690066         462745118         462801960        
462855354         462908922    448033043      448160077         448278770      
  448399329         461997884         462079344         462167693        
462228628         462286543         462342569         462399809        
462471145         462528670         462582560         462633405        
462690090         462745134         462801986         462855396        
462908930    448033357      448160168         448279331         448399386      
  461998064         462079427         462167826         462228677        
462286675         462342577         462399965         462471152        
462528795         462582578         462631235         462690132        
462745373         462802026         462855610         462908948    448033373   
  448160366         448279455         448399428         461998072        
462079500         462167842         462228693         462286691        
462342734         462399973         462471160         462528811        
462582602         462631243         462690140         462745423        
462802083         462855727         462908955    448033522      448160507      
  448279497         448399477         461998163         462079526        
462167859         462228776         462286709         462342825        
462399981         462471186         462528837         462582628        
462631268         462690165         462745431         462802109        
462855743         462908963    448033563      448160887         448279547      
  448400028         461998171         462079898         462167875        
462228982         462286717         462340514         462400003        
462471285         462528845         462582818         462631292        
462690298         462745456         462802356         462855776        
462909136    448033589      448160937         448279596         448400044      
  461998262         462079906         462167891         462229006        
462286725         462340530         462400045         462471319        
462528860         462582834         462631300         462690306        
462745498         462802372         462855792         462909177    448033605   
  448161034         448279638         448400069         461998296        
462079963         462167909         462229014         462286766        
462340548         462400052         462471335         462528878        
462582842         462631318         462690330         462745522        
462802380         462855834         462909185    448033860      448161059      
  448280065         448400093         461995797         462079971        
462167990         462229022         462286881         462340555        
462400243         462471350         462528993         462582883        
462631482         462690371         462745704         462802398        
462855966         462909201    448033910      448161133         448280081      
  448400101         461995813         462080003         462168014        
462229030         462286964         462340563         462400250        
462471376         462529041         462582941         462631490        
462690413         462745761         462802406         462855982        
462909219    448034025      448161208         448280115         448400119      
  461995847         462080029         462168022         462229048        
462286980         462340571         462400284         462471384        
462529058         462583006         462631557         462690421        
462745787         462802414         462855990         462909227    448034082   
  448161513         448280123         448400366         461995888        
462080326         462168030         462229170         462286998        
462340761         462400292         462471483         462529082        
462583204         462631565         462690439         462745803        
462802653         462856006         462909383    448034132      448161521      
  448280172         448400390         461995961         462080342        
462168048         462229204         462287012         462340787        
462400300         462471491         462529116         462583220        
462631573         462690447         462745811         462802661        
462856014         462909417    448034249      448161596         448280420      
  448400424         461995979         462080359         462168055        
462229246         462287046         462340795         462400318        
462471525         462529124         462583238         462631631        
462690470         462745845         462802679         462856022        
462909433    448034595      448161620         448280677         448400457      
  461996175         462080458         462168147         462229261        
462287186         462340845         462400326         462471541        
462529280         462583261         462631748         462690496        
462746009         462802711         462856139         462909466    448034710   
  448161661         448280701         448400465         461996258        
462080581         462168162         462229287         462287202        
462340894         462400334         462471566         462529298        
462583303         462631789         462690504         462746058        
462802729         462856162         462909482    448034736      448161729      
  448280743         448400481         461996274         462080599        
462168196         462229295         462287228         462340928        
462400375         462471582         462529314         462583337        
462631813         462690520         462746090         462802760        
462856170         462909508    448034769      448161992         448280750      
  448400697         461996282         462080631         462168204        
462229402         462287251         462341082         462400417        
462471673         462529330         462583485         462631854        
462690652         462746132         462802901         462856196        
462909581    448034793      448162057         448280784         448400747      
  461996316         462080698         462168212         462229410        
462287277         462341116         462400425         462471681        
462529363         462583501         462631870         462690660        
462746140         462802919         462856212         462909623    448034843   
  448162198         448280909         448400754         461996340        
462080706         462168253         462229436         462287293        
462341165         462400441         462471699         462529371        
462583519         462631896         462690686         462746165        
462802976         462856238         462909649    448034934      448162214      
  448281279         448400820         461996738         462080763        
462168501         462229477         462287475         462341173        
462400649         462471707         462529520         462583535        
462632076         462690694         462744145         462802984        
462856352         462909664    448034983      448162222         448281493      
  448400846         461996746         462080771         462168543        
462229485         462287491         462341249         462400664        
462471723         462529538         462583626         462632118        
462690702         462744160         462803008         462856386        
462909680    448035014      448162263         448281501         448400879      
  461996753         462080888         462168600         462229501        
462287525         462341280         462400672         462471731        
462529546         462583634         462632142         462690728        
462744178         462803032         462856394         462909698    448035071   
  448162636         448281535         448401349         461996829        
462081118         462168642         462229626         462287533        
462341397         462400698         462470170         462529561        
462583758         462632167         462690819         462744194        
462803222         462856402         462909805    448035113      448162669      
  448281618         448401364         461996837         462081126        
462168659         462229634         462287541         462341405        
462400722         462470196         462529595         462583766        
462632209         462690843         462744202         462803255        
462856436         462909813    448035238      448162925         448281675      
  448401398         461996860         462081167         462168709        
462229642         462287566         462341439         462400730        
462470220         462529603         462583782         462632217        
462690850         462744210         462803289         462856451        
462909821    448035428      448162974         448281980         448401455      
  461997041         462081209         462166851         462229675        
462287855         462341488         462400920         462470246        
462529702         462583808         462632456         462690884        
462744301         462803297         462856584         462909870    448035436   
  448163105         448281998         448401489         461997058        
462081225         462166869         462229683         462287871        
462341504         462400953         462470287         462529769        
462583816         462632530         462690900         462744350        
462803305         462856592         462909896    448035469      448163238      
  448282004         448401539         461997124         462081241        
462166877         462229709         462287897         462341512        
462400961         462470303         462529785         462583832        
462632563         462690926         462744384         462803354        
462856683         462909920   

 



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448035519      448158527         448282061         448401901        
461997132         462081449         462166885         462229899        
462287913         462341777         462400995         462470550        
462529801         462584111         462632571         462691031        
462744392         462803370         462856717         462910159    448035584   
  448158592         448282137         448401919         461997140        
462081456         462166935         462229923         462287954        
462341785         462401035         462470576         462529819        
462584145         462632605         462691064         462744418        
462803396         462856725         462910167    448035592      448158618      
  448282160         448401935         461997165         462081498        
462166950         462229956         462287988         462341827        
462401043         462470618         462529876         462584160        
462632613         462691072         462744459         462803404        
462856741         462910241    448035816      448158634         448282384      
  448401976         461997280         462081506         462167156        
462229964         462288168         462341850         462401225        
462470642         462529884         462584178         462632860        
462691098         462744699         462803412         462856857        
462910258    448035873      448158675         448282418         448402008      
  461997322         462081670         462167180         462229980        
462288200         462341868         462401233         462470659        
462529900         462584202         462632894         462691114        
462744707         462803438         462856865         462910266    448035881   
  448158691         448282434         448402131         461997348        
462081720         462167214         462229998         462288218        
462341884         462401241         462470667         462529926        
462584210         462632928         462691122         462744772        
462803453         462856873         462910274    448035907      448159210      
  448282509         448402297         461997363         462082066        
462167222         462230012         462288234         462341991        
462401282         462470824         462529934         462584327        
462632944         462691288         462744806         462803594        
462856881         462910456    448035915      448159301         448282517      
  448402412         461997397         462082108         462167263        
462230020         462288267         462342049         462401308        
462470832         462529959         462584335         462632969        
462691296         462744814         462803602         462856899        
462910464    448035956      448159343         448282525         448402453      
  461997439         462082124         462167297         462230046        
462288275         462342080         462401316         462470840        
462529967         462584350         462632977         462691304        
462744822         462803610         462856907         462910472    448036483   
  448159434         448282632         448402461         461997637        
462082132         462167479         462230145         462288556        
462342098         462401480         462470865         462530114        
462584368         462633116         462691312         462744897        
462803636         462855172         462910498    448036509      448159459      
  448282756         448402529         461997686         462082249        
462167495         462230186         462288564         462342114        
462401563         462470881         462530148         462584384        
462633173         462691320         462744913         462803644        
462855180         462910514    448036517      448159517         448282798      
  448402578         461997694         462082280         462167552        
462230194         462288598         462342130         462401571        
462470923         462530163         462584400         462633199        
462691346         462744921         462803685         462855198        
462910522    448036590      448159731         448282913         448403097      
  461997710         462082520         462167560         462230327        
462288606         462342411         462401597         462471020        
462530221         462582321         462633207         462691494        
462744962         462803800         462855206         462910621    448036673   
  448159780         448283002         448403147         461997736        
462082538         462167586         462230343         462288630        
462342437         462401613         462471038         462530247        
462582339         462633249         462691502         462744970        
462803867         462855230         462910639    448036798      448159806      
  448283010         448403253         461997751         462082603        
462167594         462230384         462288655         462342445        
462401621         462471061         462530254         462582388        
462633264         462691510         462744988         462803974        
462855263         462910647    448037192      448159863         448283259      
  448403295         461997892         462082637         462167727        
462230392         462286568         462342452         462401779        
462471087         462530346         462582438         462633447        
462691528         462745175         462804014         462855438        
462910688    448037200      448159897         448283267         448403303      
  461997900         462082652         462167735         462230400        
462286576         462342460         462401803         462471095        
462530353         462582461         462633454         462691544        
462745183         462804030         462855511         462910720    448037275   
  448159905         448283325         448403428         461997918        
462082660         462167776         462230475         462286592        
462342486         462401811         462471111         462530361        
462582487         462633470         462691551         462745241        
462804048         462855537         462910746    448037309      448160531      
  448283341         448399550         461997959         462083015        
462167784         462230566         462286626         462342924        
462401829         462471194         462530387         462582644        
462633512         462691700         462745266         462804204        
462855545         462910779    448037432      448160556         448283358      
  448399592         461997967         462083031         462167800        
462230574         462286659         462342940         462401837        
462471202         462530403         462582685         462633538        
462691734         462745316         462804220         462855560        
462910795    448037440      448160564         448283374         448399774      
  461997975         462083056         462167818         462230590        
462286667         462342965         462401852         462471210        
462530411         462582693         462633553         462691742        
462745357         462804238         462855578         462910845    448037929   
  448160788         448284240         448399808         461998304        
462083072         462167917         462230632         462286774        
462342999         462402017         462471251         462530569        
462582701         462633561         462691775         462745571        
462804246         462855842         462910852    448038026      448160812      
  448284265         448399824         461998312         462083080        
462167925         462230681         462286782         462343005        
462402041         462471269         462530577         462582784        
462633579         462691783         462745639         462804253        
462855859         462910886    448038042      448160838         448284315      
  448399865         461998338         462083114         462167933        
462230699         462286816         462343039         462402074        
462471277         462530585         462582792         462633652        
462691809         462745647         462804287         462855875        
462910894    448038075      448161224         448284356         448400135      
  461998346         462083569         462167941         462230830        
462286824         462343062         462402090         462471392        
462530593         462583071         462633660         462691924        
462745662         462804576         462855891         462911017    448038109   
  448161232         448284364         448400150         461998379        
462083676         462167958         462230848         462286840        
462343112         462402124         462471418         462530601        
462583097         462633710         462691932         462745670        
462804618         462855917         462911025    448038257      448161299      
  448284422         448400184         461998387         462083692        
462167974         462230855         462286873         462343211        
462402132         462471426         462530619         462583139        
462633744         462691957         462745696         462804667        
462855933         462911033    448038489      448161364         448284679      
  448400192         461998411         462083718         462168063        
462230871         462287079         462343237         462402413        
462471434         462530692         462583147         462633876        
462691981         462745860         462804675         462856030        
462911041    448038497      448161406         448284828         448400200      
  461998452         462083767         462168071         462230905        
462287087         462343260         462402447         462471442        
462530718         462583170         462633892         462691999        
462745878         462804691         462856055         462911066    448038620   
  448161489         448284844         448400341         461998460        
462083841         462168089         462230913         462287095        
462343278         462402553         462471467         462530726        
462583188         462633900         462692005         462745894        
462804709         462856089         462911074    448038646      448161737      
  448284869         448400499         461998478         462084021        
462168097         462231077         462287103         462343385        
462402561         462471590         462530734         462583345        
462633926         462690538         462745936         462804899        
462856097         462911298    448038679      448161745         448284893      
  448400572         461998585         462084047         462168121        
462231085         462287129         462343419         462402637        
462471616         462530742         462583352         462633942        
462690561         462745951         462804907         462856105        
462911306    448038778      448161778         448284927         448400606      
  461998593         462084054         462168139         462231093        
462287178         462343427         462402652         462471632        
462530759         462583360         462633959         462690587        
462745977         462804949         462856121         462911314    448039222   
  448161794         448285270         448400614         461998874        
462084062         462168279         462231101         462287301        
462343450         462400466         462471640         462530841        
462583394         462634106         462690595         462746173        
462804956         462856246         462911348    448039230      448161935      
  448285379         448400630         461998924         462084088        
462168360         462231119         462287343         462343476        
462400482         462471657         462530858         462583410        
462634122         462690629         462746215         462804998        
462856287         462911355    448039263      448161950         448285387      
  448400663         461998940         462084096         462168410        
462231127         462287350         462343542         462400516        
462471665         462530866         462583444         462634148        
462690637         462746264         462805003         462856295        
462911371    448039271      448162412         448285460         448401125      
  461998981         462080953         462168428         462231291        
462287392         462343682         462400557         462471749        
462530874         462583667         462634155         462690736        
462746272         462805144         462856311         462911462    448039297   
  448162438         448285502         448401133         461998999        
462081001         462168436         462231309         462287434        
462343740         462400573         462471756         462530890        
462583675         462634189         462690751         462746306        
462805193         462856337         462911470    448039313      448162453      
  448285585         448401208         461999005         462081027        
462168485         462231317         462287467         462343765        
462400599         462471764         462530908         462583691        
462634239         462690769         462746314         462805201        
462856345         462911488    448035253      448162511         448285882      
  448401224         461999153         462081035         462168725        
462231325         462287574         462343781         462400755        
462471780         462530999         462583725         462634437        
462690777         462746322         462805276         462856469        
462911504    448035329      448162537         448285965         448401307      
  461999237         462081050         462168733         462231333        
462287582         462343823         462400813         462471814        
462531005         462583733         462634460         462690793        
462746371         462805284         462856485         462911520    448035337   
  448162602         448286054         448401315         461999252        
462081068         462168741         462231341         462287624        
462343898         462400821         462471822         462531021        
462583741         462634478         462690801         462746397        
462805292         462856519         462911538    448035345      448163279      
  448286096         448401570         461999278         462081274        
462168758         462231556         462287640         462344037        
462400854         462471848         462531039         462583873        
462634486         462690942         462746405         462805490        
462856535         462911645    448035352      448163303         448286179      
  448401612         461999310         462081373         462168824        
462231564         462287764         462344060         462400888        
462471855         462531054         462583881         462634502        
462690959         462746454         462805516         462856543        
462911652    448035386      448163352         448286195         448401679      
  461999351         462081407         462168865         462231598        
462287822         462344078         462400912         462471863        
462531062         462583923         462634510         462690975        
462746462         462805524         462856576         462911710    448035600   
  448163360         448286583         448401786         461999583        
462081415         462168899         462231614         462287996        
462344094         462401092         462471871         462531161        
462584046         462634635         462690983         462746579        
462805532         462856758         462911728    448035626      448163394      
  448286641         448401851         461999591         462081423        
462168964         462231622         462288036         462344128        
462401126         462471897         462531179         462584061        
462634726         462690991         462746595         462805540        
462856766         462911744    448035634      448163428         448286666      
  448401893         461999609         462081431         462168980        
462231655         462288101         462344136         462401142        
462471905         462531187         462584087         462634759        
462691007         462746603         462805557         462856774        
462911751    448035667      448163477         448286690         448402149      
  461999641         462081787         462169053         462231754        
462288119         462344375         462401159         462472044        
462531211         462584244         462634775         462691163        
462746652         462803461         462856808         462911850    448035717   
  448163485         448286716         448402164         461999666        
462081845         462169095         462231770         462288127        
462344409         462401175         462472051         462531229        
462584269         462634791         462691171         462746686        
462803479         462856824         462911868    448035741      448163519      
  448286732         448402180         461999682         462081910        
462169137         462231788         462288143         462344417        
462401191         462472069         462531237         462584285        
462634809         462691239         462746694         462803487        
462856840         462911876    448035972      448163600         448286930      
  448402198         462000100         462081944         462169343        
462231796         462288283         462344433         462401332        
462472077         462529991         462584293         462635020        
462691247         462746785         462803537         462856923        
462911892    448036061      448163659         448286955         448402206      
  462000209         462081951         462169368         462231812        
462288317         462344458         462401357         462472085        
462530007         462584301         462635046         462691254        
462746801         462803578         462856956         462911918    448036087   
  448163667         448286989         448402271         462000225        
462081993         462169418         462231820         462288341        
462344482         462401365         462472093         462530015        
462584319         462635061         462691262         462746819        
462803586         462856964         462911926    448036137      448164053      
  448287011         448402586         462000241         462082330        
462169533         462230251         462288374         462344656        
462401381         462472184         462530031         462584418        
462635079         462691353         462746827         462803693        
462856972         462912015    448036194      448164061         448287052      
  448402628         462000274         462082355         462169566        
462230269         462288432         462344730         462401423        
462472192         462530098         462584434         462635095        
462691361         462746850         462803701         462856980        
462912023    448036228      448164137         448287078         448402669      
  462000290         462082421         462169590         462230277        
462288473         462344763         462401431         462472200        
462530106         462584442         462635186         462691379        
462746876         462803719         462857004         462912031    448036814   
  448164178         448283077         448402685         462000662        
462082447         462169806         462230285         462288705        
462344789         462401654         462472218         462530270        
462584475         462635376         462691429         462747056        
462803735         462857020         462912080    448036848      448164194      
  448283085         448402834         462000688         462082462        
462169848         462230293         462288721         462344847        
462401704         462472291         462530296         462584517        
462635392         462691437         462747064         462803743        
462857053         462912106    448036954      448164244         448283119      
  448403022         462000696         462082488         462169855        
462230319         462288747         462344854         462401712        
462472309         462530304         462584541         462635434        
462691445         462747072         462803750         462857095        
462912130    448036988      448164467         448283168         448403451      
  462000738         462082678         462169863         462230483        
462288804         462344979         462401738         462472507        
462530312         462584608         462635459         462691593        
462747080         462804055         462857103         462912320    448036996   
  448164483         448283200         448403501         462000746        
462082827         462169889         462230491         462288820        
462344987         462401753         462472515         462530320        
462584616         462635541         462691619         462747122        
462804071         462857111         462912346    448037069      448164509      
  448283234         448403568         462000795         462082876        
462169897         462230517         462288853         462345067        
462401761         462472531         462530338         462584624        
462635566         462691635         462747130         462804089        
462857137         462912361   

 



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448037549      448164525         448283382         448403584        
462001025         462082918         462170044         462230525        
462288861         462345075         462401860         462472606        
462530429         462584632         462635749         462691676        
462747213         462804147         462857251         462912395    448037606   
  448164541         448283440         448403592         462001058        
462082934         462170135         462230533         462288879        
462345125         462401928         462472655         462530437        
462584665         462635756         462691684         462747221        
462804170         462857277         462912411    448037648      448164582      
  448283606         448403634         462001082         462082975        
462170184         462230541         462288887         462345141        
462401936         462472663         462530460         462584681        
462635772         462691692         462747247         462804196        
462857293         462912437    448037655      448165142         448283739      
  448403683         462001116         462083213         462170192        
462230723         462288911         462345257         462401951        
462472838         462530494         462584863         462635780        
462691817         462747262         462804329         462857327        
462910928    448037887      448165167         448283820         448403733      
  462001249         462083221         462170200         462230756        
462288929         462345273         462401969         462472887        
462530502         462584871         462635822         462691841        
462747270         462804345         462857335         462910936    448037903   
  448165209         448283986         448403766         462001298        
462083270         462170226         462230772         462288937        
462345299         462401977         462472929         462530528        
462584897         462635855         462691858         462747304        
462804451         462857343         462910951    448038265      448165290      
  448284489         448403907         462001496         462083296        
462170424         462230798         462289133         462345315        
462402157         462472937         462530627         462584905        
462633751         462691882         462747395         462804493        
462857525         462910969    448038323      448165308         448284521      
  448403998         462001512         462083361         462170432        
462230806         462289141         462345323         462402199        
462472945         462530635         462584913         462633777        
462691890         462747403         462804535         462857541        
462910977    448038331      448165316         448284547         448404020      
  462001538         462083460         462170465         462230814        
462289158         462345349         462402215         462472952        
462530650         462584954         462633793         462691916        
462747411         462804550         462857574         462911009    448038372   
  448165530         448284554         448404335         462001553        
462083874         462170549         462230939         462289208        
462343294         462402264         462473182         462530668        
462585092         462633819         462692013         462747437        
462804717         462857590         462911157    448038398      448165548      
  448284562         448404376         462001579         462083882        
462170556         462230962         462289216         462343302        
462402272         462473190         462530676         462585100        
462633843         462692021         462747445         462804808        
462857608         462911181    448038448      448165555         448284596      
  448404392         462001645         462083916         462170580        
462230970         462289257         462343328         462402348        
462473224         462530684         462585118         462633868        
462692039         462747510         462804816         462857616        
462911223    448038935      448165589         448284976         448404475      
  461998601         462083924         462170754         462230996        
462289398         462343344         462402678         462473257        
462530767         462585126         462633975         462692047        
462747759         462804840         462857749         462911231    448038950   
  448165647         448284984         448404483         461998619        
462083965         462170762         462231036         462289406        
462343369         462402728         462473307         462530775        
462585142         462633983         462692088         462747767        
462804857         462857806         462911249    448039081      448165712      
  448285072         448404533         461998668         462083999        
462170770         462231051         462289422         462343377        
462402736         462473315         462530783         462585167        
462633991         462692104         462747775         462804873        
462857830         462911280    448039149      448166066         448285130      
  448404749         461998726         462084187         462170788        
462231143         462289497         462343567         462402744        
462473661         462530809         462585274         462634007        
462692120         462747783         462805029         462857848        
462911389    448039172      448166173         448285247         448404756      
  461998775         462084195         462170804         462231192        
462289513         462343583         462402751         462473695        
462530817         462585308         462634031         462692138        
462747791         462805037         462857863         462911405    448039180   
  448166223         448285254         448404780         461998833        
462084237         462170838         462231226         462289521        
462343617         462402793         462473703         462530825        
462585332         462634056         462692153         462747809        
462805052         462857871         462911413    448039446      448166256      
  448285601         448404806         461999021         462084294        
462171042         462231259         462289620         462343625        
462402819         462473711         462530916         462585340        
462634270         462692161         462747932         462805078        
462857962         462911421    448039479      448166280         448285650      
  448404855         461999039         462084310         462171067        
462231267         462289646         462343633         462402835        
462473745         462530924         462585357         462634338        
462692179         462747957         462805086         462857970        
462911439    448039552      448166322         448285684         448404871      
  461999047         462084443         462171091         462231283        
462289661         462343674         462402843         462473752        
462530932         462585415         462634361         462692187        
462747973         462805136         462857996         462911454    448039636   
  448166462         448285734         448405183         461999112        
462084468         462171117         462231366         462289687        
462343914         462402868         462474024         462530940        
462585571         462634379         462692278         462747999        
462805300         462858002         462911553    448039644      448166595      
  448285775         448405209         461999138         462084542        
462171158         462231374         462289752         462343930        
462402892         462474115         462530973         462585589        
462634411         462692286         462748070         462805318        
462858044         462911561    448039685      448166769         448285858      
  448405225         461999146         462084617         462171166        
462231408         462289760         462343963         462402900        
462474156         462530981         462585621         462634429        
462692294         462748112         462805326         462858069        
462911587    448039693      448166777         448286229         448405258      
  461999369         462084625         462171349         462231424        
462290032         462343997         462403080         462474263        
462531088         462585639         462634528         462692310        
462746488         462805391         462858218         462911603    448039701   
  448166793         448286252         448405340         461999377        
462084658         462171356         462231432         462290073        
462344003         462403098         462474271         462531104        
462585647         462634569         462692328         462746496        
462805425         462858234         462911629    448039727      448166827      
  448286377         448405357         461999419         462084682        
462171364         462231523         462290099         462344011        
462403106         462474339         462531112         462585670        
462634577         462692336         462746504         462805458        
462858259         462911637    448039768      448167312         448286385      
  448405787         461999443         462084906         462171372        
462231663         462290123         462344144         462403155        
462471947         462531120         462585837         462634593        
462692450         462746512         462805565         462858267        
462911769    448039776      448167320         448286419         448405803      
  461999484         462084922         462171414         462231671        
462290131         462344201         462403163         462471954        
462531138         462585878         462634619         462692484        
462746520         462805656         462858275         462911793    448039818   
  448167353         448286476         448405829         461999526        
462084930         462171422         462231689         462290156        
462344235         462403221         462471996         462531146        
462585886         462634627         462692500         462746546        
462805672         462858291         462911801    448040097      448167387      
  448286781         448405837         461999724         462084971        
462169178         462231713         462290263         462344250        
462403536         462472002         462531245         462585894        
462634833         462692518         462746702         462805698        
462858473         462911827    448040220      448167429         448286815      
  448405928         461999856         462084997         462169194        
462231739         462290297         462344300         462403619        
462472028         462531252         462585910         462634882        
462692534         462746710         462805714         462858507        
462911835    448040261      448167445         448286823         448406025      
  461999898         462085010         462169228         462231747        
462290321         462344334         462403635         462472036        
462531260         462585928         462634908         462692542        
462746728         462805748         462858515         462911843    448040287   
  448163733         448286864         448406314         461999989        
462085317         462169244         462231861         462290347        
462344516         462403650         462472119         462531278        
462586058         462634965         462692641         462746744        
462805755         462858564         462911934    448040295      448163840      
  448286898         448406389         462000027         462085325        
462169285         462231887         462290370         462344524        
462403692         462472127         462531286         462586108        
462634973         462692674         462746769         462805805        
462858572         462911959    448040352      448163907         448286922      
  448406397         462000076         462085333         462169319        
462231903         462290396         462344532         462403791        
462472135         462531294         462586124         462635004        
462692682         462746777         462805813         462858580        
462911967    448040493      448163931         448287136         448406454      
  462000324         462085382         462169616         462231911        
462290537         462344557         462404047         462472143        
462531302         462586132         462635194         462692724        
462746892         462805839         462858788         462911975    448040501   
  448164012         448287177         448406496         462000399        
462085390         462169632         462231937         462290560        
462344599         462404070         462472150         462531310        
462586157         462635202         462692757         462746934        
462805870         462858796         462911991    448040519      448164038      
  448287243         448406504         462000506         462085408        
462169707         462231952         462290578         462344623        
462404138         462472168         462531328         462586173        
462635210         462692765         462746959         462805896        
462858804         462912007    448040550      448164251         448287276      
  448406843         462000514         462085796         462169715        
462231960         462290586         462344896         462404195        
462472333         462531344         462586256         462635251        
462692856         462746983         462806068         462858846        
462912148    448040592      448164285         448287300         448406926      
  462000548         462085804         462169764         462231978        
462290610         462344904         462404328         462472366        
462531369         462586264         462635301         462692864        
462746991         462806084         462858861         462912213    448040667   
  448164327         448287326         448406942         462000647        
462085820         462169772         462231986         462290628        
462344920         462404336         462472390         462531377        
462586280         462635350         462692872         462747023        
462806134         462858895         462912239    448040980      448164335      
  448287334         448407007         462000803         462085853        
462169921         462232000         462290743         462344946        
462404542         462472408         462531484         462586298        
462635632         462692880         462747148         462806159        
462857178         462912254    448041004      448164350         448287375      
  448407064         462000829         462085879         462169954        
462232018         462290768         462344953         462404559        
462472424         462531492         462586306         462635640        
462692922         462747163         462806225         462857186        
462912262    448041012      448164426         448287474         448407080      
  462000860         462086018         462169962         462232026        
462290784         462344961         462404567         462472465        
462531518         462586314         462635657         462692930        
462747171         462806274         462857194         462912296    448041087   
  448164749         448287508         448407288         462000910        
462086356         462169988         462232125         462290800        
462345166         462404575         462472705         462531526        
462584756         462635673         462693029         462747189        
462806423         462857202         462912452    448041178      448164855      
  448287516         448407346         462000951         462086430        
462170010         462232133         462290826         462345190        
462404609         462472721         462531534         462584764        
462635681         462693052         462747197         462806449        
462857236         462912502    448041210      448165001         448287565      
  448407437         462000985         462086455         462170028        
462232141         462290834         462345208         462404625        
462472739         462531542         462584772         462635707        
462693060         462747205         462806464         462857244        
462912510    448041657      448165035         448287748         448407452      
  462001314         462086497         462170234         462232158        
462288945         462345216         462404757         462472762        
462531625         462584822         462635863         462693078        
462747338         462806472         462857368         462912551    448041665   
  448165043         448287896         448407460         462001355        
462086513         462170259         462232166         462288952        
462345232         462404773         462472796         462531633        
462584830         462635871         462693086         462747346        
462806506         462857400         462912585    448041673      448165100      
  448287904         448407510         462001397         462086521        
462170309         462232174         462288978         462345240        
462404781         462472812         462531641         462584855        
462635921         462693102         462747353         462806522        
462857426         462912601    448041681      448165324         448287920      
  448404160         462001447         462086687         462170333        
462232372         462288986         462345356         462404799        
462472960         462531666         462584962         462635970        
462693201         462747361         462806688         462857459        
462912619    448041749      448165357         448287946         448404202      
  462001462         462086752         462170341         462232422        
462289042         462345364         462404815         462473000        
462531674         462584988         462636028         462693219        
462747379         462806696         462857467         462912627    448041764   
  448165399         448287979         448404236         462001488        
462086778         462170366         462232448         462289067        
462345372         462404864         462473018         462531682        
462585027         462636044         462693227         462747387        
462806704         462857483         462912643    448042051      448165449      
  448288365         448404301         462001652         462086828        
462170606         462232455         462289265         462345406        
462405101         462473067         462531765         462585035        
462636069         462693235         462747551         462806720        
462857624         462912650    448042135      448165456         448288381      
  448404319         462001660         462086844         462170614        
462232463         462289299         462345430         462405127        
462473091         462531799         462585043         462636077        
462693243         462747627         462806829         462857632        
462912668    448042168      448165472         448288480         448404327      
  462001678         462086877         462170622         462232471        
462289315         462345448         462405192         462473174        
462531807         462585050         462636085         462693250        
462747643         462806837         462857657         462912676    448042317   
  448165753         448288522         448404582         462001686        
462087180         462170655         462232554         462289323        
462345513         462405200         462473331         462531831        
462585191         462636093         462693367         462747676        
462806944         462857665         462912783    448042358      448165787      
  448288571         448404632         462001694         462087198        
462170671         462232562         462289364         462345521        
462405234         462473448         462531856         462585225        
462636291         462693375         462747700         462806969        
462857707         462912791    448042374      448165837         448288654      
  448404657         462001710         462087206         462170747        
462232588         462289380         462345604         462405275        
462473505         462531864         462585233         462636309        
462693383         462747742         462806985         462857715        
462912809    448042689      448165894         448289025         448404665      
  462001751         462087214         462170853         462232596        
462289539         462345612         462405416         462473521        
462532011         462585241         462636507         462693391        
462747817         462807017         462857889         462912825    448042697   
  448165936         448289058         448404715         462001769        
462087297         462170879         462232604         462289562        
462345638         462405424         462473539         462532029        
462585258         462636515         462693417         462747841        
462807041         462857897         462912833    448042713      448166009      
  448289066         448404723         462001876         462087388        
462170887         462232612         462289570         462345653        
462405465         462473554         462532045         462585266        
462636523         462693433         462747858         462807058        
462857905         462912841   

 



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448042747      448166348         448289090         448404921        
462001967         462087602         462170895         462232687        
462289588         462345935         462405481         462473810        
462532052         462585423         462636531         462692195        
462747866         462807181         462857921         462912965    448042846   
  448166355         448289165         448404947         462002023        
462087610         462170929         462232703         462289596        
462345943         462405499         462473844         462532078        
462585431         462636556         462692203         462747890        
462807199         462857947         462913013    448042879      448166363      
  448289272         448404954         462002056         462087636        
462170960         462232711         462289612         462346016        
462405507         462473885         462532086         462585456        
462636580         462692229         462747924         462807223        
462857954         462913021    448043158      448166371         448289637      
  448405027         462002254         462087651         462171182        
462232729         462289778         462346024         462402934        
462473893         462532243         462585498         462636903        
462692245         462748120         462807231         462858077        
462913096    448043174      448166389         448289652         448405068      
  462002288         462087719         462171208         462232737        
462289885         462346032         462402975         462473919        
462532268         462585506         462636911         462692252        
462748146         462807256         462858093         462913104    448043216   
  448166405         448289660         448405159         462002304        
462087750         462171232         462232752         462289893        
462346040         462402991         462473976         462532276        
462585548         462636929         462692260         462748153        
462807272         462858101         462913112    448043232      448166850      
  448289694         448405407         462002411         462084708        
462171257         462232976         462289968         462346180        
462403015         462474347         462532300         462585696        
462637018         462692351         462748187         462807405        
462858168         462913245    448043273      448166918         448289777      
  448405654         462002445         462084716         462171273        
462233016         462289984         462346206         462403023        
462474388         462532318         462585712         462637026        
462692393         462748195         462807447         462858176        
462913260    448043299      448166934         448289884         448405688      
  462002460         462084724         462171299         462233032        
462290016         462346222         462403049         462474396        
462532334         462585746         462637042         462692401        
462748203         462807462         462858192         462913278    448039834   
  448167064         448290098         448405696         462002650        
462084740         462171455         462233065         462290198        
462346255         462403304         462474404         462532516        
462585795         462637232         462692419         462748229        
462807496         462858309         462913286    448039842      448167106      
  448290114         448405761         462002668         462084823        
462171463         462233164         462290206         462346263        
462403353         462474420         462532524         462585803        
462637240         462692427         462748237         462807504        
462858317         462913294    448039909      448167114         448290171      
  448405779         462002718         462084898         462171471        
462233180         462290214         462346289         462403395        
462474446         462532532         462585811         462637273        
462692443         462748286         462807553         462858358        
462913302    448039917      448167452         448290189         448406074      
  462002726         462085036         462171497         462233313        
462290222         462346461         462403429         462474453        
462532540         462585969         462637281         462692559        
462748294         462807744         462858382         462913401    448039933   
  448167494         448290254         448406090         462002759        
462085069         462171505         462233362         462290248        
462346594         462403445         462474461         462532581        
462585977         462637299         462692567         462748302        
462807751         462858390         462913419    448040014      448167601      
  448290262         448406124         462002775         462085093        
462171513         462233396         462290255         462346669        
462403502         462474503         462532599         462585985        
462637307         462692575         462748328         462807793        
462858408         462913427    448040378      448167783         448290437      
  448406132         462003005         462085143         462171521        
462233404         462290438         462346677         462403817        
462474537         462532698         462585993         462637448        
462692609         462748427         462807827         462858622        
462913435    448040386      448167890         448290460         448406249      
  462003013         462085150         462171570         462233412        
462290453         462346685         462403841         462474586        
462532706         462586009         462637455         462692617        
462748435         462807835         462858630         462913484    448040394   
  448167924         448290593         448406306         462003021        
462085275         462171588         462233420         462290461        
462346719         462403866         462474594         462532748        
462586025         462637489         462692625         462748443        
462807850         462858655         462913492    448040428      448167940      
  448290619         448406629         462003112         462085424        
462171679         462233545         462290479         462346883        
462403908         462474826         462532755         462586181        
462637539         462692773         462748450         462805920        
462858663         462913658    448040436      448168096         448290627      
  448406645         462003120         462085465         462171695        
462233560         462290511         462346917         462403916        
462474842         462532797         462586199         462637547        
462692799         462748468         462805938         462858671        
462913690    448040469      448168104         448290668         448406652      
  462003153         462085598         462171786         462233586        
462290529         462346933         462403973         462474859        
462532805         462586215         462637562         462692815        
462748476         462805979         462858697         462913708    448040675   
  448168245         448291138         448406660         462003484        
462085739         462171976         462233594         462290636        
462347063         462404344         462474875         462531385        
462586223         462637695         462692823         462748567        
462805995         462858929         462913724    448040691      448168286      
  448291179         448406694         462003542         462085770        
462171984         462233602         462290669         462347089        
462404377         462474883         462531393         462586231        
462637703         462692831         462748583         462806027        
462858937         462913781    448040709      448168351         448291195      
  448406785         462003559         462085788         462172016        
462233610         462290677         462347097         462404419        
462474958         462531427         462586249         462637729        
462692849         462748609         462806050         462858978        
462913799    448040733      448168641         448291203         448407098      
  462003609         462086034         462172032         462232034        
462290685         462347279         462404468         462475179        
462531435         462586322         462637745         462692955        
462748617         462806282         462859000         462913955    448040782   
  448168658         448291237         448407130         462003674        
462086059         462172065         462232042         462290727        
462347295         462404492         462475187         462531443        
462586330         462637760         462692963         462748625        
462806324         462859018         462913963    448040956      448168690      
  448291278         448407163         462003724         462086075        
462172073         462232075         462290735         462347303        
462404518         462475195         462531468         462586348        
462637778         462692971         462748633         462806340        
462859026         462913971    448041236      448168708         448287581      
  448407189         462004409         462086273         462172255        
462232083         462290875         462347311         462404633        
462475245         462531559         462586355         462637943        
462692989         462748815         462806399         462859034        
462914003    448041392      448168757         448287599         448407205      
  462004425         462086307         462172271         462232109        
462290883         462347360         462404658         462475278        
462531575         462586371         462637950         462693003        
462748823         462806407         462859042         462914029    448041434   
  448168765         448287615         448407270         462004458        
462086349         462172321         462232117         462290891        
462347410         462404682         462475310         462531583        
462586397         462637968         462693011         462748856        
462806415         462859067         462914037    448041509      448168948      
  448287631         448407544         462004474         462086539        
462172347         462232182         462290933         462347618        
462404690         462475559         462531591         462586405        
462637984         462693110         462748864         462806563        
462859091         462914185    448041533      448168955         448287714      
  448407700         462004482         462086562         462172370        
462232224         462290958         462347626         462404724        
462475583         462531609         462586413         462638057        
462693128         462748914         462806621         462859109        
462914243    448041608      448168989         448287722         448407718      
  462004557         462086570         462172412         462232232        
462290966         462347634         462404732         462475609        
462531617         462586421         462638073         462693144        
462748948         462806647         462859141         462914268    448041822   
  448169052         448288043         448407742         462004847        
462086588         462172644         462232240         462290982        
462347642         462404898         462475641         462531690        
462586439         462638263         462693151         462749045        
462806654         462859349         462914284    448041855      448169128      
  448288068         448407791         462004854         462086646        
462172669         462232299         462291006         462347691        
462404930         462475666         462531708         462586447        
462638271         462693177         462749052         462806662        
462859364         462914292    448041897      448169136         448288118      
  448407841         462004862         462086679         462172677        
462232331         462291014         462347725         462405028        
462475690         462531724         462586454         462638289        
462693185         462749078         462806670         462859380        
462914300    448041905      448169607         448288233         448407866      
  462004888         462086992         462172685         462232489        
462291022         462347899         462405036         462476045        
462531732         462586652         462638297         462693268        
462749086         462806845         462859406         462912692    448041954   
  448169672         448288282         448407882         462004912        
462087040         462172693         462232497         462291063        
462347923         462405044         462476078         462531740        
462586660         462638305         462693276         462749102        
462806852         462859430         462912700    448041962      448169680      
  448288316         448407890         462004920         462087057        
462172719         462232505         462291071         462348046        
462405051         462476086         462531757         462586702        
462638347         462693292         462749110         462806860        
462859448         462912718    448042424      448169706         448288753      
  448407924         462005059         462087065         462172917        
462232513         462291162         462348053         462405283        
462476128         462531872         462586744         462636333        
462693300         462749276         462806886         462859638        
462912734    448042465      448169789         448288787         448407940      
  462005067         462087073         462172982         462232521        
462291188         462348061         462405291         462476151        
462531880         462586751         462636341         462693342        
462749284         462806894         462859661         462912759    448042515   
  448169862         448288852         448407973         462005075        
462087115         462173030         462232547         462291196        
462348160         462405325         462476185         462531898        
462586769         462636358         462693359         462749292        
462806928         462859703         462912775    448042523      448170118      
  448288860         448408245         462005083         462087404        
462173089         462232620         462291204         462345679        
462405341         462476532         462531906         462586850        
462636374         462693441         462749326         462807066        
462859711         462912874    448042648      448170126         448288969      
  448408260         462005109         462087412         462173196        
462232638         462291220         462345752         462405366        
462476540         462531930         462586884         462636390        
462693474         462749334         462807074         462859737        
462912882    448042655      448170175         448289009         448408286      
  462005117         462087461         462173212         462232646        
462291238         462345786         462405408         462476599        
462531989         462586892         462636424         462693482        
462749383         462807090         462859786         462912908    448042903   
  448170183         448289298         448408302         462002072        
462087537         462173402         462232653         462291394        
462345810         462405549         462476607         462532144        
462586900         462636671         462693490         462749656        
462807108         462859927         462912924    448042960      448170225      
  448289397         448408336         462002098         462087586        
462173436         462232661         462291436         462345844        
462405564         462476623         462532177         462586918        
462636754         462693557         462749664         462807132        
462859935         462912932    448043034      448170308         448289413      
  448408393         462002114         462087594         462173444        
462232679         462291451         462345885         462405572        
462476631         462532185         462586926         462636770        
462693565         462749698         462807140         462859984        
462912940    448043059      448170589         448289421         448408716      
  462002122         462087859         462173451         462232778        
462291501         462346073         462405580         462476870        
462532193         462587007         462636796         462693573        
462749771         462807298         462860008         462913138    448043125   
  448170746         448289488         448408724         462002171        
462087875         462173477         462232851         462291535        
462346081         462405598         462476904         462532219        
462587015         462636820         462693581         462749813        
462807314         462860040         462913153    448043141      448170795      
  448289603         448408732         462002239         462087883        
462173493         462232869         462291600         462346107        
462405606         462476938         462532227         462587023        
462636846         462693631         462749839         462807322        
462860057         462913179    448043349      448170860         448289934      
  448408765         462002478         462087891         462173766        
462232877         462291691         462346115         462405721        
462476946         462532391         462587031         462637075        
462693649         462749961         462807355         462860289        
462913195    448043430      448170878         448289942         448408831      
  462002502         462087933         462173774         462232893        
462291725         462346131         462405747         462477027        
462532417         462587049         462637109         462693656        
462749995         462807363         462860297         462913211    448043505   
  448170951         448289983         448408989         462002551        
462087974         462173840         462232935         462291733        
462346156         462405754         462477043         462532425        
462587056         462637117         462693698         462750001        
462807397         462860339         462913237    448043554      448171157      
  448290007         448409516         462002593         462087982        
462173865         462233198         462291758         462346297        
462405796         462477159         462532441         462587171        
462637125         462693813         462750050         462807587        
462860354         462913310    448043737      448171181         448290056      
  448409540         462002627         462088097         462173881        
462233206         462291790         462346347         462405812        
462477217         462532482         462587189         462637174        
462693839         462750068         462807595         462860370        
462913328    448043745      448171223         448290080         448409623      
  462002635         462088105         462173899         462233214        
462291816         462346362         462405887         462477233        
462532508         462587197         462637224         462693847        
462750084         462807603         462860388         462913336    448043752   
  448171306         448290270         448409631         462002817        
462088121         462174004         462233222         462291931        
462346388         462406042         462477241         462532607        
462587213         462637315         462693862         462748336        
462807637         462860511         462913351    448043976      448171322      
  448290288         448409748         462002825         462088196        
462174038         462233289         462291956         462346396        
462406067         462477258         462532615         462587221        
462637331         462693888         462748344         462807645        
462860529         462913369    448043984      448171330         448290304      
  448409771         462002841         462088204         462174046        
462233305         462291964         462346446         462406109        
462477290         462532623         462587239         462637372        
462693896         462748369         462807728         462860537        
462913393    448044081      448171686         448290320         448410068      
  462002874         462088527         462174087         462233438        
462291980         462346727         462406125         462474628        
462532664         462587320         462637406         462693987        
462748385         462807876         462860560         462913500    448044099   
  448171694         448290361         448410118         462002890        
462088543         462174095         462233453         462291998        
462346768         462406166         462474644         462532672        
462587353         462637414         462693995         462748393        
462807892         462860594         462913526    448044107      448171801      
  448290395         448410126         462002924         462088568        
462174137         462233461         462292020         462346818        
462406174         462474693         462532680         462587403        
462637422         462694001         462748419         462807959        
462860602         462913559   

 



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448044560      448171892         448290692         448410159        
462003203         462088576         462171794         462233487        
462292137         462346834         462406380         462474701        
462532813         462587411         462637570         462694019        
462748492         462807967         462860701         462913567    448044586   
  448171934         448290783         448410167         462003237        
462088584         462171810         462233503         462292152        
462346842         462406422         462474719         462532888        
462587437         462637588         462694035         462748500        
462807975         462860735         462913617    448044594      448172015      
  448290809         448410241         462003245         462088592        
462171828         462233537         462292186         462346859        
462406430         462474784         462532904         462587445        
462637596         462694043         462748526         462807983        
462860768         462913641    448044644      448168377         448290882      
  448410654         462003252         462088881         462171836        
462233677         462292194         462347105         462406448        
462474966         462532920         462587510         462637638        
462694175         462748534         462807991         462860784        
462913815    448044693      448168385         448290916         448410696      
  462003336         462088915         462171893         462233685        
462292202         462347113         462406497         462474990        
462532938         462587528         462637646         462694183        
462748542         462808007         462860792         462913849    448044701   
  448168419         448291112         448410761         462003443        
462088949         462171901         462233693         462292210        
462347154         462406539         462475039         462532946        
462587536         462637687         462694217         462748559        
462808015         462860800         462913864    448045237      448168518      
  448291294         448410811         462003781         462088956        
462172081         462233719         462292376         462347204        
462406661         462475070         462532953         462587544        
462637786         462694233         462748658         462808023        
462860958         462913898    448045286      448168575         448291302      
  448410928         462003823         462088964         462172115        
462233743         462292392         462347246         462406760        
462475112         462533035         462587551         462637828        
462694241         462748682         462808049         462860966        
462913922    448045302      448168583         448291344         448410944      
  462003963         462088972         462172164         462233750        
462292400         462347253         462406802         462475120        
462533084         462587569         462637851         462694282        
462748708         462808056         462860974         462913948    448045310   
  448168799         448291351         448411264         462004102        
462089129         462172172         462233776         462292426        
462347444         462406927         462475328         462533092        
462587650         462637869         462694381         462748765        
462808197         462860990         462914052    448045401      448168807      
  448291419         448411348         462004292         462089137        
462172198         462233784         462292467         462347469        
462406984         462475344         462533126         462587668        
462637885         462694399         462748773         462808205        
462861006         462914060    448045492      448168815         448291476      
  448411538         462004359         462089178         462172214        
462233792         462292483         462347485         462407024        
462475351         462533134         462587684         462637893        
462694449         462748781         462808213         462861048        
462914094    448046086      448168823         448291526         448411611      
  462004573         462089186         462172453         462233800        
462292566         462347568         462407230         462475476        
462533324         462587692         462638123         462694464        
462748955         462808247         462859158         462914144    448046144   
  448168831         448291534         448411660         462004623        
462089194         462172461         462233826         462292574        
462347576         462407362         462475500         462533407        
462587700         462638156         462694506         462748963        
462808270         462859166         462914151    448046151      448168906      
  448291559         448411751         462004763         462089228        
462172511         462233834         462292582         462347592        
462407370         462475534         462533423         462587726        
462638180         462694530         462748997         462808288        
462859190         462914169    448046243      448169193         448291658      
  448411884         462004797         462089541         462172529        
462233974         462292590         462347733         462407396        
462475724         462533431         462586462         462638206        
462694662         462749003         462808460         462859240        
462914359    448046284      448169300         448291666         448411900      
  462004821         462089673         462172586         462233990        
462292608         462347766         462407412         462475740        
462533449         462586470         462638222         462694704        
462749011         462808494         462859265         462914367    448046359   
  448169383         448291674         448411926         462004839        
462089715         462172594         462234006         462292616        
462347774         462407438         462475849         462533472        
462586496         462638255         462694712         462749037        
462808585         462859323         462914375    448046599      448169490      
  448291989         448411934         462004938         462089756        
462172743         462234022         462291089         462347790        
462407545         462475880         462533621         462586504        
462638354         462694787         462749177         462808601        
462859489         462914391    448046607      448169532         448292037      
  448411967         462004946         462089798         462172750        
462234030         462291097         462347832         462407586        
462475914         462533662         462586553         462638495        
462694795         462749193         462808643         462859497        
462914409    448046664      448169599         448292094         448412007      
  462004953         462089822         462172784         462234048        
462291105         462347881         462407610         462475963        
462533670         462586645         462638503         462694829        
462749201         462808650         462859562         462914433    448046672   
  448169904         448292250         448408005         462004987        
462090119         462172818         462234196         462291139        
462348186         462407628         462476219         462533688        
462586785         462638537         462694993         462749227        
462808775         462859588         462914458    448046698      448169920      
  448292391         448408021         462005026         462090135        
462172826         462234204         462291147         462348202        
462407669         462476284         462533712         462586793        
462638578         462695008         462749235         462808783        
462859596         462914466    448046748      448169987         448292466      
  448408039         462005042         462090184         462172867        
462234212         462291154         462348210         462407693        
462476375         462533720         462586801         462638594        
462695016         462749268         462808791         462859620        
462914524    448047050      448169995         448292862         448408120      
  462005125         462090234         462173220         462234220        
462291253         462348228         462407917         462476383        
462533936         462586827         462638602         462695024        
462749474         462808809         462859802         462914540    448047068   
  448170001         448293050         448408203         462005133        
462090291         462173246         462234246         462291279        
462348301         462407933         462476417         462533951        
462586835         462638651         462695040         462749490        
462808833         462859828         462914557    448047118      448170068      
  448293092         448408211         462005141         462090333        
462173261         462234261         462291287         462348319        
462407958         462476474         462533969         462586843        
462638685         462695099         462749573         462808841        
462859851         462914565    448047183      448170423         448293175      
  448408427         462005158         462090630         462173337        
462234394         462291303         462348368         462407974        
462476680         462533977         462586934         462638693        
462695222         462749581         462808981         462859869        
462914839    448047217      448170449         448293183         448408484      
  462005166         462090648         462173352         462234410        
462291345         462348384         462408014         462476698        
462534033         462586942         462638701         462695230        
462749615         462809054         462859901         462914854    448047274   
  448170472         448293225         448408492         462005174        
462090655         462173360         462234436         462291352        
462348392         462408030         462476763         462534041        
462586959         462638719         462695248         462749631        
462809062         462859919         462914862    448047480      448170498      
  448293555         448408559         462005182         462090697        
462173576         462234501         462291618         462348400        
462408113         462476789         462534165         462586967        
462638859         462695321         462749847         462809112        
462860099         462914896    448047522      448170522         448293746      
  448408583         462005190         462090705         462173626        
462234527         462291626         462348509         462408139        
462476797         462534223         462586975         462638867        
462695347         462749862         462809120         462860164        
462914904    448047548      448170555         448293803         448408617      
  462005208         462090796         462173642         462234568        
462291634         462348517         462408147         462476839        
462534249         462586991         462638883         462695362        
462749896         462809187         462860172         462914961    448047696   
  448171009         448293829         448409011         462005216        
462091067         462173675         462234790         462291659        
462348657         462408162         462477050         462534256        
462587080         462638909         462693706         462749912        
462809427         462860180         462915166    448047720      448171025      
  448293837         448409128         462005240         462091075        
462173683         462234824         462291675         462348673        
462408170         462477076         462534264         462587114        
462638925         462693722         462749920         462809450        
462860263         462915182    448047829      448171033         448294017      
  448409136         462005257         462091125         462173725        
462234865         462291683         462348707         462408196        
462477100         462534298         462587122         462638941        
462693771         462749953         462809484         462860271        
462915190    448048165      448171041         448294215         448409193      
  462005497         462091158         462173915         462234907        
462291840         462348715         462405895         462477118        
462534421         462587130         462639089         462693789        
462750100         462809526         462860396         462915216    448048181   
  448171082         448294223         448409342         462005554        
462091166         462173923         462234980         462291857        
462348756         462405937         462477126         462534439        
462587148         462639105         462693797         462750126        
462809559         462860404         462915257    448048249      448171116      
  448294231         448409391         462005562         462091174        
462173931         462235003         462291865         462348772        
462405986         462477142         462534470         462587155        
462639147         462693805         462750142         462809567        
462860412         462915299    448048322      448171355         448294264      
  448409797         462005570         462088220         462173956        
462235151         462291899         462348947         462406018        
462477308         462534504         462587254         462639154        
462693912         462750159         462809674         462860420        
462915612    448048389      448171389         448294330         448409896      
  462005596         462088345         462173972         462235177        
462291915         462348962         462406026         462477316        
462534538         462587262         462639162         462693920        
462750167         462809708         462860446         462915646    448048447   
  448171413         448294389         448409904         462005612        
462088469         462173998         462235193         462291923        
462349002         462406034         462477340         462534603        
462587288         462639212         462693938         462750209        
462809724         462860453         462915653    448044149      448171546      
  448294728         448409953         462005877         462088477        
462174160         462235219         462292038         462349010        
462406208         462477381         462534785         462587296        
462639329         462693946         462750217         462809732        
462860628         462915661    448044180      448171553         448294777      
  448410019         462005901         462088501         462174194        
462235227         462292046         462349036         462406257        
462477407         462534793         462587304         462639337        
462693953         462750225         462809740         462860636        
462915687    448044347      448171678         448294785         448410050      
  462005919         462088519         462174210         462235268        
462292053         462349051         462406265         462477423        
462534801         462587312         462639345         462693961        
462750266         462809757         462860651         462915745    448044479   
  448172122         448294793         448410290         462005943        
462088634         462174277         462235474         462292079        
462349176         462406273         462477431         462534819        
462587452         462639352         462694050         462750282        
462809864         462860677         462915943    448044495      448172171      
  448294819         448410324         462005950         462088683        
462174285         462235490         462292087         462349259        
462406307         462477456         462534827         462587460        
462639386         462694068         462750290         462809872        
462860685         462915950    448044503      448172197         448294900      
  448410340         462005968         462088725         462174293        
462235532         462292129         462349283         462406356        
462477522         462534868         462587478         462639469        
462694084         462750308         462809898         462860693        
462915992    448044750      448172221         448295295         448410514      
  462006081         462088733         462174400         462235565        
462292269         462349309         462406547         462477563        
462535006         462587486         462639584         462694092        
462750423         462809914         462860818         462916065    448044867   
  448172247         448295352         448410530         462006115        
462088832         462174459         462235573         462292285        
462349333         462406588         462477571         462535014        
462587494         462639592         462694118         462750431        
462809922         462860842         462916081    448045021      448172270      
  448295477         448410613         462006131         462088840        
462174467         462235607         462292293         462349366        
462406596         462477621         462535048         462587502        
462639600         462694134         462750449         462809989        
462860859         462916099    448045062      448172288         448295535      
  448410977         462006149         462089038         462174491        
462235847         462292327         462349499         462406620        
462477753         462535055         462587577         462639634        
462694316         462750456         462808072         462860891        
462916289    448045120      448172304         448295543         448411017      
  462006180         462089061         462174517         462235870        
462292335         462349507         462406646         462477795        
462535063         462587585         462639642         462694324        
462750506         462808080         462860917         462916305    448045187   
  448172312         448295550         448411066         462006222        
462089087         462174525         462235920         462292343        
462349515         462406653         462477803         462535071        
462587601         462639659         462694332         462750514        
462808106         462860933         462916313    448045641      448172346      
  448295774         448411207         462006461         462089095        
462174772         462235987         462292491         462349572        
462407065         462477845         462533142         462587619        
462639790         462694340         462750688         462808148        
462861071         462916362    448045690      448172411         448295790      
  448411215         462006545         462089103         462174780        
462235995         462292509         462349580         462407073        
462477878         462533159         462587627         462639832        
462694357         462750696         462808155         462861105        
462916396    448045765      448172460         448295840         448411223      
  462006560         462089111         462174806         462236001        
462292525         462349598         462407099         462477969        
462533266         462587635         462639857         462694365        
462750704         462808163         462861121         462916404    448045807   
  448172957         448295873         448411819         462006602        
462089277         462174830         462233891         462292533        
462349739         462407115         462478249         462533282        
462587734         462639865         462694548         462750712        
462808296         462861139         462916651    448045880      448172981      
  448295881         448411835         462006651         462089293        
462174871         462233917         462292541         462349747        
462407123         462478256         462533290         462587767        
462639873         462694555         462750746         462808304        
462861147         462916669    448045963      448173088         448295931      
  448411843         462006693         462089368         462174897        
462233925         462292558         462349754         462407222        
462478264         462533316         462587775         462639915        
462694563         462750753         462808312         462861246        
462916677    448046391      448173161         448291690         448411850      
  462006883         462089509         462175043         462233933        
462292624         462349770         462407453         462478272        
462533506         462587783         462640079         462694589        
462750878         462808361         462861261         462916693    448046458   
  448173195         448291757         448411868         462006925        
462089525         462175092         462233941         462292632        
462349812         462407479         462478280         462533514        
462587791         462640103         462694605         462750894        
462808387         462861295         462916701    448046466      448173245      
  448291765         448411876         462006933         462089533        
462175118         462233966         462292657         462349838        
462407487         462478355         462533530         462587809        
462640111         462694647         462750910         462808403        
462861303         462916792   

 



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448046524      448173500         448291773         448412015        
462006958         462089897         462175126         462234071        
462292665         462349986         462407495         462478504        
462533548         462587817         462640137         462694860        
462750936         462808676         462861337         462916966    448046540   
  448173617         448291807         448412130         462006966        
462089962         462175167         462234105         462292673        
462350083         462407503         462478512         462533571        
462587825         462640145         462694878         462750944        
462808684         462861345         462917006    448046573      448173674      
  448291906         448412148         462006982         462090036        
462175217         462234139         462292681         462350091        
462407529         462478538         462533597         462587833        
462640178         462694910         462750985         462808692        
462861352         462917030    448046789      448173690         448292540      
  448412163         462007238         462090069         462175373        
462234154         462292699         462350109         462407719        
462478546         462533738         462587866         462640251        
462694936         462751140         462808718         462861451        
462917055    448046847      448173732         448292607         448412171      
  462007311         462090093         462175431         462234162        
462292723         462350117         462407735         462478579        
462533795         462587874         462640269         462694944        
462751173         462808759         462861477         462917063    448046888   
  448173773         448292649         448412221         462007378        
462090101         462175522         462234188         462292731        
462350125         462407768         462478595         462533803        
462587882         462640277         462694969         462751223        
462808767         462861519         462917071    448046904      448174300      
  448292664         448412320         462007485         462090382        
462175530         462234279         462292756         462350315        
462407776         462478751         462533829         462587957        
462640285         462695107         462751249         462808858        
462861527         462914573    448046912      448174318         448292698      
  448412338         462007675         462090499         462175589        
462234303         462292764         462350364         462407867        
462478777         462533852         462587965         462640293        
462695123         462751272         462808866         462861535        
462914581    448046961      448174359         448292821         448412353      
  462007733         462090523         462175662         462234311        
462292772         462350372         462407875         462478819        
462533910         462587973         462640301         462695149        
462751322         462808874         462861550         462914607    448047290   
  448174482         448293332         448412411         462007923        
462090531         462175860         462234337         462292871        
462350398         462408055         462478827         462534058        
462587981         462638735         462695164         462751454        
462808890         462861675         462914615    448047316      448174508      
  448293365         448412429         462007931         462090549        
462175878         462234360         462292889         462350422        
462408063         462478876         462534066         462587999        
462638743         462695180         462751462         462808924        
462861683         462914763    448047324      448174516         448293381      
  448412437         462007980         462090556         462175902        
462234386         462292897         462350430         462408071        
462478900         462534074         462588005         462638750        
462695214         462751470         462808932         462861709        
462914821    448047357      448174680         448293415         448412791      
  462008004         462090861         462175910         462234642        
462292905         462348558         462408089         462479064        
462534132         462588203         462638784         462695388        
462751504         462809195         462861733         462914987    448047423   
  448174714         448293506         448412809         462008095        
462090937         462175928         462234667         462292913        
462348590         462408097         462479072         462534140        
462588229         462638792         462695396         462751546        
462809237         462861758         462914995    448047456      448174722      
  448293514         448412825         462008111         462090952        
462175977         462234683         462292921         462348608        
462408105         462479114         462534157         462588260        
462638842         462695404         462751579         462809245        
462861774         462915000    448047837      448174763         448294025      
  448413013         462005281         462090960         462176140        
462234709         462293028         462348616         462408204        
462479122         462534306         462588286         462638974        
462695412         462751710         462809286         462861931        
462915042    448047852      448174797         448294033         448413039      
  462005299         462090986         462176173         462234725        
462293036         462348632         462408212         462479155        
462534314         462588294         462639014         462695453        
462751728         462809302         462861998         462915083    448047902   
  448174821         448294058         448413062         462005331        
462091018         462176264         462234782         462293044        
462348640         462408220         462479163         462534355        
462588328         462639022         462695487         462751744        
462809385         462862012         462915109    448047910      448175174      
  448294108         448413344         462005380         462091182        
462176272         462235037         462293069         462348780        
462408261         462479346         462534363         462588476        
462639030         462695511         462751819         462809591        
462862020         462915356    448047944      448175182         448294132      
  448413385         462005422         462091190         462176306        
462235060         462293077         462348798         462408295        
462479353         462534371         462588484         462639048        
462695529         462751827         462809609         462862046        
462915372    448048140      448175216         448294165         448413401      
  462005430         462091216         462176322         462235078        
462293127         462348822         462408311         462479379        
462534413         462588492         462639071         462695552        
462751835         462809617         462862103         462915414    448048488   
  448175265         448294421         448413427         462005646        
462091232         462176496         462235086         462293226        
462348848         462408329         462479387         462534611        
462588500         462639238         462695560         462751934        
462809625         462862244         462915422    448048538      448175315      
  448294587         448413567         462005653         462091265        
462176553         462235128         462293234         462348921        
462408337         462479411         462534645         462588534        
462639253         462695578         462751942         462809633        
462862269         462915430    448048553      448175349         448294595      
  448413641         462005752         462091315         462176561        
462235144         462293242         462348939         462408352        
462479445         462534652         462588567         462639261        
462695586         462751959         462809666         462862277        
462915570    448048587      448175794         448294603         448413997      
  462005794         462091331         462176579         462235334        
462293259         462349069         462408360         462479650        
462534660         462588781         462639279         462695743        
462751967         462809765         462862285         462915786    448048637   
  448175828         448294645         448414078         462005836        
462091356         462176587         462235342         462293267        
462349077         462408394         462479668         462534678        
462588799         462639303         462695784         462751975        
462809773         462862350         462915794    448048678      448175844      
  448294702         448414094         462005844         462091398        
462176637         462235375         462293275         462349101        
462408402         462479676         462534777         462588807        
462639311         462695800         462751983         462809799        
462862384         462915828    448048827      448175919         448295006      
  448414227         462005976         462091406         462176736        
462235425         462293382         462349119         462408576        
462479684         462534892         462588823         462639477        
462695818         462750316         462809831         462862509        
462915877    448048868      448175927         448295014         448414284      
  462006008         462091422         462176744         462235433        
462293390         462349127         462408626         462479692        
462534900         462588849         462639493         462695826        
462750332         462809849         462862517         462915893    448048884   
  448176016         448295055         448414375         462006024        
462091455         462176777         462235466         462293408        
462349168         462408642         462479700         462534918        
462588864         462639501         462695834         462750340        
462809856         462862525         462915901    448048918      448176412      
  448295089         448414649         462006040         462091570        
462176785         462235623         462293424         462349374        
462408659         462477639         462534926         462589052        
462639519         462695941         462750365         462809997        
462862541         462916107    448048926      448176479         448295105      
  448414706         462006057         462091620         462176793        
462235656         462293432         462349382         462408725        
462477647         462534959         462589094         462639550        
462695958         462750373         462810003         462862558        
462916172    448048942      448176552         448295147         448414805      
  462006065         462091646         462176801         462235698        
462293440         462349390         462408766         462477654        
462534991         462589185         462639576         462695966        
462750415         462810029         462862574         462916206    448049320   
  448176578         448295592         448414920         462006289        
462091653         462174541         462235706         462293523        
462349432         462408923         462477696         462535089        
462589193         462639675         462696006         462750522        
462810037         462862699         462916214    448049387      448176628      
  448295634         448414946         462006297         462091661        
462174590         462235722         462293549         462349440        
462408949         462477738         462535105         462589219        
462639691         462696022         462750530         462810052        
462862707         462916230    448049403      448176669         448295667      
  448414987         462006370         462091695         462174616        
462235771         462293556         462349465         462408956        
462477746         462535113         462589235         462639758        
462696030         462750555         462810094         462862723        
462916271    448049437      448172551         448295725         448415349      
  462006396         462091935         462174707         462236027        
462293572         462349606         462408998         462477993        
462535154         462589367         462639766         462696188        
462750563         462810169         462862749         462916495    448049452   
  448172700         448295741         448415372         462006412        
462091992         462174749         462236035         462293580        
462349614         462409079         462478140         462535188        
462589425         462639774         462696204         462750571        
462810177         462862756         462916529    448049593      448172726      
  448295766         448415430         462006453         462092008        
462174764         462236050         462293598         462349622        
462409087         462478157         462535212         462589433        
462639782         462696220         462750639         462810185        
462862780         462916552    448050013      448172791         448296046      
  448415455         462006743         462092024         462174905        
462236068         462293663         462349663         462409186        
462478199         462535220         462589441         462639931        
462696311         462750761         462810219         462862939        
462916594    448050112      448172874         448296111         448415463      
  462006750         462092099         462174921         462236076        
462293671         462349671         462409194         462478215        
462535238         462589458         462639956         462696345        
462750787         462810243         462862970         462916610    448050153   
  448172932         448296244         448415588         462006768        
462092131         462174962         462236092         462293689        
462349713         462409202         462478231         462535246        
462589490         462639972         462696352         462750829        
462810284         462862996         462916644    448050310      448173278      
  448296301         448415844         462006818         462092388        
462174988         462236118         462293697         462349846        
462409244         462478397         462535253         462589581        
462639998         462696477         462750837         462810532        
462863028         462916818    448050369      448173294         448296442      
  448415877         462006834         462092479         462174996        
462236126         462293705         462349879         462409251        
462478405         462535279         462589607         462640038        
462696501         462750845         462810573         462863044        
462916867    448050401      448173377         448296459         448415901      
  462006842         462092529         462175027         462236134        
462293713         462349895         462409269         462478413        
462535287         462589615         462640061         462696527        
462750860         462810581         462863093         462916883    448050856   
  448173443         448296483         448415927         462007071        
462092552         462175225         462236142         462293812        
462349911         462409558         462478447         462535592        
462589656         462640186         462696543         462750993        
462810607         462861378         462916925    448050930      448173450      
  448296509         448415943         462007089         462092560        
462175266         462236159         462293838         462349929        
462409566         462478462         462535600         462589763        
462640194         462696584         462751009         462810656        
462861394         462916933    448051052      448173492         448296640      
  448415984         462007105         462092602         462175282        
462236175         462293846         462349937         462409574        
462478496         462535626         462589789         462640202        
462696600         462751017         462810664         462861402        
462916958    448051128      448173849         448296681         448416214      
  462007121         462092792         462175290         462236324        
462293853         462350158         462409582         462478611        
462535634         462587890         462640210         462696733        
462751074         462810896         462861428         462917089    448051318   
  448173971         448296715         448416263         462007139        
462092826         462175324         462236340         462293861        
462350208         462409608         462478645         462535667        
462587908         462640236         462696774         462751082        
462810953         462861436         462917097    448051334      448174110      
  448296749         448416297         462007154         462092834        
462175340         462236365         462293879         462350216        
462409616         462478678         462535675         462587916        
462640244         462696782         462751124         462810979        
462861444         462917113    448051615      448174128         448296962      
  448416321         462007766         462092875         462175696        
462236399         462292780         462350224         462409822        
462478702         462535808         462587924         462640335        
462696808         462751348         462810987         462861568        
462917139    448051706      448174243         448296988         448416354      
  462007774         462092909         462175746         462236407        
462292806         462350232         462409855         462478710        
462535824         462587932         462640350         462696816        
462751355         462810995         462861576         462917154    448051730   
  448174276         448297010         448416388         462007824        
462092925         462175753         462236456         462292814        
462350307         462409889         462478736         462535832        
462587940         462640376         462696857         462751397        
462811027         462861592         462917170    448051755      448174524      
  448297028         448412452         462007873         462093261        
462175803         462236613         462292822         462350448        
462409947         462478926         462535857         462588013        
462640384         462696980         462751405         462811167        
462861600         462917196    448051763      448174557         448297093      
  448412528         462007899         462093279         462175837        
462236621         462292855         462350463         462409954        
462478942         462535881         462588039         462640392        
462697038         462751413         462811183         462861642        
462917212    448051789      448174615         448297101         448412585      
  462007915         462093311         462175852         462236662        
462292863         462350471         462409996         462478967        
462535907         462588088         462640418         462697053        
462751421         462811191         462861659         462917246    448052027   
  448174631         448297424         448412593         462008137        
462093345         462175993         462236704         462292939        
462350497         462410176         462478983         462536020        
462588096         462640442         462697061         462751611        
462811209         462861808         462917253    448052043      448174649      
  448297465         448412635         462008152         462093360        
462176009         462236720         462292947         462350505        
462410184         462478991         462536038         462588161        
462640459         462697095         462751637         462811225        
462861824         462917261    448052092      448174664         448297473      
  448412734         462008210         462093386         462176041        
462236761         462292970         462350521         462410192        
462479015         462536053         462588179         462640475        
462697129         462751645         462811233         462861865        
462917287    448052142      448174896         448297515         448413096      
  462008236         462093667         462176066         462236944        
462292988         462350554         462410226         462479171        
462536061         462588351         462640509         462697301        
462751652         462811415         462861881         462917410    448052233   
  448174938         448297556         448413104         462008285        
462093691         462176074         462236985         462292996        
462350570         462410259         462479221         462536095        
462588393         462640517         462697319         462751660        
462811423         462861899         462917436    448052290      448174995      
  448297564         448413112         462008301         462093782        
462176132         462236993         462293002         462350596        
462410267         462479254         462536160         462588419        
462640566         462697343         462751678         462811456        
462861907         462917444   

 



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448052779      448175125         448297879         448413179        
462008319         462093873         462176363         462237009        
462293135         462350612         462410523         462479296        
462536301         462588427         462640640         462697376        
462751843         462811464         462862129         462917469    448052787   
  448175133         448297895         448413187         462008343        
462093907         462176371         462237033         462293143        
462350620         462410580         462479312         462536368        
462588435         462640657         462697384         462751868        
462811480         462862145         462917477    448052928      448175166      
  448297903         448413252         462008350         462093949        
462176413         462237041         462293150         462350687        
462410598         462479320         462536376         462588443        
462640665         462697392         462751876         462811506        
462862178         462917493    448052936      448175356         448297929      
  448413666         462008376         462094319         462176421        
462237272         462293168         462350877         462410606        
462479510         462536384         462588633         462640673        
462695594         462751884         462811704         462862210        
462917592    448053033      448175505         448297986         448413690      
  462008418         462094368         462176439         462237298        
462293184         462350901         462410622         462479528        
462536392         462588641         462640681         462695602        
462751892         462811712         462862228         462917600    448053215   
  448175638         448298091         448413773         462008533        
462094376         462176447         462237306         462293200        
462350919         462410630         462479544         462536434        
462588682         462640707         462695610         462751900        
462811720         462862236         462917618    448053462      448175711      
  448298422         448413781         462008756         462094426        
462176645         462237330         462293283         462350935        
462408428         462479551         462536632         462588716        
462640962         462695651         462751991         462811761        
462862418         462917626    448053587      448175737         448298505      
  448413906         462008897         462094467         462176660        
462237348         462293309         462350992         462408451        
462479593         462536764         462588732         462640996        
462695669         462752007         462811795         462862434        
462917667    448053595      448175760         448298554         448413971      
  462008905         462094517         462176678         462237363        
462293317         462351040         462408493         462479643        
462536772         462588740         462641002         462695693        
462752023         462811803         462862442         462917675    448053629   
  448176024         448298596         448414433         462008913        
462091463         462176686         462237579         462293325        
462351180         462408535         462479718         462536806        
462588872         462641051         462695875         462752031        
462811944         462862459         462917881    448053777      448176107      
  448298653         448414466         462008921         462091471        
462176710         462237611         462293358         462351214        
462408550         462479734         462536814         462588922        
462641077         462695891         462752056         462811951        
462862475         462917899    448053785      448176123         448298711      
  448414532         462008962         462091489         462176728        
462237637         462293366         462351222         462408568        
462479759         462536822         462588955         462641093        
462695909         462752064         462811969         462862483        
462917956    448048983      448176172         448298984         448414540      
  462009192         462091513         462176819         462237645        
462293457         462351230         462408782         462479767        
462537002         462588989         462641291         462695917        
462752072         462811977         462862582         462917972    448049007   
  448176248         448299040         448414565         462009218        
462091539         462176827         462237728         462293465        
462351248         462408790         462479783         462537010        
462589037         462641358         462695925         462752080        
462811993         462862608         462917980    448049072      448176289      
  448299107         448414573         462009234         462091547        
462176843         462237736         462293473         462351313        
462408824         462479791         462537036         462589045        
462641366         462695933         462752098         462812009        
462862624         462918004    448049171      448176685         448299149      
  448415091         462009259         462091711         462176868        
462237868         462293499         462351438         462408865        
462479809         462537044         462589268         462641382        
462696055         462752106         462812116         462862640        
462918160    448049254      448176784         448299255         448415133      
  462009267         462091729         462176900         462237918        
462293507         462351461         462408873         462479833        
462537051         462589276         462641408         462696063        
462752114         462812132         462862657         462918178    448049312   
  448176800         448299313         448415158         462009275        
462091752         462176918         462237926         462293515        
462351479         462408881         462479858         462537069        
462589300         462641424         462696113         462752122        
462812140         462862673         462918194    448049718      448176859      
  448299453         448415174         462009481         462091828        
462176934         462237942         462293606         462351487        
462409095         462479866         462537200         462589318        
462641614         462696121         462752205         462812173        
462862814         462918269    448049726      448176875         448299503      
  448415257         462009572         462091869         462176967        
462237983         462293614         462351495         462409111        
462479908         462537218         462589326         462641622        
462696147         462752213         462812181         462862848        
462918277    448049791      448176925         448299511         448415307      
  462009580         462091885         462176991         462238015        
462293622         462351529         462409137         462479924        
462537275         462589342         462641648         462696170        
462752239         462812199         462862855         462918319    448049866   
  448176990         448299560         448415604         462009614        
462092149         462177007         462238163         462293630        
462351693         462409145         462480120         462537283        
462589508         462641663         462696360         462752247        
462810300         462862889         462918459    448049882      448177014      
  448299610         448415612         462009648         462092156        
462177031         462238197         462293648         462351727        
462409152         462480161         462537325         462589516        
462641705         462696378         462752254         462810326        
462862905         462918475    448049981      448177063         448299701      
  448415687         462009663         462092271         462177049        
462238205         462293655         462351743         462409178        
462480187         462537366         462589524         462641721        
462696394         462752262         462810334         462862921        
462918491    448050468      448177089         448299933         448415695      
  462009846         462092339         462177254         462238239        
462293721         462351768         462409301         462480195        
462535329         462589532         462641879         462696428        
462752338         462810433         462863119         462918525    448050500   
  448177113         448299941         448415711         462009853        
462092347         462177270         462238262         462293739        
462351800         462409319         462480229         462535360        
462589540         462641887         462696444         462752346        
462810516         462863168         462918566    448050583      448177147      
  448299958         448415786         462009895         462092354        
462177320         462238304         462293747         462351818        
462409392         462480237         462535386         462589557        
462641895         462696469         462752353         462810524        
462863176         462918574    448050591      448177683         448299974      
  448415992         462009945         462092685         462177346        
462236183         462293762         462352048         462409475        
462480385         462535402         462589813         462641911        
462696634         462752361         462810672         462863192        
462918756    448050641      448177816         448299982         448416040      
  462009978         462092693         462177379         462236191        
462293796         462352055         462409483         462480393        
462535428         462589839         462641929         462696642        
462752379         462810755         462863200         462918814    448050849   
  448177824         448300145         448416057         462010034        
462092701         462177403         462236225         462293804        
462352063         462409517         462480427         462535501        
462589847         462641937         462696659         462752387        
462810763         462863234         462918848    448051409      448177949      
  448296772         448416065         462010141         462092719        
462177668         462236233         462293887         462352071        
462409632         462480484         462535683         462589854        
462642125         462696683         462752460         462810789        
462863309         462918855    448051433      448178038         448296780      
  448416123         462010166         462092776         462177684        
462236274         462293895         462352089         462409665        
462480500         462535691         462589896         462642133        
462696709         462752478         462810870         462863317        
462918863    448051490      448178061         448296863         448416164      
  462010224         462092784         462177718         462236308        
462293903         462352113         462409681         462480534        
462535717         462589920         462642141         462696725        
462752502         462810888         462863325         462918889    448051557   
  448178467         448296889         448416420         462010349        
462093014         462177734         462236464         462293911        
462352287         462409699         462480724         462535766        
462589938         462642158         462696865         462752510        
462811035         462863358         462919101    448051573      448178483      
  448296921         448416479         462010372         462093048        
462177759         462236498         462293929         462352311        
462409731         462480740         462535774         462589946        
462642208         462696899         462752528         462811050        
462863408         462919119    448051607      448178491         448296954      
  448416503         462010406         462093063         462177767        
462236522         462293937         462352329         462409749        
462480799         462535782         462589953         462642281        
462696923         462752536         462811076         462863416        
462919135    448051805      448178533         448297176         448416586      
  462010547         462093071         462177973         462236530        
462293952         462352337         462410036         462480823        
462535915         462589987         462642604         462696931        
462752601         462811118         462863556         462919143    448051813   
  448178541         448297218         448416602         462010588        
462093170         462178005         462236548         462293986        
462352345         462410044         462480872         462535923        
462590019         462642646         462696956         462752619        
462811126         462863572         462919168    448051839      448178590      
  448297242         448416610         462010653         462093246        
462178047         462236563         462293994         462352386        
462410051         462480880         462535931         462590035        
462642687         462696972         462752627         462811134        
462863580         462919176    448051862      448178996         448297267      
  448416636         462010661         462093428         462178096        
462236787         462294000         462352626         462410069        
462481094         462535949         462590134         462642737        
462697145         462752635         462811241         462863598        
462917311    448051912      448179028         448297325         448416644      
  462010745         462093469         462178120         462236803        
462294018         462352659         462410093         462481128        
462535972         462590142         462642794         462697152        
462752643         462811258         462863606         462917352    448051938   
  448179101         448297366         448416743         462010752        
462093527         462178146         462236852         462294034        
462352683         462410101         462481151         462535998        
462590167         462642802         462697178         462752650        
462811290         462863614         462917360    448052373      448179218      
  448297614         448416792         462010992         462093543        
462178278         462236878         462294133         462352691        
462410291         462481169         462536178         462590175        
462640574         462697202         462752734         462811308        
462863762         462917378    448052456      448179234         448297622      
  448417097         462011016         462093576         462178294        
462236894         462294158         462352717         462410333        
462481193         462536202         462590183         462640582        
462697269         462752742         462811332         462863796        
462917386    448052480      448179267         448297770         448417121      
  462011032         462093618         462178310         462236910        
462294166         462352741         462410366         462481250        
462536236         462590191         462640590         462697285        
462752759         462811365         462863838         462917402    448052548   
  448179721         448297804         448417287         462011081        
462093998         462178336         462237074         462294182        
462350695         462410424         462481425         462536244        
462590290         462640608         462697418         462752775        
462811514         462863846         462917527    448052654      448179739      
  448297812         448417337         462011123         462094004        
462178377         462237090         462294208         462350729        
462410465         462481474         462536269         462590316        
462640624         462697442         462752783         462811530        
462863861         462917535    448052696      448179754         448297853      
  448417352         462011131         462094012         462178385        
462237199         462294224         462350737         462410499        
462481490         462536277         462590324         462640632        
462697459         462752791         462811563         462863887        
462917550    448053249      448179762         448298141         448417378      
  462008566         462094145         462178591         462237207        
462294497         462350745         462410648         462481524        
462536467         462590357         462640715         462697483        
462752882         462811597         462863978         462917568    448053272   
  448179770         448298190         448417402         462008574        
462094228         462178633         462237215         462294521        
462350794         462410655         462481532         462536475        
462590365         462640723         462697491         462752908        
462811647         462863986         462917576    448053280      448179788      
  448298216         448417485         462008582         462094293        
462178682         462237231         462294554         462350844        
462410697         462481557         462536491         462590480        
462640780         462697533         462752916         462811670        
462863994         462917584    448053363      448180026         448298240      
  448417733         462008616         462094541         462178708        
462237512         462294562         462351057         462410713        
462481698         462536541         462590670         462640806        
462697558         462752924         462811811         462864000        
462917683    448053389      448180182         448298273         448417808      
  462008632         462094574         462178716         462237520        
462294570         462351081         462410796         462481722        
462536558         462590704         462640889         462697624        
462752965         462811837         462864018         462917741    448053397   
  448180208         448298380         448417865         462008673        
462094608         462178724         462237538         462294612        
462351099         462410820         462481730         462536608        
462590712         462640913         462697632         462752973        
462811852         462864026         462917816    448053843      448180224      
  448298729         448417949         462008988         462094665        
462178898         462237546         462294695         462351123        
462410879         462481763         462536871         462590738        
462641127         462697657         462753120         462811878        
462864141         462917857    448053975      448180257         448298737      
  448418004         462009002         462094673         462178930        
462237553         462294711         462351131         462410911        
462481771         462536889         462590746         462641192        
462697665         462753153         462811902         462864174        
462917865    448053983      448180281         448298760         448418038      
  462009028         462094764         462178948         462237561        
462294760         462351156         462410929         462481805        
462536897         462590761         462641259         462697681        
462753195         462811910         462864182         462917873    448054023   
  448180646         448298810         448418517         462009069        
462094806         462178963         462237777         462294778        
462351321         462410937         462481920         462536921        
462591041         462641267         462697822         462753237        
462812017         462864190         462918038    448054072      448180661      
  448298893         448418590         462009093         462094871        
462178997         462237793         462294786         462351339        
462410960         462481938         462536970         462591058        
462641275         462697830         462753245         462812041        
462864208         462918046    448054106      448180695         448298901      
  448418657         462009101         462094889         462179011        
462237801         462294802         462351354         462410994        
462481961         462536988         462591066         462641283        
462697855         462753278         462812058         462864216        
462918053    448054130      448180711         448299339         448418715      
  462009341         462094913         462179128         462237819        
462294919         462351388         462411125         462481979        
462537085         462591082         462641432         462697871        
462752148         462812066         462864364         462918095    448054148   
  448180745         448299347         448418731         462009374        
462094939         462179144         462237827         462294943        
462351396         462411133         462482001         462537093        
462591090         462641440         462697913         462752155        
462812074         462864398         462918145    448054163      448180778      
  448299354         448418764         462009382         462094996        
462179177         462237835         462294968         462351420        
462411158         462482019         462537119         462591108        
462641457         462697939         462752163         462812108        
462864406         462918152   

 



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448054171      448180901         448299362         448419069        
462009416         462095308         462179185         462238031        
462295023         462351537         462411182         462479999        
462537127         462591215         462641572         462698119        
462752171         462812207         462864422         462918350    448054395   
  448180935         448299438         448419093         462009457        
462095373         462179193         462238064         462295049        
462351586         462411190         462480021         462537143        
462591223         462641598         462698192         462752189        
462812223         462864455         462918368    448054445      448180968      
  448299446         448419143         462009465         462095423        
462179201         462238072         462295056         462351602        
462411208         462480047         462537168         462591231        
462641606         462698242         462752197         462812249        
462864463         462918376    448054726      448180976         448299776      
  448419176         462009705         462095431         462177064        
462238098         462295171         462351628         462411398        
462480088         462537390         462591249         462641747        
462698267         462752270         462812272         462864596        
462918384    448054734      448180984         448299834         448419234      
  462009713         462095449         462177098         462238114        
462295270         462351669         462411422         462480096        
462537424         462591256         462641754         462698283        
462752288         462812280         462864604         462918426    448054775   
  448181008         448299842         448419416         462009770        
462095498         462177106         462238122         462295288        
462351677         462411430         462480104         462537440        
462591264         462641804         462698325         462752296        
462812314         462864653         462918442    448054809      448177238      
  448299859         448419804         462009796         462095803        
462177114         462238312         462295296         462351834        
462411505         462480278         462537465         462591439        
462641820         462698473         462752304         462812348        
462864661         462918590    448054817      448177451         448299891      
  448419820         462009804         462095860         462177130        
462238320         462295304         462351859         462411539        
462480302         462537473         462591447         462641838        
462698507         462752312         462812355         462864679        
462918632    448054841      448177519         448299925         448419861      
  462009838         462095928         462177247         462238338        
462295312         462351909         462411562         462480310        
462537481         462591462         462641861         462698531        
462752320         462812363         462864687         462918640    448055079   
  448177592         448300228         448419879         462010042        
462095936         462177486         462238379         462295452        
462351933         462411778         462480336         462537499        
462591496         462641960         462698549         462752403        
462812389         462864810         462918665    448055087      448177634      
  448300236         448419895         462010059         462095944        
462177494         462238411         462295528         462351958        
462411877         462480344         462537515         462591504        
462641994         462698572         462752411         462812447        
462864844         462918681    448055095      448177675         448300343      
  448419952         462010091         462096058         462177528        
462238429         462295536         462351974         462411893        
462480377         462537556         462591512         462642000        
462698580         462752429         462812454         462864877        
462918723    448055186      448178178         448300392         448420299      
  462010109         462096421         462177536         462238437        
462295569         462352188         462411919         462480583        
462537564         462591637         462642034         462698713        
462752437         462812686         462864885         462918905    448055277   
  448178202         448300418         448420315         462010125        
462096454         462177627         462238445         462295601        
462352196         462411968         462480617         462537572        
462591652         462642042         462698721         462752445        
462812702         462864919         462918988    448055319      448178350      
  448300475         448420331         462010133         462096488        
462177643         462238502         462295619         462352220        
462412008         462480658         462537606         462591777        
462642067         462698739         462752452         462812736        
462864984         462919002    448055624      448178368         448300509      
  448420349         462010422         462096520         462177791        
462238510         462295718         462352253         462412396        
462480666         462537762         462591785         462642323        
462698762         462752544         462812751         462863424        
462919010    448055665      448178392         448300590         448420364      
  462010455         462096702         462177841         462238528        
462295734         462352261         462412461         462480682        
462537770         462591835         462642463         462698770        
462752551         462812769         462863440         462919036    448055681   
  448178442         448300665         448420430         462010489        
462096710         462177874         462238551         462295742        
462352279         462412495         462480708         462537804        
462591850         462642489         462698788         462752569        
462812785         462863481         462919077    448055731      448178681      
  448300723         448420877         462010497         462096918        
462177908         462238809         462295767         462352394        
462412503         462480898         462537820         462590043        
462642505         462698929         462752577         462812967        
462863507         462919218    448055756      448178731         448300731      
  448420927         462010521         462096959         462177924        
462238866         462295809         462352402         462412537        
462480922         462537838         462590076         462642562        
462698937         462752585         462812983         462863523        
462919267    448055798      448178772         448300764         448421008      
  462010539         462096967         462177957         462238874        
462295833         462352451         462412545         462480971        
462537846         462590084         462642570         462698945        
462752593         462813007         462863531         462919275    448056333   
  448178939         448300921         448421032         462010778        
462096991         462178153         462238916         462294067        
462352469         462412867         462481003         462537960        
462590092         462642836         462698986         462752676        
462813031         462863630         462919283    448056408      448178947      
  448301002         448421057         462010786         462097015        
462178179         462238932         462294075         462352485        
462412883         462481045         462537986         462590118        
462642844         462698994         462752684         462813056        
462863671         462919291    448056424      448178970         448301051      
  448421099         462010851         462097056         462178195        
462238981         462294083         462352543         462412966        
462481078         462537994         462590126         462642869        
462699000         462752692         462813072         462863713        
462919309    448056432      448179309         448301077         448417139      
  462010893         462097171         462178229         462239187        
462294091         462352766         462412974         462481276        
462538000         462590217         462642885         462699117        
462752700         462813171         462863721         462919341    448056481   
  448179317         448301093         448417147         462010901        
462097213         462178245         462239195         462294117        
462352774         462412990         462481300         462538018        
462590225         462642893         462699125         462752718        
462813189         462863747         462919366    448056499      448179333      
  448301101         448417162         462010943         462097288        
462178252         462239203         462294125         462352790        
462413022         462481318         462538034         462590258        
462642984         462699133         462752726         462813197        
462863754         462919390    448056689      448179481         448301499      
  448417188         462011206         462097312         462178419        
462239229         462294240         462352808         462413196        
462481342         462538190         462590266         462643040        
462699182         462752809         462813205         462863903        
462919408    448056762      448179515         448301531         448417261      
  462011214         462097361         462178427         462239237        
462294257         462352816         462413246         462481375        
462538208         462590274         462643099         462699224        
462752817         462813213         462863929         462919440    448056788   
  448179648         448301622         448417279         462011255        
462097379         462178468         462239252         462294273        
462352824         462413253         462481417         462538224        
462590282         462643115         462699265         462752825        
462813221         462863937         462919465    448056820      448179812      
  448301648         448417600         462011271         462097676        
462178492         462239393         462294406         462352857        
462413287         462481565         462538232         462590514        
462643149         462699398         462752833         462813338        
462863945         462919598    448056846      448179820         448301705      
  448417626         462011305         462097734         462178518        
462239484         462294448         462352865         462413345        
462481573         462538315         462590522         462643206        
462699414         462752858         462813346         462863952        
462919606    448056887      448179846         448301713         448417642      
  462011313         462097759         462178542         462239492        
462294471         462352873         462413378         462481599        
462538380         462590597         462643214         462699471        
462752874         462813361         462863960         462919655    448057232   
  448179903         448302000         448417675         462011354        
462097775         462178732         462239526         462294638        
462352907         462413683         462481615         462538562        
462590613         462643453         462699505         462752999        
462813379         462864042         462919671    448057463      448179911      
  448302067         448417691         462011404         462097791        
462178757         462239534         462294646         462352923        
462413741         462481656         462538570         462590647        
462643461         462699539         462753013         462813387        
462864059         462919689    448057471      448179952         448302091      
  448417725         462011453         462097809         462178773        
462239583         462294653         462352931         462413758        
462481680         462538596         462590662         462643529        
462699570         462753088         462813403         462864067        
462919697    448057489      448180356         448302158         448418087      
  462011461         462098195         462178799         462239757        
462294661         462353137         462413766         462481813        
462538604         462590779         462643552         462697707        
462753096         462813494         462864075         462919986    448057612   
  448180372         448302182         448418160         462011495        
462098211         462178807         462239765         462294679        
462353178         462413782         462481821         462538638        
462590787         462643560         462697731         462753104        
462813510         462864117         462920000    448057661      448180463      
  448302315         448418194         462011511         462098245        
462178831         462239773         462294687         462353186        
462413790         462481839         462538661         462590829        
462643578         462697764         462753112         462813528        
462864133         462920026    448057885      448180539         448302703      
  448418236         462011776         462098252         462179029        
462239815         462294810         462353194         462411034        
462481862         462538802         462590852         462643743        
462697780         462753294         462813536         462864224        
462920083    448057935      448180547         448302711         448418301      
  462011784         462098278         462179045         462239856        
462294844         462353210         462411067         462481896        
462538844         462590944         462643750         462697798        
462753336         462813544         462864257         462920117    448058024   
  448180562         448302729         448418343         462011891        
462098336         462179052         462239864         462294851        
462353228         462411083         462481912         462538851        
462590969         462643768         462697814         462753344        
462813551         462864281         462920125    448058149      448180802      
  448302828         448418806         462011917         462095019        
462179060         462239971         462294869         462353384        
462411091         462482068         462538877         462591116        
462643818         462697947         462753351         462813692        
462864323         462920273    448058180      448180836         448302851      
  448418863         462011925         462095027         462179094        
462239989         462294877         462353400         462411109        
462482076         462538885         462591132         462643859        
462697962         462753377         462813718         462864349        
462920331    448058214      448180844         448302935         448418905      
  462011941         462095050         462179110         462239997        
462294885         462353418         462411117         462482084        
462538893         462591140         462643867         462698002        
462753393         462813734         462864356         462920364    448054460   
  448180877         448303115         448418954         462012105        
462095183         462179243         462240011         462295072        
462353434         462411224         462482092         462539016        
462591165         462644022         462698036         462753419        
462813742         462864497         462920406    448054486      448180885      
  448303149         448418996         462012113         462095209        
462179268         462240037         462295080         462353541        
462411265         462482100         462539073         462591173        
462644030         462698069         462753450         462813767        
462864513         462920414    448054494      448180893         448303214      
  448419036         462012121         462095225         462179292        
462240045         462295114         462353558         462411299        
462482118         462539081         462591207         462644048        
462698093         462753476         462813783         462864521        
462920430    448054551      448181065         448303321         448419630      
  462012139         462095506         462179300         462240185        
462295148         462353715         462411323         462482142        
462539115         462591280         462644055         462698333        
462753484         462813916         462864539         462920521    448054569   
  448181099         448303362         448419655         462012147        
462095563         462179342         462240193         462295155        
462353731         462411331         462482167         462539149        
462591314         462644162         462698366         462753500        
462813973         462864554         462920547    448054593      448181115      
  448303370         448419689         462012154         462095654        
462179359         462240219         462295163         462353756        
462411380         462482183         462539164         462591371        
462644170         462698416         462753518         462813981        
462864588         462920554    448054866      448181172         448303867      
  448419697         462012386         462095662         462179375        
462240227         462295338         462353764         462411588        
462482209         462539339         462591397         462644352        
462698424         462753609         462814005         462864729        
462920570    448054916      448181248         448303875         448419747      
  462012394         462095761         462179391         462240235        
462295346         462353798         462411604         462482225        
462539354         462591405         462644378         462698432        
462753625         462814047         462864745         462920588    448054932   
  448181271         448303933         448419754         462012410        
462095787         462179409         462240250         462295353        
462353806         462411612         462482233         462539362        
462591421         462644394         462698440         462753690        
462814054         462864752         462920596    448054999      448181446      
  448303966         448419960         462012444         462096082        
462179417         462240508         462295403         462353947        
462411703         462482498         462539396         462591520        
462644402         462698606         462753708         462812470        
462864778         462920711    448055012      448181487         448303990      
  448419978         462012485         462096090         462179425        
462240524         462295429         462353954         462411729        
462482506         462539446         462591538         462644410        
462698622         462753740         462812587         462864786        
462920729    448055053      448181511         448304139         448419994      
  462012519         462096223         462179433         462240532        
462295437         462353996         462411752         462482522        
462539495         462591553         462644428         462698630        
462753757         462812603         462864794         462920752    448055327   
  448181594         448304527         448420034         462012618        
462096231         462179599         462240557         462295635        
462354002         462412073         462482563         462537655        
462591579         462644527         462698648         462753856        
462812637         462864992         462920760    448055376      448181636      
  448304543         448420133         462012626         462096249        
462179615         462240565         462295668         462354036        
462412081         462482597         462537671         462591587        
462644543         462698663         462753898         462812652        
462865015         462920778    448055418      448181644         448304576      
  448420166         462012675         462096355         462179631        
462240607         462295676         462354044         462412123        
462482605         462537689         462591611         462644568        
462698705         462753906         462812660         462865049        
462920794    448055459      448181909         448304667         448420703      
  462012808         462096751         462179649         462238569        
462295684         462354218         462412156         462482928        
462537705         462591900         462644576         462698796        
462753914         462812801         462865056         462920935    448055475   
  448181917         448304758         448420745         462012816        
462096785         462179656         462238585         462295692        
462354226         462412198         462482936         462537713        
462591934         462644584         462698804         462753948        
462812827         462865072         462920943    448055517      448181958      
  448304790         448420786         462012832         462096850        
462179664         462238593         462295700         462354234        
462412305         462482951         462537754         462591942        
462644592         462698812         462753955         462812835        
462865080         462920968   

 



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448055947      448182030         448300772         448420794        
462013046         462096868         462179870         462238668        
462295841         462354267         462412560         462482969        
462537853         462591975         462644709         462698846        
462754136         462812843         462865114         462921008    448056036   
  448182121         448300798         448420810         462013095        
462096876         462179912         462238700         462295866        
462354291         462412578         462482985         462537861        
462592049         462644717         462698879         462754144        
462812868         462865122         462921057    448056044      448182154      
  448300806         448420844         462013103         462096892        
462179920         462238726         462295874         462354317        
462412610         462483025         462537879         462592080        
462644733         462698911         462754185         462812959        
462865155         462921065    448056135      448182634         448300822      
  448421149         462013152         462097072         462179953        
462239013         462295882         462354473         462412636        
462483215         462537903         462592106         462644741        
462699018         462754243         462813080         462865163        
462921222    448056291      448182675         448300830         448421172      
  462013210         462097098         462179979         462239054        
462295890         462354499         462412651         462483256        
462537911         462592114         462644766         462699026        
462754276         462813098         462865197         462921230    448056317   
  448182741         448300848         448421206         462013251        
462097106         462179987         462239070         462295916        
462354549         462412859         462483264         462537937        
462592122         462644774         462699042         462754318        
462813114         462865213         462921248    448056531      448182766      
  448301184         448421297         462013525         462097130        
462180217         462239096         462295924         462354580        
462413030         462483280         462538067         462592130        
462644907         462699059         462754508         462813122        
462865338         462921255    448056556      448182782         448301200      
  448421370         462013558         462097155         462180233        
462239146         462295932         462354614         462413089        
462483298         462538075         462592197         462644915        
462699067         462754516         462813148         462865346        
462921313    448056564      448182790         448301234         448421396      
  462013632         462097163         462180241         462239161        
462295940         462354622         462413121         462483314        
462538083         462592205         462644923         462699109        
462754532         462813163         462865395         462921339    448056598   
  448183079         448301317         448421404         462013707        
462097478         462180258         462239260         462295973        
462354812         462413139         462483421         462538109        
462592429         462644931         462699299         462754557        
462813239         462865411         462919481    448056655      448183186      
  448301333         448421545         462013731         462097536        
462180266         462239286         462296047         462354846        
462413154         462483439         462538117         462592452        
462644956         462699307         462754573         462813247        
462865437         462919499    448056663      448183210         448301416      
  448421693         462013749         462097577         462180274        
462239294         462296054         462354879         462413188        
462483454         462538133         462592460         462644964        
462699315         462754581         462813254         462865486        
462919507    448056945      448183236         448301804         448421776      
  462013905         462097585         462180415         462239310        
462296302         462354887         462413394         462483462        
462538422         462592478         462643230         462699323        
462754748         462813262         462865627         462919556    448057059   
  448183301         448301853         448421792         462013970        
462097601         462180464         462239328         462296310        
462354895         462413444         462483470         462538430        
462592486         462643347         462699331         462754755        
462813296         462865643         462919564    448057075      448183319      
  448301895         448421867         462013988         462097643        
462180472         462239377         462296336         462354978        
462413535         462483538         462538455         462592494        
462643354         462699380         462754763         462813312        
462865650         462919572    448057091      448183616         448301903      
  448422451         462014010         462097957         462180498        
462239617         462296385         462352949         462413576        
462483728         462538513         462592577         462643420        
462699604         462754797         462813429         462865692        
462919705    448057117      448183640         448301911         448422477      
  462014028         462097965         462180506         462239625        
462296419         462352972         462413600         462483736        
462538521         462592585         462643438         462699612        
462754813         462813437         462865718         462919754    448057133   
  448183681         448301952         448422519         462014036        
462097999         462180522         462239674         462296427        
462352980         462413634         462483744         462538539        
462592627         462643446         462699638         462754888        
462813452         462865759         462919804    448057679      448183756      
  448302471         448422527         462011529         462098021        
462180670         462239708         462296575         462353004        
462413824         462483769         462538679         462592635        
462643594         462699703         462755141         462813460        
462865890         462919861    448057695      448183798         448302489      
  448422626         462011537         462098104         462180720        
462239724         462296583         462353053         462413832        
462483785         462538695         462592668         462643610        
462699737         462755158         462813478         462865940        
462919937    448057745      448183830         448302505         448422733      
  462011586         462098187         462180803         462239732        
462296591         462353079         462413865         462483793        
462538729         462592676         462643651         462699745        
462755166         462813486         462865973         462919960    448057760   
  448184143         448302554         448423152         462011594        
462098377         462180811         462239872         462296617        
462353236         462413899         462484064         462538745        
462592759         462643677         462699786         462755174        
462813569         462865981         462920174    448057802      448184168      
  448302604         448423186         462011602         462098484        
462180845         462239880         462296625         462353251        
462413907         462484098         462538752         462592767        
462643693         462699794         462755190         462813585        
462866013         462920182    448057810      448184200         448302661      
  448423228         462011610         462098518         462180852        
462239914         462296682         462353327         462413949        
462484106         462538778         462592775         462643735        
462699810         462755216         462813593         462866021        
462920190    448058222      448184291         448302943         448423244      
  462012014         462098542         462181017         462239922        
462296930         462353343         462413964         462484114        
462538901         462592783         462643883         462699828        
462755414         462813601         462866153         462920208    448058263   
  448184309         448303008         448423251         462012048        
462098682         462181058         462239955         462296955        
462353350         462413972         462484130         462538919        
462592809         462643925         462699836         462755448        
462813627         462866179         462920216    448058271      448184333      
  448303016         448423269         462012063         462098708        
462181066         462239963         462296971         462353368        
462413998         462484171         462538935         462592858        
462643941         462699869         462755455         462813643        
462866187         462920265    448058305      448184598         448303024      
  448423681         462012071         462098757         462181108        
462240078         462296989         462353590         462414012        
462484361         462538968         462593070         462643966        
462699943         462755463         462813809         462866195        
462920448    448058321      448184663         448303032         448423707      
  462012089         462098781         462181116         462240086        
462296997         462353608         462414038         462484379        
462538976         462593088         462643974         462699950        
462755471         462813817         462866229         462920455    448058446   
  448184788         448303065         448423723         462012097        
462098948         462181132         462240094         462297003        
462353616         462414095         462484395         462538992        
462593096         462643990         462699968         462755489        
462813825         462866245         462920463    448058479      448184796      
  448303487         448423731         462012188         462098955        
462181355         462240102         462297102         462353640        
462414244         462484411         462539180         462593112        
462644220         462699984         462753526         462813882        
462866401         462920471    448058511      448184861         448303511      
  448423756         462012212         462098989         462181389        
462240128         462297144         462353673         462414319        
462484452         462539214         462593120         462644238        
462699992         462753534         462813890         462866443        
462920489    448058529      448184903         448303701         448423764      
  462012238         462099037         462181496         462240144        
462297151         462353707         462414343         462484478        
462539230         462593138         462644253         462700006        
462753542         462813908         462866450         462920513    448058560   
  448185249         448303735         448424085         462012287        
462099193         462181512         462240292         462297185        
462353814         462414350         462482258         462539263        
462593245         462644261         462700303         462753559        
462814096         462866468         462920604    448058578      448185298      
  448303750         448424101         462012311         462099219        
462181520         462240342         462297219         462353848        
462414368         462482324         462539271         462593252        
462644279         462700311         462753575         462814104        
462866476         462920620    448058669      448185306         448303818      
  448424127         462012345         462099268         462181561        
462240367         462297243         462353855         462414376        
462482340         462539289         462593260         462644311        
462700329         462753583         462814112         462866484        
462920661    448059030      448185348         448304170         448424150      
  462012535         462099276         462179441         462240391        
462297474         462353863         462414590         462482399        
462539529         462593294         462644444         462700337        
462753781         462814138         462866591         462920679    448059055   
  448185355         448304238         448424184         462012543        
462099375         462179466         462240441         462297482        
462353889         462414657         462482431         462539537        
462593328         462644451         462700345         462753799        
462814146         462866609         462920695    448059063      448185363      
  448304295         448424200         462012550         462099391        
462179508         462240482         462297490         462353921        
462414673         462482464         462539578         462593369        
462644469         462700360         462753807         462814161        
462866617         462920703    448059097      448181701         448304311      
  448424580         462012576         462099623         462179516        
462240631         462297532         462354077         462414707        
462482712         462539594         462593575         462644477        
462700477         462753815         462814179         462866633        
462920810    448059113      448181719         448304386         448424614      
  462012592         462099680         462179540         462240656        
462297540         462354127         462414772         462482746        
462539602         462593591         462644501         462700485        
462753823         462814187         462866641         462920844    448059162   
  448181743         448304410         448424697         462012600        
462099714         462179581         462240664         462297599        
462354135         462414939         462482845         462539644        
462593658         462644519         462700519         462753849        
462814203         462866674         462920869    448059444      448181784      
  448304808         448424804         462012865         462099722        
462179730         462240706         462297789         462354150        
462415183         462482852         462539651         462593674        
462644600         462700527         462753971         462814211        
462866799         462920877    448059535      448181826         448304881      
  448424820         462012881         462099748         462179748        
462240714         462297797         462354184         462415209        
462482860         462539669         462593690         462644626        
462700535         462753989         462814229         462866815        
462920893    448059543      448181859         448304972         448424846      
  462012899         462099763         462179789         462240755        
462297821         462354192         462415225         462482886        
462539677         462593716         462644634         462700568        
462754003         462814245         462866823         462920927    448059576   
  448182295         448305029         448425173         462012949        
462100074         462179797         462240789         462297839        
462354325         462415274         462483041         462539719        
462593849         462644667         462700774         462754011        
462814435         462866849         462921081    448059618      448182329      
  448305078         448425199         462013012         462100132        
462179839         462240805         462297854         462354358        
462415316         462483082         462539735         462593856        
462644675         462700782         462754078         462814443        
462866856         462921123    448059691      448182345         448305110      
  448425215         462013020         462100140         462179862        
462240813         462297870         462354366         462415324        
462483090         462539743         462593864         462644691        
462700790         462754094         462814468         462866880        
462921131    448060038      448182402         448305128         448425223      
  462013269         462100157         462180019         462240821        
462297961         462354374         462415605         462483157        
462539891         462593872         462644782         462700816        
462754391         462814542         462865221         462921172    448060061   
  448182485         448305177         448425264         462013277        
462100173         462180035         462240888         462298050        
462354408         462415613         462483181         462539909        
462593898         462644808         462700832         462754433        
462814559         462865239         462921180    448060103      448182592      
  448305193         448425306         462013327         462100181        
462180050         462240896         462298068         462354440        
462415662         462483207         462539925         462593914        
462644816         462700857         462754458         462814567        
462865254         462921206    448060129      448182824         448305201      
  448425645         462013350         462100348         462180126        
462240987         462298076         462354689         462415696        
462483330         462539941         462592213         462644824        
462701020         462754466         462814690         462865288        
462921347    448060137      448182840         448305300         448425736      
  462013384         462100355         462180142         462240995        
462298092         462354697         462415738         462483355        
462539966         462592247         462644873         462701038        
462754474         462814708         462865296         462921354    448060202   
  448182915         448305334         448425751         462013434        
462100363         462180159         462241001         462298118        
462354705         462415902         462483363         462539974        
462592254         462644899         462701087         462754490        
462814716         462865320         462921388    448060533      448182949      
  448305599         448425835         462013780         462100371        
462180282         462241019         462296062         462354739        
462416074         462483371         462540097         462592262        
462644980         462701095         462754599         462814724        
462865510         462921420    448060541      448182964         448305623      
  448425876         462013798         462100397         462180332        
462241027         462296120         462354754         462416116        
462483389         462540113         462592304         462644998        
462701111         462754631         462814815         462865544        
462921446    448060566      448182998         448305672         448426015      
  462013806         462100504         462180340         462241050        
462296153         462354788         462416157         462483413        
462540147         462592403         462645003         462701129        
462754672         462814823         462865569         462921461    448060665   
  448183392         448305706         448421909         462013822        
462100603         462180373         462241274         462296161        
462354986         462416173         462483553         462540154        
462592502         462645029         462701228         462754698        
462814922         462865585         462921479    448060723      448183442      
  448305722         448422048         462013871         462100629        
462180399         462241282         462296237         462354994        
462416223         462483595         462540162         462592510        
462645045         462701236         462754706         462814963        
462865593         462921487    448060749      448183483         448305763      
  448422154         462013889         462100652         462180407        
462241308         462296260         462355009         462416264        
462483652         462540196         462592528         462645052        
462701244         462754722         462814971         462865601        
462921495    448061234      448183491         448306050         448422279      
  462014051         462100736         462180555         462241316        
462296435         462355017         462416470         462483660        
462540329         462592536         462645078         462701251        
462754904         462814989         462865767         462921511    448061275   
  448183517         448306126         448422287         462014069        
462100744         462180563         462241324         462296450        
462355058         462416504         462483694         462540337        
462592544         462645094         462701269         462754912        
462815028         462865791         462921545    448061317      448183558      
  448306159         448422329         462014101         462100785        
462180589         462241332         462296476         462355074        
462416538         462483710         462540345         462592551        
462645102         462701285         462754946         462815051        
462865809         462921560   

 



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448061382      448183921         448306225         448422741        
462014119         462100892         462180621         462241506        
462296484         462355082         462416553         462483835        
462540386         462592684         462645110         462701392        
462754979         462815168         462865817         462921792    448061390   
  448183988         448306266         448422816         462014168        
462100900         462180639         462241530         462296526        
462355108         462416587         462483918         462540394        
462592692         462645128         462701400         462755042        
462815192         462865866         462921834    448061499      448183996      
  448306332         448422857         462014184         462100975        
462180662         462241548         462296559         462355157        
462416637         462483934         462540402         462592700        
462645136         462701426         462755109         462815200        
462865874         462921859    448061804      448184002         448306498      
  448422881         462014192         462100991         462180878        
462241555         462296724         462355173         462416827        
462483942         462540493         462592718         462645284        
462701459         462755224         462815234         462866054        
462921867    448061846      448184028         448306506         448423111      
  462014234         462101056         462180902         462241563        
462296740         462355181         462416835         462483975        
462540519         462592726         462645292         462701467        
462755281         462815275         462866070         462921875    448061903   
  448184135         448306514         448423145         462014267        
462101072         462180910         462241613         462296757        
462355215         462416843         462483983         462540527        
462592734         462645300         462701483         462755364        
462815309         462866088         462921883    448061911      448184374      
  448306522         448423285         462014283         462101346        
462180936         462241761         462296781         462355389        
462416850         462484197         462540535         462592965        
462645318         462699877         462755372         462815390        
462866104         462922055    448061929      448184382         448306530      
  448423343         462014291         462101510         462180977        
462241779         462296880         462355405         462416868        
462484205         462540543         462592981         462645326        
462699885         462755398         462815424         462866120        
462922071    448061952      448184424         448306563         448423392      
  462014317         462101551         462180993         462241811        
462296906         462355413         462416876         462484247        
462540550         462593013         462645334         462699893        
462755406         462815440         462866146         462922170    448062455   
  448184457         448306746         448423533         462014515        
462101650         462181140         462241860         462297045        
462355421         462414103         462484262         462540758        
462593047         462645409         462699901         462755497        
462815457         462866252         462922188    448062463      448184473      
  448306878         448423541         462014531         462101684        
462181157         462241886         462297052         462355439        
462414145         462484296         462540782         462593054        
462645417         462699919         462755539         462815481        
462866286         462922204    448062489      448184499         448306886      
  448423632         462014556         462101783         462181181        
462241902         462297060         462355462         462414152        
462484338         462540790         462593062         462645425        
462699935         462755554         462815507         462866294        
462922238    448062513      448184994         448306944         448423798      
  462014572         462099094         462181231         462242157        
462297078         462355603         462414160         462484494        
462540816         462593146         462645441         462700048        
462755620         462815648         462866302         462922352    448062588   
  448185025         448307009         448423822         462014580        
462099128         462181272         462242165         462297086        
462355645         462414210         462484528         462540840        
462593153         462645458         462700055         462755638        
462815655         462866351         462922360    448062596      448185074      
  448307041         448423830         462014622         462099144        
462181306         462242173         462297094         462355678        
462414228         462484536         462540857         462593179        
462645466         462700063         462755661         462815689        
462866377         462922394    448058727      448185082         448307215      
  448423889         462014838         462099151         462181579        
462242207         462297268         462355686         462414384        
462484544         462540980         462593187         462645565        
462700097         462755687         462815754         462866492        
462922410    448058743      448185108         448307256         448423897      
  462014895         462099169         462181652         462242215        
462297318         462355694         462414392         462484569        
462541012         462593195         462645573         462700212        
462755711         462815770         462866500         462922428    448058875   
  448185140         448307272         448424028         462014903        
462099185         462181678         462242223         462297326        
462355785         462414426         462484577         462541020        
462593229         462645581         462700295         462755737        
462815788         462866518         462922469    448058925      448185439      
  448307280         448424267         462014978         462099425        
462181686         462242371         462297359         462355900        
462414558         462484643         462541038         462593385        
462645615         462700394         462755778         462815978        
462866542         462922584    448058941      448185553         448307330      
  448424309         462015017         462099490         462181694        
462242389         462297458         462355918         462414574        
462484650         462541079         462593435         462645649        
462700410         462755836         462815994         462866559        
462922600    448059022      448185629         448307363         448424390      
  462015025         462099508         462181702         462242405        
462297466         462355926         462414582         462484692        
462541087         462593443         462645664         462700428        
462755885         462816000         462866583         462922618    448059212   
  448185652         448307603         448424440         462015231        
462099557         462181710         462242413         462297607        
462355942         462415019         462484718         462541293        
462593450         462645854         462700436         462756008        
462816018         462866708         462922634    448059253      448185660      
  448307637         448424465         462015249         462099565        
462181736         462242439         462297615         462355959        
462415035         462484726         462541319         462593526        
462645904         462700444         462756016         462816042        
462866716         462922667    448059345      448185686         448307751      
  448424523         462015272         462099615         462181769        
462242520         462297631         462355983         462415084        
462484775         462541327         462593542         462645946        
462700469         462756024         462816083         462866724        
462922683    448059378      448185744         448307801         448424887      
  462015306         462099789         462181801         462242652        
462297680         462356056         462415100         462484866        
462541335         462593740         462646027         462700600        
462756032         462814252         462866740         462922816    448059386   
  448185751         448307850         448424895         462015314        
462099912         462181819         462242694         462297755        
462356064         462415159         462484874         462541368        
462593757         462646035         462700642         462756040        
462814336         462866765         462922840    448059410      448185843      
  448307918         448424937         462015330         462099938        
462181827         462242702         462297771         462356072        
462415175         462484890         462541376         462593765        
462646043         462700659         462756065         462814344        
462866781         462922857    448059808      448185900         448308379      
  448424986         462015546         462099953         462181967        
462242751         462297896         462356106         462415381        
462484908         462539750         462593807         462646159        
462700675         462756248         462814369         462866948        
462922865    448059840      448185959         448308437         448425082      
  462015561         462099961         462181983         462242793        
462297912         462356130         462415415         462484916        
462539776         462593823         462646167         462700725        
462756263         462814385         462866971         462922873    448059865   
  448185975         448308478         448425140         462015587        
462100058         462181991         462242801         462297920        
462356148         462415456         462484924         462539784        
462593831         462646183         462700758         462756289        
462814427         462867003         462922899    448059956      448186205      
  448308577         448425314         462015652         462100207        
462182064         462240912         462297938         462356288        
462415464         462484999         462539800         462593930        
462646191         462700881         462756305         462814575        
462867011         462922998    448059964      448186320         448308601      
  448425348         462015751         462100215         462182080        
462240920         462297946         462356296         462415472        
462485020         462539867         462593948         462646209        
462700915         462756313         462814583         462867029        
462923004    448060012      448186395         448308619         448425405      
  462015769         462100231         462182106         462240938        
462297953         462356304         462415522         462485038        
462539875         462593963         462646233         462700923        
462756321         462814617         462867045         462923012    448060228   
  448186437         448305342         448425462         462015991        
462100264         462182247         462240946         462298126        
462356312         462415977         462485046         462539990        
462593971         462646381         462700972         462756529        
462814625         462867052         462923020    448060236      448186486      
  448305383         448425488         462016015         462100306        
462182254         462240953         462298134         462356320        
462415985         462485053         462540030         462594003        
462646399         462700980         462756545         462814666        
462867086         462923038    448060244      448186494         448305417      
  448425629         462016023         462100330         462182262        
462240979         462298159         462356346         462416017        
462485061         462540048         462594011         462646407        
462700998         462756552         462814682         462867110        
462923046    448060285      448186866         448305433         448426064      
  462016049         462100520         462182288         462241076        
462298183         462356452         462416025         462485178        
462540055         462594029         462646415         462701137        
462756560         462814856         462867128         462923129    448060327   
  448186890         448305466         448426270         462016056        
462100538         462182296         462241100         462298191        
462356460         462416041         462485202         462540071        
462594037         462646423         462701145         462756586        
462814872         462867144         462923137    448060467      448186957      
  448305540         448426338         462016106         462100553        
462182338         462241134         462298209         462356478        
462416058         462485210         462540089         462594052        
462646431         462701178         462756610         462814880        
462867151         462923145    448060756      448187021         448305771      
  448426387         462016346         462100561         462182569        
462241142         462298217         462356486         462416280        
462485228         462540212         462594060         462646613        
462701186         462756743         462814898         462867276        
462923152    448060764      448187096         448305839         448426403      
  462016387         462100579         462182593         462241175        
462298233         462356494         462416330         462485244        
462540238         462594086         462646621         462701202        
462756750         462814906         462867292         462923178    448060871   
  448187120         448305854         448426411         462016395        
462100595         462182601         462241258         462298266        
462356502         462416348         462485251         462540253        
462594110         462646647         462701210         462756768        
462814914         462867318         462923186    448060905      448187419      
  448305904         448426510         462016411         462100819        
462182619         462241340         462298274         462356577        
462416371         462485343         462540279         462594227        
462646738         462701293         462756834         462815093        
462867342         462921578    448061077      448187617         448305912      
  448426528         462016445         462100827         462182643        
462241399         462298282         462356585         462416439        
462485350         462540287         462594243         462646787        
462701301         462756859         462815119         462867359        
462921610    448061101      448187633         448306027         448426585      
  462016460         462100835         462182650         462241423        
462298308         462356593         462416462         462485368        
462540295         462594250         462646811         462701319        
462756867         462815127         462867425         462921628    448061598   
  448187641         448306357         448426619         462016635        
462100843         462182957         462241456         462298415        
462356601         462416652         462485376         462540428        
462594276         462645144         462701327         462756958        
462815135         462867581         462921669    448061622      448187716      
  448306365         448426627         462016684         462100868        
462182973         462241464         462298431         462356627        
462416702         462485384         462540436         462594284        
462645169         462701343         462757014         462815143        
462867607         462921719    448061630      448187724         448306399      
  448426635         462016700         462100884         462182981        
462241498         462298456         462356635         462416744        
462485392         462540451         462594300         462645177        
462701376         462757022         462815150         462867623        
462921743    448061671      448187948         448306431         448427153      
  462016726         462101106         462182999         462241639        
462298472         462355231         462416777         462485467        
462540469         462594417         462645219         462701491        
462757048         462815333         462867649         462921891    448061754   
  448187955         448306449         448427203         462016734        
462101114         462183104         462241647         462298480        
462355249         462416785         462485475         462540477        
462594441         462645235         462701525         462757055        
462815341         462867656         462921941    448061770      448187971      
  448306456         448427211         462016759         462101155        
462183112         462241670         462298506         462355256        
462416793         462485483         462540485         462594458        
462645250         462701533         462757063         462815358        
462867672         462921958    448062182      448188052         448306589      
  448427351         462014325         462101205         462183237        
462241688         462298647         462355264         462416918        
462485509         462540600         462594466         462645342        
462701566         462757170         462815366         462867839        
462921966    448062224      448188136         448306613         448427575      
  462014366         462101239         462183260         462241704        
462298662         462355280         462416934         462485525        
462540618         462594474         462645359         462701590        
462757188         462815374         462867847         462921982    448062265   
  448188151         448306621         448427583         462014390        
462101262         462183328         462241746         462298696        
462355355         462416942         462485533         462540634        
462594508         462645367         462701608         462757196        
462815382         462867888         462922030    448062323      448188581      
  448306639         448427930         462014432         462101817        
462183344         462241969         462298704         462355470        
462416991         462485632         462540667         462594656        
462645375         462701624         462757204         462815531        
462867904         462922246    448062356      448188631         448306647      
  448427971         462014465         462101825         462183351        
462242017         462298803         462355504         462417007        
462485640         462540717         462594664         462645383        
462701632         462757220         462815549         462867912        
462922295    448062430      448188698         448306712         448428078      
  462014507         462101833         462183369         462242025        
462298829         462355546         462417031         462485657        
462540741         462594672         462645391         462701657        
462757287         462815564         462867938         462922303    448062638   
  448188789         448307058         448428144         462014655        
462101841         462183484         462242033         462298910        
462355561         462417072         462485665         462540865        
462594698         462645474         462701665         462757501        
462815580         462868100         462922311    448062646      448188797      
  448307132         448428185         462014689         462101874        
462183492         462242066         462298969         462355587        
462417098         462485673         462540873         462594706        
462645482         462701673         462757527         462815598        
462868118         462922337    448062679      448188805         448307140      
  448428201         462014697         462101882         462183542        
462242090         462298993         462355595         462417148        
462485681         462540899         462594730         462645516        
462701699         462757568         462815606         462868126        
462922345    448062786      448189092         448307173         448428532      
  462014747         462101890         462183575         462242231        
462299033         462355793         462417163         462485772        
462540907         462594987         462645524         462701830        
462757584         462815838         462868134         462922477    448062893   
  448189134         448307181         448428565         462014754        
462101924         462183591         462242256         462299041        
462355801         462417189         462485780         462540915        
462594995         462645540         462701855         462757642        
462815853         462868159         462922485    448062927      448189175      
  448307199         448428581         462014796         462101973        
462183609         462242264         462299058         462355827        
462417197         462485798         462540956         462595034        
462645557         462701871         462757691         462815887        
462868167         462922501   

 



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448062935      448189217         448307389         448428607        
462015066         462101981         462183815         462242272        
462299231         462355850         462417320         462485806        
462541095         462595059         462645714         462701897        
462755893         462815911         462868266         462922519    448063081   
  448189233         448307439         448428664         462015124        
462101999         462183823         462242314         462299249        
462355868         462417338         462485822         462541137        
462595067         462645722         462701905         462755901        
462815937         462868274         462922543    448063123      448189266      
  448307447         448428672         462015132         462102039        
462183831         462242322         462299272         462355876        
462417353         462485830         462541145         462595075        
462645748         462701913         462755927         462815960        
462868282         462922576    448063222      448189662         448307488      
  448429126         462015140         462102237         462183864        
462242538         462299280         462355991         462417411        
462484783         462541202         462595182         462645771        
462702028         462755943         462816109         462868324        
462922709    448063230      448189696         448307496         448429191      
  462015165         462102245         462183906         462242546        
462299298         462356007         462417437         462484791        
462541277         462595190         462645789         462702044        
462755950         462816125         462868340         462922741    448063248   
  448189704         448307553         448429233         462015223        
462102252         462183914         462242561         462299322        
462356015         462417486         462484809         462541285        
462595216         462645839         462702069         462755968        
462816166         462868381         462922758    448063438      448189720      
  448307967         448429258         462015348         462102278        
462181835         462242603         462299439         462356023        
462417650         462484825         462541384         462595224        
462646076         462702101         462756099         462816190        
462868571         462922766    448063453      448189753         448308049      
  448429266         462015371         462102286         462181850        
462242629         462299462         462356031         462417692        
462484833         462541400         462595232         462646084        
462702127         462756107         462816208         462868597        
462922774    448063487      448189761         448308098         448429274      
  462015447         462102294         462181876         462242645        
462299496         462356049         462417700         462484841        
462541426         462595240         462646092         462702143        
462756115         462816232         462868605         462922790    448063503   
  448185991         448308114         448429639         462015462        
462102450         462181884         462242819         462299504        
462356163         462417726         462484932         462541442        
462595364         462646126         462702283         462756156        
462816265         462868613         462922907    448063552      448186031      
  448308221         448429696         462015470         462102534        
462181934         462242827         462299546         462356171        
462417742         462484940         462541483         462595372        
462646134         462702291         462756164         462816273        
462868621         462922915    448063560      448186056         448308239      
  448429894         462015512         462102716         462181942        
462242850         462299561         462356189         462417759        
462484957         462541491         462595398         462646142        
462702309         462756206         462816281         462868639        
462922923    448063750      448186114         448308692         448429936      
  462015819         462102799         462182114         462242918        
462299660         462356197         462417841         462484965        
462541509         462595422         462646266         462702317        
462756354         462816299         462868795         462922956    448063826   
  448186130         448308718         448429977         462015868        
462102856         462182122         462242942         462299678        
462356262         462417882         462484973         462541533        
462595448         462646274         462702325         462756370        
462816315         462868829         462922964    448063859      448186155      
  448308734         448430025         462015900         462102906        
462182155         462243007         462299694         462356270        
462417908         462484981         462541558         462595471        
462646316         462702358         462756404         462816380        
462868845         462922980    448063875      448186551         448308767      
  448430447         462015926         462103391         462182205        
462243031         462299702         462356353         462417924        
462485079         462541624         462595596         462646332        
462702523         462756453         462816562         462868852        
462923053    448063883      448186627         448308783         448430462      
  462015942         462103425         462182213         462243072        
462299736         462356403         462417940         462485111        
462541632         462595612         462646340         462702531        
462756487         462816570         462868894         462923061    448063958   
  448186718         448308809         448430504         462015975        
462103441         462182239         462243114         462299744        
462356411         462417965         462485129         462541640        
462595646         462646357         462702556         462756503        
462816620         462868902         462923079    448064303      448186759      
  448308817         448430512         462016163         462103516        
462182346         462243122         462299884         462356429        
462418161         462485137         462541798         462595653        
462646464         462702564         462756628         462816653        
462867177         462923087    448064329      448186775         448308841      
  448430546         462016171         462103540         462182361        
462243130         462299892         462356437         462418179        
462485152         462541806         462595695         462646472        
462702580         462756669         462816687         462867193        
462923095    448064345      448186858         448308874         448430553      
  462016205         462103573         462182429         462243197        
462299918         462356445         462418195         462485160        
462541822         462595703         462646480         462702598        
462756677         462816695         462867201         462923111    448064394   
  448187146         448308932         448430975         462016213        
462103813         462182452         462243346         462299934        
462356510         462418211         462485269         462541830        
462594136         462646514         462702747         462756701        
462816919         462867219         462923202    448064402      448187187      
  448308940         448430983         462016221         462103821        
462182478         462243361         462299975         462356528        
462418237         462485277         462541855         462594144        
462646530         462702754         462756719         462816943        
462867243         462923236    448064519      448187260         448309013      
  448431098         462016254         462103854         462182494        
462243379         462299983         462356536         462418260        
462485285         462541871         462594151         462646605        
462702762         462756735         462816950         462867250        
462923244    448064808      448187278         448309237         448431114      
  462016478         462103888         462182684         462243387        
462298316         462356544         462418369         462485301        
462542044         462594177         462646829         462702770        
462756883         462816968         462867466         462923251    448064998   
  448187294         448309245         448431338         462016502        
462103896         462182734         462243395         462298324        
462356551         462418385         462485319         462542051        
462594201         462646837         462702846         462756891        
462816976         462867482         462923269    448065037      448187393      
  448309302         448431403         462016528         462104027        
462182759         462243411         462298357         462356569        
462418393         462485335         462542069         462594219        
462646845         462702853         462756917         462817008        
462867490         462923285    448065128      448187732         448309401      
  448426726         462016569         462104167         462182858        
462243536         462298373         462356643         462418401        
462485400         462542093         462594318         462646860        
462703000         462756925         462817115         462867508        
462923319    448065201      448187757         448309443         448426759      
  462016619         462104233         462182890         462243544        
462298381         462356650         462418427         462485418        
462542143         462594326         462646936         462703026        
462756933         462817131         462867516         462923335    448065219   
  448187799         448309450         448426866         462016627        
462104308         462182924         462243569         462298399        
462356668         462418435         462485426         462542150        
462594334         462646944         462703034         462756941        
462817149         462867565         462923343    448065607      448187831      
  448309864         448426981         462016809         462104332        
462183120         462243593         462298548         462356676        
462418559         462485434         462542275         462594367        
462647009         462703059         462757071         462817156        
462867714         462923350    448065615      448187849         448309880      
  448427062         462016825         462104415         462183179        
462243601         462298555         462356692         462418575        
462485442         462542283         462594383         462647025        
462703083         462757089         462817180         462867755        
462923376    448065631      448187864         448309898         448427070      
  462016890         462104423         462183187         462243619        
462298571         462356700         462418583         462485459        
462542291         462594409         462647082         462703091        
462757105         462817198         462867763         462923384    448065672   
  448188185         448309989         448427617         462016908        
462104795         462183195         462243742         462298597        
462356718         462418591         462485558         462542317        
462594565         462647132         462703216         462757121        
462817297         462867771         462923525    448065698      448188235      
  448310037         448427682         462016916         462104803        
462183211         462243759         462298605         462356726        
462418617         462485566         462542325         462594573        
462647157         462703273         462757139         462817305        
462867789         462923558    448065748      448188375         448310052      
  448427757         462016924         462104829         462183229        
462243775         462298613         462356734         462418625        
462485574         462542341         462594581         462647173        
462703281         462757154         462817313         462867821        
462923566    448066050      448188409         448310532         448427765      
  462016932         462104936         462183377         462243817        
462298852         462356767         462418740         462485582        
462542473         462594607         462647413         462703307        
462757295         462817347         462867946         462923574    448066068   
  448188466         448310680         448427898         462016957        
462104951         462183385         462243858         462298860        
462356775         462418757         462485590         462542481        
462594623         462647454         462703364         462757303        
462817362         462867995         462923582    448066159      448188532      
  448310730         448427922         462017047         462105008        
462183393         462243866         462298878         462356783        
462418765         462485616         462542507         462594631        
462647520         462703430         462757360         462817388        
462868035         462923590    448066167      448188813         448310748      
  448428268         462017112         462105552         462183427        
462244062         462298886         462356916         462418781        
462485699         462542523         462594771         462647546        
462701707         462757410         462817503         462868050        
462923749    448066217      448188896         448310771         448428276      
  462017120         462105636         462183443         462244070        
462298894         462356924         462418807         462485715        
462542531         462594797         462647561         462701723        
462757477         462817594         462868068         462923772    448066241   
  448188938         448310821         448428342         462017138        
462105677         462183468         462244088         462298902        
462356932         462418823         462485723         462542549        
462594813         462647579         462701749         462757485        
462817636         462868084         462923798    448066753      448188987      
  448311100         448428433         462017310         462105701        
462183633         462244104         462299132         462356940        
462417213         462485749         462542648         462594938        
462647777         462701756         462757709         462817651        
462868175         462923806    448066761      448189050         448311183      
  448428441         462017336         462105776         462183641        
462244153         462299165         462356965         462417221        
462485756         462542655         462594946         462647785        
462701806         462757725         462817669         462868183        
462923814    448066803      448189068         448311217         448428474      
  462017401         462105792         462183690         462244179        
462299173         462356973         462417239         462485764        
462542663         462594961         462647835         462701814        
462757733         462817685         462868209         462923822    448066852   
  448189274         448311449         448428789         462017427        
462102047         462183740         462244278         462299181        
462357104         462417262         462485855         462542671        
462595091         462647843         462701921         462757808        
462817800         462868233         462924051    448066878      448189407      
  448311480         448428805         462017443         462102062        
462183773         462244302         462299199         462357120        
462417296         462485863         462542689         462595109        
462647850         462701939         462757816         462817818        
462868241         462924069    448067041      448189563         448311498      
  448428904         462017450         462102070         462183807        
462244310         462299215         462357138         462417304        
462485889         462542697         462595117         462647892        
462701947         462757824         462817867         462868258        
462924077    448063305      448189605         448311860         448429001      
  462017583         462102120         462183948         462244328        
462299348         462357146         462417502         462485897        
462542804         462595125         462648056         462701954        
462757832         462817875         462868407         462924085    448063313   
  448189613         448311886         448429050         462017609        
462102161         462183955         462244336         462299389        
462357153         462417510         462485921         462542820        
462595158         462648064         462702002         462757840        
462817909         462868415         462924093    448063321      448189639      
  448311977         448429068         462017617         462102229        
462183997         462244344         462299397         462357161        
462417528         462485947         462542853         462595166        
462648072         462702010         462757873         462817917        
462868423         462924127    448063354      448189852         448311985      
  448429340         462017625         462102310         462184029        
462244492         462299405         462357286         462417536        
462485962         462542879         462595265         462648080        
462702168         462757881         462818055         462868431        
462924218    448063388      448189894         448311993         448429381      
  462017732         462102328         462184045         462244500        
462299413         462357294         462417569         462485970        
462542887         462595307         462648122         462702184        
462757923         462818071         462868514         462924226    448063420   
  448189928         448312108         448429407         462017740        
462102344         462184060         462244518         462299421        
462357302         462417577         462485988         462542895        
462595315         462648130         462702192         462757949        
462818113         462868548         462924234    448063578      448189944      
  448312371         448429423         462017914         462102351        
462184078         462244542         462299579         462357310        
462417775         462485996         462542960         462595323        
462648361         462702200         462758103         462818139        
462868647         462924242    448063594      448189993         448312397      
  448429472         462017930         462102369         462184086        
462244583         462299587         462357336         462417783        
462486002         462542978         462595331         462648387        
462702218         462758111         462818147         462868688        
462924259    448063651      448190017         448312405         448429555      
  462017955         462102443         462184094         462244617        
462299603         462357344         462417791         462486010        
462542986         462595349         462648429         462702234        
462758160         462818154         462868704         462924275    448063669   
  448190066         448312421         448430108         462017963        
462103086         462184110         462244757         462299629        
462357443         462417817         462486093         462542994        
462595497         462648437         462702366         462758194        
462816398         462868761         462924341    448063701      448190074      
  448312496         448430124         462017971         462103201        
462184128         462244765         462299645         462357468        
462417825         462486119         462543000         462595505        
462648452         462702390         462758210         462816406        
462868779         462924358    448063727      448190116         448312504      
  448430165         462017989         462103235         462184151        
462244781         462299652         462357476         462417833        
462486135         462543042         462595521         462648478        
462702424         462758228         462816414         462868787        
462924366    448064006      448190215         448312900         448430207      
  462018128         462103250         462184268         462244815        
462299751         462357484         462417981         462486150        
462541665         462595539         462648627         462702440        
462758392         462816422         462868928         462924374    448064055   
  448190231         448312942         448430249         462018136        
462103326         462184276         462244831         462299801        
462357518         462418021         462486176         462541673        
462595570         462648643         462702457         462758400        
462816489         462868936         462924390    448064121      448190249      
  448312983         448430371         462018144         462103334        
462184318         462244856         462299827         462357526        
462418054         462486275         462541699         462595588        
462648650         462702507         462758426         462816554        
462868951         462924408   

 



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448064188      448190611         448313049         448430678        
462018177         462103599         462184326         462243221        
462299835         462357617         462418096         462486465        
462541707         462595711         462648668         462702671        
462758459         462816752         462868977         462924499    448064238   
  448190694         448313098         448430777         462018193        
462103615         462184342         462243247         462299850        
462357633         462418104         462486499         462541715        
462595729         462648684         462702689         462758467        
462816778         462869025         462924515    448064253      448190702      
  448313114         448430827         462018201         462103664        
462184359         462243254         462299876         462357641        
462418120         462486523         462541731         462595737        
462648692         462702697         462758475         462816802        
462869058         462924523    448064535      448190736         448309096      
  448430835         462018458         462103698         462184490        
462243270         462300005         462357666         462418278        
462486556         462541921         462595778         462648924        
462702705         462758665         462816828         462869066        
462924531    448064576      448190769         448309120         448430918      
  462018482         462103714         462184508         462243288        
462300021         462357674         462418286         462486580        
462541947         462595810         462648940         462702721        
462758673         462816869         462869082         462924549    448064642   
  448190793         448309146         448430934         462018516        
462103771         462184524         462243304         462300054        
462357682         462418294         462486598         462541954        
462595836         462648957         462702739         462758681        
462816901         462869108         462924556    448064675      448191528      
  448309179         448431452         462018532         462104068        
462184532         462243437         462300120         462357948        
462418302         462486762         462541996         462595869        
462648981         462702895         462758699         462817016        
462869116         462924630    448064733      448191536         448309187      
  448431486         462018557         462104092         462184557        
462243445         462300138         462357997         462418328        
462486770         462542010         462595877         462648999        
462702911         462758715         462817024         462869124        
462924648    448064774      448191551         448309229         448431502      
  462018565         462104100         462184565         462243478        
462300146         462358003         462418344         462486788        
462542036         462595885         462649005         462702937        
462758723         462817040         462869132         462924655    448065227   
  448191650         448309468         448431551         462018763        
462104126         462184680         462243494         462300153        
462358029         462418450         462486804         462542176        
462595901         462649260         462702952         462758855        
462817057         462869264         462924663    448065250      448191734      
  448309617         448431585         462018854         462104134        
462184698         462243502         462300161         462358045        
462418484         462486812         462542184         462595927        
462649278         462702960         462758863         462817065        
462869306         462924671    448065326      448191767         448309708      
  448431619         462018961         462104142         462184714        
462243510         462300187         462358052         462418492        
462486846         462542192         462595968         462649302        
462702986         462758889         462817073         462869322        
462924689    448065482      448191973         448309740         448431684      
  462018987         462104548         462184722         462243627        
462300195         462358284         462418500         462486986        
462542226         462596123         462649310         462703109        
462758897         462817206         462869348         462923392    448065516   
  448191981         448309773         448431726         462018995        
462104605         462184730         462243635         462300203        
462358326         462418534         462487026         462542259        
462596131         462649351         462703117         462758913        
462817214         462869355         462923418    448065581      448192039      
  448309815         448431742         462019084         462104621        
462184748         462243668         462300260         462358359        
462418542         462487059         462542267         462596149        
462649377         462703141         462758947         462817222        
462869397         462923426    448065763      448192203         448310078      
  448431767         462019233         462104738         462184870        
462243676         462300435         462358367         462418633        
462487067         462542358         462596172         462647181        
462703158         462759150         462817230         462869520        
462923442    448065847      448192286         448310102         448431783      
  462019308         462104746         462184904         462243718        
462300476         462358375         462418658         462487075        
462542366         462596180         462647215         462703166        
462759226         462817255         462869553         462923467    448065862   
  448192336         448310219         448431833         462019340        
462104779         462184912         462243726         462300492        
462358417         462418666         462487083         462542382        
462596230         462647280         462703182         462759234        
462817263         462869561         462923491    448065912      448192617      
  448310318         448432005         462019423         462105057        
462184920         462243882         462300500         462356791        
462418674         462487281         462542390         462596446        
462647330         462703463         462759242         462817412        
462869587         462923616    448065987      448192625         448310334      
  448432054         462019498         462105230         462184938        
462243890         462300534         462356817         462418716        
462487315         462542408         462596461         462647371        
462703497         462759325         462817420         462869603        
462923657    448066027      448192641         448310490         448432070      
  462019548         462105255         462184946         462243908        
462300559         462356841         462418724         462487349        
462542416         462596503         462647389         462703505        
462759333         462817438         462869645         462923681    448066274   
  448192708         448310920         448432302         462017153        
462105297         462185075         462243916         462300807        
462356874         462418831         462487372         462542572        
462596511         462647587         462703513         462759481        
462817453         462869785         462923699    448066308      448192757      
  448310938         448432344         462017195         462105347        
462185091         462243999         462300849         462356882        
462418849         462487406         462542580         462596545        
462647595         462703554         462759523         462817479        
462869793         462923707    448066340      448192765         448310995      
  448432369         462017211         462105503         462185109        
462244005         462300856         462356908         462418872        
462487422         462542606         462596578         462647629        
462703562         462759549         462817495         462869843        
462923731    448066357      448193243         448311019         448432716      
  462017252         462105826         462185117         462244187        
462300880         462356981         462418906         462487638        
462542614         462596818         462647736         462703604        
462759572         462817719         462869850         462923871    448066670   
  448193268         448311068         448432757         462017278        
462105867         462185125         462244229         462300906        
462357013         462418914         462487646         462542622        
462596826         462647744         462703638         462759580        
462817727         462869876         462923897    448066696      448193284      
  448311076         448432856         462017294         462105875        
462185133         462244237         462300914         462357054        
462418955         462487679         462542630         462596834        
462647769         462703661         462759648         462817743        
462869884         462923947    448067090      448193334         448311555      
  448432872         462017476         462105933         462185307        
462244245         462301110         462357062         462418971        
462487711         462542705         462596842         462647900        
462703687         462759804         462817768         462870007        
462923962    448067256      448193425         448311605         448432971      
  462017492         462106022         462185315         462244252        
462301128         462357070         462418989         462487729        
462542713         462596917         462647942         462703695        
462759820         462817776         462870015         462923970    448067264   
  448193433         448311761         448433177         462017500        
462106048         462185323         462244260         462301144        
462357088         462418997         462487737         462542721        
462596925         462647967         462703703         462759853        
462817784         462870023         462924036    448067348      448193680      
  448311837         448433490         462017534         462106063        
462185331         462244351         462301169         462357179        
462419011         462487935         462542754         462597105        
462647991         462703828         462759861         462817941        
462870031         462924135    448067355      448193706         448311845      
  448433508         462017542         462106113         462185349        
462244377         462301185         462357195         462419037        
462487968         462542788         462597113         462648007        
462703844         462759887         462817966         462870056        
462924150    448067405      448193714         448311852         448433599      
  462017575         462106154         462185380         462244385        
462301201         462357203         462419045         462487976        
462542796         462597139         462648015         462703851        
462759895         462817974         462870064         462924168    448067447   
  448193748         448312116         448433714         462017757        
462106170         462185505         462244401         462301300        
462357229         462419144         462488008         462542903        
462597170         462648148         462703877         462757972        
462817982         462870213         462924176    448067603      448193771      
  448312132         448433722         462017765         462106246        
462185521         462244427         462301326         462357237        
462419151         462488016         462542911         462597188        
462648163         462703893         462758004         462817990        
462870221         462924192    448067611      448193839         448312215      
  448433839         462017807         462106329         462185570        
462244443         462301334         462357278         462419177        
462488032         462542929         462597196         462648205        
462703919         462758012         462818030         462870239        
462924200    448067645      448194126         448312280         448434357      
  462017856         462106584         462185653         462244641        
462301342         462357351         462419201         462486028        
462542937         462597311         462648221         462704057        
462758061         462818188         462870247         462924283    448067843   
  448194175         448312348         448434399         462017880        
462106709         462185679         462244682         462301391        
462357369         462419227         462486036         462542945        
462597329         462648254         462704065         462758079        
462818204         462870254         462924291    448067850      448194233      
  448312363         448434613         462017898         462106717        
462185695         462244708         462301409         462357393        
462419235         462486044         462542952         462597337        
462648270         462704073         462758095         462818212        
462870262         462924309    448068148      448194258         448312579      
  448434654         462018003         462106766         462184169        
462244716         462301557         462357401         462419359        
462486051         462543067         462597345         462648486        
462704081         462758244         462818220         462870395        
462924317    448068155      448194308         448312587         448434688      
  462018011         462106816         462184201         462244724        
462301581         462357419         462419417         462486077        
462543075         462597352         462648502         462704107        
462758251         462818246         462870437         462924325    448068171   
  448194324         448312645         448434779         462018029        
462106873         462184219         462244740         462301607        
462357435         462419433         462486085         462543083        
462597378         462648528         462704149         462758277        
462818253         462870452         462924333    448068197      448190413      
  448312728         448435024         462018037         462107186        
462184227         462244864         462301631         462357542        
462419466         462486283         462543091         462597493        
462648544         462704263         462758285         462818303        
462870460         462924416    448068205      448190504         448312769      
  448435248         462018045         462107194         462184235        
462244880         462301649         462357559         462419508        
462486291         462543117         462597501         462648569        
462704289         462758327         462818311         462870478        
462924424    448068221      448190553         448312835         448435255      
  462018060         462107236         462184250         462244906        
462301656         462357567         462419524         462486333        
462543133         462597535         462648593         462704313        
462758350         462818329         462870502         462924432    448068460   
  448190561         448313122         448435388         462018219        
462107244         462184375         462244914         462301821        
462357575         462419664         462486341         462543166        
462597576         462648734         462704321         462758483        
462818352         462870601         462924440    448068478      448190587      
  448313130         448435487         462018235         462107343        
462184383         462244930         462301847         462357583        
462419672         462486390         462543174         462597600        
462648759         462704453         462758491         462818378        
462870650         462924457    448068684      448190603         448313155      
  448435511         462018284         462107384         462184391        
462244948         462301854         462357609         462419714        
462486457         462543182         462597634         462648809        
462704461         462758525         462818386         462870668        
462924481    448068692      448190843         448313189         448435933      
  462018367         462107715         462184425         462244955        
462301896         462357690         462419763         462486622        
462543208         462597758         462648817         462704578        
462758582         462818626         462870676         462924564    448068718   
  448190918         448313213         448435966         462018375        
462107731         462184433         462244963         462301920        
462357708         462419821         462486671         462543224        
462597766         462648858         462704586         462758616        
462818667         462870692         462924572    448068734      448190983      
  448313221         448436022         462018433         462107756        
462184474         462244989         462301938         462357815        
462419854         462486689         462543232         462597808        
462648882         462704602         462758632         462818675        
462870718         462924580    448069070      448191130         448313239      
  448436048         462018573         462107830         462184581        
462244997         462302084         462357880         462420092        
462486697         462543323         462597816         462649088        
462704644         462758749         462818725         462869140        
462924606    448069088      448191155         448313247         448436089      
  462018599         462107905         462184599         462245002        
462302092         462357914         462420118         462486713        
462543331         462597840         462649096         462704651        
462758772         462818758         462869165         462924614    448069138   
  448191338         448313270         448436121         462018615        
462107921         462184607         462245010         462302100        
462357930         462420134         462486739         462543380        
462597915         462649153         462704685         462758780        
462818782         462869173         462924622    448069146      448191783      
  448313312         448436485         462018672         462108093        
462184631         462245101         462302134         462358060        
462420167         462486853         462543398         462595976        
462649203         462704818         462758798         462818915        
462869181         462924697    448069153      448191791         448313338      
  448436600         462018714         462108168         462184664        
462245119         462302142         462358078         462420175        
462486911         462543406         462595992         462649211        
462704834         462758806         462818931         462869223        
462924705    448069260      448191825         448313395         448436618      
  462018748         462108218         462184672         462245127        
462302159         462358110         462420183         462486945        
462543414         462596008         462649245         462704842        
462758848         462818949         462869231         462924713    448069559   
  448191924         448313718         448436634         462019092        
462108259         462184755         462245135         462300278        
462358128         462420308         462486952         462543521        
462596065         462649393         462704867         462758970        
462818972         462869413         462924721    448069609      448191957      
  448313817         448436667         462019118         462108309        
462184763         462245150         462300351         462358151        
462420316         462486960         462543539         462596073        
462649450         462704875         462758988         462818980        
462869462         462924788    448069666      448191965         448313825      
  448436717         462019126         462108408         462184789        
462245168         462300393         462358243         462420357        
462486978         462543547         462596099         462649526        
462704891         462758996         462818998         462869470        
462924838    448069716      448192369         448313890         448431866      
  462019159         462108986         462184797         462245242        
462300401         462358425         462420373         462487091        
462543554         462596289         462649534         462705005        
462759036         462819186         462869488         462924861    448069732   
  448192401         448313916         448431908         462019209        
462109000         462184805         462245259         462300419        
462358441         462420399         462487158         462543562        
462596305         462649559         462705039         462759044        
462819228         462869496         462924879    448069807      448192435      
  448313999         448431932         462019217         462109117        
462184839         462245267         462300427         462358458        
462420423         462487174         462543588         462596362        
462649591         462705047         462759077         462819236        
462869504         462924887   

 



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448070078      448192443         448314245         448431957        
462019555         462109166         462184961         462245283        
462300591         462358474         462420712         462487182        
462543695         462596404         462649625         462705070        
462759358         462819269         462869652         462924895    448070136   
  448192542         448314252         448431973         462019571        
462109182         462184979         462245291         462300609        
462358490         462420720         462487190         462543711        
462596412         462649641         462705088         462759366        
462819277         462869660         462924937    448070177      448192559      
  448314286         448431999         462019613         462109331        
462185026         462245309         462300633         462358516        
462420746         462487240         462543737         462596438        
462649666         462705104         462759390         462819293        
462869678         462924945    448070219      448192781         448314310      
  448432393         462019621         462109695         462185042        
462245390         462300641         462358532         462420761        
462487448         462543752         462596594         462649682        
462705286         462759424         462819541         462869694        
462925074    448070243      448192880         448314419         448432435      
  462019647         462109711         462185059         462245408        
462300690         462358664         462420779         462487455        
462543760         462596602         462649690         462705294        
462759432         462819558         462869702         462925132    448070334   
  448192914         448314427         448432500         462019688        
462109745         462185067         462245424         462300757        
462358680         462420795         462487471         462543794        
462596628         462649716         462705310         462759457        
462819616         462869744         462925173    448070607      448192930      
  448314716         448432518         462019720         462109760        
462185166         462245432         462300922         462358698        
462421025         462487489         462543869         462596693        
462649856         462705336         462759655         462819624        
462869892         462925181    448070698      448193086         448314757      
  448432534         462019787         462109778         462185182        
462245465         462300971         462358706         462421066        
462487497         462543877         462596719         462649864        
462705351         462759663         462819665         462869926        
462925199    448070730      448193235         448314906         448432567      
  462019811         462109828         462185190         462245473        
462301003         462358714         462421074         462487612        
462543885         462596743         462649872         462705377        
462759739         462819673         462869942         462925207    448070748   
  448193474         448314963         448433193         462019829        
462110081         462185208         462245580         462301052        
462358839         462421108         462487745         462543893        
462596933         462649971         462703711         462759754        
462819889         462869967         462925330    448070789      448193482      
  448314971         448433201         462019837         462110099        
462185257         462245598         462301094         462358847        
462421124         462487752         462543901         462596941        
462650011         462703737         462759762         462819905        
462869975         462925348    448070805      448193508         448315085      
  448433367         462019845         462110123         462185281        
462245606         462301102         462358854         462421132        
462487786         462543919         462597048         462650029        
462703752         462759788         462819913         462869983        
462925363    448071175      448193599         448315523         448433409      
  462020132         462110180         462185414         462245655        
462301219         462358862         462419052         462487802        
462544065         462597063         462650193         462703786        
462759911         462819947         462870072         462925371    448071183   
  448193656         448315556         448433433         462020207        
462110206         462185430         462245663         462301227        
462358888         462419060         462487810         462544073        
462597071         462650219         462703802         462759937        
462819996         462870080         462925389    448071258      448193672      
  448315572         448433458         462020280         462110354        
462185455         462245671         462301235         462358896        
462419086         462487919         462544081         462597097        
462650227         462703810         462759945         462820036        
462870122         462925397    448071381      448193847         448315580      
  448433854         462020306         462106352         462185463        
462245754         462301250         462359027         462419102        
462488065         462544107         462597220         462650235        
462703927         462759952         462820242         462870130        
462925553    448071423      448193953         448315630         448433862      
  462020397         462106386         462185471         462245770        
462301268         462359035         462419110         462488099        
462544115         462597238         462650243         462703935        
462759960         462820309         462870148         462925561    448071456   
  448193979         448315671         448433946         462020439        
462106410         462185497         462245796         462301276        
462359043         462419136         462488107         462544123        
462597253         462650334         462703984         462759978        
462820317         462870163         462925579    448067892      448193987      
  448316000         448434100         462020538         462106436        
462185703         462245804         462301417         462359050        
462419243         462488123         462544198         462597287        
462650417         462703992         462759986         462820325        
462870270         462925587    448067934      448194019         448316067      
  448434167         462020595         462106519         462185737        
462245838         462301425         462359076         462419250        
462488149         462544206         462597295         462650425        
462704024         462760018         462820333         462870296        
462925595    448067942      448194027         448316133         448434241      
  462020645         462106576         462185752         462245846        
462301433         462359134         462419284         462488164        
462544214         462597303         462650433         462704040        
462760091         462820358         462870338         462925603    448068031   
  448194340         448316216         448434829         462020660        
462106923         462185760         462245978         462301474        
462359365         462419292         462488222         462544222        
462597394         462650441         462704156         462760125        
462820473         462870346         462925694    448068098      448194357      
  448316307         448434845         462020678         462106972        
462185778         462245994         462301490         462359415        
462419300         462488263         462544230         462597402        
462650458         462704172         462760208         462820481        
462870353         462925702    448068122      448194472         448316331      
  448434852         462020736         462106980         462185786        
462246026         462301508         462359449         462419342        
462488297         462544255         462597410         462650466        
462704180         462760232         462820499         462870387        
462925736    448068239      448194571         448316612         448434860      
  462020942         462107038         462185794         462246034        
462301672         462359498         462419540         462488321        
462544339         462597436         462650631         462704230        
462760463         462820580         462870536         462925744    448068353   
  448194605         448316745         448434878         462020975        
462107103         462185828         462246042         462301698        
462359571         462419557         462488370         462544347        
462597477         462650649         462704248         462760471        
462820598         462870544         462925751    448068361      448194639      
  448316760         448434936         462021007         462107111        
462185851         462246059         462301706         462359589        
462419581         462488396         462544362         462597485        
462650698         462704255         462760489         462820614        
462870551         462925793    448068403      448194647         448316794      
  448435669         462021056         462107426         462185885        
462246133         462301730         462359738         462419615        
462488529         462544370         462597667         462650706        
462704479         462760497         462818444         462870569        
462925892    448068437      448194779         448316869         448435701      
  462021064         462107434         462185893         462246141        
462301755         462359746         462419649         462488552        
462544388         462597683         462650789         462704487        
462760505         462818451         462870585         462925900    448068452   
  448194811         448316968         448435719         462021080        
462107566         462185901         462246158         462301805        
462359811         462419656         462488578         462544396        
462597709         462650847         462704495         462760547        
462818469         462870593         462925918    448068817      448194829      
  448317222         448435776         462021221         462107582        
462185992         462246174         462301946         462359845        
462419870         462488586         462543257         462597717        
462651019         462704503         462760661         462818550        
462870726         462925926    448068882      448194860         448317248      
  448435800         462021304         462107608         462186016        
462246182         462302001         462359886         462419946        
462488602         462543265         462597725         462651027        
462704511         462760687         462818600         462870734        
462925934    448068932      448194886         448317255         448435875      
  462021395         462107624         462186024         462246190        
462302019         462359894         462419953         462488610        
462543273         462597733         462651050         462704545        
462760745         462818618         462870742         462925942    448068965   
  448195131         448317289         448436238         462021411        
462107947         462186040         462245028         462302027        
462360041         462420019         462488750         462543299        
462597931         462651068         462704701         462760778        
462818808         462870759         462926098    448069005      448195255      
  448317313         448436279         462021429         462107970        
462186057         462245044         462302035         462360074        
462420043         462488859         462543307         462597956        
462651084         462704719         462760810         462818824        
462870767         462926114    448069047      448195289         448317370      
  448436352         462021437         462107988         462186073        
462245069         462302076         462360082         462420068        
462488867         462543315         462598087         462651092        
462704735         462760828         462818840         462870775        
462926163    448069310      448195305         448313478         448436386      
  462021734         462108044         462186149         462245077        
462302167         462360116         462420191         462488883        
462543455         462598095         462651225         462704750        
462761016         462818857         462870809         462926171    448069393   
  448195313         448313494         448436394         462021742        
462108069         462186164         462245085         462302175        
462360173         462420217         462488933         462543463        
462598103         462651233         462704776         462761024        
462818865         462870825         462926189    448069419      448195321      
  448313510         448436436         462021767         462108077        
462186172         462245093         462302183         462360181        
462420241         462488966         462543471         462598129        
462651282         462704792         462761040         462818873        
462870833         462926205    448069427      448195636         448313577      
  448436840         462021783         462108515         462186180        
462245176         462302209         462360314         462420258        
462489097         462543489         462598137         462651332        
462704909         462761065         462819020         462870858        
462926296    448069443      448195677         448313601         448436881      
  462021833         462108648         462186198         462245184        
462302258         462360355         462420282         462489105        
462543505         462598160         462651373         462704933        
462761081         462819046         462870866         462926312    448069542   
  448195719         448313635         448436964         462021841        
462108713         462186222         462245200         462302266        
462360397         462420290         462489113         462543513        
462598178         462651399         462704958         462761099        
462819079         462870882         462926320    448069823      448195750      
  448314039         448437012         462021981         462108929        
462186388         462245218         462302282         462360405        
462420506         462489139         462543596         462598186        
462651548         462704974         462761271         462819129        
462870981         462926346    448069856      448195776         448314096      
  448437053         462021999         462108952         462186396        
462245226         462302316         462360413         462420514        
462489147         462543604         462598194         462651589        
462704982         462761297         462819137         462870999        
462926353    448069864      448195826         448314146         448437079      
  462022005         462108960         462186420         462245234        
462302324         462360439         462420571         462489170        
462543612         462598202         462651639         462704990        
462761305         462819145         462871005         462926361    448069930   
  448196402         448314161         448437194         462022021        
462109356         462186438         462245317         462302332        
462360595         462420621         462489352         462543620        
462598368         462651662         462705120         462761313        
462819319         462871013         462924952    448069955      448196444      
  448314187         448437335         462022039         462109398        
462186479         462245333         462302365         462360603        
462420647         462489394         462543638         462598400        
462651688         462705153         462761321         462819327        
462871021         462924960    448070045      448196485         448314229      
  448437343         462022054         462109406         462186487        
462245341         462302373         462360611         462420662        
462489436         462543646         462598418         462651696        
462705161         462761362         462819376         462871047        
462924978    448070359      448196501         448314435         448437384      
  462022286         462109588         462186628         462245358        
462302464         462360629         462420803         462489451        
462543802         462598426         462649724         462705211        
462761461         462819384         462871153         462925017    448070391   
  448196527         448314468         448437392         462022302        
462109596         462186651         462245366         462302472        
462360652         462420837         462489469         462543810        
462598442         462649732         462705245         462761487        
462819392         462871179         462925041    448070433      448196584      
  448314476         448437400         462022328         462109687        
462186685         462245382         462302480         462360660        
462420852         462489485         462543828         462598475        
462649799         462705278         462761537         462819491        
462871203         462925058    448070458      448196998         448314542      
  448437897         462022385         462109893         462186701        
462245481         462302514         462358722         462420894        
462489709         462543836         462598657         462649807        
462705385         462761552         462819749         462871229        
462925223    448070474      448197038         448314567         448437905      
  462022419         462109919         462186719         462245515        
462302530         462358730         462420910         462489733        
462543844         462598673         462649815         462705401        
462761578         462819756         462871237         462925256    448070508   
  448197046         448314708         448437939         462022492        
462109968         462186743         462245531         462302548        
462358755         462420951         462489741         462543851        
462598707         462649823         462705468         462761594        
462819780         462871278         462925264    448070821      448197053      
  448315127         448437947         462019886         462109976        
462186917         462245549         462302746         462358797        
462421140         462489758         462543927         462598715        
462650037         462705476         462761776         462819806        
462871450         462925272    448070995      448197095         448315176      
  448437954         462019894         462110008         462186925        
462245556         462302795         462358805         462421207        
462489774         462543935         462598731         462650052        
462705484         462761784         462819855         462871468        
462925298    448071019      448197194         448315234         448437996      
  462019944         462110032         462186941         462245572        
462302811         462358813         462421215         462489782        
462543968         462598772         462650078         462705492        
462761792         462819863         462871484         462925306    448071050   
  448197434         448315242         448438275         462019969        
462110446         462186958         462245689         462302837        
462358920         462421223         462490160         462543992        
462598996         462650110         462705526         462761859        
462820044         462871492         462925421    448071068      448197459      
  448315275         448438283         462019977         462110529        
462186966         462245697         462302845         462358953        
462421264         462490178         462544016         462599010        
462650169         462705534         462761867         462820069        
462871518         462925439    448071092      448197541         448315408      
  448438333         462020041         462110552         462186974        
462245705         462302852         462358961         462421280        
462490186         462544057         462599069         462650185        
462705575         462761883         462820119         462871542        
462925462    448071571      448197582         448315705         448438408      
  462020454         462110594         462187204         462245713        
462302993         462358995         462421355         462490202        
462544131         462599077         462650342         462705583        
462762097         462820176         462871674         462925470    448071589   
  448197624         448315754         448438440         462020462        
462110610         462187212         462245721         462303017        
462359001         462421371         462490210         462544149        
462599101         462650359         462705609         462762121        
462820192         462871690         462925496    448071639      448197657      
  448315804         448438499         462020470         462110628        
462187238         462245747         462303025         462359019        
462421405         462490251         462544156         462599135        
462650367         462705617         462762139         462820226        
462871716         462925504   

 



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448071647      448198218         448315820         448438754        
462020488         462110743         462187329         462245887        
462303033         462359217         462421421         462490426        
462544164         462599424         462650383         462705716        
462762147         462820374         462871724         462925611    448071662   
  448198226         448315945         448438796         462020504        
462110792         462187378         462245903         462303041        
462359233         462421454         462490459         462544172        
462599432         462650391         462705724         462762162        
462820382         462871732         462925637    448071696      448198234      
  448315994         448438820         462020520         462110800        
462187436         462245911         462303066         462359274        
462421462         462490467         462544180         462599440        
462650409         462705740         462762253         462820424        
462871781         462925652    448071761      448198259         448316422      
  448438838         462020769         462110834         462187568        
462245937         462303173         462359282         462421629        
462490517         462544263         462599515         462650474        
462705765         462760240         462820440         462871930        
462925660    448071787      448198366         448316489         448438960      
  462020785         462110917         462187576         462245945        
462303181         462359308         462421637         462490558        
462544271         462599531         462650508         462705773        
462760257         462820457         462871948         462925678    448071910   
  448198374         448316521         448439174         462020819        
462110966         462187584         462245960         462303207        
462359340         462421652         462490574         462544289        
462599564         462650524         462705781         462760265        
462820465         462871963         462925686    448071944      448198598      
  448316547         448439687         462020843         462111162        
462187626         462246075         462303256         462359597        
462421702         462488412         462544297         462599705        
462650532         462705906         462760372         462820622        
462871971         462925801    448071977      448198713         448316570      
  448439703         462020900         462111246         462187634        
462246083         462303264         462359621         462421710        
462488420         462544305         462599721         462650581        
462705914         462760414         462820630         462871989        
462925827    448071993      448198762         448316604         448439729      
  462020926         462111279         462187675         462246091        
462303306         462359639         462421769         462488446        
462544321         462599739         462650599         462705922        
462760430         462820648         462872037         462925843    448072256   
  448198770         448316984         448439737         462021098        
462111337         462185919         462246109         462303447        
462359688         462421850         462488461         462544404        
462599754         462650862         462705930         462760554        
462820739         462872177         462925850    448072280      448198861      
  448317081         448439745         462021122         462111345        
462185935         462246117         462303454         462359696        
462421884         462488487         462544412         462599762        
462650870         462705948         462760596         462820747        
462872185         462925876    448072363      448198911         448317107      
  448439869         462021155         462111386         462185943        
462246125         462303470         462359720         462421983        
462488495         462544420         462599770         462650888        
462705955         462760604         462820762         462872193        
462925884    448072439      448194894         448317180         448440255      
  462021171         462111543         462185950         462246208        
462303496         462359902         462422007         462488644        
462544438         462599929         462650904         462706110        
462760612         462820770         462872201         462925967    448072470   
  448194910         448317206         448440362         462021197        
462111550         462185968         462246216         462303512        
462359910         462422031         462488669         462544446        
462599937         462650920         462706128         462760638        
462820796         462872219         462926023    448072645      448195016      
  448317214         448440396         462021213         462111592        
462185976         462246224         462303546         462359936        
462422056         462488677         462544487         462599945        
462650938         462706144         462760646         462820820        
462872276         462926031    448072934      448195024         448317487      
  448440438         462021478         462111600         462186081        
462246299         462303686         462359951         462422288        
462488685         462544529         462599978         462651126        
462706151         462760844         462820838         462872409        
462926049    448072975      448195065         448317511         448440495      
  462021486         462111659         462186099         462246356        
462303694         462359977         462422312         462488693        
462544545         462600008         462651134         462706177        
462760851         462820846         462872425         462926064    448072991   
  448195123         448317545         448440578         462021619        
462111675         462186107         462246380         462303710        
462360025         462422379         462488743         462544560        
462600016         462651159         462706201         462760919        
462820861         462872466         462926072    448073007      448195354      
  448317628         448440909         462021627         462112020        
462186115         462246422         462303728         462360199        
462422411         462488974         462544578         462600115        
462651175         462706276         462760950         462820986        
462872474         462926213    448073049      448195438         448317719      
  448440941         462021650         462112038         462186123        
462246448         462303736         462360207         462422437        
462489006         462544586         462600123         462651191        
462706284         462760984         462820994         462872482        
462926221    448073098      448195461         448317735         448441113      
  462021726         462112079         462186131         462246455        
462303744         462360223         462422445         462489014        
462544602         462600164         462651217         462706300        
462760992         462821000         462872516         462926239    448073502   
  448195479         448317818         448441188         462021858        
462112087         462186230         462246463         462303876        
462360272         462422668         462489022         462544776        
462600172         462651423         462706318         462761123        
462821026         462870890         462926247    448073643      448195511      
  448317925         448441279         462021882         462112111        
462186248         462246471         462303884         462360280        
462422684         462489055         462544784         462600263        
462651456         462706334         462761149         462821034        
462870908         462926254    448073775      448195545         448317933      
  448441303         462021890         462112137         462186255        
462246489         462303892         462360298         462422718        
462489063         462544800         462600289         462651464        
462706342         462761164         462821059         462870916        
462926288    448073916      448195842         448317941         448441824      
  462021908         462112251         462186263         462246596        
462303918         462360454         462422759         462489196        
462544883         462598277         462651498         462706466        
462761172         462821208         462870932         462926403    448073924   
  448195933         448317974         448441832         462021916        
462112350         462186354         462246604         462303926        
462360538         462422767         462489204         462544909        
462598285         462651506         462706482         462761180        
462821224         462870965         462926429    448074112      448195990      
  448318014         448441907         462021940         462112426        
462186370         462246612         462303942         462360553        
462422775         462489220         462544925         462598301        
462651522         462706490         462761214         462821257        
462870973         462926445    448074716      448196220         448318337      
  448441972         462022062         462112442         462186529        
462246620         462302381         462360561         462423062        
462489279         462545088         462598327         462651704        
462706508         462761370         462821273         462871062        
462926460    448074906      448196303         448318352         448442038      
  462022161         462112491         462186552         462246638        
462302407         462360579         462423096         462489287        
462545096         462598335         462651761         462706516        
462761388         462821299         462871088         462926478    448074914   
  448196360         448318402         448442178         462022203        
462112533         462186560         462246695         462302423        
462360587         462423104         462489329         462545104        
462598343         462651787         462706524         462761396        
462821307         462871096         462926486    448074963      448196683      
  448318410         448437665         462022211         462112855        
462186578         462246869         462302431         462360678        
462423138         462489519         462545146         462598491        
462651795         462706698         462761438         462821463        
462871104         462926494    448074971      448196717         448318576      
  448437673         462022237         462112863         462186594        
462246877         462302449         462360710         462423195        
462489527         462545153         462598574         462651886        
462706706         462761446         462821497         462871112        
462926502    448075002      448196733         448318626         448437772      
  462022260         462112889         462186602         462246893        
462302456         462360744         462423211         462489535        
462545179         462598582         462651910         462706714        
462761453         462821539         462871146         462926510    448075317   
  448196782         448318816         448437798         462022542        
462112897         462186750         462246927         462302563        
462360843         462423484         462489568         462545484        
462598624         462651944         462706755         462761677        
462821547         462871294         462926528    448075390      448196915      
  448318899         448437855         462022559         462112913        
462186800         462246943         462302597         462360876        
462423500         462489600         462545500         462598632        
462651969         462706763         462761685         462821596        
462871302         462926536    448075432      448196972         448319012      
  448437871         462022567         462112939         462186826        
462246968         462302688         462360884         462423518        
462489626         462545559         462598640         462651977        
462706771         462761719         462821612         462871351        
462926544    448075457      448197319         448319038         448438028      
  462022575         462113317         462186875         462247164        
462302704         462360967         462423526         462489931        
462545567         462598798         462652009         462706946        
462761727         462821836         462871369         462926650    448075556   
  448197335         448319053         448438069         462022625        
462113325         462186883         462247198         462302712        
462360975         462423534         462489964         462545609        
462598848         462652058         462706953         462761750        
462821885         462871401         462926668    448075606      448197368      
  448319087         448438101         462022633         462113358        
462186891         462247206         462302720         462361007        
462423591         462490038         462545666         462598855        
462652066         462706987         462761768         462821919        
462871443         462926676    448075986      448197376         448319574      
  448438127         462022658         462113374         462186990        
462247214         462302902         462361015         462423815        
462490046         462545906         462598871         462652272        
462707019         462761891         462821935         462871559        
462926692    448076091      448197392         448319624         448438135      
  462022708         462113416         462187048         462247255        
462302936         462361023         462423914         462490053        
462545955         462598947         462652280         462707043        
462761925         462821943         462871583         462926718    448076166   
  448197418         448319640         448438234         462022773        
462113440         462187089         462247263         462302944        
462361031         462423930         462490061         462545971        
462598954         462652298         462707050         462761941        
462821968         462871591         462926726    448076224      448197681      
  448319673         448438556         462022856         462113705        
462187097         462247487         462302951         462361189        
462423989         462490285         462545997         462599168        
462652306         462705625         462761966         462822073        
462871609         462926809    448076273      448197731         448319871      
  448438606         462022872         462113788         462187105        
462247503         462302977         462361205         462423997        
462490293         462546003         462599242         462652355        
462705633         462761974         462822123         462871625        
462926817    448076299      448197764         448319970         448438622      
  462022914         462113804         462187139         462247545        
462302985         462361221         462424037         462490327        
462546029         462599259         462652405         462705658        
462762006         462822149         462871666         462926825    448076471   
  448197814         448320374         448438671         462023102        
462113838         462187444         462247578         462303082        
462361239         462421470         462490343         462546177        
462599366         462652579         462705674         462762279        
462822156         462871823         462926874    448076497      448197822      
  448320465         448438689         462023110         462113929        
462187477         462247602         462303090         462361254        
462421496         462490368         462546185         462599382        
462652587         462705690         462762295         462822198        
462871849         462926890    448076513      448198200         448320473      
  448438721         462023128         462113937         462187485        
462247610         462303116         462361262         462421520        
462490376         462546193         462599390         462652637        
462705708         462762303         462822214         462871864        
462926916    448076547      448198382         448320606         448439307      
  462023144         462110974         462187493         462247776        
462303124         462361361         462421538         462490590        
462546219         462599580         462652645         462705807        
462762311         462822396         462871880         462927047    448076570   
  448198416         448320705         448439539         462023177        
462110990         462187501         462247784         462303140        
462361395         462421553         462490608         462546243        
462599598         462652652         462705815         462762329        
462822453         462871906         462927054    448076596      448198457      
  448320721         448439554         462023185         462111030        
462187543         462247792         462303157         462361429        
462421595         462490616         462546250         462599614        
462652660         462705856         462762337         462822461        
462871922         462927062    448072017      448198549         448320978      
  448439570         462023466         462111055         462187691        
462247826         462303314         462361437         462421777        
462490632         462546391         462599622         462652926        
462705864         462762352         462822479         462872045        
462927070    448072033      448198556         448321018         448439588      
  462023490         462111097         462187709         462247834        
462303348         462361445         462421801         462490665        
462546409         462599655         462653007         462705872        
462762360         462822503         462872060         462927096    448072090   
  448198564         448321026         448439646         462023516        
462111154         462187733         462247867         462303355        
462361460         462421819         462490673         462546425        
462599689         462653056         462705880         462762428        
462822529         462872078         462927112    448072157      448198978      
  448321174         448439901         462023532         462111402        
462187741         462247990         462303363         462361627        
462421827         462490715         462546433         462599788        
462653064         462705971         462762451         462822701        
462872094         462927245    448072173      448198994         448321257      
  448439984         462023557         462111410         462187758        
462248022         462303371         462361650         462421835        
462490731         462546458         462599796         462653080        
462705989         462762477         462822719         462872110        
462927252    448072249      448199018         448321273         448440024      
  462023607         462111444         462187790         462248097        
462303413         462361684         462421843         462490772        
462546466         462599812         462653106         462706029        
462762493         462822727         462872144         462927260    448072710   
  448199026         448321570         448440032         462023920        
462111469         462187808         462248139         462303561        
462361700         462422072         462490822         462546615        
462599846         462653254         462706037         462762626        
462822743         462872292         462927278    448072751      448199067      
  448321588         448440081         462023938         462111501        
462187816         462248147         462303579         462361734        
462422098         462490848         462546623         462599853        
462653262         462706045         462762634         462822750        
462872342         462927286    448072769      448199075         448321612      
  448440099         462024035         462111527         462187824        
462248154         462303587         462361759         462422106        
462490855         462546656         462599879         462653312        
462706094         462762642         462822792         462872359        
462927310    448072819      448199083         448321620         448440636      
  462024043         462111774         462187857         462248329        
462303603         462361874         462422155         462491036        
462546672         462600024         462653320         462706219        
462762659         462820903         462872367         462927427    448072892   
  448199232         448321679         448440669         462024076        
462111790         462187865         462248360         462303629        
462361890         462422205         462491051         462546706        
462600032         462653353         462706227         462762683        
462820911         462872375         462927443    448072900      448199265      
  448321687         448440792         462024118         462111824        
462187907         462248402         462303652         462361908        
462422262         462491077         462546714         462600057        
462653361         462706235         462762691         462820937        
462872391         462927450   

 



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448073122      448199307         448322032         448440800        
462024282         462111840         462188061         462248469        
462303769         462361916         462422551         462491093        
462544628         462600065         462653536         462706243        
462762816         462820945         462872532         462927500    448073205   
  448199349         448322040         448440834         462024290        
462111907         462188095         462248519         462303777        
462361940         462422577         462491119         462544677        
462600073         462653551         462706250         462762824        
462820952         462872581         462927559    448073213      448199372      
  448322073         448440875         462024316         462111998        
462188103         462248600         462303793         462361965        
462422601         462491127         462544701         462600099        
462653593         462706268         462762865         462820978        
462872607         462927575    448073247      448199901         448322099      
  448441311         462024324         462112145         462188111        
462246497         462303801         462362070         462422619        
462491325         462544719         462600297         462653601        
462706359         462762881         462821075         462872615        
462927716    448073387      448199984         448322131         448441329      
  462024365         462112186         462188145         462246505        
462303819         462362088         462422627         462491333        
462544750         462600305         462653619         462706391        
462762899         462821091         462872623         462927740    448073445   
  448200022         448322255         448441394         462024373        
462112202         462188178         462246513         462303827        
462362096         462422650         462491341         462544768        
462600396         462653650         462706425         462762915        
462821133         462872631         462927757    448074179      448200071      
  448318097         448441469         462024530         462112210        
462188509         462246521         462303959         462362104        
462422817         462491374         462544958         462600404        
462653775         462706433         462763129         462821141        
462872656         462927765    448074211      448200121         448318105      
  448441634         462024571         462112228         462188574        
462246554         462304015         462362195         462422833        
462491390         462544966         462600412         462653783        
462706441         462763137         462821166         462872672        
462927773    448074336      448200147         448318204         448441675      
  462024621         462112236         462188608         462246562        
462304023         462362229         462422882         462491408        
462544982         462600420         462653809         462706458        
462763160         462821174         462872680         462927799    448074575   
  448200287         448318220         448442186         462024662        
462112616         462188624         462246729         462304056        
462362377         462422924         462491655         462544990        
462600438         462653817         462706532         462763178        
462821323         462872714         462927922    448074658      448200386      
  448318287         448442228         462024746         462112673        
462188699         462246745         462304064         462362393        
462422940         462491663         462545039         462600446        
462653825         462706623         462763186         462821331        
462872730         462927930    448074674      448200410         448318295      
  448442376         462024811         462112764         462188707        
462246760         462304080         462362443         462423039        
462491671         462545062         462600453         462653833        
462706649         462763269         462821349         462872748        
462927948    448075093      448200469         448318634         448442384      
  462025297         462112798         462189002         462246778        
462304114         462362476         462423237         462491697        
462545211         462600461         462653973         462706664        
462763434         462821414         462872961         462927955    448075150   
  448200485         448318642         448442400         462025305        
462112806         462189028         462246802         462304163        
462362484         462423294         462491705         462545260        
462600487         462653981         462706672         462763442        
462821422         462873001         462927971    448075168      448200519      
  448318659         448442442         462025370         462112814        
462189044         462246836         462304189         462362492        
462423302         462491713         462545302         462600495        
462653999         462706680         462763459         462821455        
462873027         462927989    448075267      448200857         448318691      
  448442459         462025453         462113069         462189069        
462246984         462304197         462362583         462423328        
462491994         462545344         462600586         462654062        
462706789         462763467         462821620         462873043        
462926551    448075291      448200956         448318725         448442483      
  462025461         462113077         462189119         462247040        
462304205         462362591         462423385         462492000        
462545369         462600594         462654088         462706797        
462763533         462821653         462873050         462926577    448075309   
  448200998         448318782         448442517         462025487        
462113119         462189150         462247057         462304221        
462362609         462423476         462492026         462545393        
462600602         462654104         462706805         462763582        
462821661         462873068         462926585    448075655      448201129      
  448319095         448442582         462025784         462113143        
462189424         462247073         462304403         462362625        
462423609         462492067         462545674         462600610        
462652090         462706896         462763715         462821745        
462873316         462926593    448075788      448201160         448319103      
  448442673         462025792         462113242         462189515        
462247099         462304437         462362633         462423674        
462492117         462545682         462600628         462652108        
462706912         462763723         462821760         462873332        
462926601    448075911      448201269         448319251         448442715      
  462025834         462113275         462189556         462247131        
462304445         462362641         462423682         462492133        
462545716         462600644         462652132         462706920        
462763731         462821786         462873340         462926643    448075929   
  448201723         448319400         451624555         462025933        
462113499         462189572         462247271         462304478        
462361049         462423716         462492315         462545732        
462600735         462652215         462707068         462763749        
462821984         462873365         462926734    448075952      448201731      
  448319467         451761456         462025966         462113523        
462189655         462247305         462304528         462361072        
462423732         462492331         462545831         462600743        
462652223         462707076         462763756         462822016        
462873399         462926759    448075960      448201764         448319558      
  453040222         462026048         462113531         462189689        
462247339         462304627         462361114         462423740        
462492406         462545880         462600750         462652231        
462707084         462763764         462822024         462873407        
462926767    448076315      448201889         448319996         453463796      
  462022922         462113564         462189895         462247354        
462304791         462361122         462424078         462492471        
462546037         462600768         462652421         462707092        
462763871         462822032         462873506         462926775    448076323   
  448201897         448320085         453707051         462022930        
462113598         462189903         462247388         462304809        
462361148         462424094         462492489         462546052        
462600776         462652447         462707100         462763897        
462822057         462873514         462926783    448076372      448201954      
  448320119         453958589         462023003         462113655        
462189937         462247412         462304825         462361163        
462424102         462492497         462546060         462600792        
462652462         462707142         462763913         462822065        
462873548         462926791    448076380      448202176         448320150      
  455345892         462023037         462113960         462189952        
462247669         462304841         462361270         462424144        
462492604         462546102         462600875         462652488        
462707183         462763921         462822255         462873571        
462926924    448076406      448202184         448320267         455597419      
  462023060         462114000         462189960         462247685        
462304858         462361304         462424169         462492612        
462546110         462600925         462652538         462707191        
462763939         462822263         462873613         462926940    448076455   
  448202218         448320309         455832170         462023086        
462114018         462190000         462247719         462304916        
462361312         462424185         462492620         462546151        
462600941         462652561         462707217         462763954        
462822313         462873621         462926957    448076638      448202259      
  448320747         455918623         462023219         462114034        
462190158         462247727         462305087         462361320        
462424193         462492638         462546292         462600958        
462652728         462707241         462764135         462822321        
462873738         462926981    448076679      448202382         448320762      
  455976183         462023318         462114059         462190166        
462247735         462305111         462361338         462424243        
462492646         462546318         462600966         462652751        
462707258         462764143         462822354         462873753        
462926999    448076729      448202390         448320846         456037845      
  462023334         462114091         462190182         462247750        
462305129         462361353         462424268         462492703        
462546326         462600974         462652769         462707290        
462764150         462822362         462873761         462927013    448076885   
  448202689         448320861         456274836         462023367        
462114141         462190190         462247875         462305137        
462361502         462424284         462492877         462546367        
462601089         462652801         462707449         462764176        
462822552         462873795         462927146    448076927      448202739      
  448320895         456292093         462023391         462114216        
462190224         462247909         462305145         462361510        
462424292         462492950         462546375         462601097        
462652835         462707456         462764192         462822578        
462873829         462927179    448076935      448202754         448320911      
  456302892         462023425         462114273         462190232        
462247925         462305160         462361544         462424300        
462492968         462546383         462601105         462652850        
462707472         462764200         462822602         462873845        
462927187    448076943      448202853         448321307         456360080      
  462023615         462114307         462190406         462247933        
462305293         462361551         462424524         462492976        
462546474         462601113         462653114         462707530        
462762527         462822628         462874124         462927203    448076976   
  448202895         448321356         456450741         462023664        
462114323         462190430         462247958         462305301        
462361569         462424532         462492992         462546524        
462601139         462653163         462707548         462762535        
462822636         462874132         462927229    448076992      448202929      
  448321380         456478197         462023698         462114372        
462190448         462247966         462305319         462361577        
462424557         462493016         462546557         462601147        
462653189         462707563         462762576         462822651        
462874223         462927237    448077008      448203323         448321455      
  456816669         462023706         462114778         462190455        
462248170         462305327         462361783         462424599        
462490913         462546573         462601212         462653197        
462707787         462762584         462822826         462874264        
462927328    448077065      448203349         448321554         456818632      
  462023789         462114844         462190489         462248196        
462305335         462361809         462424631         462490939        
462546581         462601220         462653213         462707829        
462762592         462822867         462874280         462927336    448077073   
  448203364         448321562         456836824         462023896        
462114877         462190497         462248204         462305343        
462361825         462424656         462490947         462546599        
462601238         462653221         462707837         462762618        
462822875         462874298         462927369    448077529      448203380      
  448321695         456856590         462024159         462114901        
462187915         462248212         462305517         462361841        
462424920         462490954         462546722         462601246        
462653387         462707845         462762717         462822909        
462874413         462927377    448077560      448203414         448321711      
  456869973         462024175         462114943         462187931        
462248246         462305541         462361858         462424946        
462490996         462546730         462601261         462653395        
462707894         462762733         462822925         462874439        
462927385    448077578      448203471         448321745         456874031      
  462024183         462115007         462187964         462248311        
462305582         462361866         462424961         462491002        
462546748         462601287         462653429         462707936        
462762741         462822958         462874447         462927401    448077628   
  448199513         448321786         456981836         462024191        
462115353         462187972         462248626         462305590        
462361973         462424987         462491176         462546755        
462601360         462653445         462708108         462762758        
462822974         462874496         462927617    448077743      448199588      
  448321802         456993567         462024217         462115403        
462187980         462248642         462305608         462361981        
462425018         462491192         462546771         462601378        
462653486         462708124         462762790         462822982        
462874504         462927625    448077842      448199604         448321844      
  457021160         462024241         462115445         462188046        
462248667         462305616         462362005         462425075        
462491242         462546805         462601386         462653528        
462708132         462762808         462823006         462874512        
462927666    448078337      448199802         448322313         457034262      
  462024423         462115460         462188186         462248709        
462305681         462362021         462425307         462491259        
462546813         462601394         462653668         462708140        
462762956         462823014         462874629         462927674    448078352   
  448199836         448322321         457051936         462024464        
462115478         462188228         462248717         462305699        
462362047         462425414         462491267         462546821        
462601402         462653676         462708157         462762998        
462823055         462874637         462927682    448078436      448199885      
  448322354         457060572         462024480         462115544        
462188244         462248725         462305707         462362062        
462425422         462491309         462546854         462601410        
462653684         462708165         462763004         462823071        
462874660         462927690    448078477      448200154         448322412      
  457130250         462024498         462115825         462188418        
462248766         462305723         462362260         462425430        
462491465         462546870         462601493         462653692        
462708348         462763012         462823170         462874678        
462927807    448078493      448200188         448322438         457132231      
  462024506         462115833         462188467         462248782        
462305731         462362278         462425448         462491473        
462546904         462601519         462653726         462708355        
462763095         462823212         462874702         462927823    448078592   
  448200204         448322446         457143352         462024522        
462115866         462188491         462248808         462305756        
462362286         462425521         462491481         462546920        
462601527         462653767         462708363         462763111        
462823220         462874728         462927849    448078899      448200212      
  448322578         457156222         462024845         462115890        
462188798         462248824         462305871         462362302        
462425810         462491499         462547142         462601535        
462653858         462708397         462763285         462823279        
462872755         462927864    448079020      448200246         448322636      
  457160299         462024894         462115932         462188830        
462248832         462305897         462362351         462425901        
462491523         462547167         462601550         462653866        
462708413         462763335         462823287         462872771        
462927880    448079061      448200261         448322644         457164390      
  462024985         462115940         462188939         462248865        
462305947         462362369         462425927         462491606        
462547209         462601568         462653882         462708421        
462763343         462823295         462872805         462927914    448079079   
  448200600         448322685         457290260         462025149        
462116096         462188947         462249061         462305954        
462362500         462425992         462491739         462547217        
462600503         462653890         462708611         462763350        
462823493         462872888         462927997    448079111      448200634      
  448322701         457317386         462025172         462116112        
462188954         462249079         462305962         462362518        
462426016         462491788         462547266         462600511        
462653940         462708629         462763368         462823501        
462872912         462928003    448079129      448200709         448322719      
  457359321         462025255         462116120         462188970        
462249087         462306051         462362526         462426131        
462491812         462547274         462600529         462653957        
462708637         462763418         462823568         462872938        
462928045    448079509      448200717         448323055         457417947      
  462025578         462116153         462189176         462249152        
462304296         462362542         462426339         462491853        
462547407         462600537         462654138         462708660        
462763616         462823584         462873076         462928060    448079574   
  448200733         448323147         457418960         462025610        
462116229         462189184         462249186         462304312        
462362559         462426404         462491929         462547415        
462600545         462654161         462708678         462763624        
462823626         462873084         462928078    448079582      448200741      
  448323162         457426450         462025636         462116237        
462189192         462249194         462304353         462362575        
462426420         462491937         462547456         462600578        
462654203         462708694         462763640         462823634        
462873100         462928086   

 



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448079616      448201293         448323196         448442822        
462025677         462116476         462189259         462249426        
462304379         462362690         462426453         462492158        
462547480         462600651         462654260         462708835        
462763657         462823782         462873209         462928102    448079723   
  448201376         448323303         448442848         462025719        
462116518         462189309         462249434         462304387        
462362708         462426495         462492174         462547498        
462600677         462654278         462708892         462763673        
462823790         462873225         462928128    448080036      448201467      
  448323311         448442889         462025743         462116542        
462189382         462249442         462304395         462362716        
462426529         462492216         462547563         462600693        
462654286         462708900         462763707         462823808        
462873282         462928136    448080382      448201566         448323493      
  448442921         462026055         462116567         462189697        
462249475         462304635         462362724         462426818        
462492224         462547720         462600701         462654328        
462708926         462763772         462823840         462873415        
462928151    448080416      448201632         448323535         448443010      
  462026063         462116609         462189739         462249483        
462304676         462362757         462426842         462492232        
462547761         462600719         462654351         462708934        
462763780         462823907         462873449         462928169    448080440   
  448201673         448323543         448443077         462026071        
462116633         462189754         462249491         462304700        
462362799         462426875         462492281         462547779        
462600727         462654377         462708959         462763798        
462823923         462873456         462928185    448080515      448201970      
  448323626         454113325         462026113         462117003        
462189804         462249624         462304718         462362807        
462426925         462492539         462547829         462600800        
462654385         462709056         462763830         462824103        
462873464         462928276    448080531      448201988         448323634      
  454382847         462026147         462117037         462189812        
462249632         462304759         462362831         462426941        
462492554         462547852         462600818         462654443        
462709064         462763848         462824129         462873472        
462928318    448080580      448201996         448323642         455002832      
  462026188         462117060         462189887         462249640        
462304767         462362856         462426958         462492562        
462547860         462600826         462654526         462709189        
462763863         462824152         462873498         462928326    448080754   
  448202051         448323956         455102608         462026196        
462117094         462190018         462249657         462304932        
462362864         462427212         462492570         462548082        
462600834         462654708         462709197         462764002        
462824160         462873639         462928334    448080762      448202127      
  448324046         455276071         462026279         462117102        
462190059         462249673         462304965         462362880        
462427220         462492588         462548090         462600842        
462654716         462709205         462764028         462824228        
462873647         462928342    448080796      448202135         448324061      
  455309062         462026287         462117110         462190083        
462249715         462304973         462362971         462427238        
462492596         462548116         462600859         462654732        
462709270         462764036         462824236         462873654        
462928359    448080853      448202416         448324079         456110279      
  462026303         462117474         462190109         462249897        
462304981         462363086         462427253         462492729        
462548124         462600982         462654765         462707316        
462764044         462824574         462873696         462928433    448080879   
  448202424         448324178         456185545         462026345        
462117482         462190117         462249954         462305020        
462363102         462427261         462492737         462548165        
462600990         462654773         462707324         462764077        
462824608         462873712         462928466    448080887      448202465      
  448324186         456201961         462026394         462117508        
462190141         462249970         462305053         462363110        
462427295         462492778         462548173         462601006        
462654799         462707332         462764119         462824616        
462873720         462928474    448081240      448202507         448324400      
  456210046         462026634         462117516         462190240        
462249996         462305228         462363128         462424375        
462492810         462548371         462601022         462654963        
462707357         462764218         462824640         462873852        
462928516    448081273      448202614         448324459         456243146      
  462026642         462117557         462190257         462250036        
462305236         462363136         462424425         462492828        
462548389         462601048         462654971         462707415        
462764226         462824657         462873860         462928524    448081281   
  448202630         448324574         456273796         462026675        
462117565         462190265         462250051         462305244        
462363151         462424433         462492836         462548454        
462601071         462654989         462707423         462764234        
462824681         462873951         462928532    448081471      448202978      
  448324582         456526367         462026725         462114406        
462190273         462250507         462305269         462363334        
462424441         462493024         462548470         462601154        
462655010         462707597         462764259         462824905        
462874009         462928649    448081513      448203018         448324657      
  456541598         462026741         462114463         462190323        
462250523         462305277         462363375         462424466        
462493073         462548512         462601162         462655036        
462707654         462764275         462824939         462874041        
462928656    448081521      448203059         448324673         456551282      
  462026758         462114539         462190364         462250531        
462305285         462363383         462424490         462493180        
462548538         462601170         462655044         462707704        
462764283         462824954         462874108         462928664    448077156   
  448203075         448325399         456759406         462026980        
462114547         462190505         462250598         462305384        
462363409         462424698         462493214         462548686        
462601188         462655275         462707720         462764291        
462824962         462874306         462928672    448077172      448203133      
  448325407         456763671         462027012         462114695        
462190513         462250705         462305400         462363417        
462424748         462493222         462548694         462601196        
462655283         462707753         462764325         462824988        
462874322         462928680    448077206      448203224         448325431      
  456781467         462027038         462114737         462190547        
462250747         462305418         462363425         462424763        
462493248         462548710         462601204         462655291        
462707761         462764333         462825043         462874348        
462928714    448077362      448203539         448325522         456877885      
  462027095         462115015         462190554         462250952        
462305426         462363573         462424821         462493263        
462548728         462601295         462655309         462707944        
462764341         462825175         462874371         462928839    448077487   
  448203596         448325571         456879154         462027111        
462115023         462190570         462250960         462305467        
462363607         462424862         462493297         462548751        
462601303         462655317         462707977         462764358        
462825225         462874389         462928847    448077495      448203760      
  448325605         456890540         462027129         462115064        
462190638         462251000         462305483         462363615        
462424888         462493321         462548769         462601329        
462655325         462707993         462764366         462825233        
462874397         462928888    448077941      448203935         448325894      
  456892546         462027277         462115247         462190646        
462251026         462305624         462363623         462425091        
462493347         462548983         462601337         462655473        
462708025         462764457         462825241         462874546        
462928912    448078063      448203950         448325910         456966340      
  462027285         462115296         462190687         462251083        
462305632         462363649         462425117         462493354        
462548991         462601345         462655507         462708066        
462764465         462825258         462874553         462928920    448078154   
  448204081         448325944         456977131         462027301        
462115312         462190760         462251091         462305640        
462363664         462425141         462493362         462549023        
462601352         462655531         462708090         462764473        
462825274         462874561         462928938    448078196      448204123      
  448325977         457068278         462027335         462115601        
462190778         462251265         462305657         462363854        
462425174         462493495         462549031         462601428        
462655556         462708223         462764481         462823089        
462874579         462929068    448078295      448204131         448326009      
  457089324         462027384         462115650         462190786        
462251281         462305665         462363862         462425224        
462493529         462549049         462601436         462655572        
462708256         462764499         462823121         462874587        
462929076    448078303      448204149         448326090         457111771      
  462027418         462115684         462190802         462251307        
462305673         462363870         462425240         462493560        
462549056         462601451         462655580         462708264        
462764507         462823139         462874603         462929084    448078618   
  448204180         448326371         457113975         462027657        
462115700         462190984         462251315         462305780        
462363888         462425612         462493586         462546946        
462601469         462655812         462708298         462764614        
462823147         462874736         462929092    448078634      448204198      
  448326538         457126274         462027715         462115726        
462190992         462251323         462305806         462363896        
462425703         462493594         462547001         462601477        
462655820         462708314         462764622         462823154        
462874744         462929118    448078642      448204230         448326603      
  457127132         462027756         462115817         462191008        
462251331         462305814         462363912         462425737        
462493636         462547027         462601485         462655861        
462708330         462764630         462823162         462874785        
462929126    448078725      448204479         448326637         457190247      
  462027798         462115957         462191149         462248873        
462305830         462364050         462425778         462493818        
462547076         462601576         462655903         462708439        
462764655         462823352         462874801         462929233    448078733   
  448204487         448326660         457196335         462027848        
462115973         462191156         462248899         462305855        
462364118         462425786         462493842         462547118        
462601584         462655911         462708512         462764663        
462823386         462874827         462929258    448078840      448204511      
  448326686         457223444         462027889         462115981        
462191172         462248915         462305863         462364159        
462425794         462493859         462547126         462601592        
462655937         462708538         462764671         462823394        
462874843         462929316    448079137      448204529         448322792      
  457226819         462028234         462116021         462191362        
462248923         462306093         462364167         462426180        
462493875         462547290         462601600         462656042        
462708546         462764788         462823410         462874884        
462929324    448079202      448204586         448322859         457229482      
  462028283         462116054         462191396         462248931        
462306135         462364183         462426206         462493883        
462547316         462601618         462656059         462708553        
462764796         462823444         462874892         462929332    448079228   
  448204602         448322917         457249613         462028309        
462116070         462191412         462248980         462306143        
462364191         462426214         462493917         462547324        
462601626         462656067         462708595         462764804        
462823485         462874900         462929340    448079269      448204867      
  448322925         457463230         462028341         462116278        
462191479         462249244         462306150         462364449        
462426255         462494048         462547332         462601634        
462656083         462708710         462764820         462823642        
462874967         462929456    448079392      448204982         448322941      
  457464816         462028358         462116302         462191495        
462249293         462306168         462364589         462426289        
462494089         462547340         462601642         462656091        
462708736         462764838         462823659         462874983        
462929464    448079434      448205070         448323014         457493922      
  462028366         462116310         462191503         462249319        
462306184         462364639         462426313         462494097        
462547357         462601667         462656133         462708751        
462764846         462823691         462875014         462929506    448080101   
  448205096         448323378         457500338         462028556        
462116344         462191685         462249350         462306200        
462364662         462426545         462494147         462547571        
462601675         462656265         462708769         462764960        
462823717         462875162         462929514    448080119      448205195      
  448323386         457513133         462028606         462116369        
462191701         462249368         462306218         462364712        
462426552         462494162         462547605         462601683        
462656273         462708777         462764978         462823725        
462875188         462929548    448080150      448205203         448323428      
  457518454         462028614         462116450         462191735        
462249376         462306259         462364738         462426586        
462494170         462547621         462601691         462656281        
462708793         462764986         462823758         462875196        
462929589    448080291      448205609         448323436         457525657      
  462028648         462116658         462191768         462249525        
462306267         462364936         462426743         462494295        
462547639         462601790         462656299         462708967        
462764994         462823972         462875212         462928193    448080309   
  448205666         448323477         457558880         462028663        
462116674         462191776         462249533         462306275        
462364951         462426750         462494337         462547662        
462601808         462656315         462708991         462765017        
462823980         462875220         462928201    448080341      448205674      
  448323485         457560217         462028705         462116823        
462191792         462249541         462306291         462364969        
462426776         462494345         462547704         462601824        
462656323         462709007         462765025         462823998        
462875238         462928219    448080648      448205682         448323675      
  457565943         462029067         462116864         462191941        
462249566         462306408         462364977         462426982        
462494352         462547902         462601832         462654567        
462709015         462765199         462824012         462875345        
462928227    448080655      448205716         448323790         457571396      
  462029125         462116930         462191990         462249582        
462306424         462364985         462427055         462494360        
462547936         462601840         462654609         462709031        
462765272         462824046         462875352         462928250    448080697   
  448205807         448323832         457581429         462029158        
462116971         462192063         462249590         462306440        
462364993         462427089         462494386         462547944        
462601865         462654617         462709049         462765280        
462824053         462875378         462928268    448080705      448206110      
  448323840         457693406         462029166         462117185        
462192121         462249756         462306457         462362997        
462427105         462494568         462548009         462601964        
462654658         462709288         462765298         462824269        
462875386         462928367    448080713      448206185         448323899      
  457702355         462029190         462117284         462192147        
462249764         462306473         462363003         462427147        
462494600         462548017         462601972         462654666        
462709312         462765306         462824418         462875394        
462928375    448080747      448206193         448323915         457711620      
  462029208         462117292         462192170         462249822        
462306499         462363011         462427196         462494618        
462548025         462601980         462654690         462709320        
462765314         462824442         462875402         462928383    448080911   
  448206250         448324210         457714947         462026444        
462117342         462192410         462249855         462306614        
462363052         462427337         462494626         462548181        
462601998         462654815         462709338         462765454        
462824459         462875592         462928409    448080994      448206284      
  448324277         457724383         462026477         462117367        
462192477         462249863         462306622         462363060        
462427352         462494642         462548199         462602004        
462654823         462709346         462765470         462824491        
462875618         462928417    448081034      448206300         448324285      
  457748333         462026493         462117417         462192485        
462249871         462306630         462363078         462427451        
462494659         462548280         462602012         462654849        
462709361         462765504         462824558         462875659        
462928425    448081109      448206516         448324293         457854362      
  462026501         462117573         462192535         462250135        
462306648         462363185         462427485         462494857        
462548306         462602277         462654898         462709379        
462765520         462824749         462875675         462928540    448081117   
  448206623         448324350         457889152         462026527        
462117599         462192550         462250218         462306655        
462363201         462427501         462494881         462548314        
462602285         462654930         462709387         462765538        
462824798         462875691         462928557    448081208      448206649      
  448324368         457949808         462026584         462117623        
462192568         462250226         462306697         462363219        
462427527         462494907         462548355         462602301        
462654955         462709403         462765561         462824822        
462875758         462928581   

 



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448081562      448206748         448324707         457959567        
462026766         462117714         462192758         462250242        
462306861         462363284         462427584         462494915        
462548546         462602327         462655051         462709411        
462765678         462824848         462875964         462928599    448081570   
  448206755         448324715         457964419         462026774        
462117763         462192790         462250424         462306879        
462363292         462427634         462494949         462548553        
462602335         462655101         462709437         462765702        
462824863         462875998         462928607    448081638      448206763      
  448324723         457968048         462026832         462117821        
462192808         462250465         462306887         462363318        
462427642         462494956         462548561         462602384        
462655150         462709478         462765710         462824871        
462876004         462928615    448081653      448207050         448324749      
  458035888         462026923         462117839         462192816        
462250770         462306903         462363441         462427667        
462495169         462548587         462602558         462655226        
462709650         462765744         462825050         462876012        
462928730    448081695      448207100         448325035         458045911      
  462026931         462117870         462192857         462250846        
462306911         462363466         462427741         462495177        
462548637         462602566         462655234         462709734        
462765769         462825076         462876038         462928763    448081802   
  448207126         448325092         458059227         462026956        
462117888         462192873         462250853         462306929        
462363474         462427766         462495193         462548660        
462602582         462655259         462709759         462765777        
462825134         462876053         462928789    448081844      448207191      
  448325639         458067626         462027137         462117896        
462193137         462250887         462307117         462363482        
462427980         462495201         462548801         462602608        
462655341         462709767         462764374         462825142        
462876178         462928797    448081919      448207308         448325704      
  458087210         462027145         462117946         462193145        
462250903         462307125         462363490         462428061        
462495219         462548827         462602624         462655358        
462709775         462764382         462825159         462876228        
462928805    448081968      448207324         448325761         458103280      
  462027178         462117979         462193152         462250937        
462307141         462363524         462428079         462495235        
462548876         462602657         462655390         462709825        
462764390         462825167         462876236         462928821    448082016   
  448207589         448325779         458257524         462027186        
462118167         462193194         462251158         462307158        
462363672         462428095         462493388         462548884        
462602822         462655408         462710062         462764408        
462825282         462876251         462928953    448082164      448207647      
  448325795         458279155         462027228         462118175        
462193277         462251174         462307174         462363680        
462428129         462493396         462548926         462602897        
462655457         462710070         462764424         462825290        
462876277         462928961    448082230      448207753         448325886      
  458284833         462027244         462118225         462193285        
462251182         462307182         462363706         462428137        
462493420         462548967         462602921         462655465        
462710088         462764432         462825308         462876285        
462928987    448082867      448207761         448326132         458287745      
  462027434         462118241         462190828         462251208        
462307349         462363748         462428426         462493446        
462549072         462602939         462655630         462710120        
462764515         462825316         462876434         462929001    448082883   
  448207779         448326165         458301314         462027475        
462118274         462190877         462251224         462307356        
462363797         462428442         462493461         462549080        
462602962         462655648         462710138         462764523        
462825332         462876475         462929019    448082958      448207852      
  448326264         458318268         462027491         462118308        
462190885         462251240         462307372         462363821        
462428459         462493487         462549148         462602970        
462655689         462710153         462764549         462825340        
462876483         462929043    448082990      448204248         448326306      
  458405420         462027608         462118571         462190901        
462251349         462307398         462363987         462428475        
462493651         462549155         462603143         462655713        
462710294         462764564         462825357         462876509        
462929134    448083063      448204263         448326314         458449931      
  462027616         462118621         462190950         462251356        
462307414         462363995         462428517         462493677        
462549163         462603150         462655754         462710302        
462764572         462825365         462876533         462929159    448083089   
  448204271         448326330         458463247         462027640        
462118647         462190968         462251398         462307430        
462364001         462428525         462493735         462549189        
462603168         462655762         462710310         462764580        
462825373         462876558         462929167    448083576      448204321      
  448326694         458493582         462027905         462118654        
462191206         462251414         462307679         462364027        
462428723         462493743         462549197         462603184        
462655960         462710344         462764697         462825381        
462876673         462929175    448083584      448204370         448326751      
  458510914         462027913         462118662         462191263        
462251448         462307687         462364035         462428780        
462493776         462549247         462603192         462655978        
462710377         462764705         462825415         462876699        
462929183    448083683      448204438         448326827         458520103      
  462027988         462118670         462191305         462251455        
462307711         462364043         462428798         462493792        
462549254         462603200         462655994         462710401        
462764721         462825449         462876707         462929209    448083782   
  448204628         448326843         458669553         462027996        
462118829         462191313         462251489         462307737        
462364217         462428806         462493925         462549262        
462603333         462656000         462710542         462764739        
462825530         462876723         462929357    448083824      448204735      
  448326884         458705555         462028093         462118894        
462191347         462251505         462307752         462364241        
462428814         462493941         462549288         462603341        
462656026         462710567         462764747         462825563        
462876731         462929373    448083832      448204768         448326918      
  458751880         462028226         462118928         462191354        
462251539         462307760         462364266         462428848        
462493958         462549296         462603374         462656034        
462710575         462764762         462825639         462876749        
462929381    448084111      448204784         448327015         458764933      
  462028408         462118985         462191529         462251554        
462307901         462364316         462429051         462493974        
462549494         462603481         462656174         462710583        
462764853         462825647         462875055         462929415    448084145   
  448204834         448327106         458765930         462028432        
462119009         462191537         462251562         462307950        
462364373         462429077         462493982         462549510        
462603515         462656190         462710591         462764861        
462825688         462875063         462929423    448084186      448204842      
  448327122         458804929         462028440         462119033        
462191545         462251588         462307968         462364415        
462429093         462494006         462549528         462603549        
462656208         462710658         462764887         462825712        
462875113         462929431    448084194      448205252         448327130      
  458976214         462028465         462119207         462191586        
462251745         462307976         462364746         462429176        
462494212         462549536         462601717         462656216        
462710963         462764903         462825837         462875121        
462929605    448084285      448205294         448327148         459014916      
  462028507         462119389         462191628         462251778        
462308008         462364753         462429275         462494220        
462549577         462601725         462656224         462710971        
462764929         462825845         462875139         462929613    448084400   
  448205377         448327189         459015426         462028523        
462119447         462191677         462251836         462308016        
462364787         462429309         462494253         462549593        
462601741         462656257         462710997         462764952        
462825852         462875154         462929639    448084673      448205443      
  448327528         459036679         462028747         462119496        
462191818         462251851         462306309         462364795        
462429473         462494261         462549825         462601766        
462656356         462711011         462765033         462825860        
462875253         462929654    448084707      448205492         448327643      
  459039061         462028788         462119611         462191834        
462251877         462306317         462364860         462429481        
462494279         462549833         462601774         462656372        
462711029         462765058         462825886         462875261        
462929662    448084798      448205567         448327650         459041422      
  462028804         462119637         462191859         462251919        
462306341         462364902         462429499         462494287        
462549874         462601782         462656380         462711037        
462765066         462825894         462875295         462929670    448084814   
  448205856         448327775         457608883         462028895        
462119868         462191867         462252057         462306366        
462365016         462429531         462494394         462549999        
462601873         462656422         462711193         462765082        
462825993         462875311         462929696    448084848      448205922      
  448327783         457617280         462029000         462119884        
462191917         462252065         462306382         462365024        
462429598         462494410         462550005         462601881        
462656448         462711201         462765108         462826033        
462875329         462929704    448084855      448205971         448327825      
  457635001         462029042         462119900         462191925        
462252073         462306390         462365040         462429606        
462494477         462550054         462601907         462656489        
462711219         462765157         462826058         462875337        
462929738    448085175      448206011         448328146         457641827      
  462029216         462119934         462192196         462252081        
462306515         462365057         462429747         462494485        
462550187         462601931         462656505         462711243        
462765330         462826074         462875485         462929746    448085217   
  448206029         448328153         457658110         462029224        
462119983         462192212         462252123         462306523        
462365065         462429762         462494527         462550229        
462601949         462656539         462711276         462765348        
462826090         462875519         462929761    448085233      448206052      
  448328161         457693091         462029257         462119991        
462192220         462252131         462306531         462365099        
462429788         462494535         462550278         462601956        
462656604         462711300         462765371         462826108        
462875527         462929795    448085241      448206342         448328179      
  457749000         462029265         462120239         462192253        
462252289         462306549         462365149         462429796        
462494667         462550302         462602095         462656620        
462711466         462765405         462826280         462875535        
462929969    448085274      448206359         448328187         457768760      
  462029315         462120262         462192279         462252354        
462306564         462365156         462429812         462494675        
462550328         462602129         462656638         462711474        
462765421         462826298         462875543         462930033    448085282   
  448206433         448328211         457785251         462029331        
462120304         462192337         462252362         462306598        
462365214         462429838         462494683         462550344        
462602137         462656646         462711482         462765447        
462826322         462875576         462930041    448085803      448206474      
  448328534         457805000         462029356         462120312        
462192584         462252370         462306705         462365248        
462429994         462494824         462550500         462602145        
462656810         462711532         462765579         462826330        
462875774         462930066    448085860      448206482         448328575      
  457822534         462029364         462120437         462192592        
462252396         462306721         462365370         462430026        
462494832         462550559         462602244         462656836        
462711557         462765587         462826355         462875782        
462930074    448085928      448206508         448328591         457837326      
  462029380         462120536         462192600         462252404        
462306754         462365412         462430042         462494840        
462550658         462602251         462656844         462711581        
462765603         462826371         462875865         462930082    448086017   
  448206789         448328625         457977817         462029463        
462120809         462192618         462252560         462306788        
462365529         462430125         462495029         462550666        
462602400         462656869         462709502         462765611        
462826504         462875915         462930215    448086025      448206839      
  448328633         458010733         462029471         462120841        
462192626         462252586         462306846         462365537        
462430166         462495045         462550716         462602426        
462656885         462709544         462765637         462826520        
462875949         462930223    448086124      448206870         448328690      
  458015195         462029497         462120890         462192733        
462252610         462306853         462365545         462430281        
462495060         462550740         462602459         462656893        
462709551         462765660         462826546         462875956        
462930280    448086470      448206946         448329086         458017423      
  462029646         462120916         462192899         462252651        
462306960         462365552         462427816         462495086        
462550922         462602467         462657099         462709569        
462765785         462826553         462876095         462930298    448086512   
  448206995         448329102         458019247         462029653        
462120924         462192931         462252685         462306994        
462365578         462427857         462495128         462550948        
462602475         462657115         462709585         462765801        
462826579         462876111         462930314    448086520      448207043      
  448329136         458030459         462029679         462120932        
462192949         462252701         462307026         462365594        
462427881         462495136         462550963         462602533        
462657156         462709635         462765819         462826595        
462876137         462930348    448086561      448207332         448329177      
  458152816         462029703         462118019         462192980        
462252933         462307034         462365685         462427915        
462495292         462550971         462602665         462657164        
462709858         462765835         462826785         462876145        
462930462    448086629      448207373         448329235         458157179      
  462029729         462118043         462193020         462253006        
462307059         462365693         462427923         462495300        
462551003         462602681         462657214         462709932        
462765843         462826801         462876152         462930488    448086694   
  448207431         448329268         458159431         462029745        
462118068         462193038         462253030         462307075        
462365701         462427972         462495318         462551011        
462602707         462657230         462709957         462765850        
462826819         462876160         462930496    448082362      448207506      
  448329474         458161262         462029828         462118100        
462193319         462253063         462307190         462365719        
462428186         462495326         462551292         462602715        
462657537         462709981         462765868         462826827        
462876293         462930553    448082479      448207530         448329516      
  458174018         462029836         462118118         462193335        
462253113         462307224         462365727         462428236        
462495334         462551300         462602756         462657636        
462710021         462765876         462826835         462876319        
462930561    448082545      448207548         448329532         458194511      
  462029844         462118126         462193350         462253139        
462307265         462365743         462428251         462495342        
462551375         462602772         462657701         462710054        
462765892         462826843         462876327         462930587    448082677   
  448207878         448329573         458322765         462029893        
462118316         462193368         462253360         462307315        
462365941         462428277         462495391         462551383        
462603010         462657743         462710161         462765918        
462826967         462876368         462930710    448082693      448207902      
  448329581         458331352         462029901         462118332        
462193384         462253394         462307323         462365958        
462428319         462495417         462551409         462603069        
462657750         462710187         462765926         462826983        
462876384         462930728    448082750      448207936         448329599      
  458333465         462029935         462118357         462193400        
462253444         462307331         462365990         462428392        
462495425         462551425         462603077         462657792        
462710229         462765942         462827015         462876400        
462930751    448083121      448207951         448329839         458349388      
  462030073         462118464         462193426         462253451        
462307471         462366022         462428558         462495441        
462551557         462603085         462658113         462710237        
462766148         462827031         462876566         462930769    448083154   
  448208017         448329847         458360476         462030107        
462118498         462193442         462253469         462307513        
462366030         462428566         462495458         462551565        
462603119         462658121         462710252         462766189        
462827049         462876590         462930793    448083204      448208058      
  448329995         458365954         462030115         462118555        
462193467         462253485         462307521         462366048        
462428624         462495482         462551573         462603135        
462658154         462710260         462766239         462827056        
462876608         462930850   

 



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448083261      448208231         448330043         458549656        
462030123         462118688         462193491         462253626        
462307588         462366162         462428632         462495599        
462551615         462603226         462658162         462710443        
462766247         462825456         462876616         462930991    448083311   
  448208264         448330050         458557030         462030131        
462118704         462193525         462253634         462307596        
462366220         462428665         462495623         462551706        
462603234         462658188         462710450         462766254        
462825464         462876640         462931015    448083378      448208306      
  448330068         458592052         462030156         462118746        
462193608         462253642         462307661         462366253        
462428715         462495631         462551722         462603275        
462658196         462710468         462766262         462825480        
462876665         462931023    448083857      448208330         448330456      
  458617750         462030305         462118779         462193731        
462253683         462307786         462366261         462428871        
462495656         462549338         462603283         462658451        
462710500         462766429         462825506         462876806        
462931031    448083873      448208439         448330555         458627031      
  462030321         462118795         462193772         462253709        
462307802         462366287         462428889         462495664        
462549353         462603309         462658485         462710526        
462766437         462825514         462876814         462931049    448083964   
  448208546         448330589         458642485         462030339        
462118803         462193814         462253725         462307810        
462366295         462428913         462495672         462549387        
462603325         462658501         462710534         462766445        
462825522         462876848         462931064    448083980      448208868      
  448330647         458902335         462030347         462119058        
462193848         462251604         462307844         462366469        
462428947         462495854         462549395         462603556        
462658535         462710740         462766452         462825720        
462876855         462931270    448084012      448208959         448330654      
  458910429         462030354         462119074         462193855        
462251612         462307877         462366493         462428954        
462495870         462549403         462603572         462658592        
462710781         462766486         462825738         462876863        
462931288    448084087      448209106         448330688         458958402      
  462030370         462119082         462193863         462251620        
462307885         462366501         462429010         462495888        
462549437         462603598         462658642         462710799        
462766494         462825746         462876871         462931296    448084418   
  448209114         448327270         458962594         462030495        
462119090         462193970         462251646         462308024        
462366550         462429325         462495912         462549635        
462603606         462658881         462710922         462766684        
462825787         462876913         462931320    448084442      448209148      
  448327312         458967791         462030529         462119116        
462193988         462251687         462308032         462366584        
462429341         462495920         462549643         462603630        
462658907         462710948         462766742         462825795        
462876939         462931353    448084467      448209213         448327353      
  458970233         462030545         462119132         462193996        
462251729         462308057         462366600         462429382        
462495938         462549650         462603663         462658923        
462710955         462766775         462825829         462876947        
462931361    448084517      448209429         448327452         459047346      
  462030552         462119645         462194002         462251927        
462308065         462366766         462429408         462496068        
462549718         462603697         462658931         462711045        
462766783         462825902         462876954         462931486    448084566   
  448209437         448327460         459051934         462030560        
462119652         462194010         462251943         462308081        
462366790         462429416         462496076         462549767        
462603705         462658956         462711052         462766791        
462825910         462876962         462931510    448084632      448209478      
  448327510         459065678         462030594         462119686        
462194051         462251968         462308099         462366816        
462429432         462496092         462549809         462603754        
462659012         462711110         462766809         462825928        
462876970         462931528    448084947      448209510         448327866      
  459066809         462030677         462119702         462194283        
462251976         462308107         462366832         462429622        
462496126         462550088         462603796         462659129        
462711128         462766965         462825944         462877184        
462931585    448084954      448209601         448327908         459081287      
  462030685         462119751         462194341         462251984        
462308115         462366840         462429630         462496134        
462550112         462603812         462659145         462711151        
462766973         462825951         462877259         462931593    448085027   
  448209635         448327965         459094934         462030693        
462119769         462194366         462252016         462308164        
462366865         462429663         462496159         462550138        
462603838         462659152         462711185         462766981        
462825969         462877291         462931601    448085118      448209965      
  448327999         459106597         462030701         462120031        
462194374         462252172         462308172         462367046        
462429671         462496290         462550146         462604034        
462659194         462711334         462767005         462826124        
462877309         462929803    448085134      448210013         448328013      
  459117602         462030719         462120056         462194408        
462252206         462308180         462367129         462429705        
462496357         462550161         462604067         462659210        
462711367         462767021         462826132         462877317        
462929894    448085167      448210062         448328120         459121257      
  462030727         462120064         462194424         462252214        
462308206         462367137         462429713         462496365        
462550179         462604075         462659244         462711375        
462767062         462826181         462877325         462929910    448085423   
  448210096         448328237         459129730         462030818        
462120122         462194689         462252230         462308313        
462367178         462429846         462496373         462550351        
462604125         462656653         462711391         462767252        
462826207         462877440         462929936    448085431      448210120      
  448328252         459130704         462030826         462120148        
462194697         462252248         462308321         462367194        
462429911         462496381         462550369         462604141        
462656737         462711425         462767294         462826223        
462877457         462929944    448085456      448210153         448328278      
  459142113         462030842         462120189         462194721        
462252263         462308339         462367202         462429929        
462496407         462550385         462604190         462656752        
462711458         462767310         462826249         462877465        
462929951    448085662      448210716         448328443         459226791      
  462030859         462120569         462194739         462252420        
462308362         462365438         462429937         462496514        
462550393         462604281         462656760         462711599        
462767351         462826421         462877499         462930108    448085670   
  448210724         448328492         459230306         462030867        
462120585         462194762         462252438         462308388        
462365446         462429978         462496522         462550435        
462604315         462656778         462711623         462767369        
462826439         462877507         462930157    448085696      448210799      
  448328500         459237079         462030883         462120700        
462194770         462252446         462308404         462365461        
462429986         462496530         462550484         462604356        
462656802         462711680         462767385         462826462        
462877531         462930165    448086132      448210872         448328823      
  459253878         462029505         462120726         462194887        
462252479         462308487         462365487         462430315        
462496589         462550773         462604364         462656901        
462711714         462767492         462826470         462877754        
462930173    448086199      448210880         448328849         459256319      
  462029513         462120759         462194937         462252545        
462308495         462365503         462430323         462496605        
462550815         462604380         462656919         462711748        
462767500         462826488         462877788         462930181    448086215   
  448210914         448328971         459265377         462029554        
462120791         462194945         462252552         462308529        
462365511         462430356         462496621         462550856        
462604471         462656976         462711755         462767526        
462826496         462877796         462930199    448086231      448211136      
  448329003         459353447         462029604         462120999        
462194960         462252818         462308545         462365610        
462430364         462496795         462550864         462604679        
462657024         462711763         462767542         462826645        
462877812         462930355    448086421      448211201         448329045      
  459379376         462029612         462121088         462194978        
462252859         462308552         462365628         462430372        
462496829         462550898         462604687         462657040        
462711789         462767559         462826652         462877820        
462930389    448086447      448211375         448329052         459399598      
  462029620         462121096         462195009         462252875        
462308560         462365636         462430406         462496852        
462550914         462604711         462657081         462711805        
462767583         462826678         462877846         462930397    448086728   
  448211391         448329300         459403861         462029752        
462121112         462195124         462252883         462308669        
462365644         462430463         462496860         462551029        
462604737         462657313         462711847         462767765        
462826702         462877986         462930421    448086744      448211425      
  448329326         459419586         462029760         462121252        
462195132         462252891         462308677         462365651        
462430489         462496894         462551078         462604745        
462657362         462711888         462767781         462826751        
462878000         462930439    448086751      448211524         448329342      
  459485967         462029778         462121310         462195173        
462252917         462308693         462365669         462430513        
462496902         462551094         462604752         462657370        
462711953         462767799         462826769         462878059        
462930447    448086827      448211912         448329367         459561593      
  462029786         462121393         462195181         462253204        
462308701         462365826         462430521         462497074        
462551201         462604919         462657479         462712274        
462767815         462826876         462878083         462930603    448086967   
  448211946         448329391         459563144         462029794        
462121401         462195207         462253212         462308719        
462365875         462430562         462497090         462551268        
462604927         462657487         462712282         462767914        
462826892         462878091         462930629    448086975      448211995      
  448329409         459572350         462029802         462121492        
462195256         462253220         462308727         462365883        
462430570         462497116         462551276         462604976        
462657503         462712290         462767930         462826900        
462878109         462930652    448087080      448212035         448329615      
  459577953         462029968         462121526         462195371        
462253238         462308834         462365891         462430828        
462497173         462551433         462605007         462657818        
462712308         462765967         462826918         462878307        
462930678    448087122      448212068         448329631         459579967      
  462029984         462121534         462195397         462253329        
462308867         462365917         462430836         462497199        
462551458         462605023         462657933         462712324        
462766015         462826926         462878323         462930686    448087130   
  448212159         448329722         459581252         462029992        
462121583         462195405         462253352         462308875        
462365925         462430844         462497215         462551466        
462605056         462657990         462712357         462766049        
462826934         462878349         462930702    448087247      448212407      
  448329797         459598389         462030024         462121989        
462195413         462253493         462308883         462366055        
462430851         462495490         462551474         462605247        
462658048         462712480         462766098         462827064        
462878356         462930868    448087304      448212464         448329813      
  459601423         462030040         462122011         462195421        
462253527         462308891         462366063         462430869        
462495508         462551508         462605338         462658063        
462712498         462766114         462827072         462878364        
462930876    448087361      448212506         448329821         459605994      
  462030057         462122029         462195454         462253535        
462308925         462366071         462430877         462495524        
462551540         462605353         462658089         462712522        
462766122         462827098         462878380         462930900    448087627   
  448212514         448330134         459614756         462030172        
462122045         462193624         462253550         462309030        
462366089         462431040         462495532         462551748        
462605361         462658246         462712530         462766270        
462827114         462878521         462930918    448087635      448212571      
  448330159         459615415         462030198         462122094        
462193640         462253568         462309048         462366113        
462431057         462495565         462551763         462605379        
462658303         462712589         462766288         462827122        
462878588         462930942    448087643      448212589         448330175      
  459617130         462030230         462122136         462193665        
462253600         462309055         462366147         462431107        
462495581         462551771         462605403         462658337        
462712639         462766320         462827148         462878604        
462930959    448087650      448208553         448330258         459656575      
  462030248         462122375         462193673         462253733        
462309063         462366329         462431131         462495680        
462551797         462605510         462658360         462712811        
462766353         462827155         462878612         462931080    448087700   
  448208595         448330399         459670725         462030263        
462122458         462193699         462253766         462309071        
462366352         462431172         462495698         462551813        
462605528         462658378         462712852         462766379        
462827163         462878638         462931114    448087742      448208694      
  448330449         459681904         462030271         462122573        
462193715         462253782         462309105         462366378        
462431206         462495722         462551821         462605551        
462658428         462712860         462766411         462827171        
462878646         462931130    448087973      448208710         448330738      
  459845517         462030388         462122607         462193889        
462253790         462309188         462366428         462431305        
462495805         462551839         462605569         462658717        
462712878         462766510         462827221         462878828        
462931163    448087999      448208751         448330753         459960357      
  462030396         462122649         462193897         462253808        
462309220         462366436         462431321         462495813        
462551854         462605593         462658782         462712894        
462766536         462827254         462878851         462931221    448088021   
  448208785         448330787         459963492         462030412        
462122706         462193913         462253816         462309238        
462366451         462431370         462495839         462551896        
462605635         462658816         462712910         462766585        
462827262         462878927         462931254    448088070      448209239      
  448330803         459981353         462030438         462123167        
462193921         462253832         462309253         462366659        
462431412         462495953         462551953         462605858        
462658857         462713116         462766601         462827395        
462878935         462931379    448088088      448209247         448330852      
  459983649         462030446         462123175         462193939        
462253857         462309261         462366667         462431420        
462495979         462551961         462605866         462658865        
462713132         462766619         462827452         462878943        
462931387    448088138      448209338         448330985         459983730      
  462030453         462123209         462193954         462253865        
462309295         462366675         462431479         462495995        
462551979         462605874         462658873         462713181        
462766650         462827460         462878950         462931395    448088930   
  448209353         448331025         459989398         462030610        
462123258         462194093         462253881         462309378        
462366691         462431651         462496001         462552233        
462605916         462659020         462713199         462766841        
462827478         462877010         462931429    448088948      448209379      
  448331041         459990552         462030628         462123282        
462194119         462253899         462309386         462366709        
462431685         462496043         462552241         462605924        
462659038         462713207         462766858         462827486        
462877044         462931460    448089003      448209403         448331082      
  459990560         462030636         462123316         462194143        
462253907         462309394         462366741         462431693        
462496050         462552258         462605940         462659046        
462713264         462766866         462827510         462877077        
462931478    448089011      448209676         448331090         460003106      
  462030644         462123795         462194150         462254111        
462309428         462366873         462431701         462496175        
462552282         462603853         462659061         462713371        
462766890         462827619         462877093         462931635    448089037   
  448209692         448331124         460003965         462030651        
462123829         462194242         462254129         462309436        
462366881         462431727         462496183         462552316        
462603895         462659079         462713405         462766908        
462827627         462877101         462931643    448089045      448209742      
  448331165         460004575         462030669         462123894        
462194275         462254137         462309469         462366949        
462431735         462496225         462552324         462603903        
462659103         462713421         462766940         462827635        
462877119         462931692   

 



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448089359      448209759         448331447         460006356        
462030735         462123969         462194432         462254160        
462308214         462366972         462431826         462496258        
462552506         462603994         462659293         462713447        
462767070         462827650         462877341         462931718    448089417   
  448209817         448331470         460006984         462030743        
462124058         462194499         462254186         462308230        
462367004         462431842         462496274         462552514        
462604000         462659319         462713462         462767096        
462827676         462877374         462931734    448089466      448209882      
  448331587         460007123         462030750         462124082        
462194531         462254210         462308248         462367012        
462431859         462496282         462552522         462604026        
462659335         462713470         462767120         462827700        
462877382         462931742    448089482      448210161         448331611      
  459158499         462030776         462124231         462194572        
462254400         462308263         462367210         462431891        
462496423         462552548         462604208         462659343        
462713595         462767187         462827783         462877408        
462931759    448089581      448210385         448331660         459176616      
  462030784         462124348         462194630         462254426        
462308271         462367236         462431909         462496431        
462552605         462604224         462659392         462713603        
462767195         462827791         462877416         462931783    448089664   
  448210542         448331702         459181442         462030792        
462124371         462194648         462254459         462308289        
462367277         462431917         462496449         462552621        
462604240         462659426         462713629         462767245        
462827809         462877432         462931791    448090266      448210559      
  448331868         459182556         462030891         462124389        
462194796         462254467         462308412         462367301        
462432113         462496456         462552811         462604257        
462659434         462713678         462767401         462827833        
462877572         462931809    448090381      448210609         448331876      
  459196614         462030917         462124504         462194804        
462254475         462308420         462367343         462432162        
462496464         462552845         462604265         462659608        
462713702         462767419         462827841         462877606        
462931817    448090399      448210708         448331934         459203048      
  462030925         462124512         462194820         462254509        
462308438         462367368         462432170         462496480        
462552878         462604273         462659616         462713728        
462767435         462827866         462877614         462931833    448090431   
  448210930         448332015         459282190         462030933        
462124835         462194846         462254616         462308453        
462367376         462432220         462496647         462552886        
462604513         462659673         462714049         462767450        
462827957         462877630         462931973    448090456      448210948      
  448332023         459320495         462030958         462124868        
462194853         462254657         462308461         462367384        
462432246         462496654         462552902         462604554        
462659699         462714056         462767476         462827965        
462877648         462932005    448090472      448210963         448332197      
  459321501         462030974         462124918         462194879        
462254673         462308479         462367426         462432279        
462496688         462552910         462604588         462659715        
462714072         462767484         462827973         462877671        
462932054    448090696      448210989         448332544         459324737      
  462030982         462124934         462195017         462254681        
462308578         462367434         462432493         462496712        
462553017         462604612         462659871         462714098        
462767633         462827981         462877879         462932062    448090886   
  448210997         448332593         459332599         462030990        
462125014         462195033         462254699         462308586        
462367475         462432501         462496720         462553041        
462604653         462659905         462714163         462767641        
462827999         462877895         462932070    448090894      448211078      
  448332643         459340287         462031006         462125055        
462195041         462254715         462308610         462367491        
462432527         462496779         462553058         462604661        
462659913         462714189         462767674         462828005        
462877903         462932088    448090977      448211532         448332809      
  459538740         462031014         462125410         462195082        
462254814         462308628         462367814         462432535        
462496936         462553066         462604778         462659921        
462712068         462767690         462828096         462877929        
462932203    448091066      448211565         448332841         459549788      
  462031022         462125493         462195090         462254830        
462308636         462367848         462432550         462496977        
462553082         462604810         462659947         462712092        
462767716         462828104         462877960         462932211    448091124   
  448211573         448332874         459550380         462031030        
462125535         462195108         462254848         462308651        
462367863         462432667         462496985         462553108        
462604844         462659962         462712118         462767724        
462828112         462877978         462932229    448091405      448211763      
  448333245         459553467         462031121         462125584        
462195264         462254863         462308735         462367889        
462430596         462496993         462553298         462604869        
462660234         462712159         462767963         462828138        
462878158         462932245    448091454      448211805         448333252      
  459558177         462031147         462125600         462195272        
462254889         462308750         462367897         462430646        
462497041         462553322         462604893         462660259        
462712183         462768011         462828153         462878166        
462932252    448091488      448211870         448333294         459560512      
  462031154         462125634         462195280         462254996        
462308776         462367954         462430653         462497066        
462553330         462604901         462660267         462712241        
462768060         462828179         462878190         462932278    448091603   
  448212183         448333302         459582425         462031170        
462121625         462195322         462255332         462308784        
462368200         462430737         462497223         462553348        
462605072         462660317         462712365         462768078        
462828294         462878208         462932369    448091660      448212217      
  448333500         459582433         462031188         462121641        
462195330         462255357         462308792         462368218        
462430745         462497249         462553355         462605106        
462660325         462712373         462768094         462828302        
462878265         462932377    448091769      448212233         448333559      
  459583878         462031196         462121658         462195355        
462255365         462308800         462368358         462430810        
462497264         462553389         462605122         462660382        
462712407         462768110         462828328         462878273        
462932385    448087478      448212308         448333773         459585295      
  462031519         462121765         462195462         462255399        
462308933         462368366         462430885         462497272        
462553611         462605148         462660648         462712423        
462768136         462828344         462878414         462932443    448087494   
  448212332         448333823         459592150         462031527        
462121823         462195520         462255423         462308958        
462368390         462430919         462497298         462553637        
462605189         462660655         462712449         462768151        
462828369         462878422         462932468    448087502      448212357      
  448333872         459596326         462031535         462121948        
462195538         462255456         462308974         462368432        
462430950         462497322         462553645         462605205        
462660671         462712472         462768185         462828377        
462878448         462932476    448087536      448212613         448333898      
  459618500         462031550         462122177         462195546        
462255654         462308990         462368648         462430984        
462497371         462553652         462605411         462660721        
462712647         462768201         462828476         462878463        
462932625    448087551      448212621         448333955         459627329      
  462031592         462122243         462195587         462255662        
462309006         462368663         462431016         462497405        
462553660         462605437         462660739         462712654        
462768219         462828484         462878489         462932633    448087569   
  448212662         448334011         459634390         462031626        
462122284         462195595         462255688         462309022        
462368671         462431032         462497454         462553678        
462605445         462660747         462712688         462768268        
462828492         462878497         462932666    448087809      448212696      
  448334250         459637302         462032004         462122300        
462195603         462255696         462309121         462368713        
462431222         462497496         462553777         462605452        
462660937         462712746         462768391         462828526        
462878661         462932674    448087817      448212704         448334268      
  459639332         462032020         462122359         462195652        
462255738         462309139         462368762         462431230        
462497512         462553793         462605486         462660986        
462712761         462768409         462828534         462878679        
462932682    448087841      448212712         448334292         459648416      
  462032046         462122367         462195678         462255753        
462309147         462368788         462431248         462497520        
462553819         462605494         462660994         462712803        
462768417         462828542         462878687         462932708    448087858   
  448212738         448334300         459965406         462032061        
462122896         462195686         462255886         462309154        
462369208         462431271         462497645         462553827        
462605668         462661018         462712936         462768425        
462827304         462878752         462932880    448087866      448212829      
  448334334         459965505         462032095         462122912        
462195710         462255902         462309162         462369216        
462431289         462497678         462553843         462605718        
462661059         462712951         462768433         462827312        
462878778         462932906    448087890      448212837         448334359      
  459971693         462032103         462123043         462195736        
462255910         462309170         462369224         462431297        
462497769         462553868         462605726         462661067        
462713066         462768474         462827320         462878786        
462932914    448088211      448212928         448334748         459974523      
  462032350         462123050         462195892         462256066        
462309303         462369232         462431495         462497801        
462551987         462605759         462661224         462713082        
462768623         462827338         462878968         462932963    448088443   
  448212944         448334839         459977088         462032376        
462123100         462195918         462256082         462309311        
462369265         462431552         462497827         462552027        
462605775         462661273         462713090         462768631        
462827346         462878976         462933003    448088625      448212985      
  448334870         459978474         462032426         462123126        
462195926         462256116         462309329         462369273        
462431560         462497843         462552068         462605833        
462661281         462713108         462768649         462827361        
462878984         462933029    448088641      448213355         448334953      
  459998068         462032509         462123423         462195934        
462253915         462309337         462369406         462431586        
462498114         462552084         462605973         462661299        
462713280         462768656         462827528         462879040        
462933169    448088708      448213397         448335018         459998282      
  462032517         462123498         462195942         462253964        
462309352         462369455         462431628         462498122        
462552092         462605981         462661323         462713298        
462768672         462827536         462879057         462933185    448088856   
  448213421         448335034         459998795         462032533        
462123597         462195967         462254004         462309360        
462369489         462431636         462498130         462552183        
462606013         462661331         462713314         462768680        
462827551         462879149         462933227    448089060      448213454      
  448331215         459998969         462032806         462123662        
462196155         462254012         462309477         462369505        
462431743         462498155         462552365         462606021        
462661455         462713330         462768805         462827569        
462879164         462933292    448089102      448213504         448331223      
  460000771         462032814         462123720         462196163        
462254061         462309485         462369547         462431750        
462498171         462552415         462606047         462661463        
462713348         462768813         462827593         462879172        
462933300    448089276      448213512         448331256         460001449      
  462032822         462123779         462196239         462254103        
462309493         462369554         462431768         462498221        
462552423         462606054         462661489         462713363        
462768821         462827601         462879198         462933318    448089300   
  448213702         448331264         460008105         462032897        
462124090         462196254         462254236         462309501        
462369695         462431776         462498387         462552431        
462606062         462661521         462713520         462768839        
462827718         462879206         462933433    448089318      448213728      
  448331272         460010044         462032921         462124108        
462196270         462254244         462309535         462369703        
462431792         462498403         462552456         462606088        
462661554         462713538         462768854         462827726        
462879214         462933441    448089334      448213769         448331389      
  460010531         462032939         462124124         462196296        
462254269         462309543         462369729         462431818        
462498429         462552498         462606104         462661570        
462713546         462768862         462827734         462879230        
462933458    448089672      448213777         448331710         460013691      
  462033176         462124132         462196403         462254319        
462309550         462369737         462431933         462498437        
462552654         462606112         462661711         462713553        
462769001         462827742         462879404         462933466    448089706   
  448213801         448331744         460019847         462033192        
462124140         462196437         462254350         462309568        
462369752         462431982         462498445         462552662        
462606146         462661752         462713561         462769027        
462827759         462879420         462933474    448089763      448213850      
  448331769         460025059         462033200         462124173        
462196452         462254376         462309592         462369802        
462432006         462498478         462552704         462606179        
462661828         462713579         462769035         462827775        
462879438         462933516    448090043      448214189         448331819      
  460027600         462033226         462124538         462196460        
462254517         462309600         462369992         462432022        
462498593         462552712         462606328         462661844        
462713769         462769068         462827874         462879453        
462931858    448090126      448214312         448331835         460031560      
  462033317         462124546         462196478         462254525        
462309618         462370008         462432048         462498601        
462552738         462606336         462661901         462713827        
462769084         462827882         462879461         462931866    448090142   
  448214338         448331850         460035181         462033333        
462124561         462196528         462254533         462309626        
462370032         462432105         462498619         462552795        
462606344         462661927         462713843         462769092        
462827890         462879495         462931874    448090548      448214346      
  448332312         460035637         462033598         462124660        
462196635         462254566         462309709         462370123        
462432287         462498627         462552928         462606351        
462659731         462713942         462769217         462827924        
462879636         462931882    448090555      448214411         448332346      
  460036791         462033614         462124710         462196643        
462254574         462309717         462370149         462432303        
462498635         462552936         462606393         462659756        
462713991         462769233         462827932         462879644        
462931924    448090571      448214577         448332379         460037435      
  462033689         462124819         462196650         462254582        
462309725         462370164         462432345         462498643        
462552944         462606401         462659764         462714015        
462769308         462827940         462879651         462931940    448090605   
  448214841         448332387         460045123         462033705        
462125071         462196668         462254723         462309733        
462367574         462432378         462498783         462552969        
462606500         462659772         462714213         462769332        
462828013         462879669         462932104    448090613      448214858      
  448332486         460047160         462033721         462125089        
462196684         462254764         462309741         462367673        
462432469         462498809         462552977         462606518        
462659855         462714221         462769357         462828021        
462879685         462932146    448090621      448214940         448332536      
  460049224         462033747         462125121         462196700        
462254772         462309758         462367699         462432485        
462498841         462552985         462606534         462659863        
462714270         462769381         462828047         462879701        
462932153    448091207      448215004         448332916         460049539      
  462031055         462125238         462196882         462254780        
462309840         462367749         462432675         462498858        
462553116         462606542         462659988         462714288        
462769530         462828062         462879909         462932161    448091215   
  448215053         448332973         460050404         462031063        
462125360         462196890         462254798         462309857        
462367756         462432717         462498916         462553157        
462606567         462660044         462714312         462769548        
462828070         462879941         462932187    448091223      448215095      
  448333054         460050651         462031071         462125378        
462196957         462254806         462309865         462367772        
462432733         462498924         462553215         462606575        
462660069         462714338         462769555         462828088        
462879982         462932195   

 



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448091256      448215426         448333070         460067002        
462031097         462125659         462196973         462255092        
462309873         462367962         462432782         462499203        
462553249         462606765         462660135         462714353        
462769589         462828195         462879990         462932286    448091306   
  448215434         448333088         460069602         462031105        
462125675         462196981         462255142         462309907        
462367988         462432790         462499237         462553264        
462606799         462660184         462714387         462769613        
462828203         462880006         462932294    448091371      448215491      
  448333096         460069669         462031113         462125691        
462196999         462255225         462309923         462368002        
462432899         462499278         462553272         462606815        
462660200         462714395         462769639         462828211        
462880055         462932302    448091777      448215517         448333567      
  460073331         462031279         462125709         462197161        
462255241         462310038         462368051         462432907        
462499294         462553413         462606823         462660408        
462714411         462769738         462828245         462880188        
462932310    448091793      448215541         448333609         460074032      
  462031287         462125857         462197179         462255308        
462310046         462368069         462432915         462499302        
462553462         462606831         462660432         462714429        
462769753         462828252         462880204         462932336    448091819   
  448215699         448333633         460076433         462031428        
462125873         462197195         462255324         462310053        
462368176         462432931         462499310         462553504        
462606856         462660440         462714445         462769779        
462828260         462880220         462932351    448091827      448215970      
  448333682         460088271         462031469         462125881        
462197245         462255464         462310061         462368457        
462433038         462499476         462553512         462607011        
462660481         462714700         462769837         462828385        
462880238         462932500    448091850      448216002         448333716      
  460089097         462031477         462125899         462197377        
462255506         462310079         462368481         462433129        
462499484         462553520         462607045         462660523        
462714718         462769860         462828393         462880261        
462932526    448091884      448216127         448333724         460089394      
  462031501         462125915         462197393         462255555        
462310087         462368564         462433145         462499518        
462553561         462607060         462660630         462714734        
462769894         462828401         462880279         462932567    448091900   
  448216135         448334045         460089410         462031709        
462125998         462197575         462255571         462310285        
462368606         462433376         462499526         462553694        
462607078         462660804         462714759         462768276        
462828435         462880444         462932575    448092015      448216150      
  448334078         460090442         462031758         462126053        
462197591         462255605         462310301         462368622        
462433442         462499583         462553702         462607094        
462660846         462714767         462768300         462828450        
462880451         462932591    448092148      448216168         448334110      
  460090624         462031865         462126095         462197625        
462255613         462310319         462368630         462433509        
462499591         462553728         462607110         462660861        
462714775         462768318         462828468         462880485        
462932609    448092221      448216424         448334136         460100647      
  462031873         462126368         462197641         462255761        
462310327         462368903         462433517         462497538        
462553736         462607276         462660879         462714908        
462768334         462828567         462880493         462932740    448092262   
  448216457         448334193         460100787         462031923        
462126376         462197674         462255787         462310335        
462368994         462433574         462497553         462553744        
462607342         462660903         462714916         462768342        
462828575         462880527         462932773    448092296      448216465      
  448334227         460104128         462031931         462126392        
462197708         462255795         462310368         462369075        
462433608         462497595         462553769         462607359        
462660929         462714940         462768375         462828583        
462880535         462932799    448092429      448216622         448334383      
  460104557         462032111         462126400         462195777        
462255852         462310525         462369091         462433749        
462497603         462553900         462607367         462661075        
462714957         462768490         462828591         462880634        
462932807    448092445      448216655         448334441         460104581      
  462032145         462126525         462195785         462255860        
462310574         462369174         462433756         462497629        
462553918         462607375         462661133         462714981        
462768516         462828625         462880659         462932864    448092528   
  448216739         448334466         460107071         462032210        
462126665         462195819         462255878         462310582        
462369182         462433780         462497637         462553967        
462607409         462661158         462714999         462768532        
462828633         462880675         462932872    448092551      448212993      
  448334474         460119910         462032251         462126814        
462195827         462256132         462310590         462369281        
462433855         462497850         462554007         462607532        
462661166         462715178         462768557         462828641        
462880733         462933037    448092569      448213025         448334490      
  460120264         462032301         462126855         462195835        
462256157         462310608         462369299         462433863        
462497942         462554015         462607540         462661182        
462715244         462768599         462828658         462880741        
462933045    448092692      448213074         448334524         460123854      
  462032327         462126897         462195868         462256199        
462310616         462369315         462433897         462497983        
462554031         462607565         462661208         462715293        
462768607         462828674         462880758         462933052    448092932   
  448213231         448335091         460124555         462032558        
462126913         462195991         462256207         462310798        
462369349         462434135         462497991         462554049        
462607599         462661356         462715343         462768698        
462828682         462880998         462933128    448093104      448213272      
  448335117         460124795         462032574         462126921        
462196031         462256249         462310806         462369356        
462434168         462498064         462554072         462607607        
462661364         462715384         462768706         462828708        
462881012         462933136    448093120      448213348         448335208      
  460124977         462032608         462126954         462196049        
462256264         462310814         462369380         462434184        
462498072         462554080         462607615         462661380        
462715400         462768722         462828716         462881020        
462933144    448093187      448213595         448335240         460133937      
  462032616         462127267         462196080         462256272        
462310830         462369570         462434200         462498239        
462554098         462607771         462661406         462715566        
462768748         462828807         462881038         462933326    448093237   
  448213629         448335307         460138118         462032657        
462127291         462196098         462256280         462310871        
462369604         462434226         462498270         462554106        
462607797         462661414         462715574         462768771        
462828815         462881061         462933334    448093252      448213645      
  448335364         460139850         462032707         462127317        
462196148         462256314         462310913         462369620        
462434242         462498288         462554114         462607813        
462661422         462715616         462768797         462828823        
462881087         462933342    448093534      448213652         448335372      
  460141278         462033077         462127325         462196320        
462256371         462311150         462369638         462434457        
462498304         462554247         462607821         462661596        
462715624         462768888         462828831         462879248        
462933359    448093617      448213686         448335380         460141732      
  462033085         462127333         462196338         462256413        
462311168         462369653         462434481         462498346        
462554254         462607854         462661646         462715632        
462768896         462828849         462879255         462933367    448093724   
  448213694         448335463         460142615         462033093        
462127341         462196346         462256447         462311184        
462369679         462434531         462498361         462554262        
462607888         462661653         462715640         462768912        
462828856         462879271         462933391    448093740      448213918      
  448335489         460149958         462033127         462127556        
462196353         462256637         462311192         462369844        
462434556         462498528         462554288         462606187        
462661661         462715756         462768961         462828948        
462879362         462933524    448093823      448213934         448335729      
  460153091         462033135         462127580         462196379        
462256645         462311218         462369893         462434564        
462498536         462554296         462606203         462661679        
462715772         462768987         462828955         462879370        
462933532    448093872      448214023         448335778         460153406      
  462033150         462127598         462196387         462256686        
462311259         462369901         462434606         462498544        
462554312         462606245         462661687         462715780        
462768995         462828963         462879388         462933540    448094136   
  448214031         448336180         460154164         462033408        
462127606         462196544         462256694         462309634        
462369919         462434812         462498551         462554478        
462606286         462661935         462715806         462769100        
462828971         462879511         462933557    448094169      448214064      
  448336230         460154594         462033416         462127622        
462196569         462256710         462309642         462369950        
462434846         462498569         462554486         462606294        
462661950         462715814         462769126         462828989        
462879529         462933573    448094193      448214072         448336347      
  460154743         462033424         462127648         462196593        
462256728         462309667         462369976         462434879        
462498585         462554494         462606310         462661976        
462715830         462769134         462828997         462879537        
462933581    448094268      448214585         448336396         460038201      
  462033440         462127762         462196601         462256884        
462309675         462370198         462434911         462498684        
462554502         462606427         462661984         462716028        
462769142         462829094         462879586         462933599    448094284   
  448214643         448336479         460038441         462033473        
462127804         462196619         462256900         462309683        
462370206         462434937         462498718         462554510        
462606435         462662008         462716036         462769167        
462829102         462879594         462933607    448094326      448214692      
  448336503         460040827         462033507         462127812        
462196627         462256967         462309691         462370230        
462434952         462498726         462554528         462606450        
462662016         462716044         462769183         462829110        
462879602         462933649    448094656      448214700         448336727      
  460041437         462033788         462127820         462196726        
462256983         462309766         462370255         462435405        
462498734         462554668         462606468         462662024        
462716069         462769415         462829136         462879743        
462933656    448094664      448214783         448336800         460042484      
  462033887         462127838         462196759         462257031        
462309782         462370289         462435421         462498742        
462554676         462606476         462662032         462716085        
462769472         462829169         462879800         462933672    448094672   
  448214809         448336867         460045008         462033911        
462127853         462196767         462257106         462309790        
462370305         462435538         462498767         462554684        
462606484         462662065         462716093         462769480        
462829177         462879818         462933698    448094722      448215111      
  448337006         460054638         462033937         462127960        
462196775         462257288         462309808         462370321        
462435553         462498932         462554718         462606609        
462662073         462716218         462769498         462829292        
462879859         462933821    448094763      448215210         448337089      
  460055031         462033986         462128000         462196817        
462257296         462309816         462370347         462435595        
462499054         462554726         462606633         462662081        
462716275         462769506         462829342         462879875        
462933839    448094813      448215228         448337121         460060007      
  462034000         462128026         462196825         462257304        
462309824         462370362         462435678         462499088        
462554734         462606641         462662115         462716341        
462769514         462829359         462879883         462933847    448095075   
  448215293         448337469         460061138         462034059        
462128034         462197005         462257338         462309931        
462370370         462435959         462499120         462554890        
462606658         462662297         462716366         462769654        
462829367         462880063         462933854    448095083      448215376      
  448337550         460062854         462034075         462128059        
462197013         462257379         462309956         462370453        
462436031         462499146         462554908         462606690        
462662305         462716408         462769670         462829375        
462880071         462933888    448095109      448215384         448337642      
  460064694         462034117         462128109         462197021        
462257387         462309998         462370479         462436049        
462499187         462554916         462606732         462662313        
462716432         462769696         462829383         462880105        
462933896    448095174      448215731         448337675         460080435      
  462034141         462128307         462197104         462257510        
462310004         462370602         462436080         462499344        
462554932         462606864         462662339         462714452        
462769704         462829490         462880121         462933995    448095240   
  448215772         448337683         460082837         462034158        
462128323         462197138         462257569         462310012        
462370610         462436114         462499369         462554940        
462606922         462662347         462714536         462769712        
462829565         462880147         462934019    448095265      448215822      
  448337717         460084031         462034166         462128331        
462197153         462257593         462310020         462370685        
462436148         462499401         462554957         462606948        
462662354         462714551         462769720         462829581        
462880162         462934035    448095653      448215897         448337907      
  460084072         462034380         462128349         462197427        
462257684         462310137         462370701         462433152        
462499419         462555046         462606955         462662461        
462714569         462769969         462829599         462880287        
462934050    448095661      448215921         448337923         460084726      
  462034398         462128380         462197468         462257700        
462310152         462370719         462433194         462499435        
462555053         462606963         462662479         462714601        
462769985         462829615         462880295         462934084    448095729   
  448215947         448337972         460086192         462034422        
462128414         462197492         462257734         462310178        
462370735         462433244         462499450         462555079        
462606989         462662495         462714619         462770025        
462829631         462880360         462934092    448095745      448216192      
  448338020         460090913         462034430         462126111        
462197518         462257916         462310194         462370867        
462433277         462499609         462555087         462607136        
462662503         462714783         462770058         462829722        
462880386         462934167    448095752      448216226         448338046      
  460095854         462034455         462126152         462197526        
462257957         462310210         462370883         462433301        
462499617         462555095         462607144         462662529        
462714809         462770066         462829763         462880402        
462934183    448095836      448216275         448338061         460096001      
  462034505         462126186         462197534         462257973        
462310236         462370891         462433343         462499625        
462555103         462607151         462662545         462714833        
462770090         462829771         462880436         462934209    448092312   
  448216325         448338558         460096274         462034802        
462126244         462197724         462257981         462310376        
462370925         462433624         462499658         462555269        
462607185         462662644         462714841         462770108        
462829805         462880550         462934233    448092320      448216390      
  448338632         460097892         462034810         462126301        
462197740         462258013         462310392         462370933        
462433632         462499666         462555277         462607227        
462662677         462714858         462770116         462829839        
462880568         462934241    448092353      448216408         448338657      
  460098312         462034844         462126335         462197757        
462258039         462310426         462370966         462433640        
462499674         462555293         462607243         462662701        
462714882         462770132         462829862         462880576        
462934274    448092361      448216754         448338665         460108731      
  462034851         462126673         462197799         462258161        
462310459         462371147         462433665         462499690        
462555301         462607433         462662719         462715038        
462770165         462830019         462880600         462934365    448092395   
  448216804         448338681         460109788         462034877        
462126715         462197815         462258179         462310475        
462371170         462433699         462499708         462555319        
462607458         462662727         462715046         462770181        
462830043         462880618         462934373    448092403      448216846      
  448338707         460111693         462034885         462126749        
462197823         462258203         462310517         462371188        
462433731         462499716         462555327         462607474        
462662735         462715079         462770207         462830050        
462880626         462934381   

 



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448092759      448217018         448338939         460113780        
462035130         462126764         462197898         462258237        
462310640         462371204         462433947         462499724        
462555483         462607482         462662933         462715137        
462770306         462830100         462880766         462934399    448092775   
  448217067         448338970         460115801         462035155        
462126772         462197914         462258245         462310657        
462371220         462433962         462499732         462555509        
462607490         462662941         462715145         462770322        
462830118         462880832         462934407    448092783      448217075      
  448339028         460117989         462035189         462126798        
462198037         462258260         462310681         462371238        
462434028         462499740         462555533         462607516        
462662958         462715160         462770413         462830134        
462880857         462934415    448092833      448217091         448339044      
  460125057         462035213         462126988         462198045        
462258393         462310731         462371352         462434077        
462499906         462555541         462607649         462662966        
462715426         462770447         462828724         462880865        
462934571    448092866      448217117         448339051         460127822      
  462035221         462126996         462198078         462258435        
462310764         462371360         462434119         462499922        
462555574         462607664         462662982         462715442        
462770496         462828740         462880964         462934589    448092908   
  448217125         448339093         460127939         462035239        
462127010         462198094         462258443         462310780        
462371386         462434127         462499963         462555582        
462607698         462662990         462715459         462770512        
462828757         462880980         462934597    448093294      448217166      
  448339481         460130479         462035619         462127093        
462198284         462258450         462311028         462371436        
462434275         462500018         462554171         462607722        
462663139         462715509         462770702         462828773        
462881111         462934613    448093302      448217208         448339507      
  460131873         462035627         462127119         462198292        
462258468         462311036         462371451         462434325        
462500026         462554189         462607730         462663147        
462715541         462770744         462828781         462881152        
462934621    448093310      448217240         448339523         460132178      
  462035668         462127135         462198300         462258518        
462311051         462371477         462434333         462500059        
462554205         462607748         462663162         462715558        
462770777         462828799         462881160         462934639    448093419   
  448217521         448339630         460143159         462035684        
462127358         462198318         462256496         462311085        
462371592         462434358         462500299         462554213        
462607904         462663188         462715673         462770793        
462828864         462881178         462934761    448093427      448217539      
  448339655         460146350         462035692         462127465        
462198359         462256520         462311093         462371600        
462434374         462500323         462554221         462607912        
462663196         462715681         462770819         462828872        
462881194         462934779    448093476      448217570         448339663      
  460147952         462035700         462127473         462198367        
462256553         462311143         462371626         462434432        
462500331         462554239         462607920         462663212        
462715707         462770835         462828880         462881202        
462934795    448093906      448217588         448335927         460148117      
  462035866         462127481         462198680         462256603        
462311267         462371642         462434622         462500356        
462554320         462607946         462663287         462715715        
462771031         462828914         462881210         462934811    448093922   
  448217661         448335935         460148653         462035908        
462127531         462198714         462256611         462311283        
462371659         462434655         462500372         462554346        
462607953         462663295         462715731         462771072        
462828922         462881244         462934829    448093989      448217711      
  448336016         460148992         462035999         462127549        
462198722         462256629         462311317         462371675        
462434705         462500489         462554361         462607979        
462663303         462715749         462771080         462828930        
462881251         462934837    448094011      448218149         448336065      
  460156540         462036054         462127655         462198805        
462256744         462311333         462371816         462434721        
462500612         462554379         462608019         462663311        
462715848         462771114         462829003         462881269        
462935016    448094045      448218156         448336081         460157415      
  462036070         462127689         462198839         462256769        
462311358         462371824         462434739         462500638        
462554387         462608035         462663329         462715871        
462771163         462829037         462881285         462935024    448094102   
  448218172         448336115         460158306         462036088        
462127705         462198847         462256801         462311366        
462371840         462434747         462500646         462554429        
462608043         462663337         462715897         462771197        
462829045         462881301         462935032    448094375      448218230      
  448336545         460160047         462036468         462127713        
462198979         462256819         462311408         462371857        
462435066         462500661         462554536         462608050        
462663436         462715939         462771320         462829052        
462881434         462935040    448094441      448218263         448336586      
  460160161         462036476         462127721         462199019        
462256827         462311440         462371865         462435108        
462500679         462554569         462608084         462663444        
462715962         462771338         462829060         462881467        
462935065    448094540      448218347         448336628         460168750      
  462036500         462127754         462199084         462256843        
462311457         462371873         462435140         462500687        
462554585         462608092         462663469         462716010        
462771346         462829086         462881491         462935081    448094573   
  448218735         448336644         460170327         462036567        
462127879         462199092         462257163         462311507        
462371972         462435157         462500786         462554619        
462608217         462663477         462716101         462771361        
462829185         462881509         462933714    448094581      448218875      
  448336685         460170871         462036658         462127895        
462199100         462257171         462311549         462371998        
462435207         462500794         462554635         462608241        
462663584         462716127         462771379         462829193        
462881574         462933722    448094649      448218917         448336719      
  460174006         462036690         462127929         462199175        
462257197         462311572         462372004         462435371        
462500810         462554643         462608258         462663592        
462716143         462771387         462829201         462881616        
462933755    448094847      448218933         448337196         460174139      
  462036849         462127937         462199308         462257221        
462311721         462372020         462435702         462500836        
462554742         462608290         462662180         462716150        
462771494         462829219         462881731         462933763    448094888   
  448218966         448337204         460175631         462036880        
462127945         462199316         462257239         462311754        
462372061         462435710         462500844         462554767        
462608308         462662206         462716168         462771528        
462829235         462881749         462933771    448094946      448218982      
  448337220         460176944         462036930         462127952        
462199399         462257247         462311762         462372079        
462435769         462500869         462554775         462608316        
462662214         462716176         462771551         462829243        
462881772         462933805    448094961      448219253         448337261      
  460184344         462036963         462128117         462199423        
462257395         462311788         462370487         462435900        
462500984         462554817         462608472         462662222        
462716440         462771569         462829391         462881780        
462933904    448095018      448219295         448337394         460186091      
  462036989         462128125         462199431         462257429        
462311812         462370495         462435918         462500992        
462554833         462608498         462662248         462716465        
462771577         462829409         462881814         462933912    448095026   
  448219303         448337451         460187354         462037029        
462128232         462199449         462257437         462311820        
462370529         462435934         462501024         462554882        
462608548         462662271         462716481         462771585        
462829425         462881822         462933920    448095307      448219329      
  448337733         460188808         462034281         462128240        
462199647         462257460         462311986         462370537        
462436155         462501032         462554965         462608555        
462662370         462716556         462771742         462829433        
462881996         462933953    448095323      448219345         448337758      
  460188816         462034299         462128257         462199670        
462257478         462312018         462370545         462436171        
462501057         462554973         462608563         462662388        
462716564         462771783         462829466         462882002        
462933961    448095356      448219352         448337782         460190507      
  462034315         462128273         462199696         462257502        
462312026         462370578         462436213         462501073        
462554981         462608571         462662396         462716614        
462771791         462829474         462882036         462933987    448095380   
  448220046         448337816         460196983         462034331        
462128448         462199712         462257809         462312109        
462370743         462436239         462501180         462555004        
462608654         462662404         462716648         462771817        
462829649         462882069         462934100    448095430      448220061      
  448337832         460197676         462034349         462128497        
462199720         462257833         462312125         462370750        
462436247         462501198         462555012         462608670        
462662438         462716671         462771858         462829664        
462882077         462934118    448095539      448220087         448337873      
  460197940         462034372         462128505         462199753        
462257841         462312141         462370776         462436288        
462501206         462555038         462608704         462662453        
462716689         462771866         462829672         462882085        
462934126    448095844      448220178         448338079         460200439      
  462034513         462128547         462199944         462257874        
462312232         462370784         462436304         462501222        
462555129         462608720         462662552         462716697        
462772013         462829680         462882234         462934134    448095869   
  448220194         448338244         460200603         462034562        
462128554         462199985         462257882         462312240        
462370826         462436312         462501248         462555137        
462608738         462662560         462716705         462772021        
462829706         462882259         462934142    448095893      448220251      
  448338368         460201411         462034588         462128612        
462199993         462257890         462312265         462370842        
462436403         462501255         462555160         462608746        
462662586         462716739         462772054         462829714        
462882291         462934159    448095919      448220582         448338376      
  460210511         462034679         462128638         462200007        
462258047         462312299         462370982         462436411        
462501321         462555186         462608936         462662594        
462716937         462772070         462829904         462882309        
462934282    448096008      448220632         448338434         460210925      
  462034695         462128646         462200064         462258070        
462312315         462371006         462436429         462501347        
462555210         462608951         462662628         462716945        
462772088         462829920         462882325         462934290    448096081   
  448220764         448338459         460213614         462034745        
462128687         462200106         462258088         462312323        
462371014         462436460         462501354         462555251        
462608969         462662636         462716952         462772096        
462829938         462882341         462934308    448096107      448220798      
  448338731         460214109         462034927         462128729        
462200270         462258096         462312554         462371055        
462436627         462501370         462555335         462608977        
462662768         462716960         462770215         462829946        
462882531         462934316    448096156      448220806         448338772      
  460216344         462034968         462128802         462200304        
462258112         462312562         462371113         462436643        
462501388         462555368         462608985         462662776        
462716986         462770223         462829953         462882549        
462934324    448096230      448220848         448338780         460217151      
  462035015         462128869         462200320         462258138        
462312596         462371121         462436650         462501438        
462555376         462609017         462662784         462716994        
462770231         462829979         462882580         462934332    448096271   
  448221036         448338806         460232002         462035049        
462129081         462200346         462258286         462312604        
462371261         462436668         462499757         462555392        
462609132         462662859         462717091         462770249        
462830142         462882598         462934456    448096289      448221044      
  448338814         460240138         462035064         462129107        
462200361         462258302         462312646         462371279        
462436684         462499815         462555418         462609157        
462662875         462717109         462770264         462830159        
462882606         462934464    448096339      448221127         448338913      
  460240518         462035114         462129115         462200395        
462258310         462312661         462371295         462436692        
462499823         462555459         462609165         462662909        
462717117         462770280         462830167         462882630        
462934480    448096586      448221135         448339176         460241839      
  462035296         462129123         462198110         462258328        
462312919         462371303         462436999         462499831        
462555608         462609173         462663022         462717190        
462770520         462830175         462882762         462934514    448096594   
  448221192         448339234         460245301         462035346        
462129131         462198136         462258369         462312935        
462371311         462437005         462499864         462555624        
462609181         462663030         462717208         462770561        
462830217         462882770         462934522    448096610      448221382      
  448339242         460245426         462035403         462129164        
462198201         462258377         462313016         462371337        
462437013         462499880         462555657         462609199        
462663063         462717216         462770595         462830233        
462882788         462934555    448096628      448217257         448339283      
  460252588         462035528         462129263         462198235        
462258526         462313032         462371485         462437021        
462500182         462555665         462609298         462663097        
462717349         462770637         462830266         462882804        
462934647    448096651      448217331         448339317         460254105      
  462035585         462129289         462198250         462258591        
462313040         462371519         462437039         462500190        
462555673         462609322         462663105         462717364        
462770645         462830316         462882838         462934662    448096800   
  448217356         448339366         460254683         462035601        
462129297         462198268         462258617         462313073        
462371527         462437062         462500224         462555681        
462609330         462663121         462717372         462770686        
462830332         462882846         462934688    448096974      448217471      
  448339705         460254766         462035718         462129305        
462198441         462258666         462313164         462371535        
462437187         462500232         462555707         462609355        
462663220         462717414         462770868         462830357        
462883026         462934720    448097014      448217489         448339713      
  460255284         462035726         462129321         462198458        
462258674         462313198         462371543         462437211        
462500240         462555715         462609363         462663238        
462717422         462770884         462830399         462883034        
462934746    448097030      448217505         448339770         460255573      
  462035759         462129339         462198532         462258682        
462313230         462371568         462437229         462500257        
462555756         462609389         462663246         462717430        
462770892         462830415         462883075         462934753    448097121   
  448217745         448339788         460272669         462035775        
462129552         462198607         462258708         462313248        
462371709         462437245         462500505         462555764        
462609512         462663253         462717554         462770975        
462830506         462883125         462934852    448097196      448217752      
  448339853         460275639         462035791         462129644        
462198649         462258724         462313255         462371725        
462437278         462500513         462555772         462609520        
462663261         462717570         462771007         462830514        
462883133         462934860    448097220      448217893         448339895      
  460275845         462035825         462129701         462198664        
462258732         462313297         462371733         462437286        
462500521         462555798         462609538         462663279        
462717588         462771023         462830522         462883141        
462934878    448097550      448217919         448339911         460277379      
  462036146         462129727         462198870         462258740        
462313412         462371741         462437476         462500539        
462555913         462609546         462663352         462717604        
462771205         462830530         462881335         462934886    448097592   
  448218107         448340075         460279029         462036211        
462129735         462198896         462258799         462313461        
462371774         462437518         462500547         462555947        
462609561         462663360         462717653         462771221        
462830555         462881350         462934902    448097758      448218123      
  448340083         460282197         462036245         462129776        
462198904         462258807         462313503         462371782        
462437526         462500588         462555954         462609579        
462663378         462717661         462771254         462830563        
462881368         462934910   

 



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448097816      448218370         448340174         460300585        
462036278         462130030         462198912         462258914        
462313537         462371881         462437534         462500695        
462555970         462608118         462663394         462717760        
462771262         462830787         462881376         462935115    448097840   
  448218420         448340265         460301310         462036393        
462130121         462198953         462258955         462313578        
462371899         462437559         462500703         462555988        
462608126         462663402         462717810         462771288        
462830803         462881400         462935123    448097881      448218495      
  448340299         460301609         462036435         462130147        
462198961         462258963         462313586         462371907        
462437583         462500737         462555996         462608159        
462663410         462717828         462771304         462830811        
462881426         462935131    448098202      448218503         448340786      
  460302979         462036716         462130162         462199191        
462259003         462311598         462371931         462437849        
462500745         462556119         462608167         462663618        
462717836         462771395         462830829         462881632        
462935149    448098301      448218644         448340828         460309024      
  462036757         462130170         462199217         462259029        
462311606         462371949         462437898         462500752        
462556127         462608175         462663691         462717844        
462771403         462830837         462881665         462935156    448098335   
  448218651         448340901         460317613         462036765        
462130188         462199225         462259094         462311655        
462371964         462437922         462500778         462556135        
462608209         462663709         462717851         462771429        
462830845         462881673         462935164    448098418      448219055      
  448340927         460177942         462036781         462130444        
462199258         462259201         462311671         462372087        
462437955         462500885         462556143         462608332        
462663717         462718040         462771445         462831116        
462881699         462935172    448098483      448219063         448340992      
  460182595         462036799         462130451         462199274        
462259219         462311689         462372095         462437963        
462500893         462556150         462608340         462663758        
462718057         462771460         462831124         462881707        
462935198    448098525      448219071         448341057         460182983      
  462036815         462130493         462199282         462259235        
462311705         462372103         462437971         462500901        
462556168         462608381         462663766         462718081        
462771478         462831132         462881715         462935206    448098731   
  448219113         448341438         460183627         462037037        
462130543         462199472         462259243         462311838        
462372111         462438078         462500919         462556259        
462608399         462663774         462718099         462771593        
462831157         462881830         462935214    448098780      448219147      
  448341446         460183684         462037060         462130592        
462199480         462259268         462311887         462372129        
462438086         462500935         462556267         462608456        
462663790         462718107         462771601         462831165        
462881848         462935230    448098814      448219238         448341495      
  460184120         462037078         462130675         462199498        
462259284         462311903         462372152         462438094        
462500976         462556283         462608464         462663840        
462718115         462771619         462831173         462881897        
462935289    448098822      448219428         448341503         460191315      
  462037128         462130873         462199548         462259383        
462311929         462372160         462438102         462501081        
462556291         462608589         462663857         462718289        
462771627         462831348         462881913         462935461    448098855   
  448219451         448341529         460193543         462037144        
462130907         462199597         462259441         462311945        
462372178         462438144         462501115         462556309        
462608605         462663873         462718297         462771643        
462831363         462881939         462935479    448098871      448219501      
  448341537         460194343         462037177         462130915        
462199613         462259490         462311960         462372194        
462438151         462501131         462556317         462608613        
462663899         462718305         462771692         462831421        
462881947         462935487    448099028      448219600         448341842      
  460195381         462037193         462130972         462199787        
462259508         462312158         462372228         462438300        
462501149         462556408         462608621         462664194        
462718313         462771882         462831439         462882093        
462935503    448099036      448219741         448341883         460195910      
  462037219         462130980         462199795         462259532        
462312166         462372236         462438318         462501156        
462556416         462608639         462664285         462718321        
462771890         462831447         462882101         462935511    448099085   
  448219758         448341941         460196512         462037284        
462131012         462199837         462259540         462312174        
462372244         462438326         462501164         462556424        
462608647         462664327         462718354         462771908        
462831454         462882127         462935529    448099101      448220335      
  448341990         460202872         462037367         462131350        
462199845         462259664         462312182         462372335        
462438334         462501263         462556432         462608753        
462664343         462716747         462771957         462831611        
462882143         462935693    448099184      448220418         448342006      
  460204803         462037391         462131392         462199894        
462259672         462312190         462372343         462438342        
462501271         462556440         462608787         462664350        
462716770         462771965         462831629         462882192        
462935719    448099291      448220442         448342022         460204894      
  462037458         462131426         462199928         462259706        
462312224         462372368         462438359         462501289        
462556457         462608795         462664368         462716788        
462771973         462831645         462882200         462935735    448099689   
  448220509         448342261         460205586         462037540        
462131467         462200155         462259748         462312331        
462372376         462436478         462501297         462556564        
462608811         462664632         462716853         462772138        
462831678         462882358         462935750    448099747      448220541      
  448342311         460206436         462037607         462131491        
462200163         462259755         462312364         462372384        
462436494         462501305         462556572         462608829        
462664657         462716861         462772187         462831694        
462882366         462935776    448099754      448220574         448342444      
  460206972         462037649         462131541         462200171        
462259763         462312372         462372392         462436510        
462501313         462556580         462608845         462664681        
462716911         462772195         462831702         462882424        
462935784    448099838      448220863         448342477         460217284      
  462037656         462128877         462200189         462259946        
462312455         462372491         462436569         462501453        
462556598         462609041         462664731         462717000        
462772203         462831785         462882432         462935941    448099929   
  448220889         448342485         460218340         462037672        
462128943         462200197         462259953         462312497        
462372509         462436601         462501461         462556606        
462609058         462664764         462717026         462772211        
462831793         462882440         462935958    448099960      448220921      
  448342493         460223050         462037706         462128950        
462200262         462259979         462312521         462372517        
462436619         462501479         462556614         462609074        
462664772         462717034         462772229         462831801        
462882481         462935990    448096396      448220996         448342774      
  460223787         462037938         462128968         462200411        
462259987         462312729         462372525         462436759        
462501495         462556697         462609082         462664913        
462717059         462772252         462831827         462882648        
462936006    448096404      448221002         448342816         460226350      
  462037961         462129024         462200437         462260001        
462312752         462372533         462436767         462501503        
462556739         462609090         462664939         462717067        
462772302         462831835         462882689         462936022    448096487   
  448221010         448342824         460227747         462037987        
462129040         462200478         462260019         462312760        
462372541         462436908         462501529         462556747        
462609124         462664954         462717083         462772336        
462831868         462882697         462936063    448096495      448221390      
  448342857         460246325         462038001         462129172        
462200486         462260167         462312778         462372624        
462436932         462501594         462556754         462609207        
462664962         462717265         462772377         462831991        
462882713         462936170    448096529      448221416         448342899      
  460248032         462038043         462129180         462200494        
462260183         462312851         462372632         462436940        
462501610         462556770         462609215         462664970        
462717281         462772401         462832007         462882739        
462936279    448096578      448221457         448342923         460248461      
  462038050         462129198         462200569         462260191        
462312901         462372640         462436973         462501651        
462556788         462609223         462664988         462717307        
462772427         462832015         462882754         462936303    448096834   
  448221499         448343228         460249840         462038225        
462129214         462200577         462260209         462313107        
462372657         462437070         462501677         462556879        
462609256         462665076         462717315         462772609        
462832031         462882861         462936311    448096859      448221507      
  448343269         460251093         462038233         462129230        
462200585         462260225         462313115         462372665        
462437096         462501693         462556887         462609264        
462665084         462717323         462772617         462832049        
462882879         462936345    448096883      448221531         448343277      
  460251820         462038258         462129248         462200627        
462260233         462313123         462372673         462437104        
462501701         462556895         462609272         462665092        
462717331         462772625         462832056         462882945        
462936352    448096909      448221549         448343335         460257868      
  462038266         462129354         462200635         462260332        
462313131         462372764         462437112         462501826        
462556903         462609405         462665118         462717448        
462772658         462830423         462882994         462936576    448096917   
  448221572         448343392         460258585         462038274        
462129370         462200650         462260340         462313149        
462372780         462437146         462501834         462556911        
462609439         462665167         462717455         462772666        
462830431         462883000         462936592    448096941      448221580      
  448343608         460259542         462038282         462129388        
462200742         462260357         462313156         462372798        
462437153         462501842         462556929         462609470        
462665183         462717463         462772674         462830449        
462883018         462936618    448097360      448221689         448343947      
  460266109         462038456         462129461         462201047        
462260365         462313305         462372814         462437310        
462501859         462555806         462609488         462665332        
462717521         462772898         462830456         462883174        
462936626    448097378      448221713         448344077         460266240      
  462038480         462129487         462201054         462260381        
462313313         462372830         462437336         462501875        
462555822         462609496         462665357         462717539        
462772906         462830480         462883190         462936659    448097386   
  448221747         448344085         460268980         462038514        
462129495         462201062         462260399         462313339        
462372848         462437385         462501883         462555830        
462609504         462665399         462717547         462772930        
462830498         462883216         462936667    448097428      448222000      
  448344093         460287840         462038548         462129842        
462201088         462258831         462313362         462372962        
462437393         462501982         462555863         462609603        
462665415         462717679         462772989         462830589        
462883232         462936782    448097469      448222026         448344101      
  460288319         462038571         462129875         462201096        
462258849         462313370         462372970         462437419        
462501990         462555871         462609611         462665431        
462717687         462773029         462830605         462883273        
462936840    448097493      448222034         448344143         460293525      
  462038647         462129917         462201120         462258856        
462313404         462372988         462437450         462502006        
462555889         462609645         462665449         462717695        
462773037         462830639         462883299         462936881    448097964   
  448222042         448340323         460296510         462038878        
462129941         462201203         462258864         462313602        
462373002         462437690         462502014         462556010        
462609652         462665555         462717729         462773201        
462830654         462883315         462936907    448098012      448222125      
  448340349         460299399         462038902         462129958        
462201252         462258872         462313669         462373010        
462437740         462502030         462556028         462609660        
462665589         462717737         462773219         462830662        
462883323         462936956    448098061      448222158         448340364      
  460300346         462038936         462129982         462201260        
462258906         462313677         462373036         462437773        
462502048         462556036         462609686         462665597        
462717752         462773334         462830720         462883349        
462937004    448098145      448222539         448340547         460321755      
  462038951         462130246         462201278         462259110        
462313750         462373101         462437781         462502162        
462556069         462609710         462665613         462717869        
462773367         462830894         462883372         462937129    448098160   
  448222687         448340612         460321912         462038985        
462130253         462201286         462259136         462313768        
462373119         462437799         462502188         462556077        
462609744         462665621         462717927         462773375        
462830902         462883380         462937145    448098194      448222828      
  448340695         460323710         462039017         462130287        
462201328         462259144         462313776         462373127        
462437807         462502196         462556085         462609769        
462665647         462717968         462773383         462830936        
462883398         462937152    448098590      448222836         448341107      
  460324502         462039256         462130303         462201468        
462259151         462313800         462373135         462437997        
462502212         462556176         462609777         462665779        
462717992         462773524         462830985         462883471        
462937160    448098608      448222877         448341172         460326960      
  462039298         462130386         462201500         462259185        
462313818         462373143         462438029         462502220        
462556184         462609793         462665811         462718008        
462773573         462831058         462883489         462937194    448098616   
  448222950         448341222         460327877         462039330        
462130428         462201534         462259193         462313826        
462373150         462438037         462502238         462556192        
462609801         462665829         462718032         462773599        
462831066         462883497         462937210    448098632      448223065      
  448341313         460329675         462039355         462130691        
462201583         462259292         462313842         462373234        
462438045         462502428         462556200         462609892        
462665837         462718149         462773607         462831199        
462883513         462935321    448098665      448223081         448341347      
  460333461         462039363         462130733         462201609        
462259300         462313859         462373242         462438052        
462502451         462556226         462609900         462665860        
462718172         462773649         462831207         462883539        
462935354    448098715      448223131         448341404         460336878      
  462039439         462130782         462201617         462259318        
462314022         462373259         462438060         462502469        
462556242         462609918         462665878         462718206        
462773664         462831223         462883547         462935396    448098905   
  448223156         448341651         460340219         462039678        
462130808         462201773         462259334         462314246        
462373275         462438169         462502527         462556325        
462609926         462663915         462718214         462773870        
462831249         462883661         462935412    448098939      448223164      
  448341669         460343247         462039702         462130824        
462201781         462259342         462314253         462373283        
462438193         462502535         462556341         462609942        
462663956         462718222         462773938         462831280        
462883729         462935420    448098954      448223180         448341677      
  460343718         462039769         462130865         462201807        
462259375         462314261         462373291         462438201        
462502543         462556358         462609967         462663964        
462718271         462773961         462831330         462883737        
462935446    448098970      448223461         448341693         460355373      
  462039785         462131046         462201849         462259557        
462314279         462372269         462438250         462502733        
462556366         462610072         462664020         462718362        
462773995         462831462         462883745         462935552    448099002   
  448223487         448341701         460355498         462039835        
462131053         462201872         462259565         462314295        
462372277         462438276         462502782         462556382        
462610080         462664061         462718388         462774035        
462831488         462883760         462935586    448099010      448223495      
  448341818         460356967         462039926         462131087        
462201880         462259581         462314329         462372293        
462438292         462502790         462556390         462610106        
462664186         462718420         462774084         462831520        
462883778         462935628   

 



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448099366      448223628         448342055         460358237        
462037466         462131194         462201989         462259599        
462314527         462372301         462438375         462502824        
462556481         462610114         462664376         462718453        
462774316         462831561         462883893         462935636    448099457   
  448223644         448342097         460358310         462037482        
462131277         462201997         462259615         462314535        
462372319         462438383         462502832         462556507        
462610122         462664418         462718545         462774324        
462831579         462883901         462935669    448099507      448223677      
  448342121         460362023         462037490         462131319        
462202011         462259649         462314543         462372327        
462438391         462502873         462556523         462610130        
462664491         462718552         462774340         462831595        
462883919         462935677    448099549      448224113         448342139      
  460374861         462037516         462131558         462202029        
462259805         462314568         462372400         462438409        
462503079         462556531         462610221         462664541        
462718560         462774381         462831710         462883943        
462935826    448099572      448224162         448342170         460377146      
  462037524         462131590         462202037         462259821        
462314592         462372418         462438425         462503111        
462556549         462610239         462664582         462718586        
462774407         462831728         462883968         462935834    448099622   
  448224204         448342212         460384738         462037532        
462131608         462202045         462259847         462314600        
462372426         462438433         462503129         462556556        
462610247         462664608         462718610         462774423        
462831736         462883984         462935875    448099978      448224220      
  448342576         460385628         462037722         462131616        
462202177         462259862         462314808         462372467        
462438441         462503145         462556622         462610254        
462664814         462718628         462774548         462831751        
462884131         462935909    448099986      448224246         448342659      
  460389919         462037789         462131624         462202185        
462259870         462314824         462372475         462438458        
462503186         462556630         462610262         462664830        
462718644         462774555         462831769         462884156        
462935917    448100008      448224261         448342675         460389927      
  462037821         462131673         462202193         462259904        
462314915         462372483         462438490         462503194        
462556648         462610288         462664855         462718651        
462774563         462831777         462884164         462935933    448100065   
  448224741         448342717         460408842         462037839        
462131681         462202227         462260035         462314931        
462372558         462438508         462503376         462556655        
462610387         462664863         462718800         462774589        
462831884         462884172         462936089    448100099      448224931      
  448342758         460409139         462037854         462131699        
462202235         462260043         462314949         462372566        
462438516         462503384         462556663         462610395        
462664871         462718834         462774597         462831892        
462884180         462936105    448100198      448224964         448342766      
  460409857         462037888         462131749         462202268        
462260068         462314972         462372574         462438532        
462503426         462556671         462610411         462664889        
462718867         462774605         462831900         462884198        
462936113    448100206      448224998         448342931         460409899      
  462038084         462131780         462202367         462260092        
462315136         462372590         462438680         462503491        
462556796         462610429         462664996         462718883        
462772484         462831934         462884313         462936121    448100289   
  448225003         448342964         460410517         462038092        
462131798         462202375         462260142         462315144        
462372608         462438706         462503517         462556804        
462610437         462665001         462718891         462772518        
462831942         462884347         462936147    448100321      448225045      
  448343046         460412927         462038100         462131848        
462202391         462260159         462315193         462372616        
462438714         462503525         462556812         462610445        
462665027         462718925         462772526         462831959        
462884354         462936154    448100396      448225318         448343079      
  460428444         462038159         462132051         462202474        
462260241         462315235         462372681         462438722        
462501735         462556820         462610601         462665035        
462719022         462772542         462832072         462884370        
462936360    448100412      448225342         448343095         460428964      
  462038209         462132085         462202482         462260258        
462315243         462372699         462438730         462501743        
462556846         462610627         462665050         462719030        
462772559         462832080         462884396         462936378    448100453   
  448225417         448343145         460430960         462038217        
462132101         462202524         462260266         462315268        
462372707         462438748         462501750         462556853        
462610635         462665068         462719063         462772567        
462832098         462884446         462936410    448100826      448225482      
  448343640         460431182         462038332         462132119        
462200866         462260308         462315441         462372723        
462438821         462501768         462556937         462610643        
462665191         462719071         462772682         462832122        
462884602         462936444    448100883      448225490         448343798      
  460432420         462038357         462132135         462200874        
462260316         462315458         462372731         462438839        
462501776         462556945         462610650         462665225        
462719105         462772740         462832163         462884628        
462936485    448100917      448225524         448343889         460434723      
  462038365         462132150         462200908         462260324        
462315466         462372756         462438847         462501784        
462556952         462610668         462665258         462719139        
462772773         462832171         462884644         462936527    448100933   
  448221754         448343897         460451768         462038381        
462132333         462200965         462260407         462315474        
462372855         462438854         462501909         462556960        
462610783         462665274         462719329         462772823        
462832197         462884651         462936675    448100941      448221796      
  448343921         460452311         462038399         462132390        
462200973         462260423         462315490         462372863        
462438912         462501917         462556978         462610791        
462665282         462719337         462772831         462832213        
462884669         462936691    448100958      448221812         448343939      
  460453913         462038423         462132416         462201021        
462260449         462315508         462372905         462438920        
462501925         462556986         462610809         462665316        
462719345         462772872         462832221         462884693        
462936725    448101451      448221887         448344192         460456486      
  462038654         462132424         462201146         462260464        
462315623         462372921         462439290         462501941        
462556994         462610817         462665456         462719352        
462773052         462832254         462884834         462936733    448101535   
  448221937         448344267         460458466         462038720        
462132432         462201153         462260472         462315631        
462372939         462439316         462501966         462557000        
462610825         462665464         462719410         462773078        
462832262         462884859         462936758    448101543      448221945      
  448344275         460461221         462038787         462132481        
462201161         462260498         462315656         462372954        
462439332         462501974         462557018         462610841        
462665472         462719428         462773086         462832270        
462884875         462936766    448101576      448222182         448344374      
  460482508         462038829         462132853         462201179        
462260522         462315664         462373044         462439340        
462502063         462557059         462611005         462665506        
462719535         462773136         462832411         462884891        
462937012    448101709      448222190         448344440         460482524      
  462038845         462132887         462201187         462260530        
462315672         462373051         462439381         462502089        
462557067         462611013         462665514         462719550        
462773185         462832437         462884909         462937020    448101717   
  448222208         448344515         460483738         462038852        
462132903         462201195         462260548         462315680        
462373069         462439423         462502097         462557075        
462611021         462665530         462719568         462773193        
462832478         462884933         462937038    448101907      448222240      
  448344531         460485816         462039041         462132911        
462201336         462260563         462315888         462373077        
462439738         462502105         462557166         462611062        
462665654         462719584         462773425         462832510        
462883406         462937053    448101915      448222380         448344598      
  460490329         462039090         462132960         462201344        
462260571         462315938         462373085         462439746        
462502113         462557182         462611070         462665688        
462719592         462773458         462832536         462883414        
462937079    448101972      448222430         448344614         460490337      
  462039124         462132994         462201369         462260597        
462315946         462373093         462439795         462502121        
462557190         462611088         462665696         462719634        
462773466         462832544         462883430         462937111    448102087   
  448222976         448344622         460528441         462039165        
462133265         462201419         462260688         462315953        
462373168         462439803         462502246         462557216        
462609819         462665746         462719808         462773490        
462832684         462883448         462937251    448102152      448222984      
  448344648         460531361         462039199         462133299        
462201427         462260696         462315995         462373176        
462439811         462502261         462557240         462609843        
462665753         462719816         462773508         462832692        
462883455         462937277    448102202      448223008         448344655      
  460532955         462039207         462133315         462201435        
462260738         462316001         462373192         462439845        
462502303         462557356         462609850         462665761        
462719899         462773516         462832726         462883463        
462937285    448102673      448223024         448344911         460535677      
  462039447         462133331         462201641         462260746        
462314030         462373200         462440017         462502329        
462557547         462609868         462665902         462719915        
462773680         462832734         462883562         462937293    448102756   
  448223032         448345025         460535768         462039454        
462133356         462201666         462260779         462314089        
462373218         462440074         462502378         462557554        
462609876         462665928         462719923         462773706        
462832742         462883570         462937301    448102798      448223057      
  448345090         460538994         462039462         462133364        
462201674         462260787         462314154         462373226        
462440116         462502394         462557562         462609884        
462665944         462719964         462773748         462832759        
462883596         462937319    448102855      448223206         448345199      
  460344344         462039512         462133653         462201690        
462260878         462314170         462373309         462440157        
462502550         462557570         462609975         462665951        
462720111         462773789         462832932         462883612        
462937368    448102947      448223222         448345405         460348006      
  462039587         462133661         462201708         462260894        
462314204         462373317         462440199         462502592        
462557596         462609991         462665977         462720152        
462773839         462832965         462883638         462937418    448102954   
  448223255         448345413         460350010         462039637        
462133745         462201724         462260910         462314220        
462373325         462440207         462502618         462557604        
462610015         462665985         462720160         462773847        
462832973         462883646         462937426    448103432      448223271      
  448345678         460350671         462039934         462133752        
462201906         462260928         462314337         462373333        
462440579         462502626         462557729         462610031        
462666009         462720202         462774126         462832981        
462883802         462937434    448103473      448223305         448345694      
  460353337         462039975         462133760         462201914        
462260936         462314345         462373341         462440595        
462502634         462557737         462610049         462666017        
462720228         462774142         462833005         462883810        
462937459    448103606      448223388         448345710         460353485      
  462040007         462133844         462201930         462260969        
462314378         462373358         462440645         462502675        
462557752         462610064         462666033         462720236        
462774209         462833013         462883828         462937509    448103622   
  448223701         448345736         460363013         462040031        
462134115         462201955         462261066         462314410        
462373366         462440652         462502899         462557778        
462610148         462666041         462720335         462774225        
462833104         462883844         462937640    448103655      448223743      
  448345777         460363104         462040049         462134131        
462201963         462261074         462314436         462373374        
462440660         462502956         462557786         462610163        
462666058         462720350         462774233         462833112        
462883877         462937699    448103663      448223750         448345785      
  460363237         462040148         462134149         462201971        
462261082         462314519         462373390         462440678        
462502964         462557794         462610189         462666082        
462720368         462774274         462833138         462883885        
462937731    448104075      448223776         448346171         460365356      
  462040171         462134271         462202052         462261090        
462314634         462373408         462441007         462502972        
462557919         462610197         462666231         462720434        
462774431         462833146         462883992         462937764    448104083   
  448223917         448346205         460369879         462040205        
462134289         462202060         462261108         462314642        
462373416         462441064         462502980         462557992        
462610205         462666249         462720459         462774449        
462833153         462884008         462937780    448104125      448223990      
  448346247         460370810         462040213         462134313        
462202086         462261116         462314659         462373457        
462441072         462503004         462558057         462610213        
462666264         462720483         462774456         462833179        
462884016         462937806    448104166      448224527         448346346      
  460391741         462040221         462134537         462202094        
462261249         462314675         462373671         462441114        
462503228         462558065         462610304         462666298        
462718677         462774480         462833252         462884081        
462938051    448104224      448224543         448346387         460393028      
  462040247         462134545         462202102         462261256        
462314774         462373697         462441155         462503236        
462558073         462610312         462666314         462718701        
462774498         462833260         462884099         462938069    448104232   
  448224576         448346437         460393820         462040262        
462134552         462202151         462261264         462314782        
462373705         462441163         462503251         462558081        
462610320         462666355         462718743         462774530        
462833302         462884123         462938101    448104703      448224618      
  448346726         460398811         462040528         462134560        
462202276         462261272         462314980         462373713        
462438557         462503269         462558248         462610338        
462666470         462718750         462774613         462833310        
462884222         462938119    448104745      448224659         448346734      
  460399470         462040536         462134594         462202292        
462261298         462315011         462373721         462438565        
462503327         462558263         462610353         462666488        
462718768         462774621         462833328         462884230        
462938135    448104877      448224733         448346890         460406911      
  462040593         462134636         462202300         462261322        
462315052         462373739         462438623         462503335        
462558271         462610379         462666496         462718784        
462774639         462833336         462884248         462938150    448104893   
  448225128         448346932         460414105         462040601        
462131863         462202318         462261470         462315086        
462373903         462438631         462503533         462558297        
462610486         462666504         462718933         462774647        
462833542         462884255         462938267    448104927      448225136      
  448346999         460416100         462040635         462131913        
462202334         462261488         462315102         462373911        
462438664         462503558         462558305         462610494        
462666520         462718941         462774670         462833575        
462884289         462938291    448104943      448225169         448347161      
  460425523         462040668         462131921         462202342        
462261496         462315128         462373945         462438672        
462503566         462558313         462610502         462666561        
462718966         462774688         462833609         462884297        
462938325    448100479      448225177         448347625         460425572      
  462040973         462131939         462202557         462261504        
462315292         462373960         462438755         462503574        
462558511         462610528         462666694         462718974        
462774696         462833625         462884453         462938333    448100503   
  448225185         448347633         460426166         462040999        
462131947         462202581         462261512         462315318        
462373978         462438763         462503624         462558537        
462610569         462666728         462718990         462774704        
462833633         462884461         462938341    448100578      448225292      
  448347716         460428139         462041013         462131988        
462202599         462261520         462315326         462373986        
462438771         462503632         462558545         462610585        
462666769         462719014         462774712         462833641        
462884529         462938366   

 



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448100644      448225557         448347807         460435761        
462041070         462132176         462202615         462261611        
462315367         462374190         462438797         462503657        
462558552         462610676         462666785         462719147        
462774738         462833740         462884537         462938473    448100693   
  448225649         448347849         460438237         462041096        
462132184         462202623         462261629         462315383        
462374232         462438805         462503665         462558560        
462610718         462666793         462719170         462774746        
462833757         462884545         462938481    448100719      448225656      
  448347856         460439995         462041104         462132218        
462202631         462261637         462315409         462374265        
462438813         462503731         462558586         462610726        
462666801         462719188         462774753         462833765        
462884560         462938499    448101196      448225714         448348219      
  460445273         462041336         462132234         462202656        
462261645         462315516         462374273         462438953        
462503749         462558842         462610734         462667023        
462719212         462774894         462833781         462884743        
462938507    448101204      448225730         448348243         460447071      
  462041351         462132291         462202664         462261660        
462315524         462374372         462438961         462503772        
462558859         462610742         462667031         462719220        
462774902         462833799         462884750         462938531    448101287   
  448225797         448348516         460450406         462041401        
462132317         462202680         462261694         462315532        
462374380         462439019         462503814         462558867        
462610775         462667080         462719253         462774944        
462833807         462884768         462938556    448101303      448225813      
  448348532         460471022         462041435         462132515        
462202698         462261785         462315599         462374653        
462439035         462503947         462558875         462610874        
462667171         462719436         462774977         462832296        
462884776         462938705    448101345      448225821         448348623      
  460473069         462041468         462132572         462202706        
462261793         462315607         462374711         462439068        
462503970         462558883         462610882         462667197        
462719451         462774993         462832320         462884784        
462938721    448101402      448225888         448348664         460474828      
  462041484         462132648         462202714         462261835        
462315615         462374737         462439282         462504051        
462558891         462610890         462667221         462719469        
462775032         462832338         462884818         462938739    448101725   
  448225904         448349043         460475601         462041773        
462132705         462202839         462261850         462315698        
462374810         462439563         462504069         462557091        
462610916         462667403         462719493         462775313        
462832346         462884941         462938747    448101766      448225953      
  448349100         460480338         462041781         462132788        
462202854         462261900         462315722         462374836        
462439597         462504143         462557109         462610932        
462667437         462719519         462775370         462832353        
462884974         462938754    448101790      448225979         448349175      
  460482383         462041799         462132804         462202888        
462261918         462315730         462374851         462439605        
462504176         462557125         462610973         462667445        
462719527         462775388         462832395         462884982        
462938770    448101832      448226357         448349191         460491319      
  462041815         462133018         462202896         462260605        
462315813         462375049         462439613         462504390        
462557133         462611096         462667452         462719675        
462775412         462832577         462885013         462938945    448101857   
  448226373         448349290         460497118         462041823        
462133083         462202904         462260613         462315821        
462375056         462439662         462504416         462557141        
462611112         462667460         462719709         462775438        
462832619         462885021         462938952    448101881      448226381      
  448349324         460498769         462041831         462133117        
462202946         462260639         462315862         462375122        
462439720         462504432         462557158         462611153        
462667486         462719717         462775495         462832627        
462885039         462938960    448102210      448226571         448344663      
  460499064         462042011         462133125         462203050        
462260654         462316019         462375155         462439852        
462504440         462557364         462611179         462667593        
462719741         462775651         462832643         462885047        
462938978    448102236      448226613         448344689         460510852      
  462042060         462133133         462203068         462260662        
462316027         462375163         462439860         462504465        
462557448         462611187         462667601         462719774        
462775677         462832650         462885054         462939034    448102244   
  448226639         448344754         460518459         462042102        
462133190         462203084         462260670         462316092        
462375189         462439902         462504473         462557471        
462611211         462667619         462719782         462775693        
462832668         462885062         462939059    448102442      448226928      
  448344796         460544489         462042284         462133448        
462203092         462260795         462316118         462375346        
462439969         462504614         462557497         462611229        
462667650         462719998         462775701         462832775        
462885070         462939208    448102608      448227033         448344838      
  460557945         462042326         462133471         462203100        
462260803         462316159         462375379         462439985        
462504630         462557521         462611237         462667676        
462720004         462775719         462832783         462885096        
462939216    448102657      448227132         448344861         460567100      
  462042375         462133497         462203118         462260811        
462316167         462375403         462439993         462504663        
462557539         462611252         462667718         462720020        
462775727         462832817         462885104         462939224    448102962   
  448227181         448345538         460570039         462042557        
462133596         462203233         462260829         462316209        
462375429         462440215         462504671         462557612        
462611278         462667924         462720046         462775909        
462832866         462885245         462939257    448103010      448227207      
  448345546         460583347         462042599         462133612        
462203241         462260845         462316233         462375437        
462440330         462504689         462557646         462611286        
462667957         462720095         462775917         462832874        
462885252         462939307    448103028      448227215         448345587      
  460588536         462042623         462133638         462203258        
462260852         462316241         462375445         462440363        
462504697         462557653         462611294         462667981        
462720103         462775925         462832908         462885260        
462939315    448103069      448227546         448345637         460596752      
  462042649         462133851         462203290         462260977        
462316258         462375650         462440389         462504887        
462557679         462611427         462668013         462720251        
462775941         462833021         462885278         462937525    448103168   
  448227629         448345652         460599038         462042698        
462133877         462203316         462260985         462316266        
462375676         462440488         462504903         462557703        
462611443         462668039         462720269         462775958        
462833039         462885286         462937541    448103416      448227645      
  448345660         460599897         462042706         462133927        
462203324         462260993         462316282         462375684        
462440561         462504911         462557711         462611492        
462668054         462720277         462775966         462833054        
462885294         462937558    448103689      448227736         448345843      
  460600000         462043035         462133935         462203456        
462261009         462316381         462375692         462440686        
462504952         462557802         462611518         462666108        
462720293         462776121         462833062         462885401        
462937574    448103788      448227843         448345942         460608375      
  462043043         462133968         462203464         462261025        
462316415         462375726         462440736         462504960        
462557810         462611526         462666124         462720301        
462776147         462833088         462885427         462937590    448103853   
  448227850         448345975         460621014         462043092        
462133992         462203472         462261041         462316423        
462375734         462440769         462504986         462557828        
462611567         462666157         462720319         462776170        
462833096         462885435         462937624    448103903      448228197      
  448346056         460640535         462043167         462134339        
462203480         462261132         462316464         462373473        
462440777         462505116         462557836         462611732        
462666165         462720517         462776220         462833187        
462885468         462937814    448103986      448228338         448346064      
  460640618         462043175         462134362         462203514        
462261157         462316522         462373507         462440900        
462505256         462557844         462611765         462666181        
462720533         462776246         462833195         462885476        
462937863    448104059      448228411         448346098         460647969      
  462043183         462134370         462203548         462261165        
462316530         462373549         462440934         462505264        
462557869         462611773         462666199         462720558        
462776287         462833203         462885484         462937871    448104265   
  448228429         448346486         460655319         462040288        
462134404         462203654         462261173         462316787        
462373556         462441171         462505314         462558099        
462611849         462666363         462720590         462776444        
462833211         462885567         462937897    448104356      448228536      
  448346502         460660327         462040379         462134487        
462203662         462261215         462316803         462373580        
462441262         462505322         462558107         462611872        
462666389         462720608         462776485         462833237        
462885583         462937962    448104372      448228577         448346544      
  460661424         462040437         462134503         462203670        
462261231         462316852         462373606         462441270        
462505389         462558123         462611898         462666405        
462720624         462776501         462833245         462885591        
462938036    448104455      448229005         448346569         460698160      
  462040445         462134685         462203688         462261363        
462316860         462373788         462441288         462505512        
462558149         462612011         462666421         462720640        
462776519         462833344         462885633         462938176    448104661   
  448229062         448346577         460700529         462040460        
462134727         462203696         462261371         462316878        
462373812         462441296         462505520         462558164        
462612037         462666447         462720665         462776550        
462833401         462885641         462938184    448104679      448229070      
  448346593         460703929         462040502         462134743        
462203704         462261405         462316886         462373861        
462441304         462505546         462558222         462612045        
462666462         462720673         462776568         462833427        
462885658         462938192    448104984      448229138         448347179      
  460705858         462040734         462134750         462203803        
462261439         462317058         462373879         462441346        
462505579         462558321         462612078         462666579        
462720681         462776766         462833443         462885971        
462938218    448104992      448229146         448347195         460714611      
  462040825         462134768         462203829         462261447        
462317082         462373887         462441353         462505611        
462558354         462612086         462666595         462720707        
462776790         462833450         462885989         462938242    448105015   
  448229153         448347252         460715162         462040866        
462134826         462203837         462261462         462317090        
462373895         462441361         462505629         462558396        
462612094         462666629         462720723         462776816        
462833518         462886045         462938259    448105049      448229757      
  448347310         460744568         462040890         462134842        
462203845         462261538         462317140         462374034        
462441379         462505827         462558438         462612201        
462666637         462720814         462776840         462833666        
462886144         462938374    448105072      448229823         448347401      
  460745607         462040916         462134859         462203860        
462261553         462317165         462374059         462441429        
462505843         462558453         462612227         462666660        
462720830         462776857         462833674         462886219        
462938390    448105122      448230037         448347591         460750185      
  462040932         462134891         462203878         462261579        
462317173         462374083         462441486         462505868        
462558479         462612250         462666678         462720848        
462776865         462833682         462886359         462938408    448105296   
  448230094         448347872         460771157         462041153        
462134974         462203977         462261587         462317298        
462374109         462441767         462505884         462558602        
462612284         462666843         462720855         462774787        
462833690         462886615         462938432    448105312      448230151      
  448347922         460771504         462041187         462135005        
462204009         462261595         462317306         462374117        
462441791         462505892         462558651         462612318        
462666892         462720863         462774803         462833708        
462886623         462938457    448105361      448230169         448347971      
  460774797         462041203         462135021         462204017        
462261603         462317314         462374125         462441809        
462505983         462558677         462612326         462666942        
462720889         462774837         462833716         462886714        
462938465    448105403      448230714         448348037         460829419      
  462041229         462135237         462204033         462261702        
462317322         462374398         462441825         462503822        
462558768         462612441         462666959         462721051        
462774845         462833823         462886730         462938598    448105445   
  448230722         448348185         460829922         462041260        
462135245         462204058         462261710         462317330        
462374406         462441890         462503855         462558776        
462612458         462666967         462721069         462774860        
462833856         462886961         462938630    448105460      448230813      
  448348201         460834187         462041278         462135302        
462204082         462261728         462317348         462374414        
462441940         462503863         462558826         462612490        
462666991         462721085         462774886         462833880        
462887068         462938648    448105759      448230821         448348789      
  460858343         462041526         462135393         462202722        
462261744         462317520         462374455         462442138        
462503871         462558933         462612524         462667239        
462721101         462775057         462833914         462887712        
462938655    448105783      448230847         448348797         460858814      
  462041559         462135435         462202730         462261769        
462317553         462374463         462442229         462503897        
462558958         462612540         462667247         462721127        
462775099         462833922         462887829         462938663    448105809   
  448230854         448348813         460869514         462041575        
462135443         462202755         462261777         462317595        
462374604         462442237         462503913         462558966        
462612573         462667254         462721135         462775115        
462833930         462887886         462938689    448105882      448225995      
  448348821         460926405         462041641         462135849        
462202805         462261934         462317603         462374877        
462442252         462504184         462558982         462612656        
462667346         462721267         462775198         462833955        
462887894         462938804    448105908      448226035         448348862      
  460926413         462041682         462135856         462202813        
462261983         462317611         462374901         462442344        
462504218         462558990         462612680         462667361        
462721275         462775214         462833963         462887928        
462938820    448106021      448226076         448348888         460927452      
  462041716         462135872         462202821         462262015        
462317629         462374943         462442369         462504259        
462559006         462612698         462667395         462721283        
462775297         462833971         462888066         462938846    448106260   
  448226142         448349357         460928468         462041856        
462135906         462202953         462262023         462317793        
462374968         462442542         462504283         462559014        
462612706         462667494         462721291         462775545        
462833989         462888678         462938887    448106393      448226183      
  448349399         460930365         462041864         462135948        
462202961         462262031         462317801         462374992        
462442559         462504317         462559030         462612714        
462667502         462721309         462775560         462833997        
462888942         462938895    448106443      448226308         448349456      
  460931785         462041880         462136011         462202979        
462262080         462317926         462375015         462442567        
462504366         462559071         462612722         462667528        
462721317         462775578         462834003         462889031        
462938937    448106518      448226662         448349464         460948680      
  462041914         462136201         462203027         462262106        
462317967         462375205         462442583         462504507        
462559089         462613035         462667536         462721572        
462775594         462834169         462889254         462939067    448106583   
  448226738         448349563         460949365         462041997        
462136227         462203035         462262155         462317975        
462375213         462442591         462504523         462559097        
462613043         462667569         462721630         462775602        
462834185         462889262         462939075    448106609      448226746      
  448349571         460949456         462042003         462136243        
462203043         462262171         462318007         462375239        
462442625         462504556         462559113         462613050        
462667577         462721648         462775628         462834201        
462889320         462939125   

 



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448107052      448226829         448349621         460949498        
462042391         462136292         462203126         462262197        
462318148         462375304         462442823         462504564        
462559238         462613068         462667783         462721671        
462775743         462834243         462885146         462939133    448107078   
  448226886         448349647         460949563         462042409        
462136375         462203142         462262213         462318155        
462375320         462442906         462504572         462559246        
462613084         462667809         462721689         462775784        
462834268         462885153         462939174    448107086      448226902      
  448349670         460949928         462042417         462136391        
462203183         462262254         462318221         462375338        
462442930         462504606         462559261         462613126        
462667817         462721713         462775792         462834284        
462885187         462939190    448107243      448227223         448349746      
  460956055         462042433         462136664         462203209        
462262502         462318239         462375486         462442948        
462504713         462559279         462611302         462667825        
462721929         462775818         462834466         462885195        
462939331    448107284      448227280         448349795         460956501      
  462042482         462136672         462203217         462262536        
462318312         462375528         462442963         462504754        
462559287         462611310         462667841         462721952        
462775842         462834482         462885211         462939349    448107292   
  448227298         448349852         460957954         462042540        
462136763         462203225         462262544         462318353        
462375577         462442989         462504770         462559295        
462611328         462667916         462721978         462775875        
462834508         462885237         462939364    448107615      448227413      
  448350165         460959893         462042763         462136789        
462203340         462262551         462316290         462375585        
462443177         462504812         462559428         462611377        
462668062         462722000         462775974         462834532        
462885310         462939372    448107672      448227447         448350207      
  460961196         462042805         462136854         462203357        
462262585         462316308         462375619         462443193        
462504861         462559436         462611393         462668088        
462722042         462775982         462834565         462885328        
462939398    448107680      448227504         448350215         460962061      
  462042821         462136862         462203365         462262619        
462316324         462375627         462443250         462504879        
462559444         462611419         462668096         462722059        
462775990         462834573         462885336         462939406    448107706   
  448227942         448350330         460629884         462042888        
462137027         462203399         462262726         462316340        
462375759         462443326         462505017         462559451        
462611609         462668104         462722208         462776006        
462834722         462885351         462939414    448107722      448228080      
  448350363         460631336         462043001         462137050        
462203415         462262742         462316365         462375783        
462443458         462505025         462559477         462611633        
462668146         462722216         462776014         462834748        
462885377         462939422    448107888      448228106         448350389      
  460637861         462043019         462137084         462203449        
462262759         462316373         462375791         462443482        
462505041         462559493         462611682         462668153        
462722224         462776097         462834755         462885385        
462939430    448108233      448228114         448350751         460638760      
  462043225         462137142         462203555         462262767        
462316571         462375809         462443698         462505066        
462559584         462611690         462668179         462722240        
462776295         462834763         462885492         462939448    448108241   
  448228122         448350843         460638794         462043308        
462137159         462203571         462262783         462316654        
462375825         462443722         462505074         462559600        
462611708         462668187         462722273         462776303        
462834771         462885500         462939463    448108258      448228163      
  448350868         460640329         462043332         462137316        
462203597         462262791         462316662         462375833        
462443730         462505082         462559618         462611724        
462668203         462722281         462776311         462834797        
462885518         462939471    448108266      448228593         448350900      
  460664311         462043506         462137431         462203613        
462262981         462316670         462375858         462443748        
462505405         462559626         462611906         462668237        
462722380         462776352         462834912         462885534        
462939679    448108282      448228726         448350926         460670821      
  462043522         462137464         462203621         462262999        
462316704         462375908         462443755         462505413        
462559659         462611914         462668245         462722398        
462776402         462834953         462885542         462939687    448108290   
  448228759         448350934         460679178         462043621        
462137472         462203639         462263005         462316753        
462375940         462443763         462505447         462559675        
462611930         462668252         462722406         462776410        
462834961         462885559         462939695    448108563      448228825      
  448351155         460680069         462043654         462137480        
462203720         462263021         462316894         462376088        
462444043         462505454         462559774         462611955        
462668468         462722422         462776618         462834987        
462885682         462939711    448108589      448228908         448351205      
  460686694         462043696         462137506         462203753        
462263054         462316902         462376112         462444068        
462505496         462559782         462611963         462668492        
462722430         462776667         462835075         462885732        
462939729    448108597      448228940         448351213         460691140      
  462043761         462137514         462203761         462263112        
462316910         462376153         462444076         462505504        
462559790         462612003         462668526         462722455        
462776683         462835133         462885880         462939752    448108613   
  448229161         448351239         460726110         462043845        
462137662         462203779         462263351         462316936        
462376302         462444092         462505702         462559808        
462612110         462668559         462720731         462776691        
462835307         462885922         462939927    448108662      448229286      
  448351247         460726169         462043852         462137738        
462203787         462263369         462316969         462376310        
462444118         462505736         462559857         462612136        
462668567         462720749         462776725         462835323        
462885955         462939943    448108712      448229351         448351312      
  460727209         462043910         462137746         462203795        
462263385         462316993         462376336         462444126        
462505744         462559865         462612151         462668575        
462720756         462776741         462835331         462885963        
462939950    448109033      448229377         448351882         460733058      
  462044116         462137753         462203886         462263484        
462317181         462376344         462441544         462505777        
462559998         462612169         462668666         462720764        
462776931         462835364         462886367         462939968    448109066   
  448229526         448351908         460736184         462044256        
462137829         462203894         462263492         462317199        
462376351         462441577         462505785         462560095        
462612177         462668740         462720772         462776964        
462835372         462886383         462939992    448109140      448229617      
  448351999         460737463         462044272         462137852        
462203928         462263500         462317207         462376369        
462441593         462505819         462560103         462612185        
462668773         462720798         462776972         462835398        
462886391         462940008    448109199      448230201         448352005      
  460789936         462044348         462135039         462203936        
462263674         462317215         462376625         462441676        
462506023         462560111         462612334         462668781        
462720913         462777004         462835604         462886482        
462940107    448109207      448230250         448352062         460793805      
  462044397         462135088         462203951         462263690        
462317223         462376666         462441684         462506049        
462560129         462612367         462668880         462720947        
462777053         462835612         462886490         462940115    448109223   
  448230284         448352187         460795586         462044439        
462135153         462203969         462263799         462317231        
462376682         462441759         462506064         462560137        
462612383         462668898         462720954         462777061        
462835620         462886565         462940164    448105486      448230375      
  448352344         460798044         462044652         462135179        
462204090         462263831         462317355         462376807        
462441965         462506106         462560343         462612391        
462669037         462720962         462777129         462835638        
462887159         462940172    448105494      448230474         448352369      
  460806904         462044728         462135187         462204108        
462263856         462317405         462376823         462442005        
462506155         462560368         462612409         462669045        
462721028         462777160         462835687         462887175        
462940180    448105502      448230573         448352377         460811458      
  462044744         462135211         462204132         462263872        
462317447         462376831         462442021         462506171        
462560384         462612425         462669060         462721044        
462777178         462835695         462887290         462940222    448105536   
  448230896         448352419         460890296         462044793        
462135468         462204173         462264086         462317454        
462377037         462442039         462506189         462560392        
462612581         462669086         462721143         462777194        
462835794         462887498         462940404    448105585      448230938      
  448352450         460901267         462044819         462135500        
462204215         462264110         462317470         462377045        
462442070         462506213         462560442         462612599        
462669102         462721192         462777228         462835802        
462887605         462940420    448105742      448230961         448352500      
  460902687         462044843         462135682         462204231        
462264128         462317488         462377052         462442120        
462506221         462560533         462612607         462669110        
462721200         462777236         462835828         462887647        
462940446    448106062      448230995         448352781         460917123      
  462044975         462135716         462204256         462264151        
462317637         462377078         462442401         462506239        
462560640         462612615         462669243         462721226        
462777376         462835893         462888207         462940487    448106112   
  448231035         448352815         460919749         462045006        
462135732         462204264         462264169         462317645        
462377110         462442419         462506254         462560665        
462612623         462669250         462721234         462777418        
462835901         462888272         462940503    448106153      448231142      
  448352880         460922115         462045063         462135781        
462204363         462264177         462317736         462377128        
462442427         462506320         462560673         462612649        
462669276         462721242         462777426         462835919        
462888413         462940529    448106161      448231183         448352922      
  460931868         462045071         462136037         462204389        
462264383         462317769         462377292         462442518        
462506593         462560699         462612763         462669326        
462721382         462777434         462834078         462888553        
462940776    448106211      448231191         448353003         460932643      
  462045139         462136052         462204413         462264409        
462317777         462377318         462442526         462506601        
462560707         462612789         462669334         462721416        
462777459         462834086         462888611         462940784    448106252   
  448231209         448353086         460935364         462045154        
462136094         462204447         462264417         462317785        
462377342         462442534         462506700         462560715        
462612805         462669367         462721473         462777475        
462834094         462888645         462940792    448106625      448231274      
  448353458         460935547         462045352         462136128        
462204629         462264425         462318015         462377359        
462442666         462506726         462559147         462612870        
462669532         462721481         462777582         462834102        
462889346         462940800    448106781      448231324         448353474      
  460945975         462045378         462136144         462204637        
462264466         462318049         462377375         462442682        
462506775         462559154         462612912         462669664        
462721549         462777608         462834136         462889353        
462940818    448106807      448231431         448353540         460946247      
  462045386         462136185         462204686         462264482        
462318064         462377482         462442690         462506783        
462559188         462612961         462669680         462721564        
462777616         462834144         462889478         462940867    448106914   
  448231803         448353573         460950348         462045402        
462136441         462204736         462262304         462318098        
462377722         462442708         462506908         462559196        
462613142         462669698         462721762         462777624        
462834300         462889502         462941063    448106930      448231837      
  448353581         460952161         462045451         462136466        
462204744         462262338         462318106         462377755        
462442716         462506932         462559212         462613175        
462669706         462721770         462777632         462834318        
462889536         462941089    448106955      448231878         448353631      
  460952831         462045485         462136490         462204751        
462262353         462318130         462377797         462442799        
462506940         462559220         462613191         462669714        
462721796         462777640         462834326         462889551        
462941154    448107359      448231886         448349860         460953417      
  462045774         462136524         462204850         462262361        
462318395         462377813         462443003         462506973        
462559303         462613209         462669888         462721812        
462777764         462834367         462889601         462941196    448107409   
  448231902         448349878         460953706         462045790        
462136540         462204868         462262379         462318411        
462377821         462443045         462507005         462559311        
462613233         462669904         462721887         462777772        
462834375         462889627         462941261    448107490      448231928      
  448349977         460955883         462045808         462136631        
462204892         462262403         462318437         462377847        
462443086         462507070         462559378         462613266        
462669912         462721903         462777806         462834458        
462889643         462941279    448107532      448232512         448350074      
  460963564         462045824         462136870         462204900        
462262643         462318445         462378001         462443094        
462507278         462559386         462613282         462669953        
462722083         462777814         462834581         462889650        
462941402    448107565      448232553         448350090         460963572      
  462045832         462136888         462204959         462262650        
462318460         462378027         462443136         462507286        
462559394         462613365         462669987         462722091        
462777830         462834607         462889668         462941410    448107607   
  448232595         448350108         460964489         462045931        
462136912         462204991         462262668         462318494        
462378050         462443151         462507294         462559410        
462613381         462670050         462722109         462777855        
462834623         462889676         462941444    448107904      448232603      
  448350447         460966914         462046160         462136979        
462205139         462262676         462318510         462378084        
462443508         462507344         462559501         462613407        
462670241         462722133         462777996         462834649        
462889775         462941469    448107946      448232702         448350470      
  460968852         462046244         462136987         462205147        
462262692         462318536         462378100         462443516        
462507377         462559519         462613415         462670258        
462722141         462778036         462834672         462889791        
462941501    448107953      448232710         448350496         460968944      
  462046251         462136995         462205188         462262700        
462318551         462378118         462443540         462507385        
462559527         462613423         462670290         462722190        
462778044         462834680         462889817         462941543    448108035   
  448233031         448350595         460970429         462046293        
462137324         462205204         462262825         462318577        
462378233         462443599         462507534         462559535        
462613589         462670308         462722299         462778051        
462834821         462889833         462939489    448108142      448233122      
  448350652         460970668         462046327         462137332        
462205238         462262833         462318585         462378274        
462443664         462507575         462559550         462613605        
462670324         462722307         462778101         462834839        
462889841         462939513    448108183      448233148         448350744      
  460971682         462046368         462137340         462205253        
462262841         462318601         462378290         462443672        
462507583         462559568         462613647         462670407        
462722315         462778127         462834862         462889874        
462939521    448108316      448233171         448350942         460971930      
  462046681         462137365         462205444         462262866        
462318809         462378316         462443789         462507591        
462559683         462613654         462668260         462722323        
462778267         462834870         462890013         462939539    448108332   
  448233197         448351031         460977143         462046723        
462137381         462205451         462262908         462318817        
462378324         462443821         462507633         462559691        
462613670         462668294         462722331         462778275        
462834888         462890021         462939547    448108449      448233270      
  448351049         460977382         462046756         462137423        
462205477         462262973         462318841         462378340        
462443904         462507658         462559725         462613696        
462668310         462722349         462778291         462834896        
462890070         462939661   

 



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448108472      448233627         448351106         460984982        
462046764         462137522         462205485         462263187        
462318858         462376179         462443938         462507856        
462559733         462613811         462668419         462722463        
462778358         462835190         462890088         462939760    448108514   
  448233635         448351114         460985633         462046780        
462137571         462205543         462263195         462318874        
462376203         462443979         462507922         462559758        
462613837         462668435         462722471         462778424        
462835232         462890120         462939786    448108555      448233700      
  448351122         460986557         462046855         462137605        
462205600         462263211         462318882         462376229        
462444019         462507948         462559766         462613860        
462668443         462722497         462778432         462835240        
462890138         462939794    448108746      448233742         448351379      
  460990138         462043969         462137621         462205766        
462263245         462319096         462376237         462444183        
462507963         462559873         462613886         462668583        
462722505         462778564         462835265         462890229        
462939844    448108779      448233783         448351437         460992282      
  462043977         462137639         462205774         462263260        
462319104         462376245         462444225         462507997        
462559915         462613894         462668591         462722513        
462778572         462835281         462890245         462939851    448108787   
  448233817         448351478         460994858         462043993        
462137647         462205782         462263344         462319112        
462376260         462444290         462508003         462559923        
462613902         462668609         462722521         462778580        
462835299         462890252         462939885    448108803      448234005      
  448351585         461007304         462044017         462137894        
462205816         462263526         462319120         462376435        
462444365         462508136         462559931         462614017        
462668617         462722539         462778598         462835414        
462890260         462940016    448108878      448234013         448351627      
  461007940         462044033         462137951         462205865        
462263583         462319153         462376476         462444373        
462508151         462559972         462614033         462668625        
462722547         462778606         462835489         462890302        
462940024    448108928      448234070         448351858         461008393      
  462044108         462137985         462205931         462263625        
462319187         462376500         462444381         462508169        
462559980         462614058         462668658         462722554        
462778622         462835497         462890344         462940057    448109330   
  448234138         448352211         461008559         462044462        
462138017         462206129         462263641         462319369        
462376526         462444399         462508185         462560145        
462614132         462668914         462722562         462778754        
462835513         462890500         462940065    448109355      448234237      
  448352229         461009169         462044579         462138025        
462206137         462263658         462319385         462376534        
462444431         462508193         462560160         462614157        
462668930         462722570         462778762         462835570        
462890526         462940081    448109694      448234302         448352245      
  461012510         462044595         462138066         462206160        
462263666         462319401         462376575         462444449        
462508201         462560186         462614165         462668948        
462722604         462778770         462835588         462890575        
462940099    448109744      448234666         448352260         461020083      
  462044611         462138124         462206210         462263880        
462319419         462376898         462444498         462508359        
462560194         462614298         462668955         462722687        
462778788         462835703         462890583         462940230    448109751   
  448234708         448352310         461024424         462044637        
462138173         462206228         462263906         462319468        
462376906         462444506         462508375         462560202        
462614306         462668963         462722711         462778796        
462835711         462890591         462940248    448109777      448234831      
  448352328         461026007         462044645         462138199        
462206277         462263948         462319476         462376914        
462444605         462508391         462560335         462614314        
462669003         462722737         462778804         462835729        
462890641         462940313    448109793      448234864         448352526      
  461028185         462044868         462138272         462206558        
462263955         462319609         462376930         462444878        
462508466         462560541         462614330         462669144        
462722745         462777244         462835737         462890807        
462940354    448109819      448234948         448352575         461028920      
  462044876         462138348         462206566         462264003        
462319617         462376971         462444910         462508482        
462560566         462614355         462669177         462722752        
462777251         462835752         462890880         462940370    448109843   
  448235127         448352666         461033920         462044884        
462138371         462206632         462264078         462319633        
462377029         462444928         462508490         462560582        
462614363         462669185         462722760         462777277        
462835778         462890898         462940396    448109967      448235341      
  448352716         461038655         462044900         462138660        
462206640         462264201         462319666         462377136        
462444993         462506379         462560608         462614470        
462669201         462722927         462777301         462835927        
462890930         462940545    448110031      448235390         448352732      
  461040248         462044934         462138678         462206657        
462264227         462319674         462377151         462445016        
462506437         462560616         462614488         462669219        
462722935         462777335         462835935         462890955        
462940578    448110155      448235440         448352773         461040537      
  462044942         462138686         462206681         462264235        
462319708         462377185         462445040         462506452        
462560624         462614496         462669227         462722943        
462777343         462835943         462890971         462940636    448110304   
  448235465         448353110         461041055         462045188        
462138728         462204462         462264284         462319849        
462377201         462445230         462506486         462560749        
462614512         462669383         462722950         462777491        
462835976         462891128         462940644    448110395      448235515      
  448353128         461043440         462045196         462138744        
462204488         462264367         462319864         462377235        
462445255         462506502         462560780         462614520        
462669391         462722968         462777517         462835984        
462891144         462940701    448110403      448235523         448353268      
  461044240         462045279         462138793         462204546        
462264375         462319880         462377276         462445321        
462506544         462560798         462614553         462669433        
462722976         462777525         462836008         462891151        
462940768    448110411      448231464         448353284         461055428      
  462045295         462139056         462204553         462264508        
462319906         462377540         462445339         462506809        
462560806         462614645         462669466         462723107        
462777541         462836065         462891185         462940891    448110445   
  448231480         448353334         461057028         462045311        
462139064         462204579         462264516         462319922        
462377573         462445354         462506817         462560822        
462614652         462669490         462723123         462777566        
462836099         462891201         462940933    448110528      448231670      
  448353367         461057481         462045329         462139163        
462204611         462264540         462319930         462377599        
462445388         462506825         462560830         462614660        
462669516         462723131         462777574         462836123        
462891219         462940966    448111047      448231704         448353656      
  461058356         462045568         462139189         462204769        
462264615         462320060         462377623         462445552        
462506866         462560848         462614702         462669813        
462723180         462777657         462836131         462891300        
462940990    448111070      448231787         448353672         461058877      
  462045584         462139197         462204785         462264698        
462320136         462377631         462445610         462506882        
462560855         462614710         462669821         462723198        
462777665         462836164         462891334         462941022    448111187   
  448231795         448353706         461059073         462045592        
462139239         462204793         462264706         462320177        
462377706         462445644         462506890         462560871        
462614736         462669839         462723206         462777681        
462836172         462891342         462941030    448111237      448231951      
  448353771         461076531         462045600         462139486        
462204801         462264714         462320185         462377888        
462445693         462507096         462560897         462614843        
462669854         462723412         462777715         462836370        
462891383         462941287    448111328      448232017         448353797      
  461077851         462045709         462139528         462204819        
462264748         462320201         462377904         462445719        
462507120         462560939         462614850         462669862        
462723446         462777723         462836388         462891409        
462941303    448111385      448232165         448353813         461080228      
  462045725         462139551         462204843         462264771        
462320219         462377920         462445727         462507161        
462560962         462614876         462669870         462723495        
462777731         462836396         462891425         462941311    448111856   
  448232371         448353854         461082760         462045956        
462139569         462205014         462264797         462320300        
462377938         462446121         462507187         462561051        
462614884         462670076         462723503         462777863        
462836404         462889684         462941329    448112003      448232389      
  448353904         461085540         462045964         462139601        
462205055         462264821         462320334         462377953        
462446139         462507211         462561093         462614900        
462670100         462723529         462777897         462836420        
462889692         462941345    448112094      448232488         448353912      
  461086142         462046012         462139676         462205063        
462264839         462320342         462377995         462446154        
462507260         462561101         462614918         462670134        
462723537         462777921         462836446         462889718        
462941360    448112169      448232736         448353946         461093478      
  462046020         462139932         462205089         462265026        
462320383         462378134         462446238         462507393        
462561119         462613431         462670175         462723685        
462777939         462836537         462889726         462941592    448112235   
  448232751         448353995         461094708         462046095        
462139973         462205097         462265083         462320391        
462378142         462446253         462507435         462561127        
462613472         462670209         462723701         462777947        
462836552         462889734         462941600    448112243      448232843      
  448354019         461096471         462046152         462139981        
462205121         462265141         462320425         462378167        
462446295         462507443         462561143         462613480        
462670233         462723719         462777954         462836578        
462889759         462941634    448112631      448232850         448354324      
  461097529         462046376         462140047         462205311        
462265158         462318627         462378183         462446451        
462507450         462561358         462613506         462670480        
462723735         462778150         462836636         462889882        
462941642    448112649      448232868         448354340         461098618      
  462046418         462140088         462205329         462265166        
462318635         462378191         462446469         462507500        
462561374         462613530         462670506         462723743        
462778184         462836669         462889932         462941675    448112656   
  448232926         448354423         461098642         462046509        
462140112         462205352         462265182         462318643        
462378217         462446485         462507526         462561390        
462613555         462670530         462723792         462778192        
462836693         462889940         462941683    448112698      448233304      
  448354456         460979412         462046558         462140427        
462205394         462265380         462318684         462378357        
462446501         462507773         462561408         462613704        
462670548         462723933         462778200         462836792        
462889965         462941725    448112771      448233338         448354464      
  460979669         462046574         462140435         462205428        
462265406         462318700         462378423         462446576        
462507807         462561416         462613738         462670597        
462723941         462778218         462836800         462889981        
462941741    448112854      448233395         448354514         460980600      
  462046640         462140468         462205436         462265422        
462318759         462378472         462446592         462507815        
462561424         462613746         462670647         462723966        
462778242         462836818         462890005         462941758    448113258   
  448233478         448354829         460981574         462046871        
462140476         462205618         462265448         462318924        
462378498         462446766         462507823         462561515        
462613787         462670654         462724006         462778465        
462836826         462890146         462941766    448113266      448233494      
  448354852         460983703         462046947         462140492        
462205626         462265489         462318957         462378530        
462446774         462507831         462561531         462613795        
462670670         462724014         462778473         462836842        
462890161         462941774    448113308      448233544         448354860      
  460983760         462046988         462140518         462205642        
462265497         462318973         462378571         462446782        
462507849         462561556         462613803         462670688        
462724055         462778481         462836859         462890179        
462941790    448113340      448233841         448354878         460995590      
  462046996         462140633         462205667         462265604        
462318999         462378621         462446840         462508029        
462561564         462613936         462670704         462724238        
462778507         462836941         462890187         462941899    448113407   
  448233908         448354910         460997133         462047002        
462140666         462205683         462265620         462319005        
462378639         462446907         462508037         462561572        
462613944         462670712         462724261         462778523        
462836966         462890203         462941923    448113431      448233916      
  448354936         460998438         462047036         462140674        
462205733         462265695         462319054         462378670        
462446915         462508086         462561580         462613951        
462670738         462724311         462778531         462836990        
462890211         462941931    448113761      448233940         448355131      
  461002669         462047044         462140716         462205956        
462265711         462319203         462378688         462447152        
462508102         462561846         462613977         462670886        
462724337         462778655         462837006         462890351        
462941972    448113837      448233965         448355156         461002941      
  462047051         462140724         462206012         462265729        
462319237         462378712         462447301         462508110        
462561861         462613993         462670902         462724378        
462778671         462837048         462890377         462941980    448113936   
  448233981         448355222         461005993         462047093        
462140740         462206038         462265737         462319245        
462378787         462447319         462508128         462561887        
462614009         462670936         462724386         462778689        
462837121         462890385         462941998    448113993      448234351      
  448355271         461013146         462047119         462140856        
462206079         462266230         462319336         462378910        
462447392         462508235         462561903         462614199        
462670944         462722612         462778697         462837246        
462890393         462942137    448114033      448234385         448355305      
  461013427         462047135         462140864         462206103        
462266339         462319344         462378928         462447434        
462508268         462561911         462614207         462670969        
462722638         462778721         462837253         462890443        
462942145    448114074      448234443         448355370         461013468      
  462047168         462140872         462206111         462266354        
462319351         462378951         462447475         462508292        
462561945         462614215         462670977         462722646        
462778747         462837279         462890468         462942152    448114371   
  448234450         448355834         461014367         462047481        
462140898         462206301         462266362         462319484        
462378969         462444613         462508300         462562109        
462614249         462671066         462722653         462778820        
462837287         462890708         462942186    448114439      448234492      
  448355883         461015539         462047531         462140906        
462206459         462266396         462319518         462378977        
462444639         462508318         462562117         462614256        
462671082         462722661         462778838         462837295        
462890724         462942202    448114504      448234641         448355891      
  461018384         462047549         462140914         462206483        
462266438         462319542         462378993         462444746        
462508326         462562125         462614280         462671116        
462722679         462778846         462837303         462890732        
462942228    448114520      448235143         448355958         461034423      
  462047556         462138470         462206491         462266537        
462319575         462379165         462444811         462508516        
462562141         462614389         462671165         462722778        
462778853         462837469         462890740         462942467    448114579   
  448235184         448356089         461034613         462047630        
462138496         462206517         462266578         462319583        
462379199         462444852         462508540         462562166        
462614397         462671199         462722794         462778861        
462837519         462890757         462942475    448114645      448235259      
  448356147         461035123         462047671         462138512        
462206525         462266586         462319591         462379207        
462444860         462508565         462562190         462614405        
462671215         462722844         462778879         462837535        
462890765         462942483   

 



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448110189      448235283         448356469         461035461        
462048091         462138546         462206749         462266636        
462319716         462379215         462445065         462508599        
462562372         462614413         462671355         462722869        
462778887         462837543         462891003         462942509    448110205   
  448235291         448356485         461037129         462048158        
462138587         462206764         462266693         462319732        
462379256         462445081         462508623         462562380        
462614454         462671371         462722877         462778895        
462837550         462891011         462942525    448110221      448235317      
  448356527         461038234         462048240         462138603        
462206772         462266735         462319773         462379298        
462445099         462508631         462562398         462614462        
462671405         462722893         462778911         462837568        
462891029         462942541    448110262      448235531         448356642      
  461044729         462048299         462138835         462206806        
462266941         462319799         462379520         462445123        
462508656         462562406         462614561         462671421        
462722984         462778952         462837691         462891045        
462942673    448110288      448235663         448356659         461048837      
  462048315         462138850         462206855         462266958        
462319815         462379538         462445180         462508698        
462562422         462614579         462671447         462723057        
462778960         462837717         462891052         462942723    448110296   
  448235739         448356675         461050866         462048455        
462138926         462206947         462266966         462319831        
462379546         462445206         462508706         462562448        
462614595         462671504         462723065         462778978        
462837725         462891086         462942749    448110536      448235747      
  448356998         461051179         462048802         462138942        
462206996         462266974         462319948         462379553        
462445404         462508730         462562687         462614611        
462671652         462723073         462779075         462837741        
462891227         462942756    448110650      448235762         448357012      
  461052979         462048851         462138959         462207051        
462267048         462319955         462379561         462445412        
462508755         462562752         462614629         462671678        
462723081         462779109         462837766         462891235        
462942772    448110791      448235812         448357038         461053134      
  462048893         462139007         462207077         462267055        
462319997         462379579         462445461         462508789        
462562760         462614637         462671710         462723099        
462779117         462837774         462891243         462942780    448110858   
  448235820         448357251         461060410         462048935        
462139288         462207150         462267220         462320029        
462379686         462445479         462508987         462562778        
462614751         462671736         462723230         462779141        
462836255         462891250         462942863    448110973      448235903      
  448357269         461061947         462048950         462139320        
462207176         462267246         462320037         462379694        
462445487         462508995         462562794         462614769        
462671819         462723255         462779158         462836263        
462891284         462942871    448110981      448236349         448357277      
  461064263         462049008         462139361         462207192        
462267261         462320045         462379702         462445537        
462509043         462562802         462614777         462671835        
462723297         462779166         462836289         462891292        
462942889    448111500      448236380         448357582         461066458      
  462049248         462139395         462207416         462267303        
462320235         462379710         462445750         462509050        
462560988         462614793         462671991         462723321        
462779257         462836313         462891433         462942905    448111534   
  448236398         448357590         461067050         462049289        
462139460         462207457         462267329         462320250        
462379736         462445909         462509100         462560996        
462614801         462672015         462723354         462779265        
462836321         462891458         462942939    448111575      448236455      
  448357640         461074056         462049305         462139478        
462207499         462267360         462320268         462379744        
462445958         462509126         462561002         462614819        
462672056         462723362         462779273         462836347        
462891466         462942954    448111674      448236836         448357673      
  461088007         462049339         462139726         462207515        
462264854         462320276         462379843         462445990        
462509233         462561010         462614934         462672072        
462723545         462779307         462836453         462891474        
462943044    448111773      448236851         448357749         461088783      
  462049354         462139734         462207523         462264888        
462320284         462379850         462446022         462509241        
462561036         462614942         462672098         462723560        
462779323         462836461         462891482         462943051    448111831   
  448237107         448357764         461089054         462049388        
462139866         462207572         462264938         462320292        
462379884         462446097         462509274         462561044        
462614967         462672114         462723578         462779331        
462836487         462891490         462943069    448112250      448237156      
  448354027         461089757         462049529         462139874        
462207846         462264961         462320482         462379900        
462446311         462509282         462561192         462614975        
462672338         462723594         462779414         462836495        
462891508         462943077    448112342      448237172         448354100      
  461090805         462049537         462139882         462207861        
462264995         462320508         462379942         462446337        
462509308         462561218         462614991         462672346        
462723644         462779422         462836511         462891516        
462943085    448112375      448237222         448354142         461091381      
  462049545         462139908         462207887         462265018        
462320524         462379959         462446360         462509324        
462561226         462615006         462672387         462723651        
462779430         462836529         462891565         462943101    448112474   
  448237479         448354175         461098980         462049586        
462140138         462207911         462265216         462320532        
462380114         462446394         462509472         462561234        
462615022         462672403         462723818         462779448        
462836701         462891599         462943192    448112557      448237511      
  448354274         461099087         462049594         462140286        
462207945         462265232         462320557         462380130        
462446402         462509480         462561283         462615048        
462672478         462723826         462779455         462836719        
462891607         462943200    448112565      448237610         448354282      
  461100547         462049602         462140310         462207960        
462265257         462320565         462380155         462446436        
462509506         462561333         462615055         462672528        
462723859         462779547         462836727         462891615        
462943218    448112904      448237669         448354522         461101610      
  462049776         462140351         462208067         462265299        
462320581         462380197         462446618         462509514        
462561432         462615071         462672635         462723867        
462779786         462836735         462891680         462943226    448112920   
  448237727         448354571         461102568         462049792        
462140385         462208075         462265307         462320599        
462380205         462446634         462509548         462561457        
462615097         462672643         462723909         462779794        
462836750         462891698         462943234    448112946      448237743      
  448354639         461102840         462049818         462140393        
462208083         462265315         462320607         462380239        
462446659         462509605         462561465         462615121        
462672668         462723925         462779810         462836768        
462891706         462943259    448112979      448237941         448354654      
  461103178         462049826         462140559         462208109        
462265505         462320631         462380379         462446683        
462509738         462561473         462615212         462672676        
462724063         462779828         462836867         462891714        
462941808    448113019      448238014         448354738         461104564      
  462049842         462140575         462208166         462265521        
462320664         462380429         462446709         462509746        
462561481         462615220         462672692         462724089        
462779836         462836891         462891722         462941832    448113183   
  448238097         448354811         461104770         462049891        
462140583         462208182         462265562         462320672        
462380445         462446758         462509753         462561499        
462615246         462672700         462724105         462779844        
462836909         462891748         462941840    448113449      448238188      
  448354944         461105942         462050022         462140609        
462208307         462265570         462320805         462380478        
462446980         462509803         462561598         462615295        
462670746         462724121         462780032         462836917        
462891938         462941857    448113563      448238220         448354985      
  461107153         462050071         462140617         462208315        
462265588         462320854         462380494         462446998        
462509852         462561614         462615303         462670811        
462724170         462780040         462836925         462891946        
462941865    448113621      448238279         448355016         461108151      
  462050089         462140625         462208323         462265596        
462320920         462380510         462447012         462509860        
462561655         462615311         462670837         462724204        
462780073         462836933         462891953         462941881    448113647   
  448238709         448355065         461114001         462050147        
462140757         462208331         462265760         462320946        
462378795         462447053         462509977         462561671        
462615410         462670852         462724394         462780081        
462837147         462892068         462942004    448113670      448238717      
  448355099         461114175         462050154         462140781        
462208349         462265877         462320979         462378811        
462447079         462509985         462561747         462615436        
462670860         462724428         462780099         462837154        
462892084         462942020    448113746      448238725         448355107      
  461116725         462050220         462140799         462208364        
462265950         462321001         462378852         462447095        
462510017         462561812         462615444         462670878        
462724444         462780115         462837162         462892092        
462942046    448114082      448238758         448355404         461119422      
  462047184         462140807         462208505         462266057        
462321159         462378860         462447509         462510033        
462561978         462615451         462670993         462724469        
462780248         462837188         462892183         462942053    448114124   
  448238774         448355636         461119638         462047267        
462140815         462208513         462266115         462321209        
462378878         462447640         462510058         462562018        
462615469         462671009         462724477         462780271        
462837204         462892191         462942061    448114157      448238840      
  448355677         461123416         462047291         462140849        
462208547         462266164         462321217         462378902        
462447657         462510074         462562034         462615477        
462671017         462724501         462780289         462837212        
462892209         462942079    448114272      448239293         448355701      
  461137473         462047317         462140922         462208562        
462266453         462321266         462379009         462447707        
462510173         462562042         462615576         462671033        
462724527         462780313         462837345         462892217        
462942269    448114306      448239335         448355719         461138356      
  462047358         462140930         462208588         462266461        
462321282         462379017         462447756         462510181        
462562067         462615584         462671041         462724535        
462780339         462837360         462892258         462942301    448114314   
  448239392         448355792         461139685         462047432        
462140997         462208612         462266479         462321316        
462379033         462447772         462510223         462562075        
462615592         462671058         462724543         462780347        
462837402         462892266         462942327    448114785      448239434      
  448356204         461140865         462047770         462141029        
462208752         462266487         462321472         462379058        
462447798         462510264         462562216         462615600        
462671223         462724600         462780453         462837428        
462892423         462942376    448114892      448239442         448356238      
  461141731         462047796         462141078         462208760        
462266503         462321522         462379082         462447822        
462510272         462562265         462615618         462671272        
462724634         462780461         462837436         462892449        
462942392    448114926      448239467         448356253         461142051      
  462047838         462141086         462208885         462266529        
462321530         462379140         462447830         462510298        
462562299         462615634         462671280         462724675        
462780479         462837451         462892456         462942442    448114942   
  448240168         448356329         461146615         462047945        
462141110         462208927         462266750         462321548        
462379355         462447871         462510447         462562307        
462615725         462671314         462724840         462780487        
462837592         462892472         462942558    448114959      448240226      
  448356360         461150039         462048034         462141128        
462208992         462266768         462321563         462379413        
462447947         462510470         462562331         462615733        
462671322         462724899         462780511         462837626        
462892506         462942574    448114991      448240283         448356451      
  461153124         462048075         462141169         462209008        
462266792         462321571         462379421         462447970        
462510488         462562349         462615741         462671330        
462724949         462780602         462837642         462892555        
462942590    448115014      448240325         448356766         461153876      
  462048463         462141177         462209198         462266875        
462321704         462379488         462448184         462510561        
462562513         462615766         462671512         462724964        
462778986         462837659         462892688         462942608    448115139   
  448240333         448356824         461156267         462048471        
462141185         462209206         462266891         462321753        
462379504         462448226         462510579         462562521        
462615774         462671561         462724980         462779026        
462837675         462892696         462942616    448115154      448240366      
  448356865         461157653         462048604         462141201        
462209214         462266933         462321761         462379512        
462448242         462510595         462562554         462615782        
462671587         462724998         462779034         462837683        
462892712         462942632    448115204      448240911         448356881      
  461176190         462048653         462141409         462209248        
462267063         462321779         462379587         462448259        
462508805         462562638         462615865         462671603        
462725128         462779042         462837808         462892753        
462942798    448115303      448240952         448356949         461180630      
  462048703         462141417         462209263         462267089        
462321787         462379595         462448267         462508821        
462562653         462615873         462671629         462725144        
462779059         462837816         462892761         462942806    448115352   
  448241059         448356956         461180705         462048752        
462141425         462209271         462267139         462321795        
462379603         462448291         462508870         462562661        
462615881         462671637         462725151         462779067        
462837832         462892795         462942814    448115923      448241083      
  448357384         461190571         462049016         462141433        
462207259         462267170         462321936         462379637        
462448671         462508912         462562927         462615899        
462671843         462725169         462779174         462837840        
462892969         462942822    448115949      448241125         448357418      
  461194235         462049024         462141482         462207275        
462267196         462321944         462379652         462448705        
462508953         462562950         462615907         462671850        
462725177         462779190         462837865         462892977        
462942830    448115972      448241182         448357509         461210593      
  462049065         462141516         462207325         462267212        
462321951         462379678         462448739         462508961        
462562968         462615915         462671918         462725193        
462779208         462837899         462893009         462942848    448116103   
  448236463         448357533         461260713         462049099        
462141789         462207333         462267402         462321977        
462379751         462448754         462509134         462562976        
462615998         462671942         462725359         462779216        
462837923         462893074         462942962    448116186      448236489      
  448357566         461261604         462049131         462141813        
462207341         462267428         462322017         462379769        
462448762         462509159         462562984         462616004        
462671959         462725367         462779232         462837931        
462893082         462942988    448116202      448236554         448357574      
  461262735         462049222         462141821         462207390        
462267436         462322025         462379777         462448770        
462509167         462563016         462616012         462671975        
462725391         462779240         462837972         462893090        
462942996    448116459      448236687         448357871         461263287      
  462049412         462141847         462207606         462267493        
462322181         462379793         462448861         462509175        
462563024         462616020         462672122         462725417        
462779349         462838038         462893215         462943002    448116467   
  448236703         448357897         461263469         462049420        
462141862         462207614         462267519         462322199        
462379819         462448895         462509209         462563057        
462616046         462672155         462725433         462779364        
462838046         462893223         462943010    448116566      448236786      
  448357905         461264277         462049453         462141888        
462207630         462267543         462322223         462379835        
462448937         462509225         462563081         462616053        
462672171         462725458         462779372         462838053        
462893272         462943036   

 



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448116640      448237255         448357947         461277501        
462049495         462142019         462207671         462267592        
462322249         462379967         462448986         462509332        
462563156         462616129         462672189         462725573        
462779380         462838178         462893280         462943119    448116756   
  448237297         448357954         461280851         462049503        
462142027         462207689         462267618         462322256        
462379983         462449034         462509407         462563172        
462616137         462672213         462725599         462779398        
462838186         462893306         462943127    448116814      448237313      
  448358010         461284184         462049511         462142035        
462207762         462267659         462322264         462379991        
462449091         462509423         462563198         462616152        
462672312         462725615         462779406         462838210        
462893314         462943135    448117184      448237370         448358168      
  461289910         462049610         462142050         462207986        
462267667         462322355         462380007         462449299        
462509431         462563305         462616160         462672569        
462725631         462779604         462838244         462891623        
462943143    448117200      448237404         448358275         461300014      
  462049636         462142092         462208000         462267709        
462322397         462380049         462449323         462509456        
462563339         462616178         462672577         462725672        
462779638         462838251         462891631         462943168    448117267   
  448237412         448358291         461303026         462049693        
462142100         462208018         462267816         462322413        
462380106         462449364         462509464         462563370        
462616186         462672593         462725680         462779646        
462838335         462891649         462943176    448117275      448237750      
  448358416         461336455         462049727         462142258        
462208026         462267956         462322421         462380262        
462449372         462509621         462563412         462615139        
462672601         462725813         462779661         462838475        
462891656         462943275    448117309      448237768         448358507      
  461340457         462049750         462142266         462208042        
462267980         462322439         462380270         462449398        
462509639         462563420         462615147         462672619        
462725854         462779695         462838533         462891664        
462943283    448117341      448237826         448358606         461340531      
  462049768         462142282         462208059         462267998        
462322462         462380288         462449422         462509647        
462563438         462615162         462672627         462725862        
462779729         462838541         462891672         462943291    448117622   
  448237842         448358879         461343089         462049917        
462142290         462208232         462268004         462320680        
462380296         462449653         462509670         462563578        
462615170         462672734         462725896         462779893        
462838558         462891755         462943309    448117853      448237875      
  448358887         461347809         462049925         462142308        
462208240         462268012         462320698         462380346        
462449661         462509704         462563636         462615196        
462672742         462725904         462779901         462838582        
462891789         462943333    448117887      448237883         448358911      
  461351934         462049966         462142324         462208265        
462268046         462320706         462380361         462449687        
462509712         462563644         462615204         462672759        
462725912         462779935         462838616         462891839        
462943341    448117952      448238345         448358994         461108284      
  462049974         462142464         462208273         462268194        
462320748         462380544         462449703         462509878        
462563677         462615329         462672775         462726035        
462779968         462838764         462891854         462943358    448117960   
  448238428         448359026         461109399         462049982        
462142472         462208281         462268210         462320789        
462380601         462449745         462509886         462563693        
462615345         462672783         462726043         462779984        
462838772         462891888         462943366    448117986      448238444      
  448359042         461109936         462050006         462142480        
462208299         462268244         462320797         462380619        
462449760         462509894         462563719         462615352        
462672809         462726068         462780008         462838806        
462891920         462943374    448118398      448238642         448359406      
  461110512         462050238         462142522         462208398        
462268277         462321019         462380643         462449885        
462509928         462563842         462615360         462672817        
462726076         462780123         462838822         462892100        
462943382    448118448      448238659         448359463         461111817      
  462050329         462142530         462208414         462268285        
462321043         462380700         462449901         462509951        
462563859         462615378         462672833         462726126        
462780172         462838830         462892118         462943390    448118455   
  448238683         448359513         461113169         462050352        
462142571         462208430         462268301         462321068        
462380718         462449919         462509969         462563867        
462615394         462672841         462726142         462780180        
462838921         462892134         462943416    448118463      448238907      
  448359554         461128035         462050360         462142787        
462208455         462268459         462321084         462380734        
462449943         462510082         462563875         462615485        
462672874         462726357         462780214         462839028        
462892159         462943523    448118497      448238923         448359570      
  461128787         462050378         462142845         462208463        
462268467         462321100         462380742         462449968        
462510090         462563909         462615501         462672882        
462726365         462780222         462839069         462892167        
462943549    448118513      448238972         448359604         461130270      
  462050436         462142852         462208471         462268475        
462321134         462380759         462449976         462510124        
462563933         462615535         462672890         462726373        
462780230         462839119         462892175         462943556    448118778   
  448239004         448359794         461130304         462050444        
462142860         462208638         462268509         462321332        
462380767         462450073         462510132         462564063        
462615543         462673021         462726399         462780362        
462839127         462892324         462943564    448118802      448239061      
  448359810         461130460         462050451         462142902        
462208646         462268517         462321340         462380783        
462450099         462510157         462564071         462615550        
462673039         462726415         462780370         462839135        
462892340         462943580    448118992      448239228         448359968      
  461135600         462050469         462143041         462208695        
462268533         462321415         462380809         462450123        
462510165         462564089         462615568         462673054        
462726456         462780388         462839150         462892373        
462943606    448119008      448239558         448359976         461142457      
  462050477         462143256         462208711         462268640        
462321431         462381013         462450149         462510306        
462564097         462615642         462673070         462724709        
462780396         462839390         462892381         462943697    448119073   
  448239566         448359992         461142465         462050485        
462143280         462208729         462268657         462321456        
462381021         462450180         462510314         462564113        
462615659         462673146         462724758         462780420        
462839416         462892407         462943705    448119081      448239624      
  448360057         461142531         462050501         462143306        
462208737         462268699         462321464         462381096        
462450206         462510330         462564121         462615675        
462673153         462724782         462780438         462839457        
462892415         462943721    448119594      448239699         448360321      
  461145013         462050709         462143314         462209032        
462268707         462321589         462381112         462448028        
462510389         462564345         462615683         462673237        
462724790         462780610         462839465         462892563        
462943739    448119610      448239772         448360354         461145401      
  462050733         462143322         462209081         462268723        
462321639         462381146         462448044         462510405        
462564360         462615691         462673245         462724808        
462780628         462839473         462892621         462943747    448119628   
  448240135         448360362         461146300         462050766        
462143488         462209115         462268756         462321662        
462381187         462448051         462510421         462564451        
462615709         462673260         462724824         462780636        
462839481         462892639         462943754    448119677      448240655      
  448360503         461160202         462050782         462141243        
462209149         462268921         462321670         462381492        
462448069         462510603         462564485         462615808        
462673294         462725003         462780644         462839648        
462892647         462943820    448119693      448240671         448360560      
  461160616         462050808         462141284         462209156        
462269002         462321688         462381500         462448127        
462510637         462564501         462615816         462673302        
462725011         462780669         462839663         462892654        
462943432    448119768      448240721         448360594         461163412      
  462050816         462141292         462209180         462269010        
462321696         462381518         462448143         462510645        
462564527         462615824         462673310         462725045        
462780685         462839671         462892670         462943440    448115394   
  448240739         448360842         461167538         462050956        
462141300         462209347         462269028         462321829        
462381526         462448382         462510678         462564642        
462615832         462673492         462725060         462780701        
462839697         462892803         462943465    448115428      448240762      
  448360883         461167637         462050964         462141342        
462209362         462269036         462321837         462381542        
462448390         462510686         462564659         462615840        
462673518         462725078         462780743         462839705        
462892845         462943473    448115451      448240853         448361063      
  461172702         462050980         462141367         462209370        
462269044         462321845         462381567         462448473        
462510694         462564683         462615857         462673534        
462725102         462780750         462839713         462892860        
462943499    448115501      448241232         448361097         461221012      
  462051004         462141623         462209438         462269168        
462321860         462381666         462448507         462510710        
462564709         462615923         462673542         462725201        
462780768         462839812         462892878         462943507    448115600   
  448241257         448361147         461222739         462051012        
462141649         462209495         462269218         462321878        
462381740         462448630         462510728         462564766        
462615949         462673559         462725227         462780776        
462839820         462892910         462943622    448115709      448241323      
  448361238         461241176         462051038         462141664        
462209511         462269226         462321894         462381757        
462448663         462510751         462564774         462615956        
462673617         462725235         462780826         462839846        
462892928         462943630    448116269      448241448         448361402      
  461247439         462051228         462141680         462209552        
462269234         462322033         462381765         462448788        
462510769         462564907         462615964         462673716        
462725250         462780958         462839853         462893124        
462943648    448116293      448241455         448361444         461248205      
  462051244         462141698         462209586         462269275        
462322058         462381773         462448796         462510801        
462564923         462615972         462673732         462725268        
462780974         462839879         462893132         462943655    448116301   
  448241471         448361485         461252355         462051269        
462141730         462209602         462269283         462322066        
462381781         462448804         462510819         462564931        
462615980         462673807         462725276         462780982        
462839887         462893173         462943671    448116335      448241489      
  448361600         461265654         462051285         462141896        
462209610         462269366         462322108         462381922        
462448812         462510959         462564949         462616061        
462673823         462725466         462781014         462838061        
462893181         462943689    448116343      448241604         448361659      
  461267932         462051301         462141904         462209636        
462269374         462322124         462381930         462448846        
462510967         462564956         462616079         462673831        
462725482         462781022         462838087         462893199        
462943762    448116376      448241653         448361683         461268294      
  462051319         462141938         462209669         462269408        
462322165         462382011         462448853         462511031        
462564964         462616087         462673856         462725508        
462781097         462838095         462893207         462943770    448116863   
  448241679         448361915         461272338         462051442        
462141953         462209842         462269416         462322272        
462382029         462449141         462511056         462563206        
462616095         462674037         462725516         462781279        
462838111         462893322         462943788    448116947      448241711      
  448361931         461274045         462051459         462141961        
462209867         462269440         462322298         462382060        
462449158         462511064         462563248         462616103        
462674045         462725540         462781303         462838145        
462893330         462943796    448117077      448241745         448361956      
  461276313         462051517         462142001         462209925        
462269473         462322306         462382086         462449166        
462511114         462563255         462616111         462674060        
462725565         462781311         462838152         462893355        
462943804    448117101      448242016         448361964         461303729      
  462051525         462142126         462209958         462267840        
462322314         462382219         462449208         462511254        
462563271         462616194         462674078         462725714        
462781329         462838343         462893363         462943812    448117135   
  448242099         448362004         461320384         462051673        
462142134         462209982         462267857         462322330        
462382227         462449257         462511262         462563289        
462616210         462674086         462725722         462781337        
462838368         462893397       448117150      448242172         448362053   
     461321440         462051699         462142167         462210006        
462267865         462322348         462382243         462449265        
462511304         462563297         462616228         462674102        
462725730         462781345         462838376         462893413       448117457
     448242206         448358630         461326449         462051939        
462142183         462210154         462267881         462322488        
462382268         462449463         462511320         462563446        
462616236         462674276         462725748         462781535        
462838434         462893447       448117523      448242214         448358697   
     461327306         462051954         462142191         462210162        
462267915         462322512         462382276         462449471        
462511346         462563453         462616251         462674284        
462725755         462781543         462838442         462893454       448117564
     448242388         448358721         461334831         462051962        
462142225         462210188         462267949         462322520        
462382284         462449489         462511429         462563479        
462616277         462674300         462725797         462781568        
462838459         462893470       448117572      448242792         448358747   
     461356255         462051988         462142332         462210220        
462268095         462322546         462382367         462449505        
462511536         462563495         462616285         462674318        
462725938         462781584         462838624         462893488       448117580
     448242818         448358762         461357501         462052036        
462142381         462210238         462268111         462322553        
462382375         462449562         462511551         462563552        
462616293         462674326         462725953         462781634        
462838632         462893512       448117606      448242859         448358853   
     461359374         462052176         462142399         462210253        
462268137         462322561         462382383         462449638        
462511627         462563560         462616319         462674334        
462725961         462781642         462838707         462893520       448118000
     448242966         448359224         461361982         462052473        
462142407         462210329         462268145         462322579        
462382409         462449778         462511650         462563727        
462616327         462674458         462725987         462781832        
462838715         462893652       448118018      448243006         448359315   
     461363202         462052564         462142423         462210345        
462268178         462322595         462382441         462449786        
462511692         462563750         462616343         462674466        
462726019         462781840         462838749         462893678       448118190
     448243022         448359323         461366700         462052580        
462142456         462210402         462268186         462322603        
462382466         462449794         462511718         462563784        
462616350         462674482         462726027         462781907        
462838756         462893686       448118240      448243386         448359364   
     461368128         462052598         462142589         462210410        
462268319         462322611         462382615         462449810        
462511858         462563800         462616442         462674508        
462726217         462781915         462838939         462893728       448118315
     448243428         448359372         461371163         462052622        
462142639         462210436         462268368         462322629        
462382623         462449828         462511866         462563818        
462616459         462674516         462726241         462781949        
462838954         462893736       448118372      448243436         448359380   
     461375990         462052663         462142688         462210485        
462268400         462322645         462382664         462449836        
462511874         462563826         462616467         462674524        
462726258         462781956         462838988         462893751      

 



--------------------------------------------------------------------------------

Loan
Number    Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number   448118539      448243493         448359612         461379562        
462053067         462142704         462210634         462268418        
462322744         462382706         462449992         462511908        
462563966         462616475         462672908         462726266        
462782095         462838996         462893876       448118596      448243576   
     448359620         461381683         462053190         462142712        
462210709         462268434         462322751         462382722        
462450008         462511932         462563974         462616483        
462672957         462726282         462782103         462839002        
462893918       448118653      448243600         448359638         461383390   
     462053232         462142753         462210733         462268442        
462322769         462382755         462450016         462511957        
462563990         462616491         462672965         462726340        
462782111         462839010         462893934       448118661      448243923   
     448359679         461393639         462053281         462143082        
462210774         462268541         462322777         462380825        
462450024         462512179         462564030         462616582        
462672973         462726498         462782129         462839192        
462893942       448118703      448243964         448359687         461396095   
     462053323         462143090         462210782         462268558        
462322785         462380882         462450040         462512203        
462564048         462616590         462672999         462726514        
462782137         462839267         462893983       448118711      448243972   
     448359745         461397317         462053331         462143199        
462210857         462268566         462322793         462380916        
462450065         462512229         462564055         462616608        
462673013         462726522         462782152         462839291        
462893991       448119123      448244061         448360073         461398653   
     462050527         462143207         462211285         462268574        
462322876         462380932         462450255         462512237        
462564139         462616616         462673161         462726571        
462782285         462839309         462894114       448119214      448244087   
     448360156         461400103         462050568         462143231        
462211319         462268616         462322884         462380981        
462450263         462512260         462564238         462616624        
462673179         462726589         462782319         462839325        
462894122       448119321      448244129         448360172         461400301   
     462050584         462143249         462211327         462268624        
462322892         462380999         462450339         462512278        
462564261         462616632         462673187         462726654        
462782327         462839382         462894130       448119347      448244517   
     448360248         461425340         462050600         462143538        
462211517         462268772         462322926         462381211        
462450347         462512385         462564295         462616772        
462673203         462726662         462782335         462839499        
462894155       448119354      448244616         448360255         461425589   
     462050659         462143546         462211533         462268848        
462322934         462381278         462450354         462512393        
462564303         462616780         462673211         462726688        
462782400         462839523         462894171       448119487      448244657   
     448360263         461425720         462050683         462143579        
462211582         462268855         462322942         462381344        
462450396         462512419         462564311         462616798        
462673229         462726712         462782434         462839531        
462894197       448119800      448244715         448360727         461426116   
     462050840         462143595         462211756         462268871        
462323031         462381377         462450438         462512450        
462564550         462616806         462673336         462726720        
462782608         462839556         462894338       448119826      448244830   
     448360743         461426413         462050857         462143645        
462211764         462268897         462323049         462381450        
462450479         462512468         462564568         462616814        
462673344         462726761         462782640         462839572        
462894353       448119842      448244855         448360784         461427411   
     462050865         462143835         462211798         462268913        
462323056         462381476         462450511         462512492        
462564576         462616863         462673419         462726811        
462782657         462839598         462894361      

 



--------------------------------------------------------------------------------

SCHEDULE B-1

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE RECEIVABLES

1. Characteristics of Receivables. Each Receivable (A) was originated (i) by
AmeriCredit or (ii) by a Dealer and purchased by AmeriCredit from such Dealer
under an existing Dealer Agreement or pursuant to a Dealer Assignment with
AmeriCredit and was validly assigned by such Dealer to AmeriCredit pursuant to a
Dealer Assignment, (B) was originated by AmeriCredit or such Dealer for the
retail sale of a Financed Vehicle in the ordinary course of AmeriCredit’s or the
Dealer’s business, in each case (i) was originated in accordance with
AmeriCredit’s credit policies and (ii) was fully and properly executed by the
parties thereto, and (iii) AmeriCredit and, to the best of the Seller’s and the
Servicer’s knowledge, each Dealer had all necessary licenses and permits to
originate Receivables in the state where AmeriCredit or each such Dealer was
located, (C) contains customary and enforceable provisions such as to render the
rights and remedies of the holder thereof adequate for realization against the
collateral security, and (D) has not been amended or collections with respect to
which waived, other than as evidenced in the Receivable File or the Servicer’s
electronic records relating thereto.

2. Compliance with Law. All requirements of applicable federal, state and local
laws, and regulations thereunder (including, without limitation, usury laws, the
Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Reporting Act, the Fair Debt Collection Practices Act, the Federal Trade
Commission Act, the Magnuson-Moss Warranty Act, the Federal Reserve Board’s
Regulations “B” and “Z” (including amendments to the Federal Reserve’s Official
Staff Commentary to Regulation Z, effective October 1, 1998, concerning negative
equity loans), the Dodd-Frank Wall Street Reform and Consumer Protection Act,
the Servicemembers Civil Relief Act, each applicable state Motor Vehicle Retail
Installment Sales Act, the Gramm-Leach-Bliley Act and state adaptations of the
National Consumer Act and of the Uniform Consumer Credit Code and other consumer
credit laws and equal credit opportunity and disclosure laws) in respect of the
Receivables and the Financed Vehicles, have been complied with in all material
respects.

3. Binding Obligation. Each Receivable represents the genuine, legal, valid and
binding payment obligation of the Obligor thereon, enforceable by the holder
thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and, to the best of the Seller’s and the Servicer’s
knowledge, all parties to each Receivable had full legal capacity to execute and
deliver such Receivable and all other documents related thereto and to grant the
security interest purported to be granted thereby.

4. Schedule of Receivables. The information set forth in the Schedule of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

 

SCH-B-1



--------------------------------------------------------------------------------

5. Marking Records. Each of the Seller and the Purchaser agrees that the
Receivables have been sold to the Trust pursuant to the Sale and Servicing
Agreement and Granted to the Trust Collateral Agent pursuant to the Indenture.
Further, AmeriCredit has indicated in its computer files that the Receivables
are owned by the Trust.

6. Chattel Paper. The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC.

7. One Original. There is only one original executed copy (or with respect to
“electronic chattel paper”, one authoritative copy) of each Contract. With
respect to Contracts that are “electronic chattel paper”, each authoritative
copy (a) is unique, identifiable and unalterable (other than with the
participation of the Trust Collateral Agent in the case of an addition or
amendment of an identified assignee and other than a revision that is readily
identifiable as an authorized or unauthorized revision), (b) has been marked
with a legend to the following effect: “Authoritative Copy” and (c) has been
communicated to and is maintained by or on behalf of the Custodian.

8. Not an Authoritative Copy. With respect to Contracts that are “electronic
chattel paper”, the Servicer has marked all copies of each such Contract other
than an authoritative copy with a legend to the following effect: “This is not
an authoritative copy.”

9. Revisions. With respect to Contracts that are “electronic chattel paper”, the
related Receivables have been established in a manner such that (a) all copies
or revisions that add or change an identified assignee of the authoritative copy
of each such Contract must be made with the participation of the Trust
Collateral Agent and (b) all revisions of the authoritative copy of each such
Contract are readily identifiable as an authorized or unauthorized revision.

10. Pledge or Assignment. With respect to Contracts that are “electronic chattel
paper”, the authoritative copy of each Contract communicated to the Custodian
has no marks or notations indicating that it has been pledged, assigned or
otherwise conveyed to any Person other than the Trust Collateral Agent.

11. Receivable Files Complete. There exists a Receivable File pertaining to each
Receivable. Related documentation concerning the Receivable, including any
documentation regarding modifications of the Contract, will be maintained
electronically by the Servicer in accordance with customary policies and
procedures. With respect to any Receivables that are tangible chattel paper, the
complete Receivable File for each Receivable currently is in the possession of
the Custodian.

12. Receivables in Force. No Receivable has been satisfied, or, to the best of
the Seller’s and the Servicer’s knowledge, subordinated or rescinded, and the
Financed Vehicle securing each such Receivable has not been released from the
lien of the related Receivable in whole or in part. No terms of any Receivable
have been waived, altered or modified in any respect since its origination,
except by instruments or documents identified in the Receivable File or the
Servicer’s electronic records.

13. Good Title. Immediately prior to the conveyance of the Receivables to the
Purchaser pursuant to this Agreement, the Seller was the sole owner thereof and
had good and

 

SCH-B-2



--------------------------------------------------------------------------------

indefeasible title thereto, free of any Lien and, upon execution and delivery of
this Agreement by the Seller, the Purchaser shall have good and indefeasible
title to and will be the sole owner of such Receivables, free of any Lien. The
Seller has not taken any action to convey any right to any Person that would
result in such Person having a right to payments received under the related
Insurance Policies or the related Dealer Agreements or Dealer Assignments or to
payments due under such Receivables. No Dealer has a participation in, or other
right to receive, proceeds of any Receivable.

14. Security Interest in Financed Vehicle. Each Receivable created or shall
create a valid, binding and enforceable first priority security interest in
favor of AmeriCredit in the Financed Vehicle. The Lien Certificate for each
Financed Vehicle shows, or AmeriCredit has commenced procedures that will result
in such Lien Certificate which will show, AmeriCredit named (which may be
accomplished by the use of a properly registered DBA name in the applicable
jurisdiction) as the original secured party under each Receivable as the holder
of a first priority security interest in such Financed Vehicle. Immediately
after the sale, transfer and assignment by the Seller to the Trust, each
Receivable will be secured by an enforceable and perfected first priority
security interest in the Financed Vehicle, which security interest is prior to
all other Liens upon and security interests in such Financed Vehicle which now
exist or may hereafter arise or be created (except, as to priority, for any lien
for taxes, labor or materials affecting a Financed Vehicle). To the best of the
Seller’s knowledge, as of the Cutoff Date, there were no Liens or claims for
taxes, work, labor or materials affecting a Financed Vehicle which are or may be
Liens prior or equal to the Liens of the related Receivable.

15. Receivable Not Assumable. No Receivable is assumable by another Person in a
manner which would release the Obligor thereof from such Obligor’s obligations
to the owner thereof with respect to such Receivable.

16. No Defenses. No Receivable is subject to any right of rescission, setoff,
counterclaim or defense, including the defense of usury, and the operation of
any of the terms of any Receivable, or the exercise of any right thereunder,
will not render such Receivable unenforceable in whole or in part and no such
right has been asserted or threatened with respect to any Receivable.

17. No Default. There has been no default, breach, or, to the knowledge of the
Seller and Servicer, violation or event permitting acceleration under the terms
of any Receivable (other than payment delinquencies of not more than 30 days),
and, to the best of the Seller’s knowledge, no condition exists or event has
occurred and is continuing that with notice, the lapse of time or both would
constitute a default, breach, violation or event permitting acceleration under
the terms of any Receivable, and there has been no waiver of any of the
foregoing.

18. Insurance. At the time of an origination of a Receivable by AmeriCredit or a
Dealer, each Financed Vehicle is required to be covered by a comprehensive and
collision insurance policy, and each Receivable permits the holder thereof to
obtain physical loss and damage insurance at the expense of the Obligor if the
Obligor fails to do so.

 

SCH-B-3



--------------------------------------------------------------------------------

19. Certain Characteristics of the Receivables.

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $85,000.

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of at
least 1% and not more than 33%.

(E) No Receivable was more than 30 days past due as of the Cutoff Date.

(F) Each Receivable arose under a Contract that is governed by the laws of the
United States or any State thereof.

(G) Each Obligor had a billing address in the United States as of the date of
origination of the related Receivable.

(H) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

(I) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract. Each Receivable prohibits
the sale or transfer of the Financed Vehicle without the consent of the
Servicer.

(J) Each Receivable arose under a Contract with respect to which AmeriCredit has
performed all obligations required to be performed by it thereunder.

(K) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

(L) The Servicer’s records do not indicate that any Obligor was in bankruptcy as
of the Cutoff Date.

(M) No Obligor is the United States of America or any State or any agency,
department, subdivision or instrumentality thereof.

20. Prepayment. Each Receivable allows for prepayment and partial prepayments
without penalty.

 

SCH-B-4



--------------------------------------------------------------------------------

SCHEDULE B-2

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE POOL OF RECEIVABLES

1. Adverse Selection. No selection procedures adverse to the Noteholders were
utilized in selecting the Receivables from those receivables owned by the Seller
which met the selection criteria set forth in clauses (A) through (M) of number
19 of Schedule B-1.

2. All Filings Made. All filings (including, without limitation, UCC filings
(including, without limitation, the filing by the Seller of all appropriate
financing statements in the proper filing office in the State of Delaware under
applicable law in order to perfect the security interest in the Receivables
granted to the Trust hereunder)) required to be made by any Person and actions
required to be taken or performed by any Person in any jurisdiction to give the
Trust and the Trust Collateral Agent a first priority perfected lien on, or
ownership interest in, the Receivables and the proceeds thereof and the Other
Conveyed Property have been made, taken or performed.

3. Consumer Leases. No Receivable in the pool constitutes a “consumer lease”
under either (a) the UCC as in effect in the jurisdiction the law of which
governs the Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

 

SCH-B-1